Exhibit 10.1
EXECUTION VERSION


FOURTH AMENDMENT TO
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
AND AMENDMENT TO CERTAIN OTHER LOAN DOCUMENTS


This Fourth Amendment to Third Amended and Restated Loan and Security Agreement
and Amendment to Certain Other Loan Documents (this “Amendment”) is made as of
August 18, 2015 by and among:
AEROPOSTALE, INC., a Delaware corporation (the “Borrower”);
The GUARANTORS party hereto (collectively, the “Guarantors”);
The LENDERS party hereto; and
BANK OF AMERICA, N.A., as agent (in such capacity, the “Agent”) for the ratable
benefit of the Credit Parties (as defined in the Loan Agreement referred to
below);
in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H:
WHEREAS, reference is made to that certain Third Amended and Restated Loan and
Security Agreement, dated as of September 22, 2011 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and among (i) the Borrower, (ii) the Guarantors from time to
time party thereto, (iii) the Lenders from time to time party thereto, and (iv)
the Agent;
WHEREAS, contemporaneously herewith, Bank of America, N.A., Wells Fargo Bank,
National Association, and General Electric Capital Corporation (“GECC”) have
entered into that certain Master Assignment and Acceptance (the “Master
Assignment”), pursuant to which, among other things, GECC has become a Lender
under the Loan Agreement and the Commitments have been changed as set forth
therein; and
WHEREAS, the parties hereto have agreed to amend certain provisions of the Loan
Agreement as set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.
Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in the Loan Agreement (as amended
hereby) unless otherwise defined herein.


--------------------------------------------------------------------------------


2.
Amendments to Loan Agreement.

(a)
Article 1 of the Loan Agreement is hereby amended as follows:

(i)
By amending and restating the definition of “Applicable Margin” so it reads in
its entirety as follows:

“Applicable Margin”:    


(1)    With respect to the Revolving Credit Loans,


(a)     From the Fourth Amendment Effective Date through and including October
31, 2015, the percentages set forth in Level I of the pricing grid below; and


(b)     From and after November 1, 2015, the following percentages based upon
the following performance criteria:


Level
Average Outstandings
(Revolving Credit)
Eurodollar Loans Margin


Prime Rate Margin
Line (Unused) Fee
I
Less than $87,500,000.00
1.50%
0.50%
0.375%
II
Greater than or equal to $87,500,000.00
1.75%
0.75%
0.25%



The Applicable Margin in respect of the Revolving Credit shall be adjusted
quarterly as of the first day of each February, May, August, and November,
commencing November 1, 2015, based upon the Borrower’s Average Outstandings
(Revolving Credit) calculated for the most recent quarter then ended.
(2)     With respect to the FILO Loans:
(a)     From the Fourth Amendment Effective Date through and including October
31, 2015, the percentages set forth in Level I of the pricing grid below; and


(b)     From and after November 1, 2015, the following percentages based upon
the following performance criteria:




--------------------------------------------------------------------------------


Level
Average Outstandings (FILO)
Eurodollar Loans Margin


Prime Rate Margin
Line (Unused) Fee
I
Less than $20,000,000.00
3.50%
2.50%
0.375%
II
Greater than or equal to $20,000,000.00
3.50%
2.50%
0.25%



The Applicable Margin in respect of the FILO Facility shall be adjusted
quarterly as of the first day of each February, May, August, and November,
commencing November 1, 2015, based upon the Borrower’s Average Outstandings
(FILO) calculated for the most recent quarter then ended.
In each case of clauses (1) and (2), upon the occurrence of an Event of Default,
at the option of the Agent, interest shall be determined in the manner set forth
in Section 2-10(f).
(ii)
By amending and restating the definition of “Borrowing Base (FILO)” so it reads
in its entirety as follows:

“Borrowing Base (FILO)”:    The amount calculated pursuant to the following
formula:
    
(i)    the Trade Name Advance Rate multiplied by the most recent Appraised Value
of Eligible Trade Names;
minus
(ii)    Reserves in respect of Eligible Trade Names.
(iii)
By amending and restating the definition of “Borrowing Base (Revolving Credit)”
so it reads in its entirety as follows:

“Borrowing Base (Revolving Credit)”:    The amount calculated pursuant to the
following formula:
(i)    the Inventory Advance Rate multiplied by the most recent Appraised Value
of Acceptable Inventory multiplied by the Cost of Acceptable Inventory;
plus
(ii)    90% of the face amount of Eligible Credit Card Receivables;


--------------------------------------------------------------------------------


minus
(iii)    Reserves.
(iv)
By amending and restating the definition of “Commitment” so it reads in its
entirety as follows:

“Commitment”: Subject to the provisions of Sections 2-23 and 2-24, as of the
Fourth Amendment Effective Date, as follows:
LENDER
DOLLAR COMMITMENT (REVOLVING CREDIT)
COMMITMENT PERCENTAGE (REVOLVING CREDIT)
DOLLAR COMMITMENT (FILO)
COMMITMENT PERCENTAGE (FILO)
Bank of America, N.A.
$58,333,333.34
33.333333330%
$13,333,333.34
33.333333330%
Wells Fargo Bank, National Association
$58,333,333.33
33.333333330%
$13,333,333.33
33.333333330%
General Electric Capital Corporation
$58,333,333.33
33.333333330%
$13,333,333.33
33.333333330%



(v)
By amending and restating the definition of “Fee Letter” so it reads in its
entirety as follows:

“Fee Letter”:    Collectively, (i) the letter agreement, dated June 15, 2011,
between the Borrower, the Agent, and Arranger with respect to certain fees
payable to the Agent, Arranger, and Lenders in connection with this Agreement,
(ii) the letter agreement, dated the First Amendment Effective Date, among the
Borrower, the Agent and the Arranger with respect to certain fees payable to the
Agent, Arranger, and Lenders in connection with that certain Joinder and First
Amendment to Third Amended and Restated Loan and Security Agreement and
Amendment to Certain Other Ancillary Documents, dated the First Amendment
Effective Date, among the Borrower, the Guarantors, the Agent and the Lenders,
and (iii) the Fourth Amendment Fee Letter.
(vi)
By amending and restating the definition of “Loan Ceiling (FILO)” so it reads in
its entirety as follows:

“Loan Ceiling (FILO)”:    $40,000,000.00, as may be modified from time to time
in accordance with Section 2-3(b) of this Agreement.


(vii)
By amending and restating the definition of “Loan Ceiling (Revolving Credit)” so
it reads in its entirety as follows:


--------------------------------------------------------------------------------


“Loan Ceiling (Revolving Credit)”:    $175,000,000.00, as may be modified from
time to time in accordance with Sections 2-3(a) and 2-24 of this Agreement.


(viii)
By amending and restating the definition of “Maturity Date” so it reads in its
entirety as follows:

“Maturity Date”: February 21, 2019; provided, that (i) if the Tranche A Maturity
Date (as defined in the Term Loan Agreement on the Fourth Amendment Effective
Date) is extended (whether in connection with a Permitted Refinancing or
otherwise), then, so long as no Event of Default then exists, the Maturity Date
automatically shall be further extended to a date that is ninety (90) days prior
to such extended Tranche A Maturity Date, but in no event later than the fifth
anniversary of the Fourth Amendment Effective Date, and (ii) if at any time
commencing on the date hereof but prior to then current Maturity Date, (a) the
Indebtedness in respect of the Tranche A Term Loan Facility has been repaid, or
(b) (x) the outstanding principal balance (including any capitalized interest)
of the Tranche A Term Loan Facility is equal to or less than $50,000,000, (y)
the Agent shall have instituted and maintained a Reserve against the Borrowing
Base (Revolving Credit) equal to 100% of such outstanding principal balance, and
(z) after giving effect to the foregoing Reserve, Availability (Revolving
Credit) is greater than zero, then, so long as no Event of Default then exists,
the Maturity Date automatically shall be extended, as of the date of such
repayment or the date the conditions set forth in clause (ii)(b) have been
satisfied, as applicable, to the fifth anniversary of the Fourth Amendment
Effective Date.
(ix)
By adding the following new definitions in appropriate alphabetical order:

“Covenant Compliance Event”: Availability (Revolving Credit) at any time is less
than 10% of the lesser of (A) the Dollar Commitments (Revolving Credit) and (B)
the Borrowing Base (Revolving Credit). For purposes hereof, the occurrence of a
Covenant Compliance Event shall be deemed continuing until Availability
(Revolving Credit) equals or has exceeded 10% of the lesser of (A) the Dollar
Commitments (Revolving Credit) and (B) the Borrowing Base (Revolving Credit), in
either case, for sixty (60) consecutive days, in which case a Covenant
Compliance Event shall no longer be deemed to be continuing for purposes of this
Agreement. The termination of a Covenant Compliance Event as provided herein
shall in no way limit, waive or delay the occurrence of a subsequent Covenant
Compliance Event in the event that the conditions set forth in this definition
again arise.
“Fourth Amendment”: That certain Fourth Amendment to Third Amended and Restated
Loan and Security Agreement, dated the Fourth Amendment Effective Date, among
the Borrower, the Guarantors, the Agent and the Lenders.    
“Fourth Amendment Effective Date”: August 18, 2015.    


--------------------------------------------------------------------------------


“Fourth Amendment Fee Letter”: The letter agreement, dated the Fourth Amendment
Effective Date, among the Borrower, the Agent and the Arranger with respect to
certain fees payable to the Agent, Arranger, and Lenders in connection with the
Fourth Amendment.
“Inventory Advance Rate”: (i) each year, during the four-month period commencing
on the date the Agent shall have received the Borrowing Base Certificate for the
Borrower’s fiscal month of March as and when required pursuant to Section 5-5
and ending on the date the Borrower shall have delivered or have been required
to deliver the Borrowing Base Certificate for the Borrower’s fiscal month of
June pursuant to Section 5-5, 92.5%; and (ii) at all other times, 90%.
“Restricted Cash”: as of any date of determination thereof, the U.S. domestic
cash, checks and Cash Equivalents of the Loan Parties that consist of any of the
following: (i) petty cash and cash and checks in store cash registers, and in
the case of cash and checks in amounts that are consistent with the Loan
Parties’ historic practices for holding such items; (ii) cash and checks in
transit to a depository institution for deposit therein in accordance with the
Loan Parties’ historic practices for making such deposits but in any event
within three (3) Business Day after the date that such cash or checks are
received by a Loan Party; (iii) funds on deposit in a Store DDA and not yet
transferred to a Blocked Account or the Concentration Account in accordance with
Article 7; (iv) cash or checks received on a day that is not a Business Day or
received after 3 p.m. on a Business Day so long as such cash or checks are
deposited in a DDA in accordance with Section 7-4(e) but such cash or checks
shall no longer constitute Restricted Cash on the first Business Day after such
cash or checks were received by a Loan Party; and (v) cash and Cash Equivalents
in Trust Deposit Accounts.
“Store DDA”: a DDA that is used primarily for the deposit by a Loan Party of
cash and checks that are received in a retail store operated by such Loan Party.
“Trade Name Advance Rate”: 50%, as such percentage shall be reduced by 5% on the
first day of each year commencing on January 1, 2017. For the avoidance of
doubt, as of January 1, 2017, the Trade Name Advance Rate shall be 45%, and
subsequent reductions shall occur in like amounts.
“Unrestricted Cash”: as of any date of determination thereof, the unrestricted
U.S. domestic cash, checks and Cash Equivalents of the Loan Parties (excluding
Restricted Cash). It is expressly understood and agreed that cash, checks and
Cash Equivalents shall be considered unrestricted for purposes of this
definition notwithstanding that such assets are subject to Encumbrances of a
type described in clause (i), (xi), (xvii) or (xix) of Section 4-6(a).
(b)
Article 2 of the Loan Agreement is hereby amended as follows:

(i)
By adding the following new clause (iv) at the end of clause (a) of Section 2-5
Loan Requests:


--------------------------------------------------------------------------------


(iv)    If Availability (Revolving Credit) is, or would be after giving effect
to any requested loan, advance or other financial accommodation, less than
twenty-five percent (25%) of the lesser of (A) the Commitments (Revolving
Credit) and (B) the Borrowing Base (Revolving Credit), no such loan, advance or
other financial accommodation shall be made until such time as the Agent has
completed, and received the results of, a Trademark appraisal (completed as of a
date not more than two (2) months prior to the date of determination) in
accordance with the provisions of Section 5-10 hereof.
(ii)
By adding the phrase “Subject to the terms and conditions of the Agency
Agreement,” at the beginning of clause (a) of Section 2-23 Lenders’ Commitments.

(iii)
By adding the following proviso at the end of clause (iv) of Section 2-23(a):

provided, however the foregoing provision shall not apply with respect to any
assignments made pursuant to the Fourth Amendment.
(c)
Article 4 of the Loan Agreement is hereby amended by amending Section 4-18
Investments by adding the phrase “or equity interests in another Person (other
than a Subsidiary of a Loan Party)” immediately after the phrase “Acquire any
assets” in clause (h) thereof.

(d)
Article 5 of the Loan Agreement is hereby amended as follows:

(i)
By amending Section 5-5 Borrowing Base Certificates by deleting the second
sentence thereof and substituting the following in its stead:

Notwithstanding the foregoing, (1) the Borrower shall also provide the Agent
with a Borrowing Base Certificate within five (5) Business Days after December
15 and December 31 of each year (which Borrowing Base Certificate shall roll
forward the Loan Parties’ Inventory, credit card receivables and the Aggregate
Outstandings (FILO) and Aggregate Outstandings (Revolving Credit)), as of the
close of business on the immediately preceding Saturday, and (2) if at any time,
an Event of Default exists (without, in any way, limiting the Agent’s Rights and
Remedies) or if, at any time, the Availability (Revolving Credit) is less than
fifteen percent (15%) of the lesser of (a) the Commitments (Revolving Credit)
and (b) the Borrowing Base (Revolving Credit), then such Borrowing Base
Certificate shall be delivered weekly, on the Wednesday of each such week until
such time that the foregoing Availability (Revolving Credit) deficiency
described in this proviso does not exist for a period of sixty (60) consecutive
days as confirmed by the Agent, upon which, the Borrower’s obligation to deliver
Borrowing Base Certificates shall revert to the other provisions of this Section
5-5, as applicable.
(ii)
By amending Section 5-6 Monthly Reports by adding the following new clause (iv)
to the end of clause (b) thereof:


--------------------------------------------------------------------------------


and (iv) as to calculation of the Consolidated Fixed Charge Coverage Ratio, at
all times when Availability (Revolving Credit) is less than 25% of the lesser of
(A) the Dollar Commitments (Revolving Credit) and (B) the Borrowing Base
(Revolving Credit).
(iii)
By amending Section 5-10 Inventories, Appraisals, and Audits by amending and
restating clause (c) thereof in its entirety to read as follows:

(c)    Upon the Agent’s request from time to time, the Borrower shall, and shall
cause each Guarantor to, permit the Agent to obtain appraisals conducted by such
appraisers as are satisfactory to the Agent and using a methodology similar in
scope and nature as was undertaken on behalf of the Agent prior to the
effectiveness of this Agreement. Without limiting the foregoing, the Agent may
obtain periodic Inventory and Trademark liquidation analyses performed by Hilco
Valuation Services, Great American Group or another liquidation analysis firm
selected by the Agent; provided that the expense for any such appraisals shall
be borne by the Agent and Lenders (except as provided in the following three
paragraphs).
The Agent may, in its discretion, undertake up to one (1) Inventory appraisal,
at the Loan Parties’ expense, in each twelve (12) month period. Notwithstanding
the foregoing, to the extent that Availability (Revolving Credit) is at any time
less than fifty percent (50%) of the lesser of (i) the Commitments (Revolving
Credit) or (ii) the Borrowing Base (Revolving Credit), then the Agent may, in
its discretion, undertake up to two (2) Inventory appraisals, at the Loan
Parties’ expense, in each subsequent twelve (12) month period.
The Agent may, in its discretion, undertake up to one (1) Trademark appraisal,
at the Loan Parties’ expense, in each twelve (12) month period. Notwithstanding
the foregoing, to the extent that Availability (Revolving Credit) is at any time
less than seventy-five percent (75%) of the (i) the Commitments (Revolving
Credit) or (ii) the Borrowing Base (Revolving Credit), then the Agent may, in
its discretion, undertake up to two (2) Trademark appraisals, at the Loan
Parties’ expense, in each subsequent twelve (12) month period.
The Agent may cause additional Inventory appraisals and Trademark appraisals to
be undertaken (i) as Agent, using its reasonable discretion, deems necessary or
appropriate, at the Lenders’ expense, or (ii) if required by applicable
Requirements of Law or if a Suspension Event or Event of Default has occurred
and is continuing, at the expense of the Borrower.
(iv)
By amending and restating Section 5-12 Availability (Revolving Credit) in its
entirety to read as follows:

5-12    Consolidated Fixed Charge Coverage Ratio. During the continuance of a
Covenant Compliance Event, the Borrower shall not permit the Consolidated Fixed
Charge Coverage Ratio, calculated for the most recent Measurement Period
commencing with the last day of the fiscal month most recently ended prior to
the occurrence of the Covenant Compliance Event, to be less than 1.0:1.0.


--------------------------------------------------------------------------------


(e)
Article 7 of the Loan Agreement is hereby amended as follows:

(i)
By adding the following new clause (e) at the end Section 7-4 Proceeds and
Collection of Accounts thereof:

(e)     Notwithstanding anything to the contrary in Section 7-4(b), (i) each of
the Loan Parties shall deposit all cash and checks received by such Loan Party
(other than cash used by the Loan Parties as petty cash and cash in store cash
registers in amounts consistent with the Loan Parties’ historic practices) in
accordance with the Loan Parties’ historic practices for making such deposits,
and (ii) so long as any Liabilities in respect of FILO Loans remain outstanding,
the Loan Parties shall make the daily transfers to a Blocked Account in
accordance with Section 7-4(b) regardless of whether or not a Cash Dominion
Event has occurred and is continuing.
(ii)
By adding the following new Section 7-8 at the end thereof:

7-8    Unrestricted Cash. So long as any Liabilities in respect of FILO Loans
remain outstanding, the Loan Parties shall not have more than $3,000,000 of
Unrestricted Cash in aggregate amount at the close of the Loan Parties’ business
on any day.
(f)
Article 10 of the Loan Agreement is hereby amended by amending and restating
Section 10-8 Default of Other Debt in its entirety to read as follows:

10-8.
Default of Other Debt.

(a)    So long as any Dollar Commitments (FILO) or any Liabilities in respect of
FILO Loans remain outstanding, the occurrence of an “Event of Default” (as
defined in the Term Loan Agreement as in effect as of the Fourth Amendment
Effective Date) arising as a result of a breach of Section 5-12 of the Term Loan
Agreement (as in effect as of the Fourth Amendment Effective Date) (and whether
or not the loans under the Tranche A Term Loan Facility are no longer
outstanding, the Term Loan Agreement is no longer in effect, the Term Loan Agent
or any holder of any portion of the Term Loans notifies the Loan Parties of the
occurrence of such Event of Default or otherwise exercises remedies in respect
thereof, or the Term Loan Agent or any holder of any portion of the Term Loans
waives such Event of Default or takes any action on account of such occurrence).
(b)    The occurrence of (i) any other event not described in Section 10-8(a)
above, or (ii) following the termination of the Dollar Commitments (FILO) and
the payment in full of all Liabilities in respect of FILO Loans, an event
described in Section 10-8(a) above, such that, in either case of the foregoing
clauses (i) and (ii), any Material Indebtedness could then be accelerated
(whether or not the subject creditor takes any action on account of such
occurrence), provided that if any such event is waived in writing by the holder
of the Indebtedness prior to the exercise of remedies by the Agent hereunder,
the occurrence of such event shall not constitute an Event of Default hereunder.


--------------------------------------------------------------------------------


(g)
The Loan Agreement is hereby amended by deleting each reference to the phrase
“First Amendment Effective Date” from the Sections identified below and
substituting in its stead the phrase “Fourth Amendment Effective Date”: Sections
4-2(b), 4-4(a), 4-8(a), 4-10, 4-13, 4-24, 4-31(a), and 14-12(o).

(h)
The Exhibits to the Loan Agreement are hereby amended by amending and restating
each of the following Exhibits in its entirety in the form of the corresponding
Exhibit annexed hereto as Exhibit A: Exhibit 4-4 (Intellectual Property);
Exhibit 4-6 (Encumbrances); Exhibit 4-8 (Insurance Policies); Exhibit 4-31
(Material Contracts); Exhibit 5-5 (Form of Borrowing Base Certificate); and
Exhibit 7-1 (DDAs).

3.
Amendments to Security Agreement. That certain Amended and Restated Security
Agreement dated as of November 13, 2007 (as amended, restated, supplemented or
otherwise modified (including pursuant to the Confirmation Agreement referred to
below) and in effect from time to time, the “Security Agreement”) by and among
AW, Jimmy’Z, AGC and the Agent, to which Aeropostale Procurement Company, Inc.,
Aero Licensing and P.S. from Aeropostale, Inc. joined as Guarantors pursuant to
that certain Joinder, Confirmation and Amendment of Ancillary Loan Documents
dated as of September 22, 2011 (the “Confirmation Agreement”), and to which
GoJane LLC joined as a Guarantor pursuant to that certain Joinder and First
Amendment to Third Amended and Restated Loan and Security Agreement and
Amendment to Certain Other Loan Documents, is hereby amended by deleting each of
the following Exhibits therefrom and substituting in its stead the corresponding
form of Exhibit annexed hereto as Exhibit B: Exhibit 4-4 (Intellectual
Property); Exhibit 4-6 (Encumbrances); Exhibit 4-8 (Insurance Policies); Exhibit
4-31 (Material Contracts); Exhibit 5-5 (Form of Borrowing Base Certificate); and
Exhibit 7-1 (DDAs).

4.
Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Loan Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Loan Agreement and each other Loan Document are true and correct in all
material respects (except to the extent that any such representation and
warranty is already qualified by materiality, in which case such representation
and warranty is true and correct in all respects) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (except to the extent that any such representation and warranty is
already qualified by materiality, in which case such representation and warranty
is true and correct in all respects) as of such earlier date. The Guarantors
hereby acknowledge, confirm and agree that the Liabilities of the Guarantors
under, and as defined in, the Guaranty include, without limitation, all
Liabilities of the Loan Parties at any time and from time to time outstanding
under the Loan Agreement and the other Loan Documents, as such Liabilities have
been amended pursuant to this Amendment. The Loan Parties hereby (i) ratify,
confirm, and reaffirm the grant of security interest in the Collateral provided
in the Loan Agreement and the other Loan Documents (as amended hereby), and (ii)
acknowledge, confirm and agree that the Loan Documents and any and all
Collateral previously pledged to the Agent, for the benefit of the Credit
Parties, pursuant thereto, shall continue to secure all applicable Liabilities
of the Loan Parties at any time and from time to time outstanding under the Loan
Agreement and the other Loan Documents, as such Liabilities have been amended
pursuant to this Amendment.


--------------------------------------------------------------------------------


5.
Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled or waived to the
reasonable satisfaction of the Agent:

(a)
The Agent shall have received counterparts of this Amendment duly executed and
delivered by each of the parties hereto.

(b)
The Agent shall have received the Master Assignment, in form and substance
reasonably satisfactory to the Agent and duly executed by each of the parties
thereto.

(c)
The Agent shall have received a certificate executed by the Chief Financial
Officer of the Borrower, reasonably satisfactory in form and substance to the
Agent, and stating the following: (i) that the representations and warranties
made by the Loan Parties to the Agent and Lenders in this Amendment and the
other Loan Documents are true and complete in all material respects as of the
date of such Certificate, except in the case of any representation and warranty
qualified by materiality, they are true and correct in all respects; (ii) that
no Suspension Event has occurred; (iii) attesting to the Solvency of the Loan
Parties as of the Fourth Amendment Effective Date after giving effect to the
transactions contemplated hereby; (iv) either (1) no consents, licenses or
approvals are required in connection with the execution, delivery and
performance by the Loan Parties and the validity against any such Loan Party of
the Loan Documents to which it is a party, or (2) that all such consents,
licenses and approvals have been obtained and are in full force and effect; and
(v) that attached to such certificate are true and complete copies of the
License Documents.

(d)
The Agent shall have received a Borrowing Base Certificate dated as of the
Fourth Amendment Effective Date, relating to the month ended on July 31, 2015
and reflecting the Borrowing Base (Revolving Credit) and the Borrowing Base
(FILO) as of such date, and executed by a Responsible Officer of the Borrower.

(e)
After giving effect to (i) all Revolving Credit Loans made on the Fourth
Amendment Effective Date, (ii) all fees, costs, expenses and charges made in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents and (iii) all outstanding L/Cs (including any
L/Cs to be issued at, or immediately subsequent to, such preparation,
negotiation, execution and delivery), Availability (Revolving Credit) shall be
not less than $100,000,000.00.

(f)
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Agent shall have been provided to the Agent.

(g)
All fees due upon execution and delivery of this Amendment (including, without
limitation, all fees described in the Fourth Amendment Fee Letter) and all
reasonable out-of-pocket costs and expenses incurred by the Agent and Arranger
in connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents (including the reasonable fees and expenses of
counsel to the Agent) shall have been paid (to the extent then invoiced).


--------------------------------------------------------------------------------


(h)
Each of the representations and warranties made by or on behalf of the Loan
Parties in this Amendment or in any of the other Loan Documents or in any other
report, statement, document or paper provided by or on behalf of a Loan Party
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is already qualified by materiality, in
which case such representation and warranty shall be true and correct in all
respects) on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except to the
extent that any such representation and warranty is already qualified by
materiality, in which case such representation and warranty shall be true and
correct in all respects) as of such earlier date.

(i)
Either (1) no consents, licenses or approvals are required in connection with
the execution, delivery and performance by the Loan Parties and the validity
against any such Loan Party of this Amendment and the other Loan Documents to
which it is a party, or (2) all such consents, licenses and approvals have been
obtained and are in full force and effect.

(j)
The Agent shall have received an opinion of Troutman Sanders LLP, counsel to the
Loan Parties, addressed to the Agent, the Lenders and the other Credit Parties,
which opinion shall be in form and substance reasonably satisfactory to the
Agent.

(k)
No Suspension Event shall have occurred and be continuing.

(l)
The Agent shall have received such additional documents, instruments, and
agreements as the Agent may have reasonably requested prior to the date hereof
in connection with the transactions contemplated hereby.

6.
Post-Fourth Amendment Effective Date Covenants. The Loan Parties covenant and
agree as follows:

(a)
Within thirty (30) days following the Fourth Amendment Effective Date (or such
later date as the Agent may agree in its reasonable discretion), the Loan
Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, an opinion of Troutman Sanders LLP, counsel to the
Loan Parties, which opinion shall (i) be in addition to the opinion delivered by
such counsel to the Agent on the Fourth Amendment Effective Date, (ii) be
addressed to the Agent, the Lenders and the other Creidt Parties, and (iii)
cover (x) perfection (by “control”) of the Agent’s lien in certain deposit
accounts identified in a certain Blocked Account Agreement to be entered into by
and among certain of the Loan Parties, the Agent and Wells Fargo Bank, National
Association, and (y) such other matters related to the item described in the
foregoing clause (x) as the Agent may reasonably request.

(b)
Within forty-five (45) days following the Fourth Amendment Effective Date (or
such later date as the Agent may agree in its reasonable discretion), the Loan
Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, (i) evidence of insurance (in Acord 28 Form or
otherwise reasonably satisfactory to the Agent) with respect to the Loan
Parties’ earthquake insurance policies, and (ii) such lender’s loss payable,
additional insured and notice of cancellation endorsements with respect to the
Loan


--------------------------------------------------------------------------------


Parties’ insurance policies (including, without limitation, with respect to the
earthquake insurance policies described in clause (i) above) as are required
pursuant to Section 4-8(b) of the Loan Agreement.
(c)
Within one hundred twenty (120) days following the Fourth Amendment Effective
Date (or such later date as the Agent may agree in its reasonable discretion),
the Loan Parties shall deliver to the Agent, in form and substance reasonably
satisfactory to the Agent, either (x) evidence that Citibank, N.A. account
ending x8705 and owned by the Borrower (the “Citibank Account”) has been closed
and all funds on deposit therein transferred to a Blocked Account, or (ii) a
Blocked Account Agreement duly executed by the applicable Loan Party and
Citibank, N.A. with respect to the Citibank Account.

Each of the Loan Parties acknowledges and agrees that the failure to comply with
any of the foregoing covenants within the deadlines therefor specified above
shall constitute an immediate Event of Default pursuant to Section 10-3 of the
Loan Agreement, without any grace periods.
7.
Representations and Warranties.

(a)
The execution and delivery by the Loan Parties of this Amendment and the other
documents, instruments and agreements executed in connection herewith, the Loan
Parties’ consummation of the transactions contemplated by such Loan Documents,
and each Loan Party’s performance under those of such Loan Documents to which it
is a party (i) have been duly authorized by all necessary corporate action; (ii)
do not, and will not, contravene in any material respect any provision of any
(A) Requirement of Law, (B) Material Indebtedness, or (C) the organizational
documents of such Loan Party, and (iii) will not result in the creation or
imposition of, or the obligation to create or impose, any Encumbrance upon any
assets of a Loan Party pursuant to any Requirement of Law or obligation, except
pursuant to the Loan Documents.

(b)
This Amendment and the other documents, instruments and agreements executed in
connection herewith have been duly executed and delivered by each Loan Party and
are the legal, valid and binding obligations of the Loan Parties enforceable
against the Loan Parties in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws of general application relating to
or affecting the rights and remedies of creditors generally and except as the
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

8.
Miscellaneous.

(a)
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and all documents, instruments and agreements which relate hereto, which have
been or may be hereinafter furnished any of the Credit Parties may be reproduced
by such Credit Party by any photographic, microfilm, xerographic, digital
imaging, or other process, and the Credit Parties


--------------------------------------------------------------------------------


may destroy any document so reproduced. Any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business). Delivery of an
executed counterpart of a signature page of this Amendment by facsimile, pdf or
other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Amendment and likewise shall be so admissible in
evidence as if the original of such facsimile, pdf or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.
(b)
This Amendment and the other Loan Documents incorporate all discussions and
negotiations among the Borrower, the Guarantors, the Agent, and the Lenders,
either express or implied, concerning the matters included herein and in such
other instruments, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof. No
failure by the Agent to give notice to any Loan Party of such Loan Party’s
having failed to observe and comply with any warranty or covenant included in
any Loan Document shall constitute a waiver of such warranty or covenant or the
amendment of the subject Loan Document.

(c)
Any determination that any provision of this Amendment or any application
thereof is invalid, illegal, or unenforceable in any respect in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality, or enforceability of any other
provision of this Amendment.

(d)
The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agent or the Lenders or
their counsel in entering into this Amendment.

(e)
This Amendment and all rights and obligations hereunder, including matters of
construction, validity, and performance, shall be governed by the laws of The
State of New York (without giving effect to the conflicts of laws principals
thereof, but including Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.
 
 
AEROPOSTALE, INC., as “Borrower”
 
 
 
 
 
 
 
 
By:
/s/David J. Dick
 
 
 
Name:
David J. Dick
 
 
 
Title:
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
AEROPOSTALE WEST, INC
 
 
 
JIMMY’Z SURF CO., LLC
 
 
 
AERO GC MANAGEMENT LLC
 
 
 
AEROPOSTALE PROCUREMENT COMPANY, INC.
 
 
AEROPOSTALE LICENSING, INC.
 
 
 
P.S. FROM AEROPOSTALE, INC.,
 
 
 
GOJANE LLC,
 
 
 
each as a "Guarantor"
 
 
 
 
 
 
 
 
By:
/s/David J. Dick
 
 
 
Name:
David J. Dick
 
 
 
Title:
Senior Vice President and Chief Financial Officer
 

    












 


Signature Page to Fourth Amendment to Third Amended and Restated Loan and
Security Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as "Agent" and as a "Lender"
 
 
 
 
 
 
 
By:
/s/ Christine Hutchinson
 
 
 
Name:
Christine Hutchinson
 
 
 
Title:
Director
 
















































Signature Page to Fourth Amendment to Third Amended and Restated Loan and
Security Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------


 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as a "Lender"
 
 
 
 
 
 
 
By:
/s/ Ian Maccubbin
 
 
 
Name:
Ian Maccubbin
 
 
 
Title:
Assistant Vice President
 






























































Signature Page to Fourth Amendment to Third Amended and Restated Loan and
Security Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------






 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as
 
 
a "Lender"
 
 
 
 
 
 
 
By:
/s/ Peter F. Crispino
 
 
 
Name:
Peter F. Crispino
 
 
 
Title:
Duly Authorized Signatory
 










































Signature Page to Fourth Amendment to Third Amended and Restated Loan and
Security Agreement and Amendment to Certain Other Loan Documents



--------------------------------------------------------------------------------


Exhibit A to Fourth Amendment to Third Amended and Restated Loan and Security
Agreement and Amendment to Certain Other Loan Documents


Certain Updated Exhibits to Third Amended and Restated Loan and Security
Agreement


[see attached]



--------------------------------------------------------------------------------


Exhibit B to Fourth Amendment to Third Amended and Restated Loan and Security
Agreement and Amendment to Certain Other Loan Documents


Exhibits to Security Agreement


See Exhibit A.


1838235.16





--------------------------------------------------------------------------------

Exhibit 4-4 to
Fourth Amendment to Third Amended and Restated Loan and Security Agreement

Intellectual Property
Trademarks and Copyrights

(See Attached).


Patents and Patent Applications
None.
Aéropostale License Agreements
1.
Store Renewal Agreement between Aeropostale Licensing, Inc. and Apparel FZCO
dated February 1, 2015 (United Arab Emirates, Kuwait, Bahrain, Qatar, Kingdom of
Saudi Arabia, Oman, Jordan & Iraq)

2.
Store License Agreement between Aeropostale Licensing, Inc. and Montreal PTE
Ltd. dated January 11, 2011 (Singapore, Malaysia, Indonesia, Thailand)

3.
Store License Agreement between Aeropostale Licensing, Inc. and Genc Mağazacilik
A.Ş. dated October 26, 2011, as amended April 30, 2012, February 2, 2014 and
July 1, 2014 (Turkey)

4.
Store Development and Distribution Agreement between Aeropostale Licensing, Inc.
and Store Specialists, Inc. dated May 15, 2012; and License Agreement between
Aeropostale Licensing, Inc. and Store Specialists, Inc. dated May 15, 2012 (The
Philippines)

5.
Store License Agreement between Aeropostale Licensing, Inc. and Central Sport
International, Inc. dated July 30, 2012 (Colombia and Panama)

6.
License Agreement between Aeropostale Licensing, Inc. and Distribuidora
Liverpool, S.A. DE C.V. dated December 14, 2012 (Mexico)

7.
Store License Agreement between Aeropostale Licensing, Inc. and Sociedad
Comercial Grupo Yes dated February 27, 2014 (Chile)



8.
Store License Agreement between Aeropostale Licensing, Inc. and Top Trends, S.A.
dated November 12, 2014 (Greece)


26324798v5 244426.000003

--------------------------------------------------------------------------------






9.
Store License Agreement between Aeropostale Licensing, Inc. and Shuz 4 U
International Ltd. dated March 6, 2015 (Republic of Ireland and Northern
Ireland)



10.
Store License Agreement between Aeropostale Licensing Inc., and PT Mitra
Adiperkasa Tbk. Dated June 19, 2015 (Republic of Indonesia)



11.
Store License Agreement between Aeropostale Licensing, Inc. and Arvind Lifestyle
Brands Limited dated July 1, 2015 (Republic of India)





PS from Aéropostale License Agreements
1.
License Agreement between Aeropostale Licensing, Inc. and Distribuidora
Liverpool, S.A. DE C.V. dated October 7, 2013 (Mexico)

2.
Store Development and Distribution Agreement between Aeropostale Licensing, Inc.
and Store Specialists, Inc. dated October 7, 2013; and License Agreement between
Aeropostale Licensing, Inc. and Store Specialists, Inc. dated October 7, 2013
(The Philippines)

3.
Store License Agreement between Aeropostale Licensing, Inc. and Sociedad
Comercial Grupo Yes dated August 24, 2014 (Chile)



4.
Store License Agreement between Aeropostale Licensing, Inc. and Apparel FZCO
dated February 1, 2015 (United Arab Emirates, Kuwait, Bahrain, Qatar, Kingdom of
Saudi Arabia, Oman, Jordan & Iraq)



Other License Agreements
1.
License Agreement between Bethany Mota and Tammy Mota and Aeropostale, Inc.
dated as of September 1, 2013 (Bethany Mota Trademark) and License Agreement
between Bethany Mota Global LLC and Aeropostale, Inc. dated June 8, 2015 and
effective January 1, 2016 (Bethany Mota Trademark)

2.
License Agreement #83309 between Marvel Characters B.V. and Aeropostale, Inc.
dated August 10, 2013 (Marvel Classics, Captain of America- Winter Solider Movie
and Guardians of the Galaxy Movie)


22
26324798v5 244426.000003

--------------------------------------------------------------------------------




Trademarks


 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
1.    
87
Registered
78/251,344
19-May-2003
3000665
27-Sep-2005
Aeropostale Procurement Company, Inc.
2.    
87
Registered
77/149,679
05-Apr-2007
3651711
07-Jul-2009
Aeropostale Procurement Company, Inc.
3.    
87
Registered
77/149,696
05-Apr-2007
3669841
18-Aug-2009
Aeropostale Procurement Company, Inc.
4.    
A87 & DESIGN
Registered
76/344,182
29-Nov-2001
2680386
28-Jan-2003
Aeropostale Procurement Company, Inc.
[aro2015ablamendmenteximage1a.gif]
5.    
A GRAPHIC IMAGE OF A TURTLE
Registered
78/522,220
23-Nov-2004
3041426
10-Jan-2006
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image2.gif]


23
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
6.    
A GRAPHIC IMAGE OF A WHALE
Registered
78/522,226
23-Nov-2004
3095135
23-May-2006
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image3.gif]
7.    
A87 & DESIGN
Registered
78/746,520
03-Nov-2005
3151023
03-Oct-2006
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image4.gif]
8.    
A87
Registered
77/149,505
05-Apr-2007
3477550
29-Jul-2008
Aeropostale Procurement Company, Inc.
9.    
A87
Registered
85/325,662
20-May-2011
4074223
20-Dec-2011
Aeropostale Procurement Company, Inc.
10.    
A87
Registered
85/773,041
06-Nov-2012
4324559
23-Apr-2013
Aeropostale Procurement Company, Inc.
11.    
AERO
Registered
85/310,708
03-May-2011
4299932
12-Mar-2013
Aeropostale Procurement Company, Inc.
12.    
AERO & HEARTS DESIGN
Registered
77/074,489
02-Jan-2007
3529688
11-Nov-2008
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image5.gif]


24
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
13.    
AERO (STYLIZED & DESIGN)
Registered
77/074,477
02-Jan-2007
3545732
16-Dec-2008
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image6.gif]
14.    
AERO (STYLIZED)
Registered
75/942,762
13-Mar-2000
2911335
14-Dec-2004
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image7.gif]
15.    
AERO AND EXPLOSION DESIGN
Registered
78/289,477
19-Aug-2003
2937762
05-Apr-2005
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image8.gif]
16.    
AERO ATHLETICS
Registered
78/272,006
09-Jul-2003
2927817
22-Feb-2005
Aeropostale Procurement Company, Inc.
17.    
AERO NOW
Registered
86/198,852
20-Feb-2014
4661024
23-Dec- 2014
Aeropostale Procurement Company, Inc.
18.    
AEROPOSTALE
Registered
73/708,584
01-Feb-1988
1525345
21-Feb-1989
Aeropostale Procurement Company, Inc.
19.    
AEROPOSTALE
Registered
73/708,583
01-Feb-1988
1548372
18-Jul-1989
Aeropostale Procurement Company, Inc.
20.    
AEROPOSTALE
Registered
73/679,424
19-Aug-1987
1485368
19-Apr-1988
Aeropostale Procurement Company, Inc.
21.    
AEROPOSTALE
Registered
73/679,252
18-Aug-1987
1487211
03-May-1988
Aeropostale Procurement Company, Inc.


25
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
22.    
AEROPOSTALE
Registered
78/907,234
13-Jun-2006
3233142
24-Apr-2007
Aeropostale Procurement Company, Inc.
23.    
AEROPOSTALE
Registered
77/070,636
22-Dec-2006
3361415
01-Jan-2008
Aeropostale Procurement Company, Inc.
24.    
AEROPOSTALE
Registered
77/070,654
22-Dec-2006
3361416
01-Jan-2008
Aeropostale Procurement Company, Inc.
25.    
AEROPOSTALE
Registered
77/052,018
28-Nov-2006
3287647
04-Sep-2007
Aeropostale Procurement Company, Inc.
26.    
AEROPOSTALE
Registered
77/058,161
06-Dec-2006
3285272
28-Aug-2007
Aeropostale Procurement Company, Inc.
27.    
AEROPOSTALE
Registered
77/070,674
22-Dec-2006
3285335
28-Aug-2007
Aeropostale Procurement Company, Inc.
28.    
AEROPOSTALE
Registered
77/149,296
05-Apr-2007
3443836
10-Jun-2008
Aeropostale Procurement Company, Inc.
29.    
AEROPOSTALE
Registered
77/187,554
22-May-2007
3444014
10-Jun-2008
Aeropostale Procurement Company, Inc.
30.    
AEROPOSTALE (STYLIZED)
Registered
73/502,671
05-Oct-1984
1354292
13-Aug-1985
Aeropostale Procurement Company, Inc.
[aro2015ablamendmentex_image9.gif]
31.    
AEROPOSTALE 87
Registered
85/773,018
06-Nov-2012
4328454
30-Apr-2013
Aeropostale Procurement Company, Inc.
32.    
AEROPOSTALE A & DESIGN
Registered
76/344,183
29-Nov-2001
2680387
28-Jan-2003
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image10.gif]
33.    
AEROPOSTALE A87
Registered
85/773,154
06-Nov-2012
4328455
30-Apr-2013
Aeropostale Procurement Company, Inc.


26
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
34.    
AEROPOSTALE AND BUTTERFLY DESIGN
Registered
77/067,198
19-Dec-2006[aro2015ablamendmente_image11.gif]
3384078
19-Feb-2008
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image11.gif]
35.    
AEROPOSTALE AND BUTTERFLY DESIGN
Registered
77/066,620
18-Dec-2006
3293234
18-Sep-2007
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image12.gif]
36.    
AEROPOSTALE AND BUTTERFLY DESIGN
Registered
77/975,079
19-Dec-2006
3381679
12-Feb-2008
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image13.gif]


27
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
37.    
AEROPOSTALE COMPAGNIE GENERALE FAISANT L'IMPOSSIBLE!: SERVICE QUOTIDIEN POUR
L'ESPAGNE, LE MAROC & L
Registered
73/607,577
02-Jul-1986
1441289
02-Jun-1987
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image14.gif]
38.    
AEROPOSTALE DESIGNED IN NYC (Stylized 1)
Registered
86/164,801
14-Jan-2014
4572424
22-Jul-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image15.gif]
39.    
AEROPOSTALE designed in nyc (Stylized 2)
Registered
86/171,612
22-Jan-2014
4572463
22-Jul-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image16.gif]
40.    
AEROPOSTALE MAXIMUM
Registered
86/272042
05-May-2014
4609927
23-Sep-2014
Aeropostale Procurement Company, Inc.
41.    
AEROPOSTALE NYC
Registered
85/773,124
06-Nov-2012
4395142
03-Sep-2013
Aeropostale Procurement Company, Inc.
42.    
#BESTBOOTYEVER
Registered
86/212,703
06-Mar-2014
4658719
23-Dec- 2014
Aeropostale Procurement Company, Inc.


28
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
43.    
BROOKLYN CALLING
Registered
86/197,516
19-Feb-2014
4661019
23-Dec- 2014
Aeropostale Procurement Company, Inc.
44.    
EIGHTY 7
Registered
78/445,275
02-Jul-2004
3532383
11-Nov-2008
Aeropostale Procurement Company, Inc.
45.    
EIGHTY SEVEN
Registered
78/445,273
02-Jul-2004
3421014
29-Apr-2008
Aeropostale Procurement Company, Inc.
46.    
FREE STATE
Registered
86/132,645
02-Dec-2013
4660903
23-Dec- 2014
Aeropostale Procurement Company, Inc.
47.    
GO jane & Design
Registered
77/978,507
27-Aug-2008
3864266
19-Oct-2010
Aeropostale, Inc.
[aro2015ablamendmente_image17.gif]
48.    
GO jane & Design
Registered
77/557,269
27-Aug-2008
4043645
25-Oct-2011
Aeropostale, Inc.
[aro2015ablamendmente_image17.gif]
49.    
GOJANE
Registered
77/978,186
27-Aug-2008
3837976
24-Aug-2010
Aeropostale, Inc.
50.    
GOJANE
Registered
77/557,253
27-Aug-2008
4047333
01-Nov-2011
Aeropostale, Inc.
51.    
GOJANE.COM
Registered
77/537,503
01-Aug-2008
4040079
18-Oct-2011
Aeropostale, Inc.
52.    
Hearts logo
Registered
86/275,816
08-May-2014
4609931
23-Sep-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image18.jpg]


29
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
53.    
INVITE ONLY
Registered
86/200,066
21-Feb-2014
4697157
03-Mar-2015
Aeropostale Procurement Company, Inc.
54.    
JIMMY'Z
Registered
73/565,650
23-Oct-1985
1411390
30-Sep-1986
Aeropostale West, Inc.
55.    
JIMMY'Z
Registered
73/672,609
17-Jul-1987
1490256
31-May-1988
Aeropostale West, Inc.
56.    
JIMMY'Z
Registered
78/566,750
14-Feb-2005
3240506
08-May-2007
Aeropostale West, Inc.
57.    
JIMMY'Z
Registered
78/690,060
10-Aug-2005
3170960
14-Nov-2006
Aeropostale West, Inc.
58.    
JIMMY'Z
Registered
78/690,065
10-Aug-2005
3170961
14-Nov-2006
Aeropostale West, Inc.
59.    
JIMMY'Z
Registered
78/690,075
10-Aug-2005
3299252
25-Sep-2007
Aeropostale West, Inc.
60.    
JIMMY'Z
Registered
78/977,516
09-Sep-2003
3160988
17-Oct-2006
Aeropostale West, Inc.
61.    
JIMMY'Z
Registered
77/123,172
06-Mar-2007
3447587
17-Jun-2008
Aeropostale West, Inc.
62.    
JIMMY'Z
Registered
85/982,067
29-Apr-2011
4594167
29-Apr- 2011
Aeropostale West, Inc.
63.    
JUNIE AND JADE
Registered
86/290,114
23-May-2014
4733147
05-May-2015
Aeropostale Procurement Company, Inc.
64.    
LEAGUE 87
Registered
86/271,836
05-May- 2014
4697287
03-03-2015
Aeropostale Procurement Company, Inc.
65.    
LIVE LOVE DREAM
Registered
85/710,446
22-Aug-2012
4460948
07-Jan-2014
Aeropostale Procurement Company, Inc.
66.    
LIVE LOVE DREAM
Registered
85/755,971
17-Oct-2012
4482218
11-Feb-2014
Aeropostale Procurement Company, Inc.
67.    
LIVE LOVE DREAM
Registered
85/794,355
04-Dec-2012
4502798
25-Mar-2014
Aeropostale Procurement Company, Inc.
68.    
LIVE LOVE DREAM AERO
Registered
85/710,464
22-Aug-2012
4460949
07-Jan-2014
Aeropostale Procurement Company, Inc.


30
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
69.    
LIVE LOVE DREAM AEROPOSTALE
Registered
85/794,134
04-Dec-2012
4324601
23-Apr-2013
Aeropostale Procurement Company, Inc.
70.    
LLD Heart Logo
Registered
86/019,535
25-Jul-2013
4491028
04-Mar-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image19.gif]
71.    
 
Registered
86/020,274
25-Jul-2013
4491065
04-Mar-2014
Aeropostale Procurement Company, Inc.


LLD Heart Logo
[aro2015ablamendmente_image19.gif]
72.    
 
Registered
86/271,696
05-May-2014
4697284
03-Mar-2015
Aeropostale Procurement Company, Inc.


LLD Heart logo
[aro2015ablamendmente_image19.gif]
73.    
LOCKERSTOCK
Registered
86/197,697
19-Feb-2014
4661020
23-Dec- 2014
Aeropostale Procurement Company, Inc.


31
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
74.    
LORIMER
Registered
86/127,083
22-Nov-2013
4660874
23-Dec-2014
Aeropostale Procurement Company, Inc.
75.    
MAP TO MARS
Registered
86/127,129
22-Nov-2013
4660875
23-Dec-2014
Aeropostale Procurement Company, Inc.
76.    
PIER 62
Registered
86/271,794       
05-May-2014
4697285
03-Mar-2015
Aeropostale Procurement Company, Inc.
77.    
PRIME AEROPOSTALE
Registered
86/271,762
05-May-2014
4721541
14-Apr-2015
Aeropostale Procurement Company, Inc.
78.    
PS ACTIVATE and triangle design
Registered
86/041,750
19-Aug-2013
4696765
03-Mar-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image20.gif]
79.    
PS COUTURE ESTABLISHED MMIX New York (Stylized)
Registered
86/163,683
13-Jan-2014
4596355
02-Sep-2014
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image21.gif]
80.    
PS FROM AEROPOSTALE
Registered
77/488,907
02-Jun-2008
3693636
06-Oct-2009
Aeropostale Procurement Company, Inc.
81.    
PS FROM AEROPOSTALE
Registered
77/976,066
02-Jun-2008
4150648
29-May-2012
Aeropostale Procurement Company, Inc.
82.    
PS FROM AEROPOSTALE
Registered
77/488,966
02-Jun-2008
3709721
10-Nov-2009
Aeropostale Procurement Company, Inc.


32
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
83.    
PS FROM AEROPOSTALE
Registered
77/978,100
02-Jun-2008
3716916
24-Nov-2009
Aeropostale Procurement Company, Inc.
84.    
PS FROM AEROPOSTALE
Registered
77/979,123
02-Jun-2008
3794934
25-May-2010
Aeropostale Procurement Company, Inc.
85.    
PS09
Registered
85/311,863
04-May-2011
4067167
06-Dec-2011
Aeropostale Procurement Company, Inc.
86.    
PS09
Registered
85/314,169
06-May-2011
4067245
06-Dec-2011
Aeropostale Procurement Company, Inc.
87.    
PS4U
Registered
85/311,949
04-May-2011
4067170
06-Dec-2011
Aeropostale Procurement Company, Inc.
88.    
PS4U
Registered
85/314,287
06-May-2011
4067246
06-Dec-2011
Aeropostale Procurement Company, Inc.
89.    
SIGNATURE POCKET STITCH
Registered
78/625,787
09-May-2005
3336202
13-Nov-2007
Aeropostale Procurement Company, Inc.
[aro2015ablamendmente_image22.gif]
90.    
SOHO NIGHTS AEROPOSTALE
Registered
86/272,570
06-May-2014
4721546
23-Sep-2014
Aeropostale Procurement Company, Inc.
91.    
TOKYO DARLING
Registered
86/135,920
05-Dec-2013
4660909
23-Dec- 2014
Aeropostale Procurement Company, Inc.
92.    
WOODY CAR DESIGN
Registered
85/308,597
29-Apr-2011
4184146
31-Jul-2012
Aeropostale West, Inc.
[aro2015ablamendmente_image23.gif]


33
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
93.    
WOODY CAR DESIGN (REAR VIEW)
Registered
78/605,132
08-Apr-2005
3262442
10-Jul-2007
Aeropostale West, Inc.
[aro2015ablamendmente_image24.gif]
94.    
WOODY CAR DESIGN SIDE VIEW
Registered
78/976,863
08-Apr-2005
3146955
19-Sep-2006
Aeropostale West, Inc.
[aro2015ablamendmente_image25.gif]










































34
26324798v5 244426.000003

--------------------------------------------------------------------------------

















35
26324798v5 244426.000003

--------------------------------------------------------------------------------




Trademark Applications
 
Trademark
Status
Appl. No.
Appl. Date
Reg. No.
Reg. Date
Owner
1.    


AERO
Pending
86/486,763                               
19-Dec-2014
N/A
N/A
Aeropostale Procurement Company, Inc.
2.    


AERO
Pending
86/531,091
11-Feb-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
3.    
AERO NYC
Pending
85/772,770
06-Nov-2012
N/A
N/A
Aeropostale Procurement Company, Inc.
4.    
AERONYC
Pending
85/772,819
06-Nov-2012
N/A
N/A
Aeropostale Procurement Company, Inc.
5.    
AEROPOSTALE CLOUD 9
Pending
86/272,597
06-May-2014
N/A
N/A
Aeropostale Procurement Company, Inc.
6.    
AEROPOSTALE GENERAL STORE
Pending
86/680,628
01-Jul-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
7.    
BROOKLYN CALLING
Pending
86/511,499
22-Jan-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
8.    
BROOKLYN CALLING
Pending
86/511,518
22-Jan-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
9.    
INVITE ONLY


Pending
86/525,390
05-Feb-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
10.    
LIVE LOVE DREAM
Pending
85/794,301
04-Dec-2012
N/A
N/A
Aeropostale Procurement Company, Inc.
11.    
LOVE3
Pending
86/564,920
16-Mar-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
12.    
TWIN FARMS GENERAL STORE
Pending
86/706,831
28-Jul-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
13.    
TWIN FARM TRADING COMPANY
Pending
86/706,886
28-Jul-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
14.    
TOKYO DARLING
Pending
86/511,509
22-Jan-2015
N/A
N/A
Aeropostale Procurement Company, Inc.
15.    
TOKYO DARLING
Pending
86/511,521
22-Jan-2015
N/A
N/A
Aeropostale Procurement Company, Inc.


36
26324798v5 244426.000003

--------------------------------------------------------------------------------




Copyrights




 
Copyright
Status
Reg. No.
Reg. Date
Claimant
1.    
AEROPOSTALE FLOWERS
Registered
VA 1-356-708
16-Jun-2006
AEROPOSTALE, INC.
2.    
ANGEL MONKEY
Registered
VA 1-286-995
24-Nov-2004
AEROPOSTALE WEST, INC.
3.    
AEROPOSTALE BIRDS
Registered
VA 1-356-709
16-Jun-2006
AEROPOSTALE, INC.
4.    
BUBBLE MONKEY
Registered
VA 1-286-990
24-Nov-2004
AEROPOSTALE WEST, INC.
5.    
BUTTERFLY TURTLE
Registered
VAu 646-523
24-Nov-2004
AEROPOSTALE WEST, INC.
6.    
AEROPOSTALE DAY @ BEACH
Registered
VA 1-356-710
16-Jun-2006
AEROPOSTALE, INC.
7.    
MONKEY BANANA
Registered
VA 1-286-997
24-Nov-2004
AEROPOSTALE WEST, INC.
8.    
MONKEY FACES
Registered
VA 1-286-989
24-Nov-2004
AEROPOSTALE WEST, INC.
9.    
MONKEY FLOWER
Registered
VA 1-286-987
24-Nov-2004
AEROPOSTALE WEST, INC.
10.    
MONKEY HEAD BANANA
Registered
VA 1-286-993
24-Nov-2004
AEROPOSTALE WEST, INC.
11.    
MONKEY HEART BALLOON
Registered
VA 1-286-992
24-Nov-2004
AEROPOSTALE WEST, INC.
12.    
MONKEY HEART
Registered
VA 1-286-986
24-Nov-2004
AEROPOSTALE WEST, INC.


37
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
Copyright
Status
Reg. No.
Reg. Date
Claimant
13.    
MONKEY ICE SKATES
Registered
VA 1-286-998
24-Nov-2004
AEROPOSTALE WEST, INC.
14.    
MONKEY NAH NAH
Registered
VA 1-378-471
13-Oct-2006
AEROPOSTALE WEST, INC.
15.    
MONKEY PILLOW FIGHT
Registered
VA 1-286-991
24-Nov-2004
AEROPOSTALE WEST, INC.
16.    
MONKEY SNOWFLAKE
Registered
VA 1-286-999
24-Nov-2004
AEROPOSTALE WEST, INC.
17.    
AEROPOSTALE “MONKEY UNIVERSITY”
Registered
VA 1-356-705
16-Jun-2006
AEROPOSTALE, INC.
18.    
AEROPOSTALE “MONKEY UNIVERSITY”
Registered
VA 1-391-181
7-Jul-2006
AEROPOSTALE, INC.
19.    
PAJAMA PARTY
Registered
VA 1-286-994
24-Nov-2004
AEROPOSTALE WEST, INC.
20.    
SANTA TURTLE
Registered
VA 1-286-998
24-Nov-2004
AEROPOSTALE WEST, INC.
21.    
AEROPOSTALE SPLATTER
Registered
VA 1-356-706
16-Jun-2006
AEROPOSTALE, INC.
22.    
SURFING MONKEY
Registered
VAu 646-389
24-Nov-2004
AEROPOSTALE WEST, INC.
23.    
TURTLE TOSS
Registered
VA 1-288-996
24-Nov-2004
AEROPOSTALE WEST, INC.
24.    
WHALE GRAPHIC
Registered
VA 1-291-513
26-Nov-2004
AEROPOSTALE WEST, INC.
25.    
AEROPOSTALE MOUNTAIN DESIGN
Registered
VA 1-356-707
16-Jun-2006
AEROPOSTALE, INC.


38
26324798v5 244426.000003

--------------------------------------------------------------------------------

Exhibit 4-5 to
Fourth Amendment to Third Amended and Restated Loan and Security Agreement

Locations 1 




















































__________________________
1 Locations marked with an asterisk indicate where Equipment is located.







26324798v5 244426.000003

--------------------------------------------------------------------------------




Store #
Mall Name
Leased Space
Location Address
Location City & State
Location Zip
RSF
Landlord
Landlord Address
City
State
Zip Code
Aero Locations
11
Franklin Mills Mall
717A
1434 Franklin Mills Cir
Philadelphia, PA
19154
4,865
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
19
Arizona Mills Mall
184
5000 S Arizona Mills Circle
Tempe, AZ
85282
5,474
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
20
Newport Center
B62
30 262 Mall Drive West
Jersey City, NJ
7307
3,392
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
22
Stoneridge Mall
D-109
1120 Stoneridge Mall Dr
Pleasanton, CA
95466
3,709
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
23
Bridgewater Commons
279
400 Commons Way
Bridgewater, NJ
8807
3,130
General Growth
110 North Wacker Drive
Chicago
IL
60606
27
Great Northern Mall
782
Great Northern Blvd
North Olmstead, OH
44070
3,423
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
28
Woodbridge Center
2535
260 Woodbridge Ctr Dr
Woodbridge, NJ
7095
3,890
General Growth
110 North Wacker Drive
Chicago
IL
60606
30
Staten Island Mall
247A
2655 Richmond Ave
Staten Island, NY
10314
3,724
General Growth
110 North Wacker Drive
Chicago
IL
60606
31
Rockaway Townsquare Mall
2077A
Route 80 & Mt Hope Ave
Rockaway, NJ
7866
6,129
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
34
The Mall at Greece Ridge
K-013
Ridge & Long Pond Rd
Rochester, NY
14626
3,139
Wilmorite
1265 Scottsville Road
Rochester
NY
14624
35
Ross Park Mall
G04C
1000 Ross Park Mall Dr
Pittsburgh, PA
15237
4,685
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
36
The Mall at St Matthews
1340
5000 Shelbyville Rd
Louisville, KY
40207
5,127
General Growth
110 North Wacker Drive
Chicago
IL
60606
37
Cherry Hill Mall
1265
252 Cherry Hill Mall
Cherry Hill, NJ
8002
6,000
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
38
Valley Fair Shopping Center
B577
2855 Stevens Creek Blvd
Santa Clara, CA
95050
2,864
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
41
River Oaks Center
B06
River Oaks Dr & Torrance
Calumet City, IL
60409
2,778
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
43
Lycoming Mall
812
300 Lycoming Mall Cir
Pennsdale, PA
17756
3,519
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102


40
26324798v5 244426.000003

--------------------------------------------------------------------------------




46
Lehigh Valley Mall
2096
250 Lehigh Valley Mall
Whitehall, PA
18052
4,066
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
49
Hamilton Mall
2111
Black Horse Pike
Mays Landing, NJ
8330
4,221
Kravco Company LLC
5 Radnor Corporate Center
Radnor
PA
19087
50
Square One Mall
N219
363 Square One Mall
Saugus, MA
1906
3,977
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
51
Dadeland Mall
3050A
7225 Dadeland Mall
Miami, FL
33156
4,674
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
52
Sunrise Mall
F-5
Sunrise Hwy & Carmons Rd
Massapequa, NY
11758
3,290
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
54
Manhattan Mall
160, 162, 164, 166
901 Avenue of the America
New York, NY
10001
8,826
Vornado
210 Route 4 East
Paramus
NJ
7652
57
Eastview Mall
131
7979 Pittsford-Victor Road
Victor, NY
14564
4,107
Wilmorite
1265 Scottsville Road
Rochester
NY
14624
58
Garden State Plaza
L1A
Route 4 & Route 17
Paramus, NJ
7652
5,903
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
59
Marketplace Mall
A14
3400 W Henrietta Rd
Rochester, NY
14623
3,479
Wilmorite
1265 Scottsville Road
Rochester
NY
14624
62
Walden Galleria
L213
2000 Walden Ave
Buffalo, NY
14225
7,154
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
65
Del Amo Mall
227A
21712 Hawthorne Blvd
Torrance, CA
90503
4,710
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
66
Roosevelt Field Mall
1036A
630 Old Country Rd
Garden City, NY
11530
5,377
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
67
Smith Haven Mall
J03
148 Smith Haven Mall
Lake Grove, NY
11755
4,116
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
70
Emerald Square
W211
999 South Washington Southtreet
North Attleboro, MA
2760
2,853
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
71
Twelve Oaks Mall
D181
27688 Novi Rd
Novi, MI
48377
4,573
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
75
Poughkeepsie Galleria
A111
2001 South Rd
Poughkeepsie, NY
12601
3,409
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
77
Hamilton Place
156
2100 Hamilton Place Blvd
Chattanooga, TN
37421
4,014
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
84
Gwinnett Place
V06
2100 Pleasant Hill Rd
Duluth, GA
30096
3,383
Moonbeam Capital Investment, LLC
9103 Alta Drive
Las Vegas
NV
89145


41
26324798v5 244426.000003

--------------------------------------------------------------------------------




85
Castleton Square
136
6020 E 82nd St
Indianapolis, IN
46250
4,030
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
86
Towne Center At Cobb
U-10
400 Earnett Barrett Pkwy
Kennesaw, GA
30144
4,098
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
87
Crossgates Mall
B118
120 Washington Ave Ext
Albany, NY
12203
5,259
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
88
Scottsdale Fashion Square
2129
7014 E Camelback Rd
Scottsdale, AZ
85251
3,708
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
89
Jefferson Valley Mall
F-10
650 Lee Blvd
Yorktown Heights, NY
10598
3,384
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
90
Trumbull Shopping Park
169
5065 Main St
Trumbull, CT
6611
3,500
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
91
Concord Mall
670
4737 Concord Pike
Wilmington, DE
19803
3,600
Allied Properties
4737 Concord Pike
Wilmington
DE
19803
92
Oxford Valley Mall
2025
2300 E Lincoln Hwy
Langhorne, PA
19047
3,896
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
93
Paramus Park Mall
1675
700 Paramus Park
Paramus, NJ
7652
4,414
General Growth
110 North Wacker Drive
Chicago
IL
60606
99
Kings Plaza
141
5240 Kings Plaza
Brooklyn, NY
11234
4,895
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
100
Willowbrook Mall
1245
1444 Willowbrook Mall
Wayne, NJ
7470
4,296
General Growth
110 North Wacker Drive
Chicago
IL
60606
102
Park City Center
G0711
220 Park City Ctr
Lancaster, PA
17601
5,419
General Growth
110 North Wacker Drive
Chicago
IL
60606
103
Ohio Valley Mall
320
Unit #295 Mall Road
St Clairsville, OH
43950
3,567
Cafaro Company
PO Box 2186
Youngstown
OH
44504
104
Los Cerritos Center
A-17
156 Los Cerritos Ctr
Cerritos, CA
90703
3,900
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
105
Monroeville Mall
155
US Rt 22 E
Monroeville, PA
15146
8,577
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
106
Natick Mall
2184
1245 Worcester Rd
Natick, MA
1760
3,726
General Growth
110 North Wacker Drive
Chicago
IL
60606
108
Aventura Mall
1327
19575 Biscayne Blvd
Miami, FL
33180
2,629
Turnberry Associates
19501 Biscayne Blvd, Ste 460
Aventura
FL
33180
109
Belden Village
A-2
4381 Belden Village Mall
Canton, OH
44718
3,945
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
110
Dulles Town Center
220
21100 Dulles Town Cir
Dulles, VA
20166
3,000
Learner Corp
2000 Tower Oaks Blvd
Rockville
MD
20852


42
26324798v5 244426.000003

--------------------------------------------------------------------------------




111
Lakeside Mall
1450
14000 Lakeside Cir
Sterling Heights, MI
48313
5,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
112
Holyoke Mall at Ingleside
A-211
50 Holyoke St
Holyoke, MA
1040
3,818
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
113
Genesee Valley Center
465
3231 S Linden Rd
Flint, MI
48507
3,500
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
114
Greenwood Park Mall
G-5
1251 US 31 N
Indianapolis, IN
46142
3,406
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
116
University Park Mall
460
6501 N Grape Rd
Mishawaka, IN
46545
3,634
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
117
Cross County Shopping Center
5110
8000 Mall Walk
Yonkers, NY
10704
5,558
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
120
St Charles Towne Center
Q08
5000 Rt 301 S
Waldorf, MD
20603
3,582
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
123
Great Lakes Mall
330A
7850 Mentor Ave
Mentor, OH
44060
3,482
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
124
West Town Mall
1156
7600 Kingston Pike
Knoxville, TN
37919
2,990
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
127
Edison Mall
1460A
4125 Cleveland Ave
Fort Meyers, FL
33901
3,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
129
Quaker Bridge Mall
2087B
Rt 1 & Quaker Bridge Rd
Lawrenceville, NJ
8608
3,800
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
130
Livingston Mall
1022
112 Eisenhower Pkwy
Livingston, NJ
7039
3,503
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
131
Ocean County Mall
101L
1201 Hooper Ave
Toms River, NJ
8753
3,645
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
133
Tri-County Mall
C-9
11700 Princeton Pike
Cincinnati, OH
45246
2,500
Tri-County Mall Property Mgmt LLC
11700 Princeton Pike
Springdale
OH
45246
134
Monmouth Mall
3302
Rts 35 & 36
Eatontown, NJ
7724
3,598
Vornado
210 Route 4 East
Paramus
NJ
7652
136
White Plains
489 current
100 Main St
White Plains, NY
10601
3,690
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
137
Willow Grove Park
3029
2500 Moreland Rd
Willow Grove, PA
19090
3,124
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
139
Galleria at Crystal Run
D209
1 Galleria Dr Ste 111
Middletown, NY
10940
4,091
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078


43
26324798v5 244426.000003

--------------------------------------------------------------------------------




140
Destiny USA
C-108
9090 Destiny USA Drive
Syracuse, NY
13204
3,844
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
141
Sun Valley Mall
A-127
1 Sun Valley Mall
Concord, CA
94520
2,590
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
142
Hawthorn Center
G6UL
707 Hawthorn Ctr
Vernon Hills, IL
60061
3,268
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
143
Stratford Square Mall
B20
220 Stratford Square
Bloomingdale, IL
60108
2,557
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
144
Deptford Mall
2048
300 N Almonession Rd
Deptford, NJ
8096
4,342
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
145
Stamford Town Center
D113
100 Grey Rock Pl
Stamford, CT
6901
3,454
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
146
Woodfield Mall
G108
5 Woodfield Mall
Schaumburg, IL
60173
5,124
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
147
Fox Valley Shopping Center
B-8
2426 Fox Valley Ctr
Aurora, IL
60504
3,929
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
148
Danbury Fair Mall
D208
7 Backus Ave
Danbury, CT
6810
4,838
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
150
Freehold Raceway Mall
F-220
3710 Rt 9
Freehold, NJ
7728
3,468
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
152
Christiana Mall
307
132 Christiana Mall
Newark, DE
19702
4,875
General Growth
110 North Wacker Drive
Chicago
IL
60606
153
Columbia Mall
1680
10300 Little Patuxent Pkwy
Columbia, MD
21044
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
154
Menlo Park Mall
2030 B
100 Menlo Park Mall Rd
Edison, NJ
8837
4,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
157
Southlake Mall
628
2141 Southlake Mall Dr
Merrillville, IN
46410
4,005
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
158
Boulevard Mall
655
1231 Niagara Falls Blvd
Amherst, NY
14226
4,731
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
159
Fairfield Mall
W271
2727 Fairfield Mall
Beavercreek, OH
45432
3,731
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
160
Lynnhaven Mall
D06A
701 Lynnhaven Pkwy
Virginia Beach, VA
23452
3,330
General Growth
110 North Wacker Drive
Chicago
IL
60606
162
Seminole Towne Center
H06
268 Towne Center Cir
Sanford, FL
32771
3,213
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


44
26324798v5 244426.000003

--------------------------------------------------------------------------------




164
Chesterfield Towne Center
562
11500 Midlothian Tpke
Midlothian, VA
23113
3,940
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
166
Queens Center
3021
90-15 Queens Blvd
Elmhurst, NY
11373
5,653
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
167
Great Northern Mall
C-134
4081 Rt 31
Clay, NY
13041
3,090
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
169
Sangertown Mall
G03
Rt 5 & 5A
New Hartford, CT
13413
4,098
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
171
Westmoreland Mall
218
5256 Rt 30 E
Greensburg, PA
15601
2,838
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
172
Dover Mall
3024
3024 Dover Mall
Dover, DE
19901
4,274
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
174
Green Acres Mall
107
1005 Green Acres Mall
Valley Stream, NY
11581
3,624
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
175
Tippecanoe Mall
C11B
2415 Sagamore Pkwy S
Lafayette, IN
47905
4,600
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
176
Fox Run Mall
L7
50 Fox Run Rd
Newington, NH
3801
3,670
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
178
Hudson Valley Mall
H-04
1300 Ulster Avenue
Kingston, NY
12401
3,600
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanoogo
TN
37421
183
Metrocenter Mall
2172A
9818 Metro Pkwy E
Phoenix, AZ
85051
3,702
Carlyle Development Group
2700 Westchester Avenue
Purchase
NY
10577
184
Palisades Center
B203
2452 Palisades Center Dr
West Nyack, NY
10994
5,649
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
185
South Shore Mall
N23
1701 Sunrise Hwy
Bay Shore, NY
11706
3,593
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
188
Stones River Mall
A160
1720 Old Fort Parkway
Murfreesboro, TN
37129
3,000
Sterling Retail Services Inc
340 Royal Poinciana Way
Palm Beach
FL
33480
189
Southland Shopping Center
1290
23000 Eureka Rd
Taylor, MI
48180
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
190
Dayton Mall
252
OH
Dayton, OH
45459
3,720
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
192
The Pavillions at Buckland Hills
1138
194 Buckland Hills Dr
Manchester, CT
6040
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
194
Mall of New Hampshire
W123
1500 S Willow St
Manchester, NH
3103
3,708
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


45
26324798v5 244426.000003

--------------------------------------------------------------------------------




195
Crystal Mall
R207
850 Hartford Tpke
Waterford, CT
6385
2,842
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
197
Annapolis Mall
126
1340 Annapolis Mall
Annapolis, MD
21401
3,974
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
198
Orland Square Shopping Center
B11
240 Orland Square
Chicago, IL
60462
3,081
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
200
Northshore Mall
E155
210 Andover St
Peabody, MA
1960
3,467
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
201
Southern Park Mall
751 A
7401 Market St
Youngstown, OH
44512
3,700
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
202
Great Lakes Crossing
859
4532 Baldwin Rd
Auburn Hills, MI
48326
3,184
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
203
Northwoods Mall
G532
2150 Northwoods Blvd
Charleston, SC
29406
4,073
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
204
Mall of America
N267 & N267A
60 E Broadway
Bloomington, MN
55425
8,027
Triple Five
8882-17 Street,
Edmonton
AB
T5T 4M2
206
Hanes Mall
AL-120
3320 Silas Creek Pkwy
Winston Salem, NC
27103
3,962
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
207
Rivertown Crossing
2048
3700 Rivertown Pkwy SW
Grandville, MI
49418
5,571
General Growth
110 North Wacker Drive
Chicago
IL
60606
208
Providence Place
5360
118 Providence Pl
Providence, RI
2903
3,090
General Growth
110 North Wacker Drive
Chicago
IL
60606
209
Meriden Square Mall
4068
470 Lewis Ave
Meriden, CT
6451
3,436
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
214
Southpark Center
DL 408
408 Southpark Ctr
Strongsville, OH
44136
3,428
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
215
Glenbrook Square Mall
L06
4201 Coldwater Rd
Fort Wayne, IN
46805
5,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
216
Market Place Shopping Center
340
2000 N Neil St
Champaigne, IL
61820
3,826
General Growth
110 North Wacker Drive
Chicago
IL
60606
218
Summit Mall
258A
3265 W Market St
Akron, OH
44333
3,139
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
219
Eastwood Mall
652
5555 Youngstown-Warren Rd
Niles, OH
44446
3,500
Cafaro Company
PO Box 2186
Youngstown
OH
44504
220
College Mall
M13A
2918 E Third St
Bloomington, IN
47401
3,523
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


46
26324798v5 244426.000003

--------------------------------------------------------------------------------




221
Muncie Mall
LO5
3501 N Granville Ave
Muncie, IN
47303
3,698
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
223
Haywood Mall
2045
700 Haywood Mall
Greenville, SC
29605
3,442
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
224
Jersey Gardens
2076
651 Kapkowski Rd
Elizabeth, NJ
7201
5,331
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
226
Meridian Mall
243
1982 E Grand River Ave
Lansing, MI
48864
3,690
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
227
Franklin Park Mall
1430
5001 Monroe St
Toledo, OH
43623
5,509
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
228
Potomac Mills Center
247A
2700 Potomac Mills Cir
Woodbridge, VA
22192
3,561
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
230
Coolsprings Galleria
2140
1800 Galleria Blvd
Franklin, TN
37067
3,736
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
231
Fairlane Town Center
N314
18900 Michigan Ave
Dearborn, MI
48126
3,047
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
233
Colonial Mall Gadsden
47
1001 Rainbow Dr
Gadsden, AL
35901
3,165
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
236
Pheasant Lane Mall
E139
310 Daniel Webster Hwy
Nashua, NH
3060
4,481
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
238
Honey Creek
B2
3401 S US Hwy 41
Terre Haute, IN
44310
3,667
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
239
RiverGate Mall
1040
1000 Two Mile Pkwy
Goodlettsville, TN
37072
3,452
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
240
Cary Town Center
E4428
1105 Walmut St
Raleigh, NC
27511
2,567
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
242
Grand Central Mall
251
100 Grand Central Mall
Vienna, WV
26105
3,808
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
243
Mall at Johnson City
17
2011 N Roan St
Johnson City, TN
37601
4,028
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
244
Maplewood Mall
2048B
3001 White Bear Ave
Maplewood, MN
55109
3,700
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
246
Chapel Hill Mall
339
2000 Britain Ste 431
Akron, OH
44310
3,418
McKinley, INc
320 N Main St, Suite 200
Ann Arbor
MI
48104
247
Fashion Square Mall
C312
4691 Fashion Square Mall
Saginaw, MI
48604
3,009
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000


47
26324798v5 244426.000003

--------------------------------------------------------------------------------




248
Wilton Mall
F017
3065 Rt 50
Saratoga Springs, NY
12866
3,382
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
249
Asheville Mall
L42
3 S Tunnel Rd
Asheville, NC
28805
3,154
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
250
Burnsville Center
1044
1178 Burnsville Ctr
Burnsville, MN
55306
3,886
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
251
Eastland Mall
414
800 N Green River Rd
Evansville, IN
47715
5,198
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
252
Opry Mills Mall
306A
433 Opry Mills Dr
Nashville, TN
57214
4,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
257
Circle Centre Mall
F16
49 W Maryland St
Indianapolis, IN
46225
3,632
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
258
Tysons Corner Center
G005U
7983 Tysons Corner Ctr
McLean, VA
22102
3,578
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
259
Arundel Mills
211
7000 Arundel Mills Cir
Hanover, MD
21076
3,088
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
260
Arnot Mall
N-9
3300 Chambers Rd
Horsehead, NY
14844
3,000
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
262
Arbor Place
1180
6700 Douglas Blvd
Douglassville, GA
30315
3,237
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
263
Governor's Square
2170
1500 Apalachee Pkwy
Tallahassee, FL
32301
3,024
General Growth
110 North Wacker Drive
Chicago
IL
60606
265
Miller Hill
J08
1600 Miller Trunk Hwy
Duluth, MN
55811
2,842
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
268
Oak Court
1130
4465 Poplar Ave
Memphis, TN
38117
4,876
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
269
Four Seasons Mall
209
209 Four Seasons Town Ctr
Greensboro, NC
27427
3,585
General Growth
110 North Wacker Drive
Chicago
IL
60606
271
Harford Mall
W4
678 Belair Rd
Belair, MD
21014
3,243
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
272
University Mall
112
1701 McFarlen Blvd E
Tuscaloosa, AL
35405
3,539
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
273
Meadowbrook Mall
640
2640 Meadowbrook Rd
Bridgeport, WV
26330
3,352
Cafaro Company
PO Box 2186
Youngstown
OH
44504
274
Sandusky Mall
327
4314 Milan Rd
Sandusky, OH
44870
3,488
Cafaro Company
PO Box 2186
Youngstown
OH
44504
275
Eastland Mall
1055
1615 E Empire St
Bloomington, IL
61701
4,211
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
277
Brass Mill
1128
495 Union St
Waterbury, CT
6706
3,759
General Growth
110 North Wacker Drive
Chicago
IL
60606


48
26324798v5 244426.000003

--------------------------------------------------------------------------------




278
White Marsh
2050
8200 Perry Hall Blvd
Baltimore, MD
21236
5,273
General Growth
110 North Wacker Drive
Chicago
IL
60606
280
Concord Mills
658
8111 Concord Mills Blvd
Concord, NC
28027
5,100
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
282
Augusta Mall
1320
3450 Wrightsboro Rd
Augusta, GA
30909
3,242
General Growth
110 North Wacker Drive
Chicago
IL
60606
283
Independence Mall
1093
3500 Oleander Dr
Wilmington, NC
28403
3,216
Madison Marquette
Independence Mall-DEPT-300260
Wilmington
NC
28403
285
Colonial Mall Greenville
D4
714 SE Greenville Blvd
Greenville, NC
27858
2,895
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
286
Richland Mall
A7
649 Richland Mall
Mansfield, OH
44906
4,242
Madison Marquette
2001 Pennsylvania Ave NW
Washington
DC
20006
287
North Dartmouth Mall
1360
137 North Dartmouth Mall
North Dartmouth, MA
2747
3,300
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
288
Eastland Mall
B8
2716 Eastland Mall
Columbus, OH
43232
4,560
Woodmont Company
Kim Welborn
Fort Worth
TX
76107
289
Woodland Mall
107
3195 28th St
Grand Rapids, MI
49512
3,615
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
290
Valley Hills Mall
230
1960 Hwy 70 SE
Hickory, NC
28602
3,699
Valley Hills Mall LLC
1114 Avenue of the Americas
New York
NY
10036-7703
291
Riverchase Galleria
221
2000 Riverchase Galleria
Hoover, AL
35244
3,089
General Growth
110 North Wacker Drive
Chicago
IL
60606
292
Westroads
3667
10000 California St
Omaha, NE
68114
4,022
General Growth
110 North Wacker Drive
Chicago
IL
60606
293
Tanger Outlets Riverhead (Factory Outlet Center)
1409A
1770 W Main St
Riverhead, NY
11901
3,860
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
294
Springfield Mall
U10B
1250 Baltimore Pkwy
Springfield, PA
19064
3,258
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
297
Macomb Mall
240 & 250
32281 Gratiot Ave
Roseville, MI
48066
3,000
Lormax Stern Development Co
38500 Woodward Ave,
Bloomfield Hills
MI
43804
299
Mall of Louisiana
2186
6401 Blue Bonnet Blvd
Central, LA
70836
3,369
General Growth
110 North Wacker Drive
Chicago
IL
60606
300
River Hills Mall
308
1850 Adams St
Mankato, MN
56001
3,044
General Growth
110 North Wacker Drive
Chicago
IL
60606


49
26324798v5 244426.000003

--------------------------------------------------------------------------------




301
Colonial Mall Bel Aire
C19
3449 Bel Air Mall
Mobile, AL
36606
2,846
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
303
Northtown Mall
H19
398 Northtown Dr
Blaine, MN
55434
3,600
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
304
Bangor Mall
1051
663 Stillwater Ave
Bangor, ME
4401
3,514
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
305
Oakdale
35
601-635 Harry L. Drive
Johnson City, NY
13790
4,000
Vornado
210 Route 4 East
Paramus
NJ
7652
306
Independence Center
G07
Independence Center
Independence, MO
64057
4,174
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
307
Polaris
2094
1500 Polaris Pkwy
Columbus, OH
43240
3,243
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
308
South County Mall
342
51 South County Centerway
Koch, MO
63129
3,861
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
310
Valley View Mall
UB 80
4802 Valley View Blvd NW
Roanoke, VA
24012
3,866
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
312
McKinley Mall
714
3701 McKinley Pkwy
Buffalo, NY
14219-2683
3,337
Stoltz
725 Conshohocken State Road
Bala Cynwyd
PA
19004
313
Maine Mall
N137
364 Main Mall Rd
South Portland, ME
4106
3,970
General Growth
110 North Wacker Drive
Chicago
IL
60606
314
CherryVale Mall
F29
7200 Harrison Ave
Rockford, IL
61112
3,438
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
315
St Clair Square
105
134 St Clair Square
Fairview Heights, IL
62208
4,042
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
316
Cross Creek Mall
TB7
443 Cross Creek Mall
Fayetteville, NC
28303
4,599
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
317
Charleston Town Center
2105
2105 Charleston Town Ctr
Charleston, WV
25389
2,849
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
319
White Oaks Mall
c10
2501 W Wabash
Springfield, IL
62704
3,623
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
330
Park Plaza Mall
3048
6000 West Markham Street
Little Rock, AR
72205
2,910
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
332
Chicago Ridge
H-1
444 Chicago Ridge Mall Drive
Chicago, IL
60415
4,610
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
333
Washington Square
166
10202 E Washington St
Indianapolis, IN
46229
3,016
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


50
26324798v5 244426.000003

--------------------------------------------------------------------------------




334
Ashland Town Center
468
500 Winchester Ave
Ashland, KY
41101
3,354
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
335
River Valley Mall
317
1635 River Valley Circle South
Lancaster, OH
43130
3,740
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
336
Logan Valley Mall
A - 944
5580 Goods Lane
Altoona, PA
16602
3,227
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
337
Capital City Mall
230
3506 Capital City Mall Dr
Camp Hill, PA
17011-7003
3,603
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
338
Jefferson Pointe Mall
H10
4120 W Jefferson Blvd
Fort Wayne, IN
46804
3,401
UCR Asset Services
8080 Park Lane
Dallas
TX
75231
339
The Mall at Whitney Field
238
100 Commercial Road
Leominster, MA
46804
3,548
Vintage Capital Grp
100 Commerical Road
Leominster
MA
1453
340
Oakwood Mall
322
4800 Golf Rd
Eau Claire, WI
54701
3,786
General Growth
110 North Wacker Drive
Chicago
IL
60606
341
The Lakes Mall
1076
1740 Mt Garfield Rd
Muskegon, MI
49444
2,928
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
342
York Galleria
166
2899 Whiteford Road
York, PA
17402
3,055
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
346
Robinson Town Center
2490
Robinson Mall
Robinson Township, PA
0
3,266
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
347
Stroud Mall
152
344 Stroud Mall Rd.
Stroudsburg, PA
18360
2,750
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
348
Connecticut Post
2035
1201 Boston Post Rd
Milford, CT
6460
4,680
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
349
Berkshire Mall
310
1665 State Hill Rd
Wyomissing, PA
19610
4,300
Allied Properties
4737 Concord Pike
Wilmington
DE
19803
351
The Plaza at King of Prussia
2035
160 N Guloph Rd
King of Prussia, PA
19406
6,306
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
355
Eastgate Mall
B-344
4601 Eastgate Blvd
Cincinnati, OH
45245
3,964
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
356
Southpark
F40
224 South Park Cir
Colonial Heights, VA
23834
3,150
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
358
Gateway Mall
C338
#5 Gateway
Lincoln, NE
68505
3,728
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
361
Spring Hill
1422
1072 Spring Hill Mall
West Dundee, IL
60118
3,402
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036


51
26324798v5 244426.000003

--------------------------------------------------------------------------------




362
Solomon Pond
N219
601 Donald Lynch Blvd
Marlborough, MA
1752
3,208
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
363
Mall of Georgia
2025
3333 Buford Dr
Buford, GA
30519
3,713
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
364
Northwoods Mall
BL06
2200 West War Memorial Dr.
Peoria, IL
61613
4,281
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
366
Wausau Center
A124
0
Wausau, WI
0
3,600
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
367
Birchwood Mall
222
4350 24th Avenue #324
Fort Gratiot, MI
48059
3,199
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
368
Susquehanna Valley
F02A
Rtes 11 & 15
Selinsgrove, PA
17870
3,090
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
371
Salmon Run Mall
B117
Interstate Rte 81
Watertown, NY
13601
2,958
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
372
Champlain Center North
C119
459 Rte 3
Plattsburgh, NY
0
3,366
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
373
Florence Mall
2018
1132 Florence Mall
Florence, KY
0
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
377
Jefferson Mall
B-312
4801 Outer Loop
Louisville, KY
40219
3,139
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
378
University Mall
H05
155 Dorset Street
South Burlington, VT
5403
3,000
Finard Properties LLC
419 Boylston St
Boston
MA
2116
379
Rockingham Park Mall
W247
99 Rockingham Park Blvd
Salem, NH
3079
3,419
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
380
Brookfield Square
D-07
95 North Moorland Road
Brookfield, WI
53005-6084
3,987
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
381
Johnstown Galleria
220
Galleria Drive
Johnstown, PA
15901
3,250
Gemini Property Management
16740 Birkdale Commons Pkwy
Huntersville
NC
28078
384
Kenwood Town Center
L-209
7875 Montgomery Road
Cincinnati, OH
45236
3,650
General Growth
110 North Wacker Drive
Chicago
IL
60606
385
Kentucky Oaks Mall
270
5101 Hinkleville Road
Paducah, KY
42001
3,651
Cafaro Company
PO Box 2186
Youngstown
OH
44504
387
Apple Blossom Mall
S131A
1850 Apple Blossom Drive
Winchester, VA
22601
3,252
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
389
Wolfchase Galleria
1450
2760 North Germantown Parkway
Memphis, TN
38133
3,453
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
390
Magnolia Mall
1418
271 David McLead Boulevard
Florence, SC
29501
3,002
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102


52
26324798v5 244426.000003

--------------------------------------------------------------------------------




392
West Towne Mall
D8
66 West Towne Mall
Madison, WI
53719-1069
3,050
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
394
Northgate Mall
114
9501 Colerain Avenue
Cincinnati, OH
45251
3,300
Tabani Group Inc
16600 Dallas Parkway
Dallas
TX
75248
395
Brunswick Square
212
755 State Highway 18
East Brunswick, NJ
8816
3,790
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
396
Easton Town Center
B206
4045 The Strand West
Columbus, OH
43219
3,268
Steiner and Associates, Inc.
4016 Townsfair Way
Columbus
OH
43219
397
Indian Mound Mall
725
771 South 30th Street
Heath, OH
43056
3,953
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
398
Towne East Square
K06A
7700 East Kellog Drive
Wichita, KS
67207
4,027
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
399
Sikes Senter Mall
490
3111 Midwestern Parkway
Wichita Falls, TX
76308
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
441
Georgia Square Mall
16
3700 Atlanta Highway
Athens, GA
30606-3155
3,150
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
442
Mall of Abilene
1132
4310 Buffalo Gap Rd
Abilene, TX
79606
3,339
Gregory Greenfield & Assoc Ltd Advisors
124 Johnson Ferry Road
Atlanta
GA
30328
444
Central Mall
125
5111 Rogers Avenue
Fort Smith, AR
72903
2,920
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
446
Westwood Mall
804
1850 West Michigan Ave.
Jackson, MI
49201
4,214
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
448
Penn Square Mall
2010
1901 Northwest Expressway
Oklahoma City, OK
73116
3,152
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
449
Louis Joliet Mall
1118
1118 Mall Loop Drive
Joliet, IL
60431
4,281
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
450
Crossroads Center
E-10
4101 West Division Street
St. Cloud, MN
56301
4,021
General Growth
110 North Wacker Drive
Chicago
IL
60606
451
University Mall
A16
1237 East Main Street PO Box 3187
Carbondale, IL
62902
3,600
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
453
Cape Cod Mall
S-119
Route 132 & Route 28
Hyannis, MA
2601
3,862
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
454
Grand Traverse Mall
208
3200 S Airport Road West
Traverse City, MI
49684
3,040
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
456
Lakeland Square Mall
630
3800 US HWY 98N.
Lakeland, FL
33809
3,200
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036


53
26324798v5 244426.000003

--------------------------------------------------------------------------------




457
Colony Square
430
3575 Maple Ave
Zanesville, OH
43701
2,659
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
459
Towne Mall
A-006
1704 Dixie Highway
Elizabethtown, KY
42701
3,000
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
462
Viewmont Mall
772
Scranton Carbondale Highway
Scranton, PA
18508-1305
3,300
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
464
Bay City Mall
E505
4101 East Wilder Road
Bay City, MI
48706
3,410
Lormax Stern Development Co
38500 Woodward Ave,
Bloomfield Hills
MI
43804
465
Lansing Mall
174
5330 W. Saginaw Highway
Lansing, MI
48917
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
466
Lakeview Square Mall
631
5775 Beckley Road
Battle Creek, MI
49015
3,500
GK Development
257 E. Main Street, Ste 100
Barrington
IL
60010
467
Governor's Square Mall
680
2801 Wilma-Rudolph Blvd
Clarksville, TN
37042
3,720
Cafaro Company
PO Box 2186
Youngstown
OH
44504
468
Eastfield Mall
129
1655 Boston Road
Springfield, MA
1129
3,470
Mountain Development Corp.
100 Delawanna Avenue
Clifton
NJ
7014
469
Northpark Mall
162
Northpark Mall
Joplin, MO
64801
3,167
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
470
Northgate Mall (TN)
F020/F0303
203 Northgate Mall
Chattanooga, TN
37415
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
471
Hulen Mall
1635
1070 Hulen Mall
Fort Worth, TX
76132
2,909
General Growth
110 North Wacker Drive
Chicago
IL
60606
474
Apache Mall
311
333 Apache Mall
Rochester, MN
55902
3,041
General Growth
110 North Wacker Drive
Chicago
IL
60606
475
Anderson Mall
Q-8B
3101 North Main Street
Anderson, SC
29621
3,848
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
476
South Shore Plaza
2067
250 Granite Street
Braintree, MA
2184
4,964
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
477
Northgate Mall (NC)
410
1058 West Club Road
Raleigh, NC
27701
2,747
Northgate Associates
PO Box 2476
Durham
NC
27715
478
Yorktown Mall
133
133 Yorktown Center
Lombard, IL
60148
2,835
Collarmele Partners
2929 East Commercial Blvd
Fort Lauderdale
FL
33308
479
Pecanland Mall
1412
4700 Millhaven Road
Monroe, LA
71203
3,654
General Growth
110 North Wacker Drive
Chicago
IL
60606
481
Park Place Mall
344
5870 East Broadway Blvd
Tucson, AZ
85711
3,918
General Growth
110 North Wacker Drive
Chicago
IL
60606


54
26324798v5 244426.000003

--------------------------------------------------------------------------------




482
Neshaminy Mall
622
622 Neshaminy Mall
Bensalem, PA
19020
3,175
General Growth
110 North Wacker Drive
Chicago
IL
60606
483
Triangle Town Center
FL1041
5950 Triangle Town Blvd.
Raleigh, NC
27616
3,541
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
484
The Oaks Mall
D-5 and D-6
6357 West Newberry Road
Gainsville, FL
32605
3,349
General Growth
110 North Wacker Drive
Chicago
IL
60606
485
Collin Creek Mall
1375
811 North Central Expressway
Plano, TX
75075
3,531
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
487
Carolina Place Mall
A-08
11025 Carolina Place Parkway
Pineville, NC
28134
4,145
General Growth
110 North Wacker Drive
Chicago
IL
60606
488
The Parks at Arlington
2420
3811 South Cooper Street
Arlington, TX
76015-4194
4,313
General Growth
110 North Wacker Drive
Chicago
IL
60606
489
Towne Square Mall
E-5
5000 Frederica Street
Owensboro, KY
42301
3,674
Towne Square Mall, LLC
Towne Sqaure Mall C/O Aronov Realty
Montgomery
AL
36123-5000
490
Grove City Premium Outlets
1045
1911 Leesburg Grove City Road
Grove City, PA
16127
4,749
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
491
Hagerstown Premium Outlets
520
495 Prime Outlets Blvd.
Hagerstown, MD
21740
5,063
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
492
San Marcos Outlet Stores
401 &402
3939 South I H 35
San Marcos, TX
78666-5957
5,764
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
493
Rehoboth Outlets
321
1600 Ocean Outlets
Rehoboth Beach, DE
19971
5,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
494
Valley Mall
412A
1925 E. Market Street
Harrisonburg, VA
22801
3,200
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
507
Greenwood Mall
516
2625 Scottsville Road
Bowling Green, KY
42104
7,168
General Growth
110 North Wacker Drive
Chicago
IL
60606
508
Myrtle Beach Outlet
H100
4625 Factory Stores Blvd.
Myrtle Beach, SC
29579
5,040
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
509
Pleasant Prairie Outlets
C050
11211 120th Avenue
Kenosha, WI
53158
3,600
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
510
Jeffersonville
755
8755 Factory Shops Blvd
Jeffersonville, OH
43128
4,976
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
511
Birch Run Premium Outlets
H010
12140 South Beyer Road
Birch Run, MI
48415
6,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
512
Prime Outlets Niagara
20 / 21
1672 Military Road
Niagara Falls, NY
14304
5,730
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407


55
26324798v5 244426.000003

--------------------------------------------------------------------------------




515
Waterloo Outlets
C098
655 Route 318
Waterloo, NY
13165
6,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
517
New River Valley Mall
716
782 New River Road
Christiansburg, VA
24073-6506
3,542
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
518
Crossroads Mall
120
6650 South Westnedge Road
Portage, MI
49024
3,271
General Growth
110 North Wacker Drive
Chicago
IL
60606
519
Wyoming Valley Mall
338
29 Wyoming Valley Mall
Wilkes Barre, PA
18702
3,976
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
521
Geneva Center Commons
2200
502 Commons Way
Geneva, IL
60134
3,600
Mid-America
One Parkview Plaza
Oakbrook Terrace
IL
60181
522
Southridge Mall
1300
5300 South 76th Street
Greendale, WI
53129
4,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
526
Grapevine Mills Mall
526A
3000 Grapevine Mills Parkway
Grapevine, TX
76051
6,792
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
527
Golden East Crossing
1112
1100 N. Wesleyan Blvd
Rocky Mount, NC
27804
2,606
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
528
Sarasota Square
A2
8201 South Tamiami Trail
Sarasota, FL
34238
3,389
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
529
Green Tree Mall
526
757 E. Highway 131
Clarksville, IN
47129
3,000
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanoogo
TN
37421
530
Columbia Mall (MO)
318
2300 Bernadette Drive
Columbia, MO
65203
3,003
General Growth
110 North Wacker Drive
Chicago
IL
60606
531
Quintard Mall
72-B
700 Quintard Drive
Oxford, AL
36203
3,515
The Woodmont Company
2100 West 7th Street
Fort Worth
TX
76107
532
Huntington Mall
760
Route 60 and Mall Road
Barboursville, WV
25504
3,566
Cafaro Company
PO Box 2186
Youngstown
OH
44504
535
Bellis Fair Mall
604
1 Bellis Fair Parkway
Bellingham, WA
98226
3,426
General Growth
110 North Wacker Drive
Chicago
IL
60606
536
Patrick Henry Mall
413
12300 Jefferson Ave.
New Port News, VA
23602
3,434
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
537
The Citadel Mall
2392
750 Citadel Drive
Colorado Springs, CO
80909
3,914
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
538
North East Mall
D-18B
1001 Melbourne Street
Hurst, TX
76053
3,199
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
541
South Hill Mall
944
3500 South Meridian
Puyallup, WA
98373
3,382
Cafaro Company
PO Box 2186
Youngstown
OH
44504


56
26324798v5 244426.000003

--------------------------------------------------------------------------------




543
Vancouver Mall
246
8700 NE Vancouver Mall Drive
Vancouver, WA
98662
3,210
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
544
Bay Park Square
985
303 Bay Park Square
Green Bay, WI
54304
3,527
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
545
Country Side Mall
1059
27001 US Highway 19
Clearwater, FL
33761
3,349
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
546
Fox River Mall
104
4301 West Wisconsin Ave
Appleton, WI
54913
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
548
Lima Mall
542
2400 Elida Road
Lima, OH
45805
4,613
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
549
Valley View Mall-WI
162
3800 State Road 16
LaCrosse, WI
54601
3,422
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
550
Post Oak Mall
4006
1500 Harvey Road
College Station, TX
77840
3,785
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
553
Carolina Mall
265
1408 Concord Parkway N.
Concord, NC
28025
3,418
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
554
Valley West Mall
182
1551 Valley West Drive
West DeMoines, IA
50266
3,888
Watson Centers
3100 West Lake Street, Ste 420
Minneapolis
MN
55416
555
Cordova Mall
B-217
5100 North Nine Avenue
Pensacola, FL
32504
3,999
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
557
Quail Springs
252
2501 West Memorial Road
Oklahoma City, OK
73134
3,333
General Growth
110 North Wacker Drive
Chicago
IL
60606
558
Towne West Square
K02A
4600 West Kellogg
Wichita, KS
67209
3,180
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
561
Altamonte Mall
1453
451 East Altamonte Drive Suite 1453
Altamonte Springs, FL
32701
3,552
General Growth
110 North Wacker Drive
Chicago
IL
60606
563
Vista Ridge Mall
1386
2401 South Stemmons Fairway
Lewisville, TX
75067
2,762
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
565
North Star Mall
100
7400 San Pedro
San Antonio, TX
78216
4,620
General Growth
110 North Wacker Drive
Chicago
IL
60606
566
Memorial City Mall
210
303 Memorial City Mall
Houston, TX
77027
4,152
Memorial City Mall Mall, LP
929 Gessner
Houston
TX
77024
567
Empire Mall
314
1230 Empire Mall
Sioux Falls, SD
57106
3,409
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
568
Southern Hills Mall
312
4400 Sergeant Road
Sioux City, IA
51106
3,561
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


57
26324798v5 244426.000003

--------------------------------------------------------------------------------




569
Oglethorpe Mall
32
7804 Abercorn Street
Savannah, GA
31406
3,580
General Growth
110 North Wacker Drive
Chicago
IL
60606
570
Southlake Mall
1206
1206 Southlake Mall
Morrow, GA
30260
4,121
Vintange Real Estate LLC
1000 Southlake Mall
Morrow
GA
30260
571
Millcreek Mall
250
250 Millcreek Mall
Erie, PA
16565
3,708
Cafaro Company
PO Box 2186
Youngstown
OH
44504
572
Vintage Faire Mall
Q06
3401 Dale Road
Modesto, CA
95356
3,776
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
573
Wiregrass Commons
95
900 Commons Drive
Dothan, AL
36303
3,407
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
574
Westgate Mall
370
205 West Blackstock Road
Spartanburg, SC
29301
4,191
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
575
Deerbrook Mall
1090
20131 Highway 59 North
Humble, TX
77338
3,090
General Growth
110 North Wacker Drive
Chicago
IL
60606
576
Colonial Mall Valdosta
1034
1700 Norman Drive
Valdosta, GA
31601
3,371
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
577
Parkway Place Mall
242
2801 South Memorial Parkway
Huntsville, AL
35801
3,545
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
578
Francis Scott Key Mall
660
5500 Buckyestown
Frederick, MD
21703
4,089
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
579
Tanger Five Oaks
1370
1645 Parkway Suite
Sevierville, TN
37862
3,550
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
580
Ellenton Premium Outlets
905
5109 Factory Shops Blvd
Ellenton, FL
34222
4,118
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
581
Gaffney Premium Outlets
235
235 Factory Shops Blvd.
Gaffney, SC
29341
3,514
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
582
Tanger Outlet Center in Foley
422
2601Soth McKenzie
Foley, AL
36535
5,240
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
583
Gettysburg Outlet
B-420
1863 Gettysburg Village Drive
Gettysburg, PA
17325
3,600
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
584
Woodland Hills Mall
244
7021 South Memorial Drive
Tulsa, OK
74133
3,531
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
587
South Plains Mall
B-9
6002 Slide Road
Lubbock, TX
79414
3,590
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
588
Rivercenter Mall
491
849 East Commerce Street
San Antonio, TX
78205
3,558
River Center Mall
849 East Commerice Street
San Antonio
TX
8205


58
26324798v5 244426.000003

--------------------------------------------------------------------------------




589
Lakeline Mall
N10
11200 Lakeline Mall Drive
Cedar Park, TX
78613
2,986
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
590
Tuttle Crossing
139
5043 Tuttle Crossing Blvd
Dublin, OH
43016
3,013
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
591
Lakeforest Mall
E-115
701 Russell Ave
Gaithersburg, MD
20877
3,152
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
592
Clackamas Town Center
B-209
12000 South E. 82nd Ave
Portland, OR
97086
3,390
General Growth
110 North Wacker Drive
Chicago
IL
60606
593
Kingsport Town Center (Fort Henry Mall)
E-39
2101 Fort Henry Drive
Kingsport, TN
37664
2,880
Avison Young
30 Ivan Allen Jr Blvd
Atlanta
GA
30308
594
Regency Square Mall
1308
301 Cox Creek Parkway
Florence, AL
35630
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
596
The Mall of Acadiana
E209
5725 Johnston Street
Lafayette, LA
70503
4,653
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
597
Spotsylvania Mall
305
305 Spotsylvania Mall
Fredericksburg, VA
22407
3,575
Cafaro Company
PO Box 2186
Youngstown
OH
44504
598
Rushmore Mall
218
2200 North Maple
Rapid City, SD
57701
3,393
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
600
Castle Rock Outlets
370
5050 Factory Shops Blvd
Castle Rock, CO
80106
4,718
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
602
Northpark Mall
216
1200 East County Line Road
Ridgeland, MS
39157
3,753
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
603
Tyrone Square
672A
6901 Tyrone Square
St. Petersburg, FL
33710
3,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
604
West Acres
310
3902 13th Ave Southwest
Fargo, ND
58103
3,318
West Acres Development
3902 13th Ave S, Suite 3717
Fargo
ND
58103-7512
605
University Mall
315/317
2205 University Square Mall
Tampa Bay, FL
33612
4,026
RD Management LLC
810 Seventh Avenue
New York
NY
10019
606
Oakridge Mall
V-21
925 Blossom HIll Road
San Jose, CA
95123
3,065
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
608
Florida Mall
1226
8001 South Orange Blossom Trail
Orlando, FL
32809
4,485
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


59
26324798v5 244426.000003

--------------------------------------------------------------------------------




609
Kittery Premium Outlets (The Maine Mall Outlets)
17
345 US Route 1
Kittery, ME
3904
3,203
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
612
Superstition Springs Mall
J14
6555 East Southern Ave
Mesa, AZ
85206
3,310
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
614
Wheaton Mall
151
11160 Veirs Mill Road
Silver Spring, MD
20902
3,650
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
615
St. Augustine Outlets
O102
2700 State Road 16
St. Augustine, FL
32092
3,900
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
618
Berkeley Mall
G-9
621 A Berkeley Blvd.
Goldsboro, NC
27534
3,782
Berkeley Mall LLC
720 S. Lafayette Street
Shelby
NC
28150
619
Center at Salisbury
H121
2300 North Salisbury Blvd
Salisbury, MD
21801
3,100
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
620
Barton Creek Mall
M05
2901 Capital fo TX Highway
Austin, TX
78746
3,615
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
621
Brandon Town Center
553
553 Brandon Town Center
Brandon, FL
33510
3,081
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
623
Jacksonville Mall
C11
342 Jacksonville Mall
Jacksonville, NC
28546
3,015
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
624
Katy Mills Mall
675
5000 Katy Mills Circle
Katy, TX
77494
5,155
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
625
Citrus Park Mall
8081
8081 Citrus Park Town Center
Tampa, FL
33625
3,783
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
626
Westgate Mall
552
7701 W. Interstate 40
Amarillo, TX
79121-0140
3,500
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
628
Towson Town Center
1125
825 Dullaney Valley Road
Towson, MD
21204
3,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
631
Southland Mall
2027
5953 West Park Ave.
Houma, LA
70364
3,510
Morguard Investments Limited
2542 Williams Blvd
Kenner
LA
70062-5596
632
Belmar Mall
2M3-R-30
7251 West Alaska Drive
Lakewood, CO
80226
3,538
Belmar Mainstreet Holdings, LLC
355 S. Teller Street 210
Lakewood
CO
80226
634
Panama City
2202
2202 Martin Luther King Jr. Blvd
Panama City, FL
32405
2,804
Hendon Properties
3445 Peachtree Road
Atlanta
GA
30326
635
Mall St. Vincent
360
1133 St. Vincent Ave
Shreveport, LA
71104
3,214
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036


60
26324798v5 244426.000003

--------------------------------------------------------------------------------




637
Chico Mall
C-307
1950 East 20th Street
Chico, CA
95928
3,130
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
638
Battlefield Mall
T18
2825 South Glenstone Rd
Springfield, MO
65804
4,568
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
640
Cumberland Mall
B10
3849 South Delsea Drive
Vineland, NJ
8360
2,994
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
641
Chapel Hills Mall (CO)
137
1710 Briargate Blvd
Colorado Springs, CO
80920
3,547
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
642
Paddock Mall
248A
3100 College Road
Ocala, FL
34474
3,575
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
644
East Towne Mall
518
21 East Towne Mall
Madison, WI
53704
3,800
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
646
Markland Mall
H10B
1114 17th Street
Kokomo, IN
46902
3,480
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
647
Colorado Mills
446
14500 Colfax Ave.
Lakewood, CO
80401
3,467
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
649
Jordan Creek Mall
2334
101 Jordan Creek Parkway
Des Moines, IA
50266
3,149
General Growth
110 North Wacker Drive
Chicago
IL
60606
650
Sooner Mall
321
3321 West Main Street
Norman, OK
73072
3,485
General Growth
110 North Wacker Drive
Chicago
IL
60606
651
Albertville Outlets
A010
6415 Labeaux Ave
Albertville, MN
55301
4,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
652
Arrowhead Town Center
2112
7700 West Arrowhead Town Center
Glendale, AZ
85038
3,013
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
653
Lighthouse Outlets
815
815 Lighthouse Place
Michigan City, IN
46360
4,879
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
654
Plaza Bonita
1155
3030 Plaza Bonita Road
National City, CA
91950
6,184
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
657
Baybrook Mall
1004
1300 Baybrook Mall
Houston, TX
77546
6,002
General Growth
110 North Wacker Drive
Chicago
IL
60606
659
Algonquin Commons
4190
1904 South Randall Road
Algonquin, IL
60102
3,600
Mid-America
One Parkview Plaza
Oakbrook Terrace
IL
60181
660
Spokane Valley Mall
1012
14700 East Indiana Ave
Spokane, WA
99216
3,891
General Growth
110 North Wacker Drive
Chicago
IL
60606
661
Golden Triangle Mall
3554
2201 I-35 East
Denton, TX
76205
3,142
MG Herring Group
5710 LBJ Freeway
Dallas
TX
75240
662
Central Mall (TX)
23
23 Central Mall
Texarkana, TX
75503
3,199
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326


61
26324798v5 244426.000003

--------------------------------------------------------------------------------




663
Williamsburg Premium Outlets
E080
5715 -E080 Richmond Road
Williamsburg, VA
23188
4,118
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
665
Mall at Wellington Green
142
10300 West Forest Hill Road
Wellington, FL
33414
2,866
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
667
Victor Valley Mall
437
14400 Bear Valley Road
Victorville, CA
92393
3,165
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
671
Old Hickory Mall
B4A
2021 N. Highland Ave.
Jackson, TN
38305
3,928
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
672
Zona Rosa Mall
206
7116 Northwest 86 Terrace
Kansas City, MO
64153
3,595
Olshan Properties
5500 New Albany Road East
New Albany
OH
43054
673
Valley Plaza Mall
155
2701 Ming Ave
Bakersfield, CA
93304
3,570
General Growth
110 North Wacker Drive
Chicago
IL
60606
675
Ingram Park Mall
L-8
6301 NW Loop 410
San Antonio, TX
78238
3,480
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
676
Richland Mall
39
6001 West Waco Drive
Waco, TX
76710
3,500
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
677
Broadway Mall
879
462 Broadway Mall
Hicksville, NY
11801
4,014
Pacific Retail Capital Partners
100 N. Sepulveda Blvd
El Segundo
CA
90245
679
Melbourne Square Mall
229A
1700 W. New Haven
Melbourne, FL
32904
3,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
680
Greenbrier Mall
2234
1401 Greenbrier Parkway
Chesapeake, VA
23320
3,502
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
681
Galleria at Dallas
3375
0
Dallas, TX
75240
3,200
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
682
Treasure Coast Mall
3256
3256 NW Federal Highway
Jensen Beach, FL
34957
2,663
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
683
Tanger Howell
D250
1475 North Burkhart Road
Howell, MI
48855
4,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
684
Coastland Mall
M0004
1912 Tamiami Trail
Naples, FL
34102
3,644
General Growth
110 North Wacker Drive
Chicago
IL
60606
685
Edgewater Mall
32
2600 Beach Blvd.
Biloxi, MS
39531
4,235
Jim Wilson & Assoc.
2660 Eastchase Lane
Montgomery
AL
36117
686
Broadway Square
B09A
4601 S. Broadway
Tyler, TX
75703
3,630
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
687
Osage Beach Outlets
BB9
4540 Highway 54
Osage Beach, MO
65065
4,518
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


62
26324798v5 244426.000003

--------------------------------------------------------------------------------




688
Imperial Valley Mall
1474
3451 South Dogwood Ave
El Centro, CA
92243
6,187
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
689
Mall at Barnes Crossing
220
1001 Barnes Crossing Rd.
Tupelo, MS
38804
3,575
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
690
Valley Mall (MD)
278
17301 Valley Mall Road
Hagerstown, MD
21740
3,025
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
691
Orange Park Mall
C19
1910 Wells Road
Orange Park, FL
32073
3,127
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
692
Sunland Park Mall
E09
750 Sunland Park Drive
El Paso, TX
79912
3,407
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
693
Northwest Arkansas Mall
1230
4201 North Shiloh Drive
Fayetteville, AR
72703
3,536
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
694
Flatiron Crossing
1116
1 West Flat Iron Circle
Broomfield, CO
80021
3,600
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
695
Parkdale Mall
D412
6155 Eastex Freeway
Beaumont, TX
77706
3,004
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
696
Charlottesville Mall
1410A
1558 East Real Road
Charlottesville, VA
22901
2,816
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
697
Houston Galleria
6050
5085 Westheimer Road
Houston, TX
77056
3,736
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
698
The Avenues
1580
10300 Southside Blvd.
Jacksonville, FL
32256
3,842
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
699
Sawgrass Mills Mall
653A
12801 W. Sunrise Blvd
Sunrise, FL
33323
7,346
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
700
Oak View Mall
H02
3001 S. 144th Street
Omaha, NE
68144
3,344
General Growth
110 North Wacker Drive
Chicago
IL
60606
701
First Colony
255
16535 Southwest Freeway
Sugarland, TX
77479
3,762
General Growth
110 North Wacker Drive
Chicago
IL
60606
705
Coronado Mall
B-4
6600 Menual North East
Alburquerque, NM
87110
3,454
General Growth
110 North Wacker Drive
Chicago
IL
60606
707
College Square Mall
52
2550 East Morris Blvd.
Morristown, TN
37813
4,027
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
708
Boynton Beach
365A
801 North Congress Ave.
Boynton Beach, FL
33426
3,314
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
712
Clinton Crossings Outlet
110
20 A Killingworth Turnpike
Clinton, CT
6413
4,052
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


63
26324798v5 244426.000003

--------------------------------------------------------------------------------




713
Edinburgh Outlets
D010
11660 N.E. Executive Drive
Edinburgh, IN
46124
6,074
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
716
Mall of Monroe
525
2121 North Monroe Street
Monroe, MI
48162
2,976
Cafaro Company
PO Box 2186
Youngstown
OH
44504
717
Ontario Mills
404 A
One Mill Circle
Ontario, CA
91764
6,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
718
Montgomery Mall (MD)
194
7101 Democracy Blvd.
Bethesda, MD
20817
3,500
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
719
Chicago Outlets
1239
1650 Premium Outlets Blvd
Aurora, IL
60502
4,459
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
720
Wrentham Outlets
335
1 Premium Outlets Blvd.
Wrentham, MA
2093
3,531
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
721
Desoto Square
421
303 Highway 301 Blvd. West
Bradenton, FL
34205
3,130
Mason Asset Management
747 Middle Neck Road
Great Neck
NY
11024
722
The Crossings Outlets
E-02
1000 Rt. 611
Tannersville, PA
18372
3,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
723
Petaluma Outlets
435
2200 Petaluma Blvd. North
Petaluma, CA
94952
4,453
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
724
Alexandria Mall
1184
3437 Masonic Drive
Alexandria, LA
71301
3,740
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
726
Aurora Outlets
160
549 S. Chillicothe Road
Aurora, OH
44202
4,043
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
727
The Woodlands Mall
1014
1201 Lake Woodlands Drive
The Woodlands, TX
77380
3,510
General Growth
110 North Wacker Drive
Chicago
IL
60606
728
LaPlaza Mall
A-5
2200 S. 10th Street
McAllen, TX
78503
3,625
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
729
Fair Oaks Mall
J-119
11743L Fair Oaks Mall
Fairfax, VA
22033
3,695
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
730
Chula Vista Mall
1098
555 Broadway
Chula Vista, CA
91910
3,040
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
731
Rogue Valley Mall
1037
1600 N. Riverside Ave.
Medford, OR
97501
2,895
General Growth
110 North Wacker Drive
Chicago
IL
60606
732
Boise Town Square
2120
300 N. Milwaukee
Boise, ID
83704
3,540
General Growth
110 North Wacker Drive
Chicago
IL
60606
733
Lakeside Mall
54 B
3301 Veterans Memorial Blvd.
Metairie, LA
70002
3,543
Lakeside Mall
3301 Veteran's Memorial Blvd.
Metairie
LA
70002


64
26324798v5 244426.000003

--------------------------------------------------------------------------------




734
Crabtree Valley Mall
1086
4325 Glenwood Ave.
Raliegh, NC
27612
3,551
Plaza Associates
2840 Plaza Place
Raliegh
NC
27612
735
The Meadows Mall
2170
4300 Meadows Lane
Las Vegas, NV
89107
3,690
General Growth
110 North Wacker Drive
Chicago
IL
60606
736
Galleria at Tyler
F210
1299 Galleria at Tyler
Riverside, CA
32503
3,403
General Growth
110 North Wacker Drive
Chicago
IL
60606
737
Sunrise Mall (TX)
1200
2370 North Expressway
Brownsville, TX
78256
7,428
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
738
Peachtree Mall
38
3507 Manchester Expressway
Columbus, GA
31909
3,800
General Growth
110 North Wacker Drive
Chicago
IL
60606
739
Woodbury Commons
255
255 Red Apple Court
Central Valley, NY
10917
4,214
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
740
Atlantic City Outlets
160
111 B North Michigan Ave
Atlantic City, NJ
8401
5,100
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
741
Las Americas
473
4141 Camino De La Plaza Drive
San Ysidro, CA
0
8,450
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
742
Woodbury Lakes Mall
506
9140 Hudson Rd
Woodbury, MN
55125
3,596
Ramco Gershenson
31500 Northwest Highway
Farminton Hills
MI
48334
744
University Mall (UT)
B-40
575 E. University Parkway
Orem, UT
84097
3,942
Woodbury Corporation
2733 E. Parley's Way
Salt Lake City
UT
84109-1662
745
Provo Town Center
1140
1200 Town Centre Blvd.
Provo, UT
84601
3,286
General Growth
110 North Wacker Drive
Chicago
IL
60606
746
Palm Desert Mall
457
72840 Highway 111
Palm Desert, CA
92260
3,048
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
747
Camarillo Outlets
500
740 Ventura Blvd.
Camarillo, CA
93010
2,925
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
748
Cielo Vista Mall
T-6
8401 Gateway Blvd
El Paso, TX
79925
3,536
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
749
Northlake Mall
181
6801 Northlake Mall Drive
Charlotte, NC
28216
3,071
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
750
Fayette Mall
G718
3615 Nicholasville Rd.
Lexington, KY
40503
3,502
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
751
Marley Station
E-217
7900 Govenor Ritchie Highway
Glenn Burnie, MD
21061
3,500
Woodmont Company
Kim Welborn
Fort Worth
TX
76107
752
Shops at Saucon Valley
420
2845 Center Valley Parkway
Bethlehem, PA
18034
3,400
Poag Shopping Centers LLC
2650 Thousand Oaks Blvd
Memphis
TN
38118


65
26324798v5 244426.000003

--------------------------------------------------------------------------------




753
Great Mall Milpitas
480
480 Great Mall Drive
Milpitas, CA
95035
3,800
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
754
Oakland Mall
362
362 West 14 Mile Rd.
Troy, MI
48083
4,000
Urban Retail Properties
111 East Wacker, Ste 2400
Chicago
IL
60611
755
Albany Mall
C-10
2601 Dawson Road
Albany, GA
31707
3,676
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
756
Rock Hill Galleria
825
2301 Dave Lyle Blvd.
Rock Hill, SC
29730
3,500
Cypress Equities
8343 Douglas Ave
Dallas
TX
75225
757
Lindale Mall
110
4444 1st Ave. NE
Cedar Rapids, IA
52402
3,668
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
759
Westgate Mall (MA)
E131
200 Westgate Drive
Brockton, MA
2301
2,964
NED MANAGEMENT LIMITED PARTNERSHIP
75 PARK PLAZA
BOSTON
MA
2116
761
Eastridge Mall (CA)
2090
2090 Eastridge Loop
San Jose, CA
95122
3,335
General Growth
110 North Wacker Drive
Chicago
IL
60606
762
Uniontown Mall
332
1332 Mall Run Road
Uniontown, PA
15401
3,513
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
763
Crossroads Mall (WV)
F10
2 Crossroads Mall
Breckley, WV
25800
3,620
Preit Services LLC
200 South Broad Street
Philadelphia
PA
19102
764
Coral Square Mall
9501
9501 West Atlantic Blvd.
Coral Springs, FL
33071
3,880
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
765
Turtle Creek Mall
370
1000 Turtle Creek Drive
Hattiesburg, MS
39402
3,430
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
767
Forest Mall
D01B
835 West Johnson St.
Fond Du Lac, WI
54935
3,533
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
768
Tacoma Mall
432B
4502 South Stelle Street
Tacoma, WA
98409
3,587
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
770
Firewheel Town Center
H05
365 Cedar Sage Drive
Garland, TX
75040
3,654
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
771
Newgate Mall
1064
3651 Wall Ave.
Ogden, UT
84405
3,456
General Growth
110 North Wacker Drive
Chicago
IL
60606
772
Legends at Village West
B-5
1837 Village West Parkway
Kansas City, KS
66109
3,384
Red Legacy
4717 Central
Kansas City
MO
64112
773
Shoppes at La Cantera
1670
15900 LaCantera Parkway
San Antonio, TX
78256
3,246
General Growth
110 North Wacker Drive
Chicago
IL
60606
775
Indian River Mall
686 B
6200 20th St.
Vero Beach, FL
32966
2,912
Bayer Properties LLC
Attn: David Silverstein, Reciever
Birmingham
AL
35205


66
26324798v5 244426.000003

--------------------------------------------------------------------------------




776
Northshore Square Mall
2035
150 North Shore Blvd.
Slidell, LA
70460
3,248
Morguard Investments Limited
2542 Williams Blvd
Kenner
LA
70062-5596
777
Northridge Mall
116
9301 Tampa Ave.
Northridge, CA
91324
3,758
General Growth
110 North Wacker Drive
Chicago
IL
60606
778
Montclair Plaza
2128
5060 Montclair Plaza Lane
Montclair, CA
91763
3,501
5060 E. Monclair Plaza Lane Owner LLC
4700 Wilshire Blvd
Los Angeles
CA
90010
779
Piedmont Mall
122
325 Piedmont Drive
Danville, VA
24540
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
780
Santa Rosa Mall
1012A
Santa Rosa Plaza
Santa Rosa, CA
95401
3,201
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
781
Irvine Spectrum Center
826
613 Spectrum Center Drive
Irvine, CA
92618
3,430
Irvine Company
The Irvine Co. Retail Properties
Irvine
CA
92617
782
Layton Hills Mall
2008
1076 Layton HIlls Mall
Layton, UT
84041
3,281
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
783
Aurora Mall
1057
14200 E. Alameda Ave.
Aurora, CO
80012
3,700
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
784
Southaven Towne Center
830
6524 Towne Center Loop
Southaven, MS
38671
3,090
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
785
Eastern Shores
106
30500 State Highway 181
Spanish Fort, AL
36527
3,500
Jim Wilson & Assoc.
2660 Eastchase Lane
Montgomery
AL
36117
786
Mt. Berry Square
220
32 Mt. Berry Square NE
Rome, GA
30165
3,205
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
787
Dolphin Mall
274
11401 NW 12 Street
Miami, FL
33172
4,689
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
788
Santa Anita Mall
H-11
400 South Baldwin Ave.
Arcadia, CA
91007
3,335
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
789
Fresno Fashion Fair
G-9
693 East Shaw Ave
Fresno, CA
93710
3,794
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
790
Settlers Green
D54
2 Commons Court
North Conway, NH
3860
4,171
OVP Management
2 Commons Court Unit C13
North Conway
NH
3860
791
Northridge Mall (CA)
F06
674 Northridge Mall
Salinas, CA
93906
3,840
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601


67
26324798v5 244426.000003

--------------------------------------------------------------------------------




792
Newpark Mall
1047
1047 Newpark Mall
Newark, CA
94560
3,012
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
793
Las Vegas Fashion Outlets
100
32100 Las Vegas Blvd.
Primm, NV
89019
4,200
AWE Talisman
1500 San Remo Ave.
Coral Gables
FL
33146
794
Seattle Premium Outlets
654
10600 Quil Ceda Blvd.
Tulalip, WA
98271
2,935
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
795
Solano Mall
L-9
1350 Travis Blvd.
Fairfield, CA
94533
3,089
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
796
Weberstown Mall
429
4950 Pacific Ave.
Stockton, CA
95207
3,790
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
797
Walnut Square Mall
55
2150 E. Walnut Ave
Dalton, GA
30721
2,901
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
798
Longview Mall
H05A
3499 McCann Road
Longview, TX
75604
4,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
800
North Georgia Outlets
215
800 Highway 400 South
Dawsonville, GA
30534
4,014
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
802
Pittsburgh Mills
373
373 Pittsburgh Mills Circle
Tarentum, PA
15084
3,321
Zamias
300 Market Street
Johnstown
PA
15901
803
Prien Lake Mall
B03A
161 West Prien Lake Road
Lake Charles, LA
70601
3,760
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
804
Metropolis Mall
210
2498 Futura Parkway
Plainfield, IN
46168
3,300
Poag & McEwen
2650 Thousand Oaks Blvd
Memphis
TN
38118
805
Volusia Mall
123
1700 West International Speedway Blvd.
Daytona Beach, FL
32114
2,945
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
806
Mainplace Mall
656
2800 N. Main Street
Santa Ana, CA
92705
3,100
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
807
Rolling Oaks Mall
J10A
6909 North Loop 1604
San Antonio, TX
78247
2,979
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
809
Bradley Square
608
200 Paul Huff Parkway
Cleveland, TN
37312
3,482
Morrison Companies
16851 Jefferson Highway
Baton Rouge
LA
70817
810
Gurnee Mills Mall
781
6170 W. Grand Ave.
Gurnee, IL
60031
4,401
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
811
Tucson Mall
289
4500 N. Oracle Road
Tucson, AZ
85705
7,195
General Growth
110 North Wacker Drive
Chicago
IL
60606


68
26324798v5 244426.000003

--------------------------------------------------------------------------------




812
Lakewood Center
372
372 Lakewood Center
Lakewood, CA
90712
3,500
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
813
South Towne Center
1250
10450 S. State St.
Salt Lake City, UT
84070
3,000
Pacific Retail Capital Partners
100 N Speulveda Blvd
El Sagundo
CA
90245
814
Streets at Southpoint
2150
6910 Fayetteville Road
Durham, NC
27713
3,845
General Growth
110 North Wacker Drive
Chicago
IL
60606
815
Auburn Mall (MA)
S180
385 S. Bridge St.
Auburn, MA
1501
3,510
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
816
Tanger Park City Outlets
K-110
6699 N. Landmark Drive
Park City, UT
84098
4,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
817
Tulare Outlet Center (Horizon Outlet Center)
E005
1407 Retherford St.
Tulare, CA
93274
4,000
The Woodmont Company
2100 West 7th Street
Fort Worth
TX
76107
818
Glendale Galleria
BU03
2148 Glendale Galleria
Glendale, CA
91210
2,864
General Growth
110 North Wacker Drive
Chicago
IL
60606
819
Port Charlotte Town Center
141A
1441 Tamiami Trail
Port Charlotte, FL
33948
3,457
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
820
Hot Springs Mall
B-7
4501 Central Ave.
Hot Springs, AR
71913
3,849
Aronov Realty Management
3500 Eastern Blvd.
Montgomery
AL
36116-1781
822
Regency Square (FL)
150
9501 Arlington Expressway
Jacksonville, FL
32225
2,863
Namdar Realty Group
150 Greatneck Road
Great Neck
NY
11021
823
Stonebriar Mall
2154
2601 Preston Road
Frisco, TX
75034
3,242
General Growth
110 North Wacker Drive
Chicago
IL
60606
824
Tanger Locust Grove
411
1000 Tanger Drive
Locust Grove, GA
30248
5,300
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
825
Northpark Mall
2H2-2264
8687 N. Central Expressway
Dallas, TX
75225
3,520
Nasher
8080 N. Central Expressway
Dallas
TX
75206-1807
826
Horton Plaza
49
59 Horton Plaza
San Diego, CA
92101
4,000
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
827
Pierre Bossier
87
2950 E. Texas St.
Bossier, LA
71111
3,412
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
828
Mall at Turtle Creek
405
3000 East Highland Drive
Jonesboro, AR
72401
3,500
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
829
Tanger Lincoln City
J500
1500 SE East Devil's Lake Road
Lincoln City, OR
97367
4,297
Singerman Real Estate LLC
980 N. Michigan Ave
Chicago
IL
60611
830
Branson Landing
409
409 Branson Landing
Branson, MO
65616
3,054
HCW Private Development
100 Branson Landing
Branson
MO
65616


69
26324798v5 244426.000003

--------------------------------------------------------------------------------




831
Briarwood Mall
105-G
266 Briarwood Circle
Ann Arbor, MI
48180
4,344
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
832
Shops at Sunset
B01A
5701 Sunset Drive
Miami, FL
33143
3,116
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
833
Columbiana Centre
1460
100 Columbiana Circle
Columbia, SC
29212
3,925
General Growth
110 North Wacker Drive
Chicago
IL
60606
834
Westminster Mall
2044A
2044 A Westminster Mall
Westminster, CA
92683
3,850
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
835
West Oaks Mall (FL)
338
9401 West Colonial Drive
Orlando, FL
34761
3,504
Moonbeam Capital Investment, LLC
9103 Alta Drive
Las Vegas
NV
89145
836
Victoria Mall (TX)
205
7800 North Navarro
Victoria, TX
77904
3,500
Hull Storey Gibson Companies, LLC
1190 Interstate Parkway
Augusta
GA
30909
837
Merced Mall
280
280 Merced Mall
Merced, CA
95348
3,446
Codding Enterprises
PO Box 6655
Santa Rosa
CA
95406-0655
838
Woodburn Premium Outlet (Woodburn Company Store)
606
1001 Amey Road
Woodburn, OR
97071
4,668
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
839
Bonita Lakes
50
150 Bonita Lake
Meridian, MS
39301
2,977
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
840
Carriage Crossing (Avenue Collierville)
808
4650 Merchants Park Circle
Memphis, TN
38017
3,499
Poag Shopping Centers LLC
2650 Thousand Oaks Blvd
Memphis
TN
38118
841
Killeen Mall
1412
2100 South W.S. Young Drive
Killeen, TX
76543
3,089
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
842
Town East (TX)
1144
1238 Town East Mall
Mesquite, TX
75150
4,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
843
Willowbend Mall
C-118
6121 West Park Blvd.
Plano, TX
75093
3,416
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
846
Visalia Mall
1815
2221 S. Mooney Blvd.
Visalia, CA
93277
4,000
General Growth
110 North Wacker Drive
Chicago
IL
60606
847
Tanger Gonzales Outlets
158
2400 Tanger Blvd.
Gonzales, LA
70737
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408


70
26324798v5 244426.000003

--------------------------------------------------------------------------------




848
Rosedale Center
840
10 Rosedale Center
Roseville, MN
55113
3,390
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
849
Magic Valley Mall
263&265
1485 Poleline Road East
Twin Falls, ID
0
3,353
Woodbury Corporation
2733 E. Parley's Way
Salt Lake City
UT
84109-1662
850
Galleria at Sunset
2725
1300 West Sunset Road
Henderson, NV
89014
3,500
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
852
Grand Teton Mall
1229
2300 E. 17th Street
Idaho Falls, ID
83404
3,600
General Growth
110 North Wacker Drive
Chicago
IL
60606
853
Mesilla Valley Mall
1052
700 South Telshor Blvd.
Las Cruces, NM
1502
3,968
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
854
Irving Mall (TX)
E07
3732 Irving Mall Drive
Irving, TX
75062
3,974
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
855
Capitola Mall
G01
1855 41st Street
Capitola, CA
95010
3,431
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
856
Jordan Landing
110 Pad 9
7138 South Plaza Center Drive
West Jordan, UT
84084
3,798
Foursquare Properties
5850 Avenida Encinas
Carlsbad
CA
92008
857
Red Cliffs Mall
1113
1770 E. Red Cliffs Drive
St. George, UT
84790
3,331
General Growth
110 North Wacker Drive
Chicago
IL
60606
859
Tanger Commerce II
111
800 Steven B. Tanger Blvd.
Commerce, GA
30529
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
860
Fashion Place
1195
6191 S. State Street
Murray, UT
84107
3,671
General Growth
110 North Wacker Drive
Chicago
IL
60606
861
West Oaks (TX)
321
1000 West Oaks Mall
Houston, TX
77082
3,500
Pacific Retail Capital Partners
100 N Speulveda Blvd
El Sagundo
CA
90245
862
Waterford Lakes Town Center
P-11
653 North Alafaya Trail
Orlando, FL
32828
3,128
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
864
Lloyd Center
0G202
1225 Lloyd Center
Portland, OR
97232
4,060
Cypress Equities
8343 Douglas Ave
Dallas
TX
75225
865
Columbia Center (WA)
441
1321 N. Columbia Center Blvd.
Kennewick, WA
99336
3,361
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
866
Willowbrook Mall (TX)
1028
1028 Willowbrook Mall
Houston, TX
77070
3,248
General Growth
110 North Wacker Drive
Chicago
IL
60606
867
Oak Park Mall
43
11401 West 95th Street
Overland Park, KS
66214
3,355
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
868
Merritt Square
F10
777 E. Merritt Island Causeway
Merritt Island, FL
32952
3,650
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
869
Mall at Stonecrest
1680
2929 Turner Hill Road
Lithonia, GA
30038
3,200
Forest City Enterprises
50 Public Square
Cleveland
OH
44113


71
26324798v5 244426.000003

--------------------------------------------------------------------------------




870
Hershey Outlets
124 Building C
124 Outlet Square
Hershey, PA
17033
4,065
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
871
Shoppes at Montage
315
2531 Shoppes Blvd
Moosic, PA
18507
3,500
USPG Portfolio Five LLC
3665 Fishinger Blvd
Hilliard
OH
43026
872
Round Rock Outlets
823
4401 North IH 35
Round Rock, TX
78664
3,800
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
873
Coconut Point
L15
23141 Fashion Drive
Estero, FL
33928
3,175
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
874
Gulfview Square
259
9409 US Highway 19
Port Richey, FL
34668
3,650
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
875
Village at Sandhill
M-105
486-5 Town Center Place
Columbia, SC
29229
3,804
CNL Commerical Real Estate Inc
201 South College Street
Charlotte
NC
28244
876
Pinnacle Hills
D170
2203 S. Promenade Blvd.
Rogers, AR
72758
3,690
General Growth
110 North Wacker Drive
Chicago
IL
60606
878
Shops at Fallen Timbers
1235
3100 Main Street
Maumee, OH
43537
3,545
General Growth
110 North Wacker Drive
Chicago
IL
60606
880
Topanga Plaza
2004
6600 Topanga Canyon Blvd.
Canoga Park, CA
91303
3,907
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
881
Miromar Outlets
510
10801 Corkscrew Road
Estero, FL
33928
4,000
Mirormar
10801 Corkscrew Road
Estero
FL
33928
882
Rio Grande Outlets
0801A
5001 East Expressway 83
Mercedes, TX
78570
9,370
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
883
Southgate Mall
J-3A
2901 Brooks Street
Missoula, MT
59801
3,057
Southgate Mall Associates LP
2901 Brooks Street
Missoula
MT
59801
885
Lake Buena Vista Outlets
D-2
15657 Apopka Vineland Road
Orlando, FL
32821
4,000
Was Group
Ste 305
North Haledon
NJ
7508
886
Gulfport Premium Outlets
310/315
10260 Factory Shops Blvd.
Gulfport, MS
39503
4,847
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
887
Hillsboro Outlets
C060
0
Hillsboro, TX
76645
4,015
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
888
Mall Del Norte
159
5300 San Pario Ave
Laredo, TX
78041
7,924
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
889
Pinnacle at Tutwiler Farm
930
5048 Pinnacle Square
Birmingham, AL
35173
3,480
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
890
Leesburg Premium Outlets
1625
241 Fort Evan Rd. NE
Leesburg, VA
20176
3,467
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


72
26324798v5 244426.000003

--------------------------------------------------------------------------------




891
Queenstown Premium Outlets
B030/B031
416 Outlet Center Dr.
Queenstown, MD
21658
4,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
892
Arden Fair Mall
2104
1689 Arden Fair Way
Sacramento, CA
95815
2,867
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
895
Prime Outlets Lebanon
315
315 Outlet Village Way
Lebanon, TN
37090
3,759
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
896
Tanger Outlet Myrtle Beach
655
10843 Kings Road
Myrtle Beach, SC
29572
3,490
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
897
Galleria at Centerville
250
2922 Watson Blvd.
Centerville, GA
31028
3,056
Gemini Property Management
16740 Birkdale Commons Pkwy
Huntersville
NC
28078
900
Town Center at Otay Ranch
215
2015 Birch Road
Chula Vista, CA
91915
3,500
General Growth
110 North Wacker Drive
Chicago
IL
60606
901
Randolph Mall
E8
345 Randolph Mall
Asheboro, NC
27203
3,653
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
902
Brazos Mall
1544
100 Highway 332 West
Lake Jackson, TX
77566
3,537
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
903
Manassas Mall
19
8300 Sudley Road
Manassas, VA
20109
3,400
Pyramid
4 Clinton Exchange
Syracuse
NY
13202-1078
904
Promenade at Bolingbrook
820
623 East Boughton Rd.
Bolingbrook, IL
60440
3,600
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
905
Prime Outlets Oshkosh
C010
3001 S. Washburn St.
Oshkosh, WI
54904
3,500
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
906
Supermall of the Great Northwest
211
1101 Outlet Collection Way
Auburn, WA
98001
4,630
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
907
Tanger Tilton
303
120 Laconia Rd.
Tilton, NH
3276
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
908
Pembroke Lakes Mall
638
11401 Pines Blvd
Pembroke Pines, FL
33026
4,064
General Growth
110 North Wacker Drive
Chicago
IL
60606
909
Puente Hills Mall
145
1600 S. Azuza Ave
Industry, CA
91748
3,419
Newage PHM, LLC
411 E. Huntington Drive
Arcadia
CA
91006
911
Chesapeake Square Mall
838
4200 Portsmouth Blvd
Chesapeake, VA
23321
3,568
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
912
Cottonwood Mall
C205B
1000 Coors Blvd. NW
Alburquerque, NM
87114
3,025
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


73
26324798v5 244426.000003

--------------------------------------------------------------------------------




913
Plaza at West Covina
466
466 Plaza Drive
West Covina, CA
91790
3,269
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
914
Shawnee Mall
1024
4901 North Kickapoo St.
Shawnee, OK
74804
3,946
StreetMAC Asset Managers, LLC
3100 Dundee Road
Northbrook
IL
60062
915
Antelope Valley Mall
133
1233 Rancho Vista Blvd.
Palmdale, CA
93551
3,088
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
917
Eagle Ridge Mall
536
430 Eagle Ridge Drive
Lake Wales, FL
33859
3,500
T Eagle Rock FL, LLC
451 Eagle Ridge Drive
Lake Wales
FL
33859
918
Westside Pavilion
349
10800 W. Pico Blvd
Los Angeles, CA
90064
3,858
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
919
Valley Mall
B07
2529 Main Street
Yakima, WA
98903
3,646
CenterCal Properties LLC
7455 SW Bridgeport Road
Tigard
OR
97224
920
Hickory Point Mall
1145
1145 Hickory Point Mall
Forsyth, IL
62535
3,500
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
921
Orlando Premium Outlets Intl Dr.
A-2
5401 W. Oak Ridge Rd.
Orlando, FL
32819
4,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
923
Shops at Wiregrass
235
28210 Paseo Drive
Tampa, FL
33543
3,392
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
924
Tanger Outlets Lancaster
905
311 Stanley K. Tanger Blvd.
Lancaster, PA
17602
3,910
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
925
Outlet Shoppes at El Paso
A167
7051 South Desert Blvd.
Canutillo, TX
79835
4,400
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskeegon
MI
49441
926
Avenue Webb Gin
412
1350 Scenic Highway
Snellville, GA
30078
3,152
Olshan Properties
5500 New Albany Road East
New Albany
OH
43054
927
Town Square Las Vegas
A-146
6605 Las Vegas Blvd. South
Las Vegas, NV
89119
3,318
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
929
Las Palmas Marketplace
A-2
11917 Gateway West
El Paso, TX
79936
3,513
RioCan (America) Mgmt, Inc.
5419 W Loop N
San Antonio
TX
78253
930
Mesa Mall
224
2424 US Highway 6 & 50
Grand Junction, CO
81505
3,652
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
933
Hamburg Pavilion
933
2312 Sir Barton Way
Lexington, KY
40509
4,000
Fourth Quarter Properties VII
45 Ansley Drive
Newnan
GA
30263
934
The Loop
B-17
3220 N. John Young Pkwy
Kissimmee, FL
34741
3,353
Wilder
11601 Wilshire Blvd
Los Angeles
CA
90025
935
Prime Outlets Lee
E250
50 Water Street
Lee, MA
1238
4,382
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


74
26324798v5 244426.000003

--------------------------------------------------------------------------------




936
Allen Premium Outlets
208
820 West Stacy Road
Allen, TX
75013
4,066
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
937
The Block at Orange
121
20 City Blvd W.
Orange, CA
92868
3,400
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
938
Las Vegas Outlet
15
875 S. Grand Central Pkwy
Las Vegas, NV
89106
4,214
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
941
Gateway Station
M-4
12900 South Freeway
Fort Worth, TX
76028
3,225
Weingarten Realty
2600 Citadel Plaza Dr #125
Houston
TX
77008
942
Pacific View Mall
2367
3301 East Main Street
Ventura, CA
93003
3,683
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
943
Country Club Mall
444
1262 Vocke Road
Cumberland, MD
21502
3,600
Gumberg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
944
Midland Park
F05
4511 N. Midkiff Road
Midland, TX
79705-3256
5,672
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
947
Cumberland Mall
218
1341 Cumberland SE
Atlanta, GA
30339
3,599
General Growth
110 North Wacker Drive
Chicago
IL
60606
948
South Park Mall
202
2310 SW Military Drive
San Antonio, TX
78224
3,500
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
949
Colonie Center
433
131 Colonie Center
Albany, NY
12205
3,652
Pacific Retail Capital Partners
100 N Speulveda Blvd
El Sagundo
CA
90245
950
West County Mall
1065
33 West County Center
Des Peres, MO
63131
4,160
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
953
Prime Outlets Pismo Beach
A017
333 Five Cities Drive
Pismo, CA
93449
3,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
954
Meadowood Mall
D108
5330 Meadowood Mall
Reno, NV
89502
4,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
955
Riverdale Village
27
12768 Riverdale Blvd
Coon Rapids, MN
55433
3,333
DDR
3300 Enterprise Pkway
Beachwood
OH
44122
956
Shops at Centerra
C-260
5971 Sky Pond Drive
Loveland, CO
80538
3,960
Poag & McEwen
2650 Thousand Oaks Blvd
Memphis
TN
38118
957
Village at Stone Oak
J-5
22602 US 281 N
San Antonio, TX
78259
3,400
DDR
3300 Enterprise Pkway
Beachwood
OH
44122
959
North Hanover Mall
526
1155 Carlisle Street
Hanover, PA
17331
4,333
Namdar Realty Group
150 Greatneck Road
Great Neck
NY
11021
960
Orchard Town Center
290
14697 Delaware St.
Westminster, CO
80020
3,200
Vestar
14698 Delaware Street, Ste 850
Westminster
CO
80023


75
26324798v5 244426.000003

--------------------------------------------------------------------------------




961
Sunset Mall
1032
4001 Sunset Drive
San Angelo, TX
76904
3,716
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
962
Warwick Mall
B125
400 Bald Hill Road
Warwick, RI
2886
5,829
Warwick Mall LLC
c/o Bliss Properties Inc.
Providence
RI
02906-0513
963
Tanger Barstow
345
2796 Tanger Way
Barstow, CA
92311
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
964
Hillside Village (Uptown Village at Cedar Hill)
508
305 W. FM 1382
Cedar Hill, TX
75106
3,550
MG Herring Group
5710 LBJ Freeway
Dallas
TX
75240
966
Shoppes at River Crossing
308
5080 Riverside Drive
Macon, GA
31210
3,509
General Growth
110 North Wacker Drive
Chicago
IL
60606
970
La Palmera
1030
5488 South Padre Island
Corpus Christi, TX
78411
3,826
Trademark Properties
1701 River Run
Fort Worth
TX
76107
972
Pier Park
G130
204 Bluefish Drive
Panama City Beach, FL
32413
3,599
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
973
Hamilton Town Center
E11
13976 Town Center Blvd.
Noblesville, IN
46060
3,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
975
West Shore Plaza
A2
250 Westshore Plaza
Tampa, FL
33609
3,402
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
976
Chambersburg Mall
630
3055 Black Gap Road
Chambersburg, PA
17201
3,891
Mason Asset Management
747 Middle Neck Road
Great Neck
NY
11024
977
Broward Mall
1717
8000 West Broward Blvd.
Plantation, FL
33388
3,700
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
978
Stonewood Center
B-43
251 Stonewood Street
Downey, CA
90241
3,837
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
979
Southcenter
2107
2826 Southcenter Mall
Tukwila, WA
98188
3,880
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
980
Pearland Town Center
310
11200 Broadway
Pearland, TX
77584
3,785
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421-6000
981
Bay Terrace
212-01/05
212-05 25th Avenue
Bayside, NY
11360
4,050
Cord Meyer Development
111-15 Queens Boulevard
Forest Hills
NY
11375
982
Montebello Town Center
CU11
2119 Montebello Town Center Drive
Montebello, CA
90640
3,232
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
984
Streets of Brentwood
124
2535 Sand Creek Road
Brentwood, CA
94513
3,300
Red Legacy
4717 Central
Kansas City
MO
64112
985
Galleria at Roseville
2265
1151 Galleria Parkway
Roseville, CA
95678
3,500
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025


76
26324798v5 244426.000003

--------------------------------------------------------------------------------




988
Dogwood Festival
G-4
106 Dogwood Blvd.
Flowood, MS
39232
4,500
Inland National Real Estate Svcs LLC
Bldg. #75019
Oak Brook
IL
60523
989
Westland Shopping Center
731
35000 West Warren St.
Westland, MI
48185
3,898
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
994
Moreno Valley Mall
1156
22500 Town Circle
Moreno Valley, CA
92553
3,610
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
995
Burbank Town Center
212
201 E. Magnolia Blvd.
Burbank, CA
91501
3,926
Crown Realty Development
18201 Von Kamen Ave, #950
Irvine
CA
92612
996
Water Tower Place
7020
835 North Michigan Avenue
Chicago, IL
60671
4,061
General Growth
110 North Wacker Drive
Chicago
IL
60606
997
The Outlet Shoppes at Oklahoma City
A130
7628 W Reno Ave.
Oklahoma City, OK
73127
4,431
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
999
Oakwood Center
1075
197-33 West Bank Expressway
Gretna, LA
70056
3,052
General Growth
110 North Wacker Drive
Chicago
IL
60606
1014
Eastridge Mall
1176
601 SE Wyoming Rd
Casper, WY
82609
3,431
General Growth
110 North Wacker Drive
Chicago
IL
60606
1015
Ocean City Outlets
820
12741 Ocean Gateway
Ocean City, MD
21842
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1016
Carolina Premium Outlets
550
1025 Outlet Center Drive
Smithfield, NC
27577
4,100
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1017
Folsom Premium Outlets
1017
1300 Folsom Boulevard
Folsom, CA
95630
3,808
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1018
Vacaville Premium Outlets
331 B
321 Nut Tree Road
Vacaville, CA
95687
3,500
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1020
Greendale Mall
W218
7 Neponset Street
Worcester, MA
1606
3,805
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1022
Shoppes at Chino Hills
5060
13850 City Center Drive
Chino Hills, CA
91709
3,897
PM Realty Group
13920 City Center Drive
Chino Hills
CA
91709
1023
Philadelphia Premium Outlets
645
18 Lightcap Road
Limerick, PA
19464
3,894
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


77
26324798v5 244426.000003

--------------------------------------------------------------------------------




1024
Houston Premium Outlets
701
29300 Hempstead Road
Houston, TX
77433
4,692
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1025
McCain Mall
J1F
3929 McCain Blvd.
North Little Rock, AR
72116
3,395
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1026
St. John's Town Center
D31
10281 Midtown Parkway
Jacksonville, FL
32246
4,400
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1028
Cambridgeside Galleria
E318
100 Cambridgeside Place
Cambridge, MA
2141
5,220
NED MANAGEMENT LIMITED PARTNERSHIP
75 PARK PLAZA
BOSTON
MA
2116
1029
Valle Vista Mall
B-13A
2020 South Expressway 83
Harlingen, TX
78552
4,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1034
Northfield Square
354 A
1600 North US Route 50
Bourbonnais, IL
60914
3,356
Spinoso Management Group LLC
100 Northern Concourse
North Syracuse
NY
13212
1035
Pine Ridge Mall
1250
4155 Yellowstone Highway
Chubbuck, ID
83202
3,117
Covington Property Management, LLC
30 S. Wacker
Chicago
IL
60606
1038
Centralia Outlets
1322
1342 Lum Road
Centralia, WA
98531
5,060
Prism
1145 Broadway
Tacoma
WA
98402
1039
Park Meadows
2340
8505 Park Meadows Center Drive
Lone Tree, CO
80124
3,323
General Growth
110 North Wacker Drive
Chicago
IL
60606
1040
Lodi Station Outlets
480
9911 Avon Lake Road
Burbank, OH
44214
4,000
Gilad Development
5959 Topanga Canyon Blvd.
Woodland Hill
CA
91367
1042
Premier Center
1042
3424 Highway 190
Mandeville, LA
70445
5,000
Stirling Properties
109 Northpark Blvd.
Covington
LA
70433
1043
Foothills Mall (AZ)
179
7401 N. La Cholla Blvd.
Tucson, AZ
85741
4,000
Schottenstein Property Group
4300 East Fifth Ave
Columbus
OH
43219
1046
Jersey Shore Premium Outlets
211
One Premium Boulevard
Tinton Falls, NJ
7753
3,499
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1047
Tanger Washington
955
2200 Tanger Boulevard
Washington, PA
15301
5,293
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1048
Ala Moana Center
3053
1450 Ala Moana Boulevard #3053
Honolulu, HI
96814
4,783
General Growth
110 North Wacker Drive
Chicago
IL
60606
1049
Cincinnati Premium Outlets
874
874 Premium Outlet Drive
Monroe, OH
45050
3,941
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


78
26324798v5 244426.000003

--------------------------------------------------------------------------------




1051
Jackson Premium Outlets
304
537 Monmouth Road
Jackson, NJ
8527
3,400
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1053
Sunrise Mall
E15
6041 Sunrise Mall
Citrus Heights, CA
95610
3,342
Steadfast
4343 Von Karman
Newport Beach
CA
92660
1054
Yuba Sutter Mall
325
1215 Colusa Avenue
Yuba City, CA
95991
3,158
Yuba Sutter Mall Mgmt
1215 Colusa Ave
Yuba City
CA
95991
1055
Animas Valley
385
4601 East Main
Farmington, NM
87402
4,007
Rouse Properties, Inc.
1114 Avenue of the Americas
New York
NY
10036
1056
Tanger Outlet Nags Head
69
7100 S. Croatan Highway
Nags Head, NC
27959
3,312
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1057
Windward Mall
M-08
46-056 Kamehameha Highway
Kaneohe, HI
96744
3,000
Jones Lang LaSalle
3344 Peachtree Road NE
Atlanta
GA
30326
1059
Outlets at Anthem
125
4250 West Anthem Way
Phoenix, AZ
85086
4,751
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1061
The Gardens
N217
3101 PGA Boulevard
Palm Beach Gardens, FL
33410
4,118
Forbes
100 Galleria Officentre
Southfield
MI
48037
1063
Culver City
2220
6000 Sepulveda Boulevard
Culver City , CA
90230
3,556
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
1067
Dimond Center
110
800 East Dimond Blvd.
Anchorage, AK
99515
3,729
Dimond Center Holdings
800 East Dimond Blvd.
Anchorage
AK
99515
1068
Anchorage 5th Avenue
D46A
320 West 5th Avenue
Anchorage, AK
99501
3,344
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1070
Shoppes at North Brunswick
E5
541 Shoppes Boulevard
North Brunswick, NJ
8902
3,397
Levin Mgmt Co.
1290 Avenue of the Americas, Ste 914
New York
NY
10104
1071
Outlet Shoppes at Fremont
E090
6245 North Old 27
Fremont, IN
46737
4,000
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
1072
Lenox Square
2022A
3393 Peachtree Road NE
Atlanta, GA
30326
3,987
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1073
Tanger Outlet Wisconsin Dells
391
210 Gasser Road
Baraboo, WI
53913
4,566
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1074
Outlets at Silverthorne
R310/320
246-V Rainbow Drive
Silverthorne, CO
80498
4,256
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1075
The Falls
170
8888 SW 136th Street
Miami, FL
33176
4,503
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204


79
26324798v5 244426.000003

--------------------------------------------------------------------------------




1079
Domain II
V-5
11410 Century Oaks Terrace
Austin, TX
78758
3,699
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1080
San Francisco Centre
223
865 Market Street
San Francisco, CA
94103
4,187
Westfield
11601 Wilshire Blvd
Los Angeles
CA
90025
1081
Pearlridge Shopping Center
12-22
98-1005 Moanalua
Aiea, HI
96701
2,877
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
1082
Harlem Irving Plaza
146
4154 East North Harlem Avenue
Norridge, IL
60706
3,535
Harlem Irving LLC
c/o The Harlem Irving Properties
Norridge
IL
60706
1083
Washington Square
C05
9677 SW Washington Square Road
Portland, OR
97223
4,145
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
1085
Alamance Crossing
N-1
3110 Waltham Blvd.
Burlington, NC
27215
3,800
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
1086
Florida City Outlet Center
210
250 E. Palm Drive
Florida City, FL
33034
3,482
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1087
Westfarms Mall
F108
148 Westfarms Malls
Farmington, CT
6032
4,000
Taubman
200 East Long Lake Road
Bloomfield Hills
MI
48303-0200
1088
Westland Mall (FL)
1116
1675 West 49th Street
Hialeah, FL
33012
3,227
Starwood Retail Property Mgmt, LLC
1 E Wacker Drive, Suite 3700
Chicago
IL
60601
1089
Citadel Outlets
650
100 Citadel Drive
Commerce, CA
90040
4,013
Craig Realty Group
4100 Macarthur
Newport Beach
CA
92660
1090
Boca Town Center
1035
6000 West Glades Rd.
Boca Raton, FL
33431
3,821
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
1091
Mercer Mall
640 + 645
US Hignway 460 and Route 25
Bluefield , WV
24701
4,493
Ershig Properties
PO Box 1127
Henderson
KY
42419
1092
Perimeter Mall
1695
4400 Ashford Dunwoody Road
Atlanta, GA
30346
3,800
General Growth
110 North Wacker Drive
Chicago
IL
60606
1093
Fulton Street
472-474
472-474 Fulton Street
Brooklyn, NY
0
18,244
474 Fulton Owner LLC
500 FIfth Avenue
New York
NY
10110
1094
Grand Prairie Outlets
805
2950 W. Interstate 20 and Great Northwestern Pkwy
Grand Prarie, TX
0
4,000
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1095
Gilroy Outlets
A054
681 Leavesley Road
Gilroy, CA
95020
3,900
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1096
Tanger Outlets Tuscola
A11
D400 Tuscola Blvd
Tuscola, IL
61953
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408


80
26324798v5 244426.000003

--------------------------------------------------------------------------------




1097
Bellevue Square
238
575 Bellevue Square
Bellevue, WA
98004
3,311
Kemper Development Company
575 Bellevue Square
Bellevue
WA
98004
1099
Tanger Outlet Center Charleston
1036
4840 Tanger Outlet Blvd.
North Charleston, SC
29418
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1101
North Riverside Park
H3
7501 West Cermark
North Riverside Park, IL
60546
3,350
The Feil Organization
370 7th Avenue
New York
NY
10001
1102
Promenade at Temecula
2330
40820 Winchester Road
Temecula, CA
92591
3,432
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
1104
Southland Mall (FL)
1155
20505 South Dixie Highway
Cutler Bay, FL
33189
3,660
Gumberg Asset Mgmt. Corp.
3200 North Federal Highway
Ft. Lauderdale
FL
33306
1105
Fashion Outlets Santa Fe
448
8380 Cerrillos Road
Santa Fe, NM
85707
4,100
AWE Next
1801 NE 123rd Street
North Miami
FL
33181
1106
Galveston Outlets LLC
430
5885 Gulf Freeway
Texas City, TX
77591
3,800
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1107
Merrimack Premium Outlets
671
80 Premium Outlets Drive
Merrimack, NH
3054
4,980
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
1108
South Bay Galleria
204
1815 Hawthorn Boulevard
Redondo Beach, CA
90278
3,600
Forest City Enterprises
50 Public Square
Cleveland
OH
44113
1109
Outlet Coll at Riverwalk
257
500 Port of N Orleans PL
New Orleans, LA
70130
6,000
Riverwalk Marketplace NO, LLC
500 Port of NO Place, Suite 101
New Orleans
LA
70130
1110
Gran Plaza Outlets
H100, H150
888 West 2nd Street
Calexico, CA
92231
9,417
Charles Company
9034 West Sunset Blvd
West Hollywood
CA
90069
1111
Outlet Shoppes @ Atlanta
G-710
915 Ridgewalk Parkway
Woodstock, GA
30188
4,059
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
1112
Tanger Outlets Westgate
785
0
Phoenix, AZ
0
4,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1114
Panorama Mall
38
8401 Van Nuys Blvd
Panorama City, CA
91402
4,000
Macerich
401 Wilshire Blvd.
Santa Monica
CA
90407
1115
Bentley Mall
20M
32 College Road
Faribanks, AK
99701
3,634
Krausz Companies Inc
18201 Von Karman Avenue
Irvine
CA
96212
1116
Yuma Palms Shopping Ctr
22
1305 S. Yuma Palms Parkway
Yuma, AZ
85365
5,200
Yuma Palms 1031, LLC
2901 Butterfield Road
Oak Brook
IL
60523


81
26324798v5 244426.000003

--------------------------------------------------------------------------------




1118
Tanger National Harbor Outlets
460
0
Oxon Hill , MD
0
4,500
Tanger Properties, L.P.
3200 Northline Ave, Suite 360
Greensboro
NC
27408
1120
Fashion Outlets Chicago
1173
5220 Fashion Outlets Way
Rosemont, IL
60018
4,203
AWE Talisman
355 Alhambra Circle
Coral Gables
FL
33134
1122
Outlets of Mississippi
255
200 Bass Pro Drive
Pearl, MS
39208
4,002
Bloomfield Holdings LLC
200 Bass Pro Drive, Ste 125
Jackson
MS
39208
1126
Chimney Rock Shopping Center
4485
TX 191 and 338
Odessa, TX
79762
4,485
Excel Property Group
17140 Bernardo Ctr Drive
San Diego
CA
92128
1127
Mariposa Mall
unnamed
West Mariposa Road
Nogales, AZ
85621
10,131
LAD BACK NOGALES LLC
6358 E Quail Track Drive
Scottsdale
AZ
85266
1128
Mall at Bay Plaza
218
2100 Bartow Avenue
Bronx, NY
10475
4,510
Prestige Properties & Dev Inc
546 5th Avenue, 15th Floor
New York
NY
10475
1129
Outlet Shoppes of the Bluegrass
C310
I-64, Exit 28
Simpsonville, KY
0
3,960
Horizon Group Properties
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
1130
Outlets @ Tejon Ranch
200
5701 Outlets @ Tejon Ranch Pkway
Arvin, CA
93203
4,500
Tejon Industrial Corporation
4436 Lebec Road
Lebec
CA
93243
1132
Charlotte Premium Outlets
980
5404 New Fashion Way
Charlotte, NC
28278
4,500
Simon Premium Outlets
225 W. Washington St.
Indianapolis
IN
46204
1138
Outlet Mall at Savannah
445
0
Pooler, GA
31322
3,500
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
1515
Times Square
1515 Broadway
1515 Broadway
New York, NY
10032
19,487
1515 Broadway Fee Owner LLC
420 Lexington Avenue
New York
NY
10170
3011
Metropolis at Metrotown
M175
#268-4820 Kingsway
Burnaby, BC
V5H4P1
3,524
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J2R2
3012
Guildford Town Centre
2608A
Guildford Town Centre
Surrey, BC
V3R7C1
3,608
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J2R2
3013
White Oaks Mall
491/495
1105 Wellington Road
London, ON
N6E 1V4
3,376
Bentall Kennedy
1055 Dunsmuir Street Suite 1300
Vancouer
BC
V7X1B1
3015
Fairview Park
E005
2960 Kingsway Drive
Kitchener, ON
N2C1X1
3,026
Cadillac Fairview
250 Yonge Street
Toronto
ON
M5B2L7
3016
Georgian Mall
D016A
509 Bayfield Street
Barrie, ON
L4M4ZB
3,384
RioCan Management Inc
Georgian Mall Admin Office
Barrie
ON
L4M 4Z8


82
26324798v5 244426.000003

--------------------------------------------------------------------------------




3018
Vaughan Mills
439
1 Bass Pro Mills Drive
Vaughn, ON
L4K5W4
5,095
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J2R2
3020
Erin Mills Town Centre
R202A
5100 Erin Mills Parkway
MIssissauga, ON
L5M4ZS
3,507
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3021
Square One
2-305
100 City Centre Drive
Mississauga, ON
L5B2C9
3,423
Oxford Properties Group
130 Adelaide Street West
Toronto
ON
M5H3P5
3022
Lime Ridge Mall
229B
999 Upper Wentworth Street
Hamilton, ON
L9A4X5
3,135
Cadillac Fairview
250 Yonge Street
Toronto
ON
M5B2L7
3023
Scarborough Town Centre
46/47
300 Borough Drive
Scarborough, ON
M1P4P5
3,235
Triple Five
8882-17 Street,
Edmonton
AB
T5T 4M2
3024
The Promenade
126A
1 Promenade Circle
Thornhill, ON
L4J4P8
3,033
Cadillac Fairview
250 Yonge Street
Toronto
ON
M5B2L7
3026
Toronto Eaton Centre
A006
220 Yonge Street
Toronto, ON
M5B2H1
5,478
Cadillac Fairview
250 Yonge Street
Toronto
ON
M5B2L7
3027
Upper Canada Mall
EE9A
17600 Yonge Street
Newmarket, ON
L3Y4Z1
4,177
Oxford Properties Group
130 Adelaide Street West
Toronto
ON
M5H3P5
3028
Dixie Outlet Mall
27 A
1250 South Service Road
Mississauga, ON
L5E 1V4
4,103
Cominar Real Estate Investment Trust
2151 Lapiniere Blvd
Brossard
QC
J4W2T5
3031
Mic Mac Mall
138
21 Mic Mac Blvd.
Halifax, NS
B3A4N3
3,489
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J2R2
3032
West Edmonton Mall
K-203
8882-170 Street
Edmonton, AB
T5T4M2
6,530
Triple Five
8882-17 Street,
Edmonton
AB
T5T 4M2
3033
Devonshire Mall
N8
3100 Howard Avenue
Windsor, ON
N8X3Y8
4,254
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3034
Conestoga Mall
H6
550 King Street North
Waterloo, ON
N2L 5W6
3,834
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J2R2
3038
Kingsway Garden Mall
780
109 Street and Kingsway
Edmonton, AB
T5G 3A6
3,933
Oxford Properties Group
130 Adelaide Street West
Toronto
ON
M5H3P5
3039
Fairview Mall
2061
1800 Shepard Avenue East
Toronto, ON
M2J5A7
5,410
Cadillac Fairview
250 Yonge Street
Toronto
ON
M5B2L7
3040
New Sudbury Centre
4
1349 LaSalle Boulevard
Sudbury, ON
P3A1Z2
3,729
Morguard Investments Limited
1000 Ft. William Road
Thunder Bay
ON
P7B6B9
3043
South Edmonton Commons
CRU 102
1441 99th Street
Edmonton, AB
T6N 0B4
3,458
Cameron Corporation
10180-111th Street
Edmonton
AB
T5K 1K6


83
26324798v5 244426.000003

--------------------------------------------------------------------------------




3044
CrossIron Mills
421
261005 CrossIron Blvd.
Rocky View, AB
T4A0G3
3,984
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J 2R2
3046
Quinte Mall
R3
390 North Front Street
Belleville, ON
K8P 3E1
3,091
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3048
Richmond Centre
T19
#1838 (Unit T-19)
Richmond, BC
V6Y 2V7
3,154
Cadillac Fairview
20 Queen Street West
Toronto
ON
M5H 3R4
3049
Bayshore Shopping Centre
T35
100 Bayshore Drive
Ottawa, ON
K2B 8C1
3,222
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J 2R2
3053
Chinook Centre
256
6455 Macleod Trail SW
Calgary, AB
T2H0K8
3,359
Cadillac Fairview
20 Queen Street West
Toronto
ON
M5H 3R4
3054
Southcentre Mall
71
100 Anderson Road SE
Calgary, AB
T2J3V1
3,317
Oxford Properties Group
130 Adelaide Street West
Toronto
ON
M5H3P5
3055
Avalon Mall
250/260
48 Kenmount Road
St. John's , NL
A1B 1W3
3,701
Crombie REIT
115 King Street
Stellarton
NS
B0K 1S0
3057
Pen Centre
76
221 Glendale Avenue
St. Catharine's , ON
L2T2K9
3,586
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3058
Champlain Place
H0003A
477 Paul Street
Dieppe, NB
E1A4X5
3,941
Cadillac Fairview
5th floor
Toronto
ON
M5H 3R4
3062
Bower Place
230
4900 Molly Bannister Drive
Red Deer, AB
T4R1N9
3,090
Bentall Kennedy
Administration Office, Suite 1000
Red Deer
AB
T4R 1N9
3067
Lansdowne Place
167
645 Lansdowne Street West
Peterborough, ON
K9J7Y5
4,002
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3068
Bramalea City Centre
534
25 Peel Centre Drive
Brampton, ON
L6T 3R5
3,615
Morguard Investments Limited
55 City Centre Drive
Mississauga
ON
L5B 1M3
3071
Oshawa Centre
2211
419 King Street W.
Oshawa, ON
L1J2K5
3,720
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J 2R2
3074
St. Vital Center
69/70
1225 St. Mary's Road
Winnipeg , MB
R2M5E5
3,922
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5
3075
Queensborough Landing
C2
805 Boyd Street
New Westminster, BC
V3M 5X2
4,503
Smart Centres
11120 Horseshoe Way
Richmond
BC
V7A 5H7
3078
Prairie Mall
238
c/o Morguard Investments Limited Admin Office
Grand Prairie, AB
T8V 3Y2
3,544
Morguard Investments Limited
55 City Centre Drive
Mississauga
ON
L5B 1M3
3079
Kildonan Place
T18
1555 Regent Avenue West
Winnepeg, MB
R2C 4J2
3,832
Ivanhoe Cambridge
95 Wellington Street West
Toronto
ON
M5J 2R2
3081
Midtown Plaza
T002
1200A - The Tower as Midtown
Saskatoon, SK
S7K1J5
3,872
20 VIC Management Inc.
One Queen Street East
Toronto
ON
M5C 2W5


84
26324798v5 244426.000003

--------------------------------------------------------------------------------




3091
Polo Park
0227B
1485 Portage Avenue
Winnipeg, MB
R3G OW4
3,505
Cadillac Fairview
1485 Portage Avnue
Winnipeg
MB
R3G OW4
3094
Toronto Premium Outlets
301
13850 Steeles Avenue West
Halton Hills, ON
L7G 0J1
4,500
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3095
Tanger Outlets Ottawa
825
8555 Campeau Drive
Ottawa, ON
K2T 0K5
5,122
RioCan
700 Lawrence Avenue, Suite 315
Toronto
ON
K2T OK5
4511
Plaza Carolina
159
65 Infantry & Fragoso
Carolina, PR
983
4,623
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
4512
Plaza Las Americas
407-409
525 F.D. Roosevelt Avenue
San Juan, PR
918
4,747
Plaza Las Americas, Inc.
525 F. D. Roosevelt Avenue
San Juan
PR
918
4513
Prime Outlets Puerto Rico
805
1 Premium Outlets Blvd
Barceloneta, PR
617
4,007
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
4514
Plaza Del Norte
D-134
506 Trucado Street PR-2 km 81.9
Hatillo, PR
659
3,399
DDR
3300 Enterprise Pkway
Beachwood
OH
44122
4515
Las Catalinas Mall
360
PO Box 362
Caguas, PR
00726-0362
3,146
Vornado
210 Route 4 East
Paramus
NJ
7652
4516
The Outlet at Route 66 Mall
173
18400 State Road #3
Canovanas, PR
729
3,903
FOM Puerto Rico, S.E.
18400 State Rd 3, Suite 205
Canovanas
PR
729
4517
Plaza del Sol
1840
Calle Comerio Principal & Principal Oeste
Bayamon, PR
961
4,600
DDR
3300 Enterprise Pkway
Beachwood
OH
44122
4518
Plaza Isabela
A108
PR 1 & PR 4494
Isabela, PR
0
4,500
DDR
3300 Enterprise Parkway
Beachwood
OH
44122
PS Locations
3215
P.S. - Las Americas
473
4141 Camino De La Plaza Drive
San Ysidro, CA
92173
4,653
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
3217
P.S. - Shoppes at North Brunswick
F
541 Shoppes Boulevard
North Brunswick, NJ
8902
2,825
Levin Mgmt Co.
1290 Avenue of the Americas, Ste 914
New York
NY
10104
3224
P.S. - Manhattan Mall
160
100 W. 33rd St.
New York, NY
10001
4,500
Vornado
210 Route 4 East
Paramus
NJ
7652
3226
P.S. - San Marcos Outlets
870
3939 1H 35 South
San Marcos, TX
78666
4,120
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
3248
P.S. - Rio Grande Outlets
0801A
9501 Arlington Expressway
Mercedes, TX
7570
3,675
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068


85
26324798v5 244426.000003

--------------------------------------------------------------------------------




3249
P.S. - Jersey Gardens
2074
651 Kapowski Road
Elizabeth, NJ
7201
4,377
Glimcher
180 E Broad St, 21st Floor
Columbus
OH
43215
3250
P.S. - Grapevine Mills
526B
3000 Grapevine Mills Parkway
Grapevine , TX
76051
3,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3254
P.S. - Tanger Outlets Locust Grove
405
1000 Tanger Drive
Locust Grove, GA
30248
3,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3255
P.S. - Tanger Outlets Riverhead
1214
1770 West Main Street
Riverhead, NY
11901
3,000
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3256
P.S. - Outlet Shoppes at El Paso
E544
7051 South Desert Blvd.
Canutullo, TX
79835
3,996
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
3262
P.S. - Concord Mills
699
8111 Concord Mills Blvd.
Concord, NC
28027
3,051
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3264
P.S. - Orlando Premium Outlets International Drive
3F.19
4951 International Drive
Orlando, FL
32819
3,894
Simon/Premium Outlets
105 Eisenhower Parkway
Roseland
NJ
7068
3267
P.S. Tanger Outlet Myrtle Beach
B200
4635 Factory Stores Blvd.
Myrtle Beach , SC
29579
2,994
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3269
P.S. - Mall del Norte
132
5300 San Dario Avenue
Laredo, TX
78041
3,103
CBL & Associates Management Inc.
2030 Hamilton Place Blvd
Chattanooga
TN
37421
3279
P.S. - Arizona Mills Mall
188
5000 S Arizona Mills Circle
Tempe, AZ
85282
3,421
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3288
P.S. - Opry Mills Mall
310
433 Opry Mills Drive
Nashville, TN
37214
3,000
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3292
P.S. - Katy Mills Mall
720
5000 Katy Mills Circle
Katy, TX
77494
3,213
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3314
P.S. - Galveston Outlets
420
5885 Gulf Freeway
Texas City, TX
77591
3,200
Tanger Properties, L.P.
3200 Northline Avenue
Greensboro
NC
27408
3326
PS - Foothills
185
7401 N. La Cholla Blvd.
Tucson, AZ
85741
4,487
Schottenstein Property Group
4300 East Fifth Ave
Columbus
OH
43219
3330
Gran Plaza Outlets
H100 , H150
888 W 2nd Street
Calexico, CA
92231
3,983
Charles Company
9034 West Sunset Blvd
West Hollywood
CA
90069


86
26324798v5 244426.000003

--------------------------------------------------------------------------------




3332
P.S. - Outlet Shoppes At Atlanta
D410
915 Ridgewalk Parkway
Woodstock, GA
30188
3,630
Horizon Properties Group
5000 Hakes Drive, Suite 500
Muskegon
MI
49441
3371
P.S. - Central Plaza
BOK
6221 Slide Road. Unit BOK
Lubbock, TX
0
3,200
Dunhill Partners
3100 Monticello, Suite 300
Dallas
TX
75205
3381
Chimney Rock Mall
A
TX 191 and 338
Odessa, TX
0
3,016
Excel Property Group
17410 Bernardo Center Drive,
San Diego
CA
92198-1324
3383
P.S. - Mariposa Mall
unnamed
West Mariposa Road
Nogales , AZ
85621
5,047
LAD BACK NOGALES LLC
6358 E Quail Track Drive
Scottsdale
AZ
85266
3385
P.S. -Gurnee Mills Mall
793
6170 W Grand Avenue
Gurnee, IL
60031
2,889
Simon Property Group
225 W. Washington St.
Indianapolis
IN
46204
3401
PS National Harbor
450
0
Oxon Hill, MD
0
3,100
Tanger Properties, L.P.
3200 Northline Ave
Greensboro
NC
27408
Corporate Locations
100004
ADI*
Block 73.01
2 Brick Plant Road
South River, NJ
8810
315,000
LIT-Northend LLC
2100 McKinney Ave, STE 700
Dallas
TX
75201
101004
West Coast Distribution Center*
1004
950 N. Barrington Ave
Ontario, CA
91761
359,996
ProLogis
2817 E. Cedar Street
Ontairo
CA
91761
100014C
Canadian Office
208
6205 B Airport Road
Mississauga, ON
L4V1E3
1,391
Orlando Corporation
6205 Airport Road
Mississauga
ON
L4V1E3
100014NJ
NJ Office*
Lyndhurst 3rd, 4th - 5th
125 Chubb Avenue
Lyndhurst, NJ
7071
68,949
SL Green Realty Corp.
420 Lexington Ave
New York
NY
10170
10014GJ
GoJane
Ste 180
777 S. Alameda St
Los Angeles, CA
90021
11,218
ACG Property Mgmt LLC
1318 East 7th Street, Ste 200
Los Angeles
CA
90021
200014NY
NYC Office*
10014 - 22nd , 23, 24th Floors
112 West 34th Street
New York, NY
10017
34,672
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office*
10015 - 22nd Floor Expansion
112 West 34th Street
New York, NY
10017
4,133
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office*
10017 - 25th Floor
112 West 34th Street
New York, NY
10017
10,158
Helmsley Spear
60 East 42nd Street
New York
NY
10017


87
26324798v5 244426.000003

--------------------------------------------------------------------------------




200014NY
NYC Office*
10018 - 26th Floor
112 West 34th Street
New York, NY
10017
10,158
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office*
10020 - 16th Floor
112 West 34th Street
New York, NY
10017
29,639
Helmsley Spear
60 East 42nd Street
New York
NY
10017
200014NY
NYC Office*
11th Floor
901 Avenue of the America
New York, NY
10001
32,355
Vornado
210 Route 4 East
Paramus
NJ
7652




88
26324798v5 244426.000003

--------------------------------------------------------------------------------

Exhibit 4-6 to
Fourth Amendment to Third Amended and Restated Loan and Security Agreement

Encumbrances
Debtor Name:
State
Level
Secured Party
File Date
File Number
Aeropostale, Inc.


DE
SOS
Pearland Town Center Limited Partnership/CBL & Associates Limited Partnership
8/17/2009
2009 2636964
Aeropostale, Inc.


DE
SOS
POM-College Station, LLC
10/12/2009
2009 3276844




26324798v5 244426.000003

--------------------------------------------------------------------------------

Exhibit 4-8 to
Fourth Amendment to Third Amended and Restated Loan and Security Agreement

Insurance Policies
(See attached).





26324798v5 244426.000003

--------------------------------------------------------------------------------

 

 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Auto - Canadian - All Other Provinces
8/1/2016
BINDER
Liberty Insurance
J. Smith Lanier & Co.
1,000,000


o
Limit of Liability
 
 
 
 
 
1,000


o
Deductible
Policy Code: 26963
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Auto - Puerto Rico
3/7/2016
CA 046073 734
Triple S Propiedad, Inc.
J. Jaramillo Insurance, Inc.
1,000,000


o
Bodily Injury & Property Damage-CSI
 
 
 
 
 
5,000


o
Medical Payment
 
 
 
 
 
1,000,000


o
Non-Owned & Hired
 
 
 
 
 
 
o
DEDUCTIBLES
 
 
 
 
 
1,000


o
Comp.
 
 
 
 
 
1,000


o
Collision
 
 
 
 
 
$30/30 days


o
Rental Reimbursement
Policy Code: 26220
 
 
 
 
 
 
 
Comments Policy
 
 
 
 
 
 
 
Auto - U.S.
8/1/2016
BINDER
Liberty Insurance
J. Smith Lanier & Co.
1,000,000


o
Limit of Liability
 
 
 
 
 
1,000


o
Deductible
Policy Code: 26964
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Crime
8/1/2016
FID2874723-06
Zurich
Aon Risk Services
5,000,000


o
Employee Theft
 
 
 
 
 
5,000,000


o
Forgery Alteration
 
 
 
 
 
5,000,000


o
Computer Fraud
 
 
 
 
 
100,000


o
Deductible
 
 
 
 
 
5,000,000


o
On Premises
 
 
 
 
 
5,000,000


o
In Transit
 
 
 
 
 
5,000,000


o
Funds Transfer Fraud
 
 
 
 
 
5,000,000


o
Money Orders and Counterfeit Money
 
 
 
 
 
50,000


o
Investigative Expenses
Policy Code: 26965
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJ Surcharge $268
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


92
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Cyber Liability
5/13/2016
U18892150101
Beazley
ARC Excess & Surplus
10,000,000


o
Policy Limit
 
 
 
 
 
10,000,000


o
Regulatory Defense & Penalties (Insuring Agreement IC)
 
 
 
 
 
2,500,000


o
Crisis Management & Public Relations (Insuring Agreement I.E.)
 
 
 
 
 
2,500,000


o
PCI Fines and Costs (Insuring Agreement I.F.)
 
 
 
 
 
 
o
 
 
 
 
 
 
4,000,000 Individuals


o
Privacy Breach Response Services. (Insuring Agreement I.B)
 
 
 
 
 
1,000,000


o
Legal and Forensic Exp. (Insuring Agreement 1)
 
 
 
 
 
500,000


o
Foreign Notifications
 
 
 
 
 
 
o
 
 
 
 
 
 
10,000,000


o
Cyber Extortion Loss
 
 
 
 
 
10,000,000


o
Data Protection Loss and Bus. Interruption Loss
 
 
 
 
 
500,000


o
Hourly Sublimit
 
 
 
 
 
100,000


o
Forensic Exp.
 
 
 
 
 
100,000


o
Dependent Bus. Interruption
 
 
 
 
 
 
o
 
 
 
 
 
 
500,000


o
Retention: Insuring Agreement IA & IC
 
 
 
 
 
20,000


o
Retention: Insuring Agreement IB.
 
 
 
 
 
500,000


o
Retention: Insuring Agreement I.D.
 
 
 
 
 
10,000


o
Retention: Insuring Agreement I.E.
 
 
 
 
 
500,000


o
Retention: Insuring Agreement I.F.
 
 
 
 
 
500,000


o
Retention: Extortion Threat
 
 
 
 
 
500,000


o
Retention: Security Breach
 
 
 
 
 
10 Hours


o
Waiting Period


93
26324798v5 244426.000003

--------------------------------------------------------------------------------




Policy Code: 26842
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJ Surcharge $2,835.01
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


94
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
D & O - Primary
5/15/2016
01-245-66-40
Illinois National Insurance Co.
Marsh & McLennan
5,000,000


o
Limit of Liability
 
 
 
 
 
1,000,000


o
Securities Retention
 
 
 
 
 
1,000,000


o
Employment Practices Retention
 
 
 
 
 
1,000,000


o
All Other Loss to which a Retention Applies
Policy Code: 26426
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes TRIA - $2,103
 
 
 
 
 
D&O - Excess 1st Layer
5/15/2016
596465389
Continental Casualty
Marsh & McLennan
5,000,000


o
XS $5,000,000
Policy Code: 26427
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Does Not Include Fees & Surcharges or Taxes
 
 
 
 
D&O - Excess 2nd Layer
5/15/2016
XSP-685724-0515
Caitlin
Marsh & McLennan
5,000,000


o
XS 10,000,000
Policy Code: 26428
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


95
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
D&O - Excess 3rd Layer
5/15/2016
DOX10004931207
Endurance American Insurance Co.
Marsh & McLennan
5,000,000


o
XS 15,000,000
Policy Code: 26429
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
D&O - Excess 4th Layer
5/15/2016
515XF62116814
Starr Indemnity & Liability
Marsh & McLennan
5,000,000


o
XS 20,000,000
Policy Code: 26430
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
D&O - Excess 5th Layer
5/15/2016
14-M60-15-A34562
US Specialty
Marsh & McLennan
5,000,000


o
XS 25,000,000
Policy Code: 26431
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


96
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
D&O - SIDE "A"
5/15/2016
6800-8276
Federal Insurance
Marsh & McLennan
5,000,000


o
XS 30,000,000
Policy Code: 26432
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes Taxes & Surcharges - $378
 
 
 
 
D&O - Side "A" - 1st Excess
5/15/2016
01-245-68-78
Illinois National Insurance Co.
Marsh & McLennan
5,000,00


o
XS 35,000,000
Policy Code: 26433
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium does not Include Taxes & Surcharges
 
 
 
 
Prior & Pending 5/15/2006
 
 
 
 
D&O - Side "A" - 2nd Excess
5/15/2016
U10A55150601
Beazley
Marsh & McLennan
5,000,000


o
Limit XS of 40,000,000
Policy Code: 26434
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium does not include Taxes, Surcharges or Fees
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


97
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
D&O - SIDE "A" Third Excess
5/15/2016
596465683
Continental Casualty
Marsh & McLennan
5,000,000


o
XS 45,000,000
Policy Code: 26435
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Earthquake-CA - Excess 1st
8/1/2016
BINDER
QBE
Aon
19,778,000


o
Excess of $7,000,000
 
 
 
 
 
 
o
DEDUCTIBLE
 
 
 
 
 
 
o
5% of Values: $250,000 Minimum
Policy Code: 26966
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Earthquake-CA - Excess 2nd
8/1/2016
BINDER
Lloyds
Aon
37,022,000


o
Excess of $19,778,000
 
 
 
 
 
 
o
DEDUCTIBLE
 
 
 
 
 
 
o
5% of Values: $250,000 Minimum
Policy Code: 26967
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


98
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Employment Practices Excess
5/15/2016
G2745415A-002
Westchester Fire
ARC Excess & Surplus
5,000,000


o
Underlying Limit
 
 
 
 
 
5,000,000


o
Aggregate Limit
Policy Code: 26843
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Pending & Prior Date - 08/01/1998
 
 
 
 
Employment Practices Liability
5/15/2016
EPLNY799605007
Liberty Mutual
ARC Excess & Surplus, LLC
5,000,000


o
Limit of Liability
 
 
 
 
 
1,000,000


o
Retention - Single Claims
 
 
 
 
 
1,000,000


o
Retention - Multi-Party
 
 
 
 
 
 
o
Pending & Prior Date 8/1/1998
 
 
 
 
 
 
o
Continuity Date 5/15/2005
Policy Code: 26844
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJPLIGA Surcharge $1,125
 
 
 
 
Extended Reporting Period - 1 year @ 75%
 
 
 
 
Fiduciary
8/1/2016
U7155 1780
US Specialty
CRC Insurance
5,000,000


o
Limit of Liability
 
 
 
 
 
10,000


o
Deductible - Includes Defense Costs
Policy Code: 26968
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJPLIGA $82.57
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


99
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Fiduciary - Excess 1st
8/1/2016
FDX6660766
Great American
o
XS 5,000,000
 
 
 
 
 
 
o
Prior & Pending Date - 8/1/2008
Policy Code: 26969
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJPLG $61.88
 
 
 
 
Fiduciary - Excess 2nd
8/1/2016
EPG0013906
RLI Insurance Company
CRC Insurance
10,000,000


o
XS 10,000,000
Policy Code: 26970
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes Surcharge $79
 
 
 
 
Fiduciary - Excess 3rd
8/1/2016
8235-3003
Federal Insurance
CRC Insurance
10,000,000


o
Excess $20,000,000
Policy Code: 26971
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes NJ Pliga - $72
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


100
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
 
 
 
 
 
 
 
 
General Liability
8/1/2016
KE1651291421015
Liberty Insurance
J. Smith Lanier & Co.
2,000,000


o
General Aggregate - Designated Location
 
 
 
 
 
2,000,000


o
Products / Completed Operations Aggregate
 
 
 
 
 
1,000,000


o
Each Occurrence
 
 
 
 
 
1,000,000


o
Personal / Advertising Injury
 
 
 
 
 
1,000,000


o
Employee Benefits - Deductible $0 (Retro 8/1/2004)
 
 
 
 
 
10,000


o
Medical Expense
 
 
 
 
 
300,000


o
Fire Damage Limit, Any One Fire
 
 
 
 
 
0


o
No Deductible
Policy Code: 26972
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium Includes Taxes & Surcharges - $3,137
 
 
 
 
General Liability - CANADA
8/1/2016
KE1-651-291421-014
Liberty Insurance
J. Smith Lanier & Co.
2,000,000


o
General Aggregate
 
 
 
 
 
2,000,000


o
Products / Completed Operations Aggregate
 
 
 
 
 
1,000,000


o
Each Occurrence
 
 
 
 
 
1,000,000


o
Employee Benefits - Deductible $1,000 (Retro 8/1/2004)
Policy Code: 26973
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


101
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Kidnap & Ransom
4/19/2017
SCI-273611045
Great American
AmWins
5,000,000


o
Limit of Liability
 
 
 
 
 
0


o
Deductible
 
 
 
 
 
5,000,000


o
B.I. & E.E.
 
 
 
 
 
 
o
Personal Accident
 
 
 
 
 
250,000


o
Per Insured Person
 
 
 
 
 
1,250,000


o
Per Insured Event
Policy Code: 24233
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


102
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Package - International
8/1/2016
WP584958700
C N A
J. Smith Lanier & Co.
 
o
INTERNATIONAL GENERAL LIABILITY
 
 
 
 
 
1,000,000


o
Bodily Injury / Property Damage - Ea. Occurrence / 2,000,000 Aggregate
 
 
 
 
 
1,000,000


o
Products / Completed Operations - Ea. Occurrence / 2,000,000 Aggregate
 
 
 
 
 
1,000,000


o
Personal & Advertising Injury - Ea. Occurrence / Aggregate
 
 
 
 
 
1,000,000


o
Premises Legal Liability Ea. Occurrence / Aggregate
 
 
 
 
 
10,000


o
Medical Expenses per person / 50,000 per accident
 
 
 
 
 
 
o
INT'L EMPLOYEE BENEFITS LIAB.
 
 
 
 
 
1,000,000


o
Each Employee / Aggregate
 
 
 
 
 
 
o
1,000 Deductible
 
 
 
 
 
 
o
INT'L TRAVEL
 
 
 
 
 
100,000


o
Broad Business Trip
 
 
 
 
 
25,000


o
Spouse Coverage While on Business or Relocation Trip
 
 
 
 
 
10,000


o
Dependent Coverage While on Business or Relocation Trip
 
 
 
 
 
10,000


o
Medical Expense
 
 
 
 
 
500,000


o
Per Accident / Aggregate
 
 
 
 
 
 
o
INT'L AUTO
 
 
 
 
 
1,000,000


o
Bodily Injury / Property Damage - per occurrence
 
 
 
 
 
10,000


o
Medical Expenses per person / 50,000 per accident
 
 
 
 
 
 
o
INT'L FOREIGN VOLUNTARY WC
 
 
 
 
 
1,000,000


o
Bodily Injury / Accident
 
 
 
 
 
1,000,000


o
BI by Disease / Policy Limit
 
 
 
 
 
1,000,000


o
BI by Disease / Per Person


103
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
1,000,000/1,000,000/Per Employee / Agg.


o
Excess Repatriation
 
 
 
 
 
 
o
INT'L KIDNAP & RANSOM / CONFISCATION
 
 
 
 
 
250,000


o
Each Occurrence / Aggregate
 
 
 
 
 
 
o
Int'l Confiscation , Expropriation & Nationalization Coverage Form
 
 
 
 
 
50,000


o
Each Occurrence
 
 
 
 
 
50,000


o
Policy Aggregate Subject to a 120 Day Waiting Period
Policy Code: 26975
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Rating Basis - $18,640,000 Sales
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


104
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Property - Canada
8/1/2016
5084803807
C N A
J. Smith Lanier & Co.
28,840,054


o
Policy Limit
 
 
 
 
 
5,000,000


o
Accounts Receivable
 
 
 
 
 
75,000,000


o
Earthquake - Annual Aggregate
 
 
 
 
 
75,000,000


o
Flood - Annual Aggregate
 
 
 
 
 
15,000,000


o
Leasehold Interest
 
 
 
 
 
10,000,000


o
Extra Expense
 
 
 
 
 
180 Days


o
Extended Period of Indemnity
 
 
 
 
 
90 Days


o
Newly Acquired / Constructed Property
 
 
 
 
 
 
o
DEDUCTIBLES
 
 
 
 
 
24 Months


o
Business Interruption
 
 
 
 
 
24 Hours


o
Service Interruption
 
 
 
 
 
50,000


o
Any Loss, Damage or Expense
 
 
 
 
 
10,000


o
Retail Store Locations
 
 
 
 
 
100,000


o
Flood
 
 
 
 
 
50,000


o
Earth Movement
 
 
 
 
 
10,000


o
Equipment Breakdown
 
 
 
 
 
24 Hours


o
Time Element
Policy Code: 26977
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium includes taxes/surcharges of $1,276
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


105
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Property / B&M
8/1/2016
RMP-5084763065
C N A
J. Smith Lanier & Co.
150,000,000


o
Policy Limit
 
 
 
 
 
150,000,000


o
Blanket Real & Personal Property
 
 
 
 
 
67,600,929


o
Blanket Business Income
 
 
 
 
 
5,000,000


o
Accounts Receivable
 
 
 
 
 
5,000,000


o
Scheduled Dependent Property
 
 
 
 
 
75,000,000


o
Earthquake - Annual Aggregate
 
 
 
 
 
75,000,000


o
Critical New Madrid Areas - Annual Aggregate
 
 
 
 
 
50,000,000


o
Critical Pacific N.W. - Annual Aggregate
 
 
 
 
 
Included


o
EDP
 
 
 
 
 
Included


o
Equipment Breakdown
 
 
 
 
 
Included


o
Ammonia Contamination
 
 
 
 
 
10,000,000


o
Extra Expense
 
 
 
 
 
75,000,000


o
Flood - Annual Aggregate
 
 
 
 
 
5,000,000


o
Locations Outside 100 Year Flood Plain
 
 
 
 
 
15,000,000


o
Leasehold Interest
 
 
 
 
 
150,000,000


o
Named Storm
 
 
 
 
 
1,000,000


o
Newly Acquired/ Constructed Property
 
 
 
 
 
5,000,000


o
Demolition & Cost of Construction
 
 
 
 
 
 
o
DEDUCTIBLE
 
 
 
 
 
50,000


o
Each Loss
 
 
 
 
 
100,000


o
Due to Flood
 
 
 
 
 
50,000


o
Due to Earth Movement
 
 
 
 
 
24 Months


o
Business Interruption
 
 
 
 
 
180 Days


o
Extended Period of Indemnity
 
 
 
 
 
24 Hours


o
Service Interruption
Policy Code: 26978
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 


106
26324798v5 244426.000003

--------------------------------------------------------------------------------




Terrorism included - $18,500
 
 
 
 
Premium includes Taxes & Surcharges
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


107
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Umbrella
8/1/2016
UMB3106312
Great American
Sterling & Sterling
25,000,000


o
General Aggregate
 
 
 
 
 
10,000


o
SIR
Policy Code: 26979
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
Premium includes NJ State Surcharge - $761.44
 
 
 
 
Umbrella - Excess 1st
8/1/2016
SAX00015176779
Navigators
Sterling & Sterling
25,000,000


o
XS $25,000,000
Policy Code: 26980
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium included in Umbrella - $122,407
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.
 
 
 
 
 
 
 
 


108
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
Umbrella - Excess 2nd
8/1/2016
01-5375238
Lexington
Sterling & Sterling
25,000,000


o
XS $50,000,000
Policy Code: 26981
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium included in Umbrella - $92,844
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
Umbrella - Excess 3rd
8/1/2016
ECO(16)55087235
Ohio Casualty
Sterling & Sterling
25,000,000


o
XS $75,000,000
Policy Code: 26982
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium included in Umbrella - $92,844
 
 
 
 
Part of National Retail Safety Association
 
 
 
 
WC - AOS
8/1/2016
TC2JUB-2922B86-5-15
Travelers
J. Smith Lanier & Co.
1,000,000


o
Bodily Injury by Accident, Each Accident
 
 
 
 
 
1,000,000


o
Bodily Injury by Disease, Policy Limit
 
 
 
 
 
1,000,000


o
Bodily Injury by Disease, Each Employee
 
 
 
 
 
250,000


o
Deductible
Policy Code: 26983
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium includes: Taxes & Surcharges $32,163
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.


109
26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SCHEDULE OF INSURANCE
 
03-Aug-15
CLIENT NAME: AEROPOSTALE
 
 
 
 
 
 
 
 
 
 
 
 
 
TYPE OF INS.
EXP. DATE
POLICY NUMBER
INSURANCE CO
BROKER
LIMITS
DED
COVERAGE/DEDUCTIBLE
WC - AZ, MA, OR, WI
8/1/2016
TRJUB-29922889-0-15
Travelers
J. Smith Lanier & Co.
1,000,000


o
Bodily Injury by Accident, Each Accident
 
 
 
 
 
1,000,000


o
Bodily Injury by Disease, Policy Limit
 
 
 
 
 
1,000,000


o
Bodily Injury by Disease , Each Employee
Policy Code: 26984
 
 
 
 
 
 
 
Comments BINDER
 
 
 
 
 
 
 
Premium INCLUDED with WC-AOS
 
 
 
 
Some policy premiums are estimates as they are auditable. This schedule is only
a summary. For exact coverage and exclusions your individual policies must be
referred to.
 
 
 
 
Prepared by UIC, Inc.








110
26324798v5 244426.000003

--------------------------------------------------------------------------------

Exhibit 4-31 to
Fourth Amendment to Third Amended and Restated Loan and Security Agreement

Material Contracts
1.
Amended and Restated E-Commerce Agreement between GSI Commerce Solutions, Inc.
and Aeropostale, Inc. dated as of September 22, 2008, as amended

2.
Term Loan Agreement

3.
Sourcing Agreement

4.
Series B Documents




26324798v5 244426.000003

--------------------------------------------------------------------------------




Deposit Accounts
See Attached 2 










































____________________
2 References in the attachment to (i) Aero are to Aeropostale, Inc.; (ii) PS are
to P.S. from Aeropostale, Inc. and (iii) Aero W to Aeropostale West, Inc.

26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
STORE
 
 
 
 
#
DIV 3
BANK NAME
ACCOUNT#
ADDRESS
11
 
 
 
Aero
 
 
 
Citizens Bank
eff 8/16/02
 
 
xxxxxx-838-0
195 Franklin Blvd.
aba xxxxx6150
Philadelphia, PA 19154
 
Jesse Secunda (484-530-6668)
 
Branch- 215-637-9515
14




 
Aero




 
Bank of America
 
 
 
xxxxxxxx1548
 
 
 
 
 
 
 
19
Aero W
Bank of America
xxxxxx7090
 
 
 
11/9/2005
aba xxxxx0106
619 S. Mill Ave.
 
 
 
 
Tempe, AZ 85281
 
 
Kansas
 
Tel.480-804-9481or 1-888-287-4637
20
Aero
Bank of America
xxxxxxxx7098
125 Town Square Place
 
 
 
 
Jersey City, NJ 07310
 
 
 
aba#xxxxx0045
 
 
 
8/4/2014
 
Marie Dunn
 
 
 
 
#1-800-715-10000 ext#53224
22
Aero
JP Morgan Chase
xxxxxx3253
5800 Stoneridge Mall Rd.
 
 
 
ach#xxxxx1627
Pleasanton, CA 95466
 
 
10/5/2009
deposit routing
rep# Ana Reyes
 
 
 
xxxxx3300
ph#212-552-8183
23
Aero
PNC Bank NJ
xxxxxx7511
1500 Prince Rogers Ave,
 
 
 
 
Bridgewater, NJ 08807
 
 
10/3/2011
deposit routing
Branch- 908-218-8998 Heather
 
 
 
xxxx-6020
 
3 This column represents the owner of the account. If this column is blank as to
any listed bank account, the applicable owner of such account is Aeropostale,
Inc.


26324798v5 244426.000003

--------------------------------------------------------------------------------




27
Aero
Key Bank National Assoc.
xxxxxx6613
P. O. Box 94825
 
 
 
ach's# xxxxx1039
Cleveland, OH 44101
 
 
 
deposit routing
Tel: 1-888-539-4249
 
 
 
xxxx0101
1-800-821-28929
28
Aero
Wachovia
xxxxxxxxx3216
Commercial Customer Service
 
 
 
aba xxxxx0219
1525 W/T/ Harris Blvd
 
 
 
dep.tick aba # xxxxx5258
Charlotte, NC 28288-1146
 
 
 
 
Tel: 800-222-3862
29
Aero
Chase Bank
xxx-xxx5515
PO Box 6001
 
 
 
ach# xxxxx2337
Mt. Vernon, NY 10538
 
 
 
deposit routing
Branch-845-623-0469
 
 
 
xxxxx1028
 
30
Aero
JP Morgan Chase
xxxxxx7917
Staten Island Mall
 
 
 
aba#xxxxx0021
2655 Richmond Avenue
 
 
 
deposit routing
Staten Island, NY 10314
 
 
 
xxxxx1028
Tel: 718-761-4105, Kathy Roma
 
 
 
 
 
31
Aero
Bank of America
#xxxxxxxx1722
Rockaway Mall
 
 
 
 
301 Mt. Hope Ave.
 
 
 
aba#xxxxx0045
Rockaway, NJ 07866
 
 
 
 
rep# Teresa Duggal
 
 
 
 
800-699-7188 ext#26143
34
Aero
M & T Bank
xxxx3836
1282 longPond Road
 
 
 
ach#xxxx0046
Rochester, NY 14626
 
 
 
 
Main Branch-585-225-9729
 
 
 
deposit routing
Branch- 585-453-9793
 
 
 
xxxxx0020
 
35
Aero
Citizens Bank
xxxxxx-585-8
Ross Park Mall Office
 
 
Effective 8/46/02
 
1000 Ross Park Mall Drive


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Pittsburgh, PA 15237
 
 
 
xxxxx6150
Branch- 412-366-9710
 
 
 
 
Fax: 412-366-9468
36
Aero
BB & T Bank
xxxxxxxxx6122
4507 Shelbyville Rd
 
 
2/4/2007
deposit routing
Louisville, KY 40207
 
 
 
xxxxx0680
Cindy Bettler ph 502-891-2676
 
 
 
tran code (13)
fax 502-891-2666
37
Aero
TD Banknorth
xxxxxx4826
Commerce Atrium
 
 
 
ach #xxxx1360
1701 Route 70 East
 
 
 
deposit routing
Cherry Hill, NJ 08034-5400
 
 
 
xxxx0136
Branch- 856-667-6400 Andrew Krause
 
 
 
 
Branch. Cherry or Frank
38
Aero
Wells Fargo Bank
xxxxxx5860
65 N. Winchester Blvd.
 
 
aba #121000248 to fund acct
ach# xxxxx0076
Santa Clara, CA
 
 
when store is in debit balance
deposit routing
Patricia Barclay
 
 
switched account number only 7/3/10
xxxxx0392
Ph#303-470-8908
41
Aero
US Bank
xxxxxxxx9814
1400 Torrence Ave.
 
 
 
aba#xxxxx0848
Calumet City, IL 60409
 
 
9/2/2014
deposit routing
Rep, Tarmecia Meeks
 
 
 
xxxxx0032
Ph#513-632-4849
43
Aero
M & T Bank
xxxxxx0324
300 Lycoming Mall Cir., # 2024
 
 
 
xxxx2955
Pennsdale. PA 17756
 
 
 
deposit routing
Danielle
 
 
 
xxxxx0059
Ph (570) 546-8303
 
 
 
 
Fax (570) 546-6852
46
Aero
Wachovia
xxxxxxxxx3216
1205 Grape Street, PA2006
 
 
 
aba xxxxx0219
Whitehall, PA 18052


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
4/15/2003
 
Nancy Chenoweth
 
 
 
 
Ph 610-264-5505 Fax 610-264-5269
49
Aero
PNC
xxxxxx7375
312 West Route 38
 
 
 
 
Morrestown, NJ 08057
 
 
 
deposit routing #
 
 
 
 
xxxx6020
 
 
 
10/3/2011
 
 
 
 
 
 
Tel: 800-762-3955 -Branch- 609-272-0748
50
Aero
Salem Five Bank
xxxxxx1621
210 Essex Street
 
 
 
 
Salem, MA 01970
 
 
 
aba#xxxxx0558
800-322-2265 ext#3500
 
 
 
 
Nichol #781-231-2153
51
Aero
Bank of America
xxxxxxxx0234
100 N Broadway
 
 
6/29/2007
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
52
Aero
JP Morgan Chase
xxx-xxx682-4
300 Sunrise Mall Shopping Center
 
 
 
ach#'xxxxx0021
Sunrise Highway and Carmens Road
 
 
10/1/2009
 
Massapequa, NY 11758
 
 
 
deposit routing
Nelida, bank rep.
 
 
 
xxxxx2305
Branch- 516-797-5131 -fax 516-799-1874
54
Aero
Citibank, N.A.
xxxxxx6009
PO 5780 Grand Central Sta.
 
 
6/22/2006
 
New York, NY 10163
 
 
 
ach & deposit routing
Branch- 212-290-7711 Bryan
 
 
combo store with #3224
xxxxx0089
212-290-7701 Michael Lonecke


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
212-629-4853 direct phone Leslie Cuzano
57
Aero
Citizens
xxxxxx2691
5 Eastview Mall Dr.
 
 
 
 
Victor, NY 14564
 
 
1/31/2015
aba#xxxxx3103
Lin Boscarino
 
 
 
 
branch#585-223-0110
58
Aero
Bank of America
xxxxxx4524
Route 17 & Route 4
 
 
11/9/2005
aba xxxxx0106
Paramus, NJ 07652
 
 
 
 
Branch- 201-845-5450
 
 
 
 
fax 201-845-4745
59
Aero
M & T Bank
xxxx5537
East Henrietta Office
 
 
 
aba xxxxx0046
44 Exchange Street
 
 
 
deposit routing
Rochester, NY 14614-2097
 
 
store closed
xxxxx0020
Branch- 585-427-2906
62
Aero
Key Bank
xxxxx1172
2000 Walden Ave Suite B-216
 
 
Tax ID # 13-3354541
deposit routing
Cheektowaga, NY 14225
 
 
 
xxxx3290
ph#716-683-0481
 
 
 
 
1-888-539-4249
65
Aero W
Bank of America
xxxxxx7100
Del Amo Fashion Center
 
 
11/9/2005
aba xxxxx0106
Torrance, CA
 
 
 
 
 
66
Aero
TD
xxxxxx2879
855 Franklin Ave.
 
 
 
 
Garden City, NY 11530
 
 
 
aba#xxxxx3093
Denise Mc Cabe
 
 
7/22/2013
deposit routing
Ph#603-222-9653
 
 
 
xxxx-1020
 
 
 
 
 
 
67
Aero
Capital One
xxxxxx9283
2003 Smith Haven Plaza
 
 
 
ach# xxxxx7912
Lake Grove, NY 11755
 
 
 
deposit routing
1-800-655-2265


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx0110
Usman/Nicole helped me out-melissa
68
Intentionally omitted
Intentionally omitted
Intentionally omitted
Intentionally omitted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
70
Aero
Bank of America
xxxxxx4540
100 Federal Street
 
 
11/9/2005
aba xxxxx0106
Boston, MA 02106
 
 
 
 
Tel: 888-267-2627
 
 
 
 
 
71
Aero
Bank of America
xxxxxxxx2165
4300 West Saginaw
 
 
 
ach#xxxxx0045
Lansing, MI 48917
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
 
Ph#800-654-8506 ext 5760 fax#617-235-2580
75
Aero
Wachovia
xxxxxxxxx3216
Judy Gonsales
 
 
7/30/2007
aba xxxxx0219
ph 800-590-7868 team 600 ext 47758
 
 
 
 
fax 866-842-0585
77
Aero
First Tennessee Bank
xxxxx7707
2221 Hamilton Place Blvd.
 
 
 
 
Chattanooga, TN 37421
 
 
 
ach & deposit routing#
Mariam Smith or Alicia Detweiler-Lorenz
 
 
 
xxxxx0367
Branch- 423- 756-1011
 
 
 
 
 
78
Aero
Pennstar Bank
xxxxx9514
Financial Center
 
 
 
ach's xxxxx2110
409 Lackawanna Ave. Suite 201
 
 
 
deposit routing
Scranton , PA 18503-2045
 
 
 
# xxxx1010
Branch- 570-341-8000
81
Aero
First Union National Bank
xxxxxxxxx5435
Attn: CIC-MC 9288


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
P.O. Box 740074
 
 
 
 
Atlanta, GA 30374
 
 
 
 
Branch- 770-275-3862- 800-222-3862
84
Aero
Wachovia
xxxxxxxxx3216
3400 Satellite Boulevard
 
 
new account as of 6/20/00
aba xxxxx0219
Duluth, Georgia 30096
 
 
 
 
Velma Warren,Branch-770-813-4630
 
 
 
 
1-800-275-3862 -fax 770-813-4639
85
Aero
Huntington National Bank
xxxxxxx2032
P.O. Box 6054
 
 
 
deposit routing
Indianapolis, IN 46206-6054
 
 
 
xxxxx0078
Branch- 317-841-0346
 
 
 
 
Fax #317-841-0348
86
Aero
Bank of America
xxxxxxxx3570
P.O. Box 4899
 
 
 
 
Atlanta, GA 30302-4899
 
 
 
open in kansas
Tel: 800-299-2265
 
 
 
 
branch- 770-423-5177 Nancy O'Brien
87
Aero
Key Bank
xxxxxxxx1130
Key Bank Branch 563
 
 
open 4/99
Aba
1 Crossgates Mall Road
 
 
 
xxxx8501
Albany, NY 12203
 
 
 
deposit routing
Branch- 518-869-0890 Mary
 
 
 
xxxx3290
Fax: 518-869-0985
88
Aero W
Bank of America
xxxx-xxxx-2390
P.O. Box 29966
 
 
 
 
Phoenix, AZ 85038-0966
 
 
 
open in kansas
800-432-1000
 
 
 
 
 
89
Aero
First Niagara
xxx-xx291-0
Route 6 at Lee Boulevard


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach#xxxxx0440
Yorktown Heights, NY 10598
 
 
previously HSBC
deposit routing
branch #914-962-7283
 
 
 
#xxxx-2000
customer service 1-800-421-0004
90
Aero
TD Bank
xxxxx6266
Trumbull Branch
 
 
 
ach's# xxxxx3093
Trumbull, CT 06601-1899
 
 
 
deposit routing
1- 800-526-9846
 
 
 
xxxx-1020
Branch-203-452-2401, fax 203-365-6574
91
Aero
M&T Bank
xxxx2521
5107 Concord Pike
 
 
As of 3/29/02
aba xxxxx0092
Wilmington, DE 19803
 
 
 
deposit routing
Joyce Worsley
 
 
 
xxxxx0004
 
 
 
 
tran code (97)
800-523-2378, 302-472-3322
92
Aero
PNC Bank
xx-xxxx-8146
3 Oxford Valley Mall
 
 
 
deposit routing
Langhorne, PA 19047
 
 
 
xxxxx0053
Branch- 215-750-8600
 
 
 
 
877-287-2654
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-2020
 
93
Aero
JP Morgan Chase
xxxxx3591
36 E. Midland Ave.
 
 
 
aba#xxxxx0021
Paramus, N.J. 07652
 
 
10/28/2013
deposit routing
rep: Tonya Williams
 
 
 
xxxxx1028
ph# 646-582-7278
99
Aero
JP Morgan Chase
xxxxxx5897
5230 Kings Plaza
 
 
 
ach #'xxxxx0021
Brooklyn, NY 11234
 
 
10/30/2009
deposit routing
Maria Prezioso
 
 
 
xxxxx2305
tel: 718-692-5850
100
Aero
JP Morgan Chase
xxxxx0175
387 Passaic Ave.
 
 
 
aba#xxxxx0021
Fairfield, N.J.
 
 
10/28/2013
deposit routing
rep: Tonya Williams


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx1028
ph# 646-582-7278
102
Aero
Sovereign
xxxxxx1160
576 Park City Center
 
 
 
 
Lancaster, PA 17601-2711
 
 
 
aba#xxxxx2691
Andrew Eckman or Dolores Williams
 
 
8/5/2013
deposit routing
ph#717-299-3745
 
 
 
xxxxx5205
 
103
Aero
Huntington National Bank
xxxxxxx5443
67844 Mall Ring Road
 
 
 
 
St. Clairsville, OH 43950
 
 
 
deposit routing
Anita, Carol DeBonis
 
 
 
xxxxx5032
Branch- 740-695-4101
 
 
 
tran code (920)
Deluxe #1-800-328-7205 deposit slips
104
Aero W
Bank of America
xxxxxx7113
P.O. Box 27128
 
 
11/9/2005
aba xxxxx0106
Concord, CA 94520
 
 
 
ACH ABA# xxxxx0045
800-622-8731 (california business phone # )
 
 
 
 
clark american 800-234-6147
105
Aero
First Niagara
xxxxxx2961
711 Mall Circle Drive
 
 
 
ach#xxxxx0440
Monroeville, PA 15146
 
 
9/4/2009
deposit routing
Diane ph#412-373-8881
 
 
 
xxxx-2000
 
106
Aero
Bank of America
xxxxxx4553
Natick mall #4061
 
 
11/9/2005
aba xxxxx0106
Natick Mall ( Rte 9 West )
 
 
 
 
Natick, MA 01780, Amy ops mgr or Martha
 
 
 
 
Branch 508-653-4044 or 1-800-767-8637
108
Aero
Bank of America
xxxxxxxx5398
1803 Biscayne Blvd.
 
 
 
 
Aventura, FL 33180


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
10/25/2013
aba#xxxxx0045
rep: Marie Dunn 1-888-715-1000 ext#53224
 
 
 
 
branch #305-792-4552
109
Aero
Key Bank
xxxxx7792
P. O. Box 94825
 
 
 
ach# xxxxx1039
Cleveland, Oh 44101
 
 
 
deposit routing
1- 800-891-8918
 
 
 
xxxx0101
Branch- 216-689-8481
110
Aero
Capital One
xxxxxx0096
21100 Dulles Town Center
 
 
 
ach & deposits
Dulles, VA 20166
 
 
 
xxxxx1981
Linda Howard, Branch- 301-987-2265
 
 
 
tran (01)
Fax: 703-406-7343 - 800-987-2265
111
Aero
Bank of America
xxxxxxxx2097
44100 Schoenherr Rd.
 
 
 
ach#xxxxx0045
Sterling Heights, MI 48313
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
 
Ph#800-654-8503 ext5760 fax#617-235-2580
112
Aero
TD Bank
xxxxxx2314
50 Holyoke St.
 
 
 
ach#xxxxx0545
Holyoke, MA 01040
 
 
10/13/2012
deposit routing#
Linda Metras (413-532-0156) ext#170
 
 
 
xxxx-1020
Danielle Bteancur (413-532-0156) ext#171
113
Aero
Huntington National Bank
xxxxxxx3725
4584 Miller Road
 
 
 
 
Flint, MI 48507
 
 
 
ach & deposit routing#
Erica Roots
 
 
9/15/2014
xxxxx3473
Ph#248-320-8975
 
 
 
tran code (920)
branch#810-733-1502
114
Aero
Huntington National Bank
xxxxxxx4689
P. O. Box 6054


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Indianapolis, IN 46206-6054
 
 
 
xxxxx5032
Carla Branch- 317-888-3100 Fax #317-888-2674
 
 
 
tran (920)
1-800-284-4090
116
Aero
Key Bank
xxxxx00346
University Park
 
 
 
 
525 W. Cleveland
 
 
 
ach#xxxxx1039
Mishawaka, IN 46545
 
 
 
deposit routing
Branch -219-237-5374
 
 
 
xxxx-0101
Cash management: Tel: 219-296-2432
 
 
 
 
Fax: 219-237-5509
117
Aero
Wachovia
xxxxxxxxx3216
10 Xavier Dr.
 
 
 
aba xxxxx0219
Yonkers, NY 10704
 
 
 
 
Branch#914-963-8705
 
 
 
 
1-800-222-3862
118
Aero
Citibank, N.A.
xxxx1835
123 East 86th Street
 
 
store closed
 
New York, NY 10028
 
 
 
 
1-800-627-3999, Branch 212-348-4866
 
 
 
 
 
 
 
 
 
 
120
Aero
M&T
xxxxxx5464
11175 Mall Circle
 
 
 
ach #xxxxx0113
Waldorf, MD 20603
 
 
 
 
ph#301-705-7837
 
 
1/8/2010
deposit routing
fax#301-932-5188
 
 
 
xxxxx0033
rep# Sharon Coates
 
 
 
 
ph#410-244-4207
123
Aero
JP Morgan Chase
xxxxx9656
Great Lakes Mall Branch 0142
 
 
 
deposit routing
7850 Mentor Avenue
 
 
 
xxxxx0037
Mentor, OH 44060


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Attn. Venessa, Branch-440-352-5531
124
Aero
First Tennessee
xxxxx2250
Knoxville Branch
 
 
 
 
3031-a/13 Mall Road North
 
 
 
ach's & deposits
Knoxville, TN 37924
 
 
 
xxxxx7195
Sandra Irick, 865-971-2100
 
 
 
 
Branch phone no. 865-549-1710
127
Aero
Wachovia
xxxxxxxxx3216
P.O. box 2870
 
 
 
aba xxxxx0219
Jacksonville, FL 32231
 
 
 
 
Branch-239-277-5980
 
 
 
 
1-800-669-6996
129
Aero
PNC Bank
xxxxxx2634
2431 Main St.
 
 
 
 
Lawrenceville, NJ 08648
 
 
 
 
Branch 609-896-2097 or 2081
 
 
10/3/2011
deposit routing #
1-877-287-2654 Money Rm 1-800-399-2260
 
 
 
xxxx6020
1800-762-2265
130
Aero
Bank of America
xxxxxx4579
186 Columbia Turnpike
 
 
11/9/2005
aba xxxxx0106
Florham Park, N.J. 07932
 
 
 
 
ph# 973-377-2580
 
 
 
 
 
131
Aero
Wachovia
xxxxxxxxx3216
Branch Address:
 
 
 
aba xxxxx0219
1214 Hooper Avenue
 
 
 
 
Toms River, NJ 08753
 
 
 
 
1-800-566-3862, Branch-732-244-2000
132
Aero
HSBC as of 8/14/00
xxxxx5930
Walt Whitman Mall
 
 
 
 
Huntington Station, NY 11746-4147
 
 
 
deposit routing
Branch #631-423-7201
 
 
 
xxxxx1088
Fax #631-423-9847


26324798v5 244426.000003

--------------------------------------------------------------------------------




133
Aero
US Bank
xxxxxxxx9687
 
 
 
Dec 05 rolled to TRECS
 
513-632-4141
 
 
 
deposit routing
1-800-627-7827
 
 
 
xxxxx0032
branch #513-870-0833
 
 
 
 
 
134
Aero
PNC Bank
xxxxxx5846
P. O. Box 17700
 
 
10/3/2011
deposit routing #
New Brunswick, NJ 08906-7700
 
 
 
xxxx6020
Tel: 877-287-2654
136
Aero
Chase Bank
xxxxxx5956
235 Main Street
 
 
 
 
White Plains, NY 10601
 
 
 
deposit routing
Branch-914-682-0240 Fax: 914-682-9526
 
 
 
xxxx0047
Felicia Etiene
137
Aero
Bank of America
xxxxxx4582
One Bethleham Plaza
 
 
11/9/2005
aba xxxxx0106
Bethlehem, PA 18018-5781
 
 
 
 
Branch-'215-659-6101 Debbie
 
 
 
 
1-800-282-2265
138
Aero W
Bank of America
xxxxxx7126
P.O. Box 27128
 
 
11/9/2004
aba xxxxx0106
Concord, CA 94520
 
 
 
 
1-800-432-1000
 
 
 
 
Maria Rector EXT 7500
139
Aero
First Niagara
xxx-xx850-0
541 Route 211 East
 
 
 
ach#xxxxx0440
Middletown, NY 10940
 
 
 
deposit routing
Carmen branch #845-692-4436
 
 
HSBC was bought by First Niagara
xxxx-2000
customer service 1-800-421-0004
 
 
 
 
 
140
Aero
M&T
xxxxxx8626
2100 Park St.
 
 
 
ach# xxxxx0046
Syracuse, NY 13208
 
 
8/30/2008
deposit aba# xxxxx0020
ph#315-474-2280 fax# 315-474-4208


26324798v5 244426.000003

--------------------------------------------------------------------------------




141
Aero W
Bank of America
xxxxxx7139
P.O. Box 27128
 
 
Aero West
aba xxxxx0106
Concord, CA 94520
 
 
 
 
Branch #925-692-6351
 
 
 
 
Corporate #800-622-8731 order deposit slips
142
Aero
First American Bank
xxxxxxx6101
 
 
 
 
deposit routing
Kristina Jackson
 
 
new bank and new account
xxxxx2777
847-403-8307 Personal Banker
 
 
 
tran code (031)
Branch-847-816-9100
 
 
 
 
Fax #847-816-2193
143
Aero
First American Bank
xxxxxxx4502
80 Stanford Drive
 
 
 
 
Bloomingdale, IL 60108
 
 
 
deposit routing
Paul Gendusa
 
 
 
xxxxx2777
Ph 630-295-6889 x 100
 
 
 
tran code (031)
 
144
Aero
TD
xxxxxx0551
1450 Clements Bridge Rd.
 
 
 
aba#xxxxx1360
Deptford, NJ 08096
 
 
10/4/2010
deposit routing
Maria King or Leah
 
 
 
xxxx1020
Ph#856-845-2059 Fax#856-845-3475
145
Aero
Wachovia
xxxxxxxxx3216
18 Gariatt Road
 
 
 
aba xxxxx0219
Attn: Account Inquiries
 
 
 
 
Upper Darby, PA 19082
 
 
 
 
Tel: 800-222-3862
 
 
 
 
1-800-473-3862 Fax 800-214-6988
146
Aero
JP Morgan Chase
xxxxxxxx6344
Mail Suite 0314
 
 
 
deposit routing
Chicago, IL 60670-0314
 
 
 
xxxxx013
847-240-6450
 
 
 
 
800-404-4111customer service


26324798v5 244426.000003

--------------------------------------------------------------------------------




147
Aero
JP Morgan Chase
xxxxxxxxx1558
 
 
 
 
 
Fox valley - Aurora Branch
 
 
 
deposit routing
Lynn Pfieffer - Asst. Branch Manager
 
 
 
xxxxx1029
Branch-630-851-3416
148
Aero
Wachovia
xxxxxxxxx3216
18 Gariatt Road
 
 
 
aba xxxxx0219
Attn: Account Inquiries
 
 
 
 
Upper Darby, PA 19082
 
 
 
 
Tel: 800-222-3862, Branch-203-944-4043
150
Aero
Bank of America
xxxxxx4595
P.O. Box 6858
 
 
11/9/2005
aba xxxxx0106
Freehold, NJ 07728
 
 
 
 
Tel: 1-800-727-8637
 
 
 
 
 
152
Aero
PNC Bank
xx-xxxx-7052
Client Services - Tel: 877-824-5001
 
 
 
deposit routing
222 Delaware Ave.
 
 
 
xxxxx0089
Wilmington, DE 19899
 
 
 
 
 
 
 
10/3/2011
Deposit routing #
 
 
 
 
xxxx-8020
Dawn Davis, Eden Square Branch-302-292-0864
153
Aero
Bank of America
xxxxxxx3583
P.O. Box 27025
 
 
 
 
Richmond, VA 23261-7025
 
 
 
 
Tel: 800-432-1000
 
 
 
 
 
154
Aero
Bank of America
xxxxx9960
100 N Broadway
 
 
2/26/2007
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
157
Aero
JP Morgan Chase Bank
xxxxxxxx2782
One Indiana Square MI400


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Indianapolis, IN 46206
 
 
 
deposit routing
Branch-219-738-4254
 
 
 
xxxxx1026
1-800-433-8248
158
Aero
M & T Bank
xxxx7171
P.O. Box 767 (Boulevard Mall)
 
 
 
ach# xxxx0046
Buffalo, NY 14240
 
 
 
deposit routing
Branch-716-832-4051
 
 
 
xxxxx0020
Fax: 716-834-1476
159
Aero
JP Morgan Chase
xxxxx4919
2687 Fairfield Commons
 
 
 
 
Beavercreek, OH 45431
 
 
 
deposit routing
Angie Owens or Hope Day
 
 
 
xxxxx0037
Ph 937-443-6205 Fax 937-443-6255
 
 
 
 
 
160
Aero
Bank of America
xxxxxxx3596
Regional Center, VA2-125-04-01
 
 
 
xxxxx0045
PO Box 27025
 
 
 
 
Richmond, VA 23261-7025
 
 
 
 
Tel: 800-232-5252
162
Aero
Suntrust Bank
xxxxxxxxx3668
Lake Mary Office - 0039
 
 
 
deposit routing
P.O. Box 628096
 
 
 
xxxxx2152
Orlando, FL 32897
 
 
 
wires xxxxx0104
Branch-407-850-6591, 1-800-786-8787
164
Aero
BB&T
xxxxxx2814
11400 Midlothian Turnpike
 
 
as of 10/14/03
deposit routing
Richmond, VA 23235
 
 
 
xxxxx4260
Branch-804-697-5341, Fax-804-897-7629
 
 
 
tran code (13)
Barbara Byrd, mgr
166
Aero
JP Morgan Chase
xxxxx9761
8921 Queens Blvd
 
 
 
aba#xxxxx0021
Elmhurst, NY 11373
 
 
6/10/2013
deposit routing
rep: Joe Opulski
 
 
 
xxxxx1028
646-582-7278


26324798v5 244426.000003

--------------------------------------------------------------------------------




167
 
First Niagara
xxxxx6620
3935 Route 31
 
 
 
ach#xxxxx0440
Liverpool, NY 13090
 
 
5/24/2012
deposit routing
David Marchant
 
 
HSBC was bought by First Niagara
xxxx-2000
Ph 315-622-0509 Fax 315-622-0474
169
Aero
M&T
90782624
4630 Commercial Drive
 
 
 
 
P O Box 718
 
 
as of 12/2007
ach# xxxxx0046
New Hartford, NY 13413-0718
 
 
 
deposit routing
Branch: 315-736-0513 Fax: 315-736-1041
 
 
 
xxxxx0020
Francine Butler
 
 
 
 
 
171
Aero
Dollar Bank
xxxxxx3739
988 E. Pittsburgh Street
 
 
 
 
Greensburg, PA 15601
 
 
8/11/2003
ach's & deposits
Cathy Daversa
 
 
 
xxxxx4385
Ph 724-836-7455 Fax 724-836-8829
 
 
 
 
 
 
 
 
xxxx-7342
 
172
Aero
M&T Bank
 
Rodney Square North
 
 
 
deposit routing
1100 North Market St.
 
 
 
xxxxx0004
Wilmington, DE 19890
 
 
 
tran code (97)
Branch- 302-735-2010 -1800-523-2378
174
Aero
Chase Bank
xxx-xxx8161
P. O. Box 6001
 
 
 
xxxxx0021
Mt. Vernon, NY 10538
 
 
 
deposit routing
Branch- 516-823-3601
 
 
 
xxxx0047
Fax: 516-872-4240 Louise Borelli
175
Aero
Lafayette Bank and Trust
xxxxxx7729
133 North 4th Street
 
 
open 6/23/99
 
Lafayette, IN 47902-1130


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Tracey Linder
 
 
 
xxxxx1009
Branch- 765-423-3821
 
 
 
 
 
176
Aero
TD Banknorth
xxx-xxx8312
Newington Office
 
 
 
deposit routing
P. O. Box 4548
 
 
 
xxxx1020
Postsmouth, NH 03802-4548
 
 
 
 
Branch- 603-433-2808, 603-430-3812
178
Aero
Citizens Bank
xxxxxx0078
1300 Ulster Ave, Suite 110
 
 
6/15/2007
 
Kingston, NY 12401
 
 
 
deposit routing
PH: 845-336-7920
 
 
 
xxxxx3103
Fax: 845-336-7922
 
 
 
 
Duane Wolff
 
 
 
 
 
183
AeroW
Bank of America
xxxxxx3567
P. O. Box 29966
 
 
 
 
Phoenix, AZ 85038-0966
 
 
change to aero west August
open in kansas
1-800-944-0404
 
 
 
 
1-800-234-6147 Clark American
184
Aero
Key
xxxxxxxx4460
388 Route 59
 
 
 
 
Central Nyack, NY 10960
 
 
 
ach#xxxxx0077
rep Alisa Renck #513-830-1039
 
 
8/18/2014
deposit routing
Christine or Dovy
 
 
 
xxxx-3290
branch 845-826-0517
 
 
 
 
 
185
Aero
Capital One
xxxxxx1082
1701 SUNRISE HWY
 
 
 
deposit routing
BAY SHORE, NY 11706
 
 
 
xxxx0110
PH. 631-665-3500
 
 
 
 
FAX. 631-665-8834
186
Aero
M&T Bank
xxxxxx1852
New Town Office
 
 
 
 
9780 Groff Mill Drive


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
Formerly Allfirst
deposit routing
Owings Mills, MD 21117
 
 
effective 7/03
xxxxx0113
Branch Manager: Judith E. Volley
 
 
same acct #
 
Tel: 410-654-8406 Fax: 410-654-8409
 
 
 
 
Customer Service -800-724-6070
188
Aero
Suntrust
xxxxxxxxx2833
2020 Old Fort Pkwy
 
 
 
 
Murfreesboro, TN 37129
 
 
2/1/2010
ach# xxxxx0104
Branch ph# 615849.7211
 
 
 
deposit routing
Yolanda Greene ph#615-849-7211
 
 
 
xxxxx0046
Fax# 615-849-7104
189
Aero
Comerica
xxxxxx2356
14700 Pardee
 
 
 
aba#xxxxx0096
Taylor, MI 48180
 
 
 
 
Gerry Ziemba
 
 
10/3/2011
deposit routing
Ph#734-287-3051
 
 
 
xxxxx7772
customer service #313-564-5717
190
Aero
Key Bank
xxxxxxxx1379
2950 Miamisburg - Centerville Road
 
 
Open 4/99
 
Dayton, OH 45459
 
 
 
deposit routing
Felicia Paterson Branch 937-439-0603
 
 
 
xxxx0101
 
 
 
 
 
 
191
Aero
Wachovia
xxxxxxxxx3216
18 Gariatt Road
 
 
closing on 2/5/07
aba xxxxx0219
Attn: Account Inquiries
 
 
 
 
Upper Darby, PA 19082
 
 
 
 
Tel: 800-222-3862, PRESS 706 at recording
192
Aero
Bank of America
xxxxxxxx9569
14 North Main St.
 
 
 
 
Manchester, CT 06042
 
 
5/1/2011
aba#xxxxx0045
Anute Boonyachai
 
 
 
 
Ph# 1-800-657-9533 ext# 50657


26324798v5 244426.000003

--------------------------------------------------------------------------------




194
Aero
Citizens Bank
xxxxxx9286
Mall of New Hampshire
 
 
 
 
1500 South Willow Street
 
 
 
deposit routing
Manchester, NH 03103
 
 
 
xxxxx1533
Steven Scheiner
 
 
 
 
Tel: 603-634-5550 Fax: 603-634-5551
 
 
 
 
Carol # 603-770-5975 order deposit slips
195
Aero
Bank of America
xxxxxx4618
Mail Stop CT OP 0009
 
 
11/9/2005
aba xxxxx0106
260 US Route 1
 
 
 
 
New London, CT 06320
 
 
 
 
Stella Bergeson 860-447-6181
 
 
 
 
 
196
Aero
Capital One
xxxxxx1941
Springfield Mall Branch
 
 
6/30/1999
aba#xxxxx1981
6609 Springfield Mall
 
 
 
deposit routing
Springfield, VA 22150
 
 
 
xxxxx1981
Bob Koehler 703-924-1251
 
 
 
tran code (01)
Tel: 800-987-2265
197
Aero
Wachovia
xxxxxxxxx3216
185 Annapolis Mall
 
 
Open 7/16/99
aba xxxxx0219
Annapolis, MD 21401
 
 
 
 
Jennifer Stumpf
 
 
 
 
Tel: 800-704-0883
198
Aero
JP Morgan Chase
xxxxx2627
15100 LaGrange Road
 
 
 
 
Orlando Park, IL 60462
 
 
8/3/2004
deposit routing
Jane Zabelka
 
 
 
xxxxx1029
Ph 708-873-7701 Fax 708-873-7748
 
 
ach incoming wires: 071-000-013
 
Corporate #888-434-3030
200
Aero
TD Bank
xxxxx3547
P.O. Box 6159


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach's #xxxxx0545
Peabody, Massachusetts 01961-6159
 
 
 
deposit routing
Evelyn or Kim
 
 
 
xxxx1020
978-531-5414
201
Aero
PNC
xxxxxx5891
7401 Market Street
 
 
 
deposit routing
Boardman, OHIO 44512
 
 
 
xxxxx0096
Fax: 330-726-3362 Karen Pancake
 
 
 
 
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-0120
Ph 330-742-4083
202
Aero
Bank of America
xxxxxxxx2107
831 Brown Rd.
 
 
 
ach#xxxxx0045
Lake Orion, MI 48359
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
 
Ph#800-654-8503 ext5760 fax#617-235-2580
203
Aero
B B & T Bank
xxxxxx1772
2152 Northwoods Blvd.
 
 
open 7/15/99
deposit routing
Charleston, SC 29406
 
 
 
xxxxx1607
Colleen Hufford
 
 
 
tran code (13)
Tel: 843-937-6740 Fax: 843-569-2121
204
Aero
US
xxxxxxxx8095
Mall of America
 
 
 
 
9633 Lyndale Ave. S
 
 
2/1/2010
ach #xxxxx0848
Bloomington, MN 55420
 
 
 
deposit routing
Diana Vance
 
 
 
xxxxx0032
Ph# 216-623-9248
206
Aero
Wachovia Bank
xxxxxxxxx3216
Medical Park Office
 
 
10-Aug
aba xxxxx0219
2000 South Hawthorne Road
 
 
 
 
Winston-Salem, NC 27103
 
 
BAI in effect
depock tick aba xxxx9527
Attn.: Roxanne Nifong-Lackey


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
2/1/2005
 
Ph 336-765-0414- fax 336-768-9775
 
 
 
 
 
207
Aero
Chemical
xxxx3208
4495 Wilson Avenue
 
 
 
 
Grandville, MI 49418
 
 
7/30/2010
ach & deposit
Pam Davis
 
 
 
xxxxx0013
ph#616-588-7588
 
 
 
 
 
 
 
 
 
 
208
Aero
Citizens Bank
xxxx5132
189 Canal Street
 
 
10-Aug
 
Providence, RI 02903
 
 
 
ach & deposit# xxxxx0120
Tel: 401-282-2523 800-862-6200
 
 
 
 
Michael Gervasini Fax: 401-455-5508
 
 
 
 
 
209
Aero
Bank of America
xxxxxx4621
670 George Washington Highway
 
 
 
aba xxxxx0106
Route 116N
 
 
 
 
Lincoln, RI 02865
 
 
 
 
400 East Main Street (Branch)
 
 
 
 
Meriden, CT
 
 
 
 
Shaun Callahan 203-634-7130
 
 
9-Nov
 
Kimberly J. Schwartz - branch manager
 
 
 
 
 
214
Aero
Key Bank
xxxxxxxx6717
17333 Southpark Center
 
 
 
ach's xxxxx1039
Strongsville, OH 44136
 
 
effective 3/5/04
deposit routing
Donna Steinc
 
 
 
xxxx0101
Ph 440-238-2300 Fax 440-238-2314
215
Aero
PNC Bank
xxxxxx5131
445 W. Colliseum Blvd.
 
 
 
deposit routing
Fort Wayne, IN 46805


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx0096
Tel. 260-373-0512
 
 
 
new for 2010
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
Reneta Rhurairatnam
216
Aero
Bank Champaign
xxx0327
South Neil at Devonshire Drive
 
 
 
deposit routing
Champaign, IL 61824-1490
 
 
 
xxxxx4614
Tracy A. Lutz 217-351-2876
 
 
 
tran code (41)
 
218
Aero
Chase Bank
xxxxx0265
3265 W. Market Street
 
 
 
ABA xxxxx0037
Summit Mall # 170
 
 
 
deposit routing
Akron, OHIO 44333
 
 
 
xxxxx1027
Amy Lorentz Tel: 330-972-1930
 
 
 
 
 
219
Aero
JP Morgan Chase
xxxxx7890
Ohio/West Virginia Markets
 
 
 
 
PO Box 260180
 
 
 
deposit routing
Baton Rouge, LA 70826-0180
 
 
 
xxxxx1027
Ph 330-972-9250
 
 
 
 
 
220
Aero
Old National Bank
xxxxx8151
2718 E. Third Street
 
 
 
deposit routing
Bloomington, IN 47401
 
 
 
xxxxx0012
Ralph Huestis
 
 
 
tran code (10)
Branch #812-330-2680
 
 
 
 
Fax #812-331-4022
221
Aero
Old National Bank
xxxxx5829
1001 McGalliard Road
 
 
 
aba xxxxx5829
Muncie, IN 47303
 
 
 
deposit routing
Leah Beeson
 
 
 
xxxxx0012
Ph 765-284-6191 Fax 765-284-6209
 
 
 
tran code (10)
1800-431-Bank
223
Aero
Wachovia Bank
xxxxxxxxx3216
702 Haywood Road
 
 
12/11/2003
aba xxxxx0219
Greenville, SC 29607


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
BAI
 
 
 
 
2/1/2005
 
Ph 864-239-1913 Fax 864-676-9366
224
Aero
Bank of America
xxxxxx4634
 
 
 
11/9/2005
aba xxxxx0106
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BRANCH:908-351-2270
226
Aero
Comerica Bank
xxxxxx2356
Meridian Mall
 
 
12/12 rolled to bai reporting
aba xxxxx0096
1982 East Grand River Ave.
 
 
 
deposit routing
Okemis, MI 48864
 
 
 
xxxxxx772
Ken Pyciak Tel: 517-349-0091
 
 
 
 
fax 517-349-6340
227
Aero
Huntington National Bank
xxxxxxx9046
10 E Main Str
 
 
 
 
Salineville, OH 43945
 
 
 
deposit routing
Jeff Apardian
 
 
 
xxxxx5016
419 254-7052 ext 3216
 
 
 
tran code (920)
419 473-2249 fax
 
 
 
 
Jim 412-227-4862
228
Aero
PNC Bank
xxxxxx7025
2720 Potomac Mills Circle
 
 
5/13/2005
aba xxx0030
Woodbridge, VA 22192
 
 
10/3/2011
deposit routing
Ph 877-287-2654
 
 
PNC acquired Riggs bank
xxxx4020
 
229
Aero
Bank of America
xxxxxx4647
Coventry Mall
 
 
11/9/2005
 
Route 724 and 100
 
 
 
aba xxxxx0106
Pottstown, PA 19465
 
 
 
 
Linda M Robinson Tel: 610-327-1110


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Fax: 610-970-2197 BRANCH:610-327-1110
230
Aero
First Tennessee
xxxxx7093
7082 Bakersbridge Road
 
 
 
deposit routing
Franklin, Tennessee, 37064
 
 
 
xxxxx1398
Agnes Nichols 615-790-5130
 
 
 
 
 
231
Aero
Bank of America
xxxxxxxx2123
25230 Michigan Avenue
 
 
 
ach#xxxxx0045
Dearborn, MI 48124
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
 
Ph#800-654-8503 ext 5760 fax#617-235-2580
233
Aero
Exchange Bank of Alabama
xxxx8345
3003 Rainbow Drive
 
 
 
 
Gadsen, AL 35901
 
 
 
aba #xxxxx4129
Joyce Frohock
 
 
 
 
PH 256-442-3003
 
 
 
tran code (120)
 
 
 
 
 
 
235
Aero
Regions
xxxxxx8065
5236 Hickory Hollow Parkway
 
 
 
ach# 'xxxxx0019
Antioch, TN 37013
 
 
merged AmSouth 12/7/07
deposit routing
Sheri Parsons or Lisa Griffith
 
 
 
xxxxx0017
phone 615-736-6130
236
Aero
Bank of America
xxxxxx4650
Pheasant Lane Mall
 
 
11/9/2005
aba xxxxx0106
310 DW Highway
 
 
 
 
Nashua, NH 03060
 
 
 
 
Joanne Mahoney
 
 
 
 
Tel: 603-888-9952
 
 
 
 
 
238
Aero
First Financial Bank
xxx1940
Honey Creek Mall
 
 
 
aba xxxxx0356
3401 S. US Hwy 41
 
 
 
deposit routing
Terre Haute, IN 47802


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx1010
Brenda Thomson, 812-238-6437
239
Aero
Regions
xxxxx8902
900 Rivergate Parkway
 
 
 
ach# xxxxx0019
Goodlettsville, TN 37072
 
 
 
deposit routing
Karen Wallace
 
 
merged AmSouth 12/7/07
xxxxx0017
phone 615-748-2706 Fax 615-748-2704
 
 
 
 
 
240
Aero
Wachovia
xxxxxxxxx3216
1201 Walnut St.
 
 
 
 
Cary, NC 27511
 
 
 
aba#xxxxx0219
Karen Singletary
 
 
5/1/2011
 
404-214-1432
 
 
 
 
 
241
Aero
Huntington National Bank
xxxxxx5460
17 South High Street
 
 
 
aba xxxxx0024
Attn. MA10
 
 
 
 
Columbus, OH 43215
 
 
 
on- line banking pin
Stephanie Schleppi
 
 
 
3880 last 4 of tax ID
mall booth 614-480-0161, beth-4004, sharron 4442
242
Aero
United National Bank
xxxx5864
234 Grand Central Mall
 
 
 
 
Vienna, WV 26105
 
 
 
ach & deposit routing#
Michael Sweet or Sheila
 
 
 
xxxxx0395
phone 304-485-3811
 
 
 
 
fax#304-485-3824
243
Aero
First Tennessee
xxxxx4848
2112 North Roan St.
 
 
 
 
Johnson City, TN 37601
 
 
 
aba#xxxxx1450
Adam Snapp
 
 
10/17/2014
 
Ph#423-461-1733
 
 
 
 
 
244
Aero
TCF
xxxxxx4002
2989 White Bear Ave.
 
 
 
ach#xxxxx0001
Maplewood, MN 55109


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
11/24/2008
deposit routing
Sarah Wadi
 
 
 
xxxxx3501
ph# 612-460-4616
246
Aero
JP Morgan Chase
xxxxx3300
Mail Code OH2-5210
 
 
 
ach# xxxxx0037
1805 Brittian Road
 
 
 
 
Akron, OH 44310
 
 
 
deposit routing
ph 330-972-1915; fax 330-972-1390
 
 
 
xxxxx1027
Chastity Booth, Mary Anne Nutter
247
Aero
Chemical Bank
xxx4431
333 E. Main Street
 
 
 
 
Midland, MI 48640-0231
 
 
 
deposit routing
Keith A Wenzel
 
 
 
xxxxx0013
Ph 989-790-1202
 
 
 
tran code (636)
Fax #989-790-9080
 
 
 
 
 
248
Aero
Trustco Bank
xxxx4510
3065 Route 50
 
 
 
ach# xxxx-x0912
Saratoga Springs, NY 12866
 
 
 
 
Chris Jordan
 
 
 
deposit routing
Ph 518-583-1716
 
 
 
xxxxx1317
 
 
 
 
 
 
249
Aero
Wells Fargo
xxxxxx0565
912 Tunnel Rd.
 
 
 
ach #xxxxx0248
Asheville, NC 28805
 
 
 
 
Karen Singletary
 
 
3/11/2012
deposit routing
Ph#404-214-1432
 
 
 
xxxxx0392
Branch #828-255-2455
250
Aero
Wells Fargo
xxxxx6877
100 West Burnsville Parkway
 
 
 
aba xxxxx0019
Burnsville, MN 55337
 
 
 
 
Annette Schilling 612-316-3794, fax 3797


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Mall branch 90 W. County Highway 42
 
 
 
xxxxx0392
Burnsville, MN 55337
 
 
 
 
800-225-5935 order slips 800-289-3557
251
Aero
Fifth Third Bank
xxxxxx0280
1250 North Green River Road
 
 
12/12/05 rolled to bai reporting
deposit routing
Evansville, IN 47715
 
 
 
xxxxx0004
Cindy Lucke
 
 
 
 
Ph 812-474-2745 Fax 812-474-2746
 
 
 
 
 
252
Aero
Bank of America
xxxxxx4663
414 Union Street
 
 
11/9/2005
aba xxxxx0106
Nashville, TN 37239-1697
 
 
combo with #3288
 
Jacqueline J. Wilson
 
 
 
 
Tel: 615-749-3863 Fax: 615-749-3378
253
Aero
Montgomery First National Bank
xxxx9773
180 Crestwood Plaza
 
 
effective 3/24/03
ach's & deposits
St. Louis, MO 63126
 
 
 
xxxxx7761
Flery Langholz
 
 
 
tran code (009)
Ph 314-962-8888 Fax 314-213-4501
 
 
 
 
 
255
Aero
Harris Bank St. Charles
xxxxxx7695
1 East Main Street
 
 
 
ach #xxxxx4478
St. Charles, IL 60174-1981
 
 
 
deposit routing
Charlotte. E. Johnson-Dunlop
 
 
 
xxxx0029
Ph 630-377-6894 Fax 630-377-7157
 
 
 
tran code (20)
1888-489-2265
257
Aero
PNC Bank
xxxxxx1237
One National City Center, Suite 100


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Indianapolis, IN 46255
 
 
 
xxxxx0096
317-267-7902 ph; 317-267-7905 fax
 
 
 
 
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
Amy Fukumoto, Vicki
258
Aero
Capital One
xxxxxx4530
7935 Tysons Corner Center
 
 
 
deposit routing
Mclean, VA 22102
 
 
 
xxxxx0001
Missa Khatib
 
 
 
tran code (01)
Ph 703-883-3915 Fax 703-883-3918
259
Aero
Bank of America
xxxxxx4689
7045 Arundel Mills Blvd.
 
 
11/9/2005
aba xxxxx0106
Hanover, MD 21076
 
 
 
 
 
 
 
 
 
Ph 410-799-4330
 
 
 
 
 
260
Aero
Chemung Canal
xxxxx9744
29 Arnot Rd.
 
 
 
 
Horseheads, NY 14845
 
 
3/11/2012
ach & deposit routing#
Brenda Radford
 
 
 
xxxxx1115
Ph# 607-739-0373 ext#7503
262
Aero
Wachovia
xxxxxxxxx3216
6300 Arbor Place Boulevard
 
 
 
aba xxxxx0219
Douglasville, GA 30135
 
 
 
 
770-920-3700 #4, phone
 
 
 
 
Sherrie Wylie, manager
263
Aero
Capital City Bank
xxxxxx9901
Governor's Square Mall Office
 
 
 
 
P.O. Box 900
 
 
 
deposit routing
Tallahassee, FL 32302-0900
 
 
 
xxxxx0688
ph 850-402-7500-fax 850-878-9120
 
 
 
tran code (131)
 
265
Aero
US
xxxxxxxx8391
2400 Maple Grove Rd.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach#xxxxx0848
Duluth, MN 55881
 
 
5/20/2011
deposit routing#
Rep: Becky Matthews ph#314-418-2920
 
 
 
xxxxx0032
branch #218-723-2903
 
 
Bank of America
xxxxxx4702
 
267
Aero
Mellon Bank
xxx-xxx-6816
195 Franklin Blvd.
 
 
Switched to Aero 267 - June '00
 
Philadelphia, PA 19154
 
 
CLOSED
 
Tel:1-800-362-5510 option #4
 
 
 
 
Fax: 215-281-1705 Ealine
268
Aero
Magna
xxx0545
4445 Poplar Avenue
 
 
 
 
Memphis, TN 38117
 
 
3/14/2014
aba & deposit routing
Christie McCormack
 
 
 
xxxxx4395
ph#901-309-4969
269
Aero
Bank of America
xxxxxx0195
100 N Broadway
 
 
3/21/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
 
 
 
 
 
271
Aero
Liberty Federal Savings
xxxx0165
698 Belair Road, Suite h-6
 
 
and Loan Association
ach's & deposits
Bel Air, MD 21014
 
 
 
xxxxx1146
Amy Chmielewski
 
 
 
 
Ph 410-879-3568 Fax 410-879-7016
272
Aero
Regions Bank
xxxxxx1458
331 University Boulevard
 
 
 
ach & deposit routing
Tuscaloosa, AL 35401
 
 
merged AmSouth 12/7/07
xxxxx0019
Tel: 800-267-6884
 
 
 
 
Patsy Montague Tel 391-5770
273
Aero
BB&T
xxxxxxxxx0094
Box 2015 Meadowbrook Mall
 
 
 
deposit routing
Bridgeport, WV 26330


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx3394
ph 304-842-7313, fax 304-842-5280 Will
 
 
 
 
Charlotte Sidow, Barb Brewer
274
Aero
PNC
xxxxxx9728
3902 Milan Road
 
 
 
aba#
Sandusky, OH 44870
 
 
 
xxxxx0096
Judy Edinger
 
 
 
new for 2010
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
Ph 419-621-2980 Fax 419-621-2986
275
 
Commerce
xxxxx3964
1339 E. Empire St.
 
 
 
 
Bloomington, IL 61701
 
 
 
ach & deposit routing
Jamie Czesak
 
 
 
xxxxx0019
Ph# 309-823-3281
 
 
9/20/2013
 
 
 
 
 
 
 
276
Aero
Riggs National Bank
xxxx9610
1201 Wisconsin Ave NW
 
 
 
 
Washington, DC 20007
 
 
 
 
Tel: 202-835-5591
 
 
 
 
Mrs. Lyles
 
 
 
 
 
277
Aero
Bank of America
xxxxxx4715
495 Union Street
 
 
11/9/2005
aba xxxxx0106
Waterbury, CT 06702
 
 
 
 
Debra Neri
 
 
 
 
Ph 203-757-8404 Fax 203-757-8442
 
 
 
 
 
278
Aero
Bank of America
xxxxxxxx1378
White Marsh Mall Branch
 
 
9/25/2006
xxxxx0045
Baltimore, MD 21236
 
 
 
 
Casey Carrow


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph 410-986-1970 Fax 410-986-1975
 
 
 
 
 
280
Aero
First Citizen's Bank
xxxxxx3513
8541 Concord Mills Blvd.
 
 
 
 
Concord, NC 28027
 
 
 
deposit routing
 
 
 
 
xxxxx1007
Tracey Jacobs
 
 
 
 
Ph#704-979-3165
 
 
 
 
Fax#704-979-3166
 
 
 
 
 
282
Aero
Wachovia
xxxxxxxxx3216
3430 Wrightboro Raod
 
 
 
aba xxxxx0219
Augusta, GA 30909
 
 
 
dep.tick xxxx9527
Lori Evans
 
 
 
 
Ph 706-667-2256 Fax 706-868-4640
 
 
 
 
 
283
Aero
Wachovia
xxxxxxxxx3216
Independence Center
 
 
 
aba xxxxx0219
3750 Oleander Drive, NC3241
 
 
 
 
Wilmington, NC 28403
 
 
 
 
Wally Simpson
 
 
 
 
PH 910-793-3710 Fax 910-793-3707
284
Aero
Conway National
xxxxxxxx8301
9726 Highway 17 North
 
 
 
ach & deposit
Myrtle Beach, SC 29572
 
 
4/4/2010
xxxxx2318
Suzette Jackson
 
 
 
tran (103)
Ph# 843-449-3373 Fax# 843-449-9967
285
Aero
PNC Bank
xxxxxx7786
611 E. Arlington Blvd.
 
 
 
 
Greenvile, NC 27858
 
 
 
deposit routing
Brian Landreth


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx-4010
Ph 252-551-7800 Fax 252-551-7805
286
Aero
Key Bank
xxxxxxxx1116
688 N-Lex Springmill Road
 
 
 
ABA xxxxx1039
Mansfield, OH 44906
 
 
 
deposit routing
Sue Schell
 
 
 
xxxx0101
Ph 419-529-5214 Fax 419-529-9934
287
Aero
Sovereign Bank
xxxxxxx7531
791 Purchase Street
 
 
 
aba xxxx5150
New Bedford, MA 02740-6300
 
 
as of 10/18/04
deposit routing
Tricia Farrington
 
 
 
xxxxx5203
Ph 508-994-6155
288
Aero
Fifth Third Bank
xxxxxx0280
Eastland Banking Center
 
 
12/12/05 rolled to bai reporting
deposit routing
2810 S. Hamilton Road
 
 
 
xxxxx0000
Columbus, OH 43232
 
 
 
checking aba#
Judy Holzbacher
 
 
 
xxxxx0314
Ph 614-864-1870 Fax 614-864-1732
289
AERO
Comerica Bank
xxxxxx2356
3215 28th Street
 
 
12/12/05 rolled to bai reporting
ach# xxxxx0096
Grand Rapids, MI 49512
 
 
 
deposit routing
Sherrie
 
 
 
xxxxx7772
Ph 616-957-0551 Fax 616-957-3419
 
 
 
tran code (36)
 
290
Aero
First Citizens Bank
xxxxxx8818
1862 Highway 70 South East
 
 
 
 
Hickory, NC 28602
 
 
 
ach#xxxxx0300
Cassie Hensley
 
 
 
deposit routing
Ph 828-326-1186
 
 
 
xxxxx1007
branch #828-326-1163
291
Aero
Wachovia Bank
xxxxxxxxx3216
consolidated accounts


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
wachovia acquired Southtrust
aba xxxxx0219
any questions call Judy Goncalves
 
 
11/08/05
 
at 800-590-7868
 
 
 
 
 
 
 
 
 
 
292
Aero
First Westroads Bank
xx8813
15750 West Dodge Road
 
 
 
 
Omaha, NE 68118
 
 
 
deposit routing
Kathy Hess
 
 
 
xxxxx1497
Ph 402-391-7204 Fax 402-391-2793
 
 
 
 
 
293
Aero
Chase Bank
xxxxx3835
655 Old Country Rd.
 
 
10/15/2007
xxxxx0021
Riverhead, NY 11901
 
 
 
deposit routing
Tonya Williams
 
 
 
#xxxxx1028
Ph#212-622-6172
 
 
 
 
branch# 631-727-7700
294
Aero
Citizens Bank
xxxxxx9274
1250 Baltimore Pike
 
 
Effective 8/16/02
 
Springfield, PA 19064
 
 
 
deposit routing
Lisa Carey-Kerr
 
 
 
xxxx1155
Ph 610-328-2184 Fax 610-328-3363
 
 
 
 
 
297
Aero
Comerica Bank
xxxxxx2356
35795 Gratiot Avenue
 
 
12/12/05 rolled to bai reporting
aba xxxxx0096
Clinton Township, MI 48035
 
 
 
deposit routing
Gwen Rashid, Sharon
 
 
 
xxxxx7772
Ph 586-791-0801
 
 
 
 
fax 586-791-7112
299
Aero
Capital One
xxxxxx5107
6920 Bluebonnett Blvd.
 
 
 
ach# xxxxx0090
Baton Rouge, LA 70810
 
 
4/5/2009
deposit routing
Giatana White


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0001
Ph#504-533-5344 or 504-533-3016
 
 
 
tran code (01)
 
300
Aero
US
xxxxxxxx7963
312 Raintree Rd.
 
 
 
aba xxxxx0848
Mankato, MN 56001
 
 
4/4/2011
 
Mary Kaisershot
 
 
 
deposit routing
Ph 507-387-9460
 
 
 
xxxxx0032
Rep Becky Matthews #314-418-2920
301
Aero
Wachovia
xxxxxxxxx3216
Wachovia consolidated accts
 
 
11/1/2005
aba xxxx0219
any questions call Judy Goncalves at Wachovia
 
 
 
 
800-590-7868
 
 
 
 
 
 
 
 
 
 
303
Aero
TCF National Bank
xxxxxx9511
1801 Plymouth Road
 
 
 
aba xxxxx0001
Minnetonka, MN 55305-1963
 
 
 
deposit routing
John D Gahley
 
 
 
xxxxx3501
877-784-8239
 
 
 
 
branch 763-786-9603
304
Aero
Bangor Savings Bank
xxxxxx5113
687 Hogan Rd ,Bangor , ME 04401
 
 
9/12/2007
deposit routing
Ph: 207-942-4818
 
 
 
xxxxx4382
Fax: 207-942-4819
 
 
 
tran code (20)
Cindy Stevens
 
 
 
 
 
305
Aero
Chemung Canal Trust Co.
xxxxx5979
601-635 Harry L. Drive
 
 
 
 
Johnson City, NY 13790
 
 
 
ach & deposit routing#
Dalia Gates
 
 
4/30/2012
xxxxx1115
ph#607-729-6347


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
fax#607-729-0151
306
Aero
US Bank
xxxxxxxx8316
1350 Euclid Ave,
 
 
8/22/2007
ach# xxxxx0848
Cleveland , OH 44115
 
 
 
deposit routing
Bath Ladd
 
 
 
xxxxx0032
216 902-7858 ph
 
 
 
 
216 623-9303 fax
307
Aero
Huntington National Bank
xxxxxxx6170
2055 Polaris Parkway
 
 
 
deposit routing
Columbus, OH 43240
 
 
 
xxxxx0024
Branch #614-480-0700
 
 
 
tran code (920)
Fax #614-480-0706
 
 
 
 
Bank Officer Usha
 
 
 
 
 
308
Aero
US Bank
xxxxxxxx9794
P.O. Box 1800
 
 
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
 
 
 
deposit routing
1-800-872-2657
 
 
Formerly
xxxxx0032
Branch #314-487-6759
 
 
Firstar Bank
 
Fax #314-416-2570
310
Aero
First Citizens Bank
xxxxxxxx5791
1959 Valley View Blvd
 
 
 
aba# xxxxx1836
Roanake, VA 24012
 
 
 
 
M. Beth Ruffing
 
 
 
deposit routing
PH 540-985-3270 Fax 540-985-3204
 
 
 
xxxxx1007
 
312
Aero
Key Bank
xxxxxxxx3243
1080 McKinley Mall
 
 
 
 
Blasdell, NY 14219
 
 
 
deposit routing
Darlene
 
 
 
xxxx3290
Ph 716-827-4488
 
 
 
 
Fax 716-824-1419
313
Aero
Bank North, N.A.
xxxxx4427
250 Maine Mall


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach #xxxxx4450
So. Portland, ME 04106
 
 
 
 
Gwen Mercier
 
 
formely known as:
deposit routing
Ph 207-774-7675
 
 
Peoples Heritage Bank
xxxx1020
Fax 207-828-2991
314
Aero
US Bank
xxxxxxxx9802
7200 Harrison Ave.
 
 
Dec 05 rolled to TRECS
deposit routing
Rockford, IL 61112
 
 
Formerly
xxxxx0032
Ph 815-332-5834 Fax 815-332-4603
 
 
Firstar Bank
 
Rep (Amie Staggs) 513-632-4847
 
 
 
 
 
315
Aero
Associated Bank
xxxxxx4519
6550 N. Illinois Street
 
 
 
aba# '075900575
Fairview Heights, IL 62208-2028
 
 
 
deposit routing
Joann Blank
 
 
 
xxxxx0202
Ph 618-622-4244 Fax 618-632-6663
316
Aero
Wachovia
xxxxxxxxx3216
 
 
 
5/21/2006
aba xxxxx0219
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
317
Aero
United National Bank
xxxxx9799
1079 Charleston Town Center Mall
 
 
 
 
Charleston, WV 25389
 
 
 
ach & deposits
Karen Buckley
 
 
 
xxxxx0395
Ph 304-345-8550
 
 
 
 
Fax304-345-7621
319
Aero
Town & Country Bank
xxx3614
2501 W. Wabash Ave.
 
 
 
deposit routing
Springfield, IL 62704
 
 
 
xxxxx3262
Attn: Shannon G. Estes
 
 
 
tran (42)
Ph (217) 787-3100
 
 
 
 
Fax ( 217) 698-0303


26324798v5 244426.000003

--------------------------------------------------------------------------------




330
 
US Bank
xxxxxxxx9695
6320 W. Markham
 
 
Dec 05 rolled to TRECS
 
Little Rock, AR 72205
 
 
 
deposit routing
Annabelle Cabrera
 
 
 
xxxxx0032
Ph 501-661-0536 Fax 501-661-1328
 
 
 
 
 
332
 
Bank of America
xxxxxxxx2136
6551 West 95th Street
 
 
 
 
Chicago Ridge, IL 60415
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
ach#xxxxx0045
Ph#800-654-8503 ext5760 fax#617-235-2580
 
 
 
 
 
333
Aero
Huntington National Bank
xxxxxxx8206
4000 Pendleton Way
 
 
 
 
Indianapolis, IN 46226
 
 
 
deposit routing
Chris Shaw
 
 
 
xxxxx0078
Ph 317-269-4648, 800-284-4090
 
 
 
 
Fax #317-639-7260
334
Aero
Citizens National Bank
xx2296
One Heritage Center
 
 
6/24/2006
aba xxxxx8216
855 Central Avenue
 
 
 
deposit routing
Ashland, KY 41105-2247
 
 
 
xxxxx3253
Pamela L. Fultz
 
 
 
 
Ph 606-920-7305 Fax 606-920-7350
335
 
PNC Bank
xxxxxx7409
1637 North Memorial Drive
 
 
 
 
Lancaster, OH 43130
 
 
 
deposit routing
Fonda
 
 
 
xxxxx0096
Ph 740-687-1888 Fax 740-681-4083
 
 
 
new for 2010
 
 
 
10/3/2011
deposit routing #
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx-0120
 
336
 
First Commonwealth
xxxxxx5579
Logan Valley Mall
 
 
 
ach# xxxxx6826
Route 220 and Plank Road @ Goods Lane
 
 
 
deposit routing
Altoona, PA 16602
 
 
 
xxxx-0001
Karen or Cory
 
 
 
 
Ph 814-947-4904 Fax 814-946-4723
337
Aero
Sovereign Bank
 
 
 
 
 
aba# xxxxx2691
 
 
 
2/14/2005
 
 
 
 
 
deposit routing
1-877-768-1145
 
 
 
xxxxx5205
 
338
Aero
PNC Bank
xxxxx8681
6020 West Jefferson Boulevard
 
 
 
ABA
Fort Wayne, IN 46804
 
 
 
xxxx0096
Anita Moreno
 
 
 
new for 2010
Ph 260-434-0652 McBee 260-760-8444
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-0120
Fax 219-434-0673
339
 
Bank of America
xxxxxx4744
1 Main Street
 
 
11/9/2005
aba xxxxx0106
Leominster, MA 01453
 
 
 
xxxx0138
Aphrodite
 
 
 
 
Ph 978-840-8321 Fax 978-537-2624
 
 
 
 
 
340
Aero
US Bank
xxxxxxxx9810
P.O. Box 1800
 
 
Dec 05 rolled to TRECS
ach# xxxxx0848
Saint Paul, Minnesota 55101-0800
 
 
Formerly
deposit routing
1-800-685-5065
 
 
Firstar Bank
xxxxx0032
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
341
Aero
Fifth Third Bank
xxxxxx0280
(Western Michigan)
 
 
 
 
1850 East Paris
 
 
 
ach's xxxxx0004
Grand Rapids, MI 49546
 
 
 
deposit routing
231-798-4503 ph
 
 
 
xxxxx0000
 
342
Aero
Susquehanna
xxxxxx5201
2951 Whiteford Road
 
 
 
 
York, PA 17402
 
 
 
deposit & ach's
Sue Ellen Ranieri
 
 
 
xxxxx0318
Ph (717) 755-6414
 
 
 
 
Fax (717) 757-0097
 
 
 
 
 
344
Aero
Banknorth Massachusetts
xxxxxx5360
660 Merrill Road
 
 
 
xxxxx0545
Pittsfield, MA 01201
 
 
 
deposit routing
Robin Sabato
 
 
 
xxxx1020
Ph 413-499-7687
 
 
 
 
Fax 413-499-1684
346
Aero
PNC Bank
xxxxxx8938
6300 Robinson Centre Drive
 
 
 
 
Pittsburgh, PA 15205
 
 
 
deposit routing
Ph. 412-787-5700
 
 
 
xxxxx0096
Fax. 412-787-5252
 
 
 
new infor 2010
Branch Mgr. Janet E. Lipartia
 
 
10/3/2011
deposit routing #
 
 
 
 
xxx00120
 
347
Aero
Wayne Bank
xxxx8627
600 Stroud Mall
 
 
 
deposit routing
Stroudsburg, PA 18360
 
 
 
xxxxx8548
Diane Oney
 
 
 
 
Ph 570-424-3330
 
 
 
 
Fax 570-424-3335
348
Aero
Bank of America
xxxxxx4757
Mail Stop: CT EH NB00329


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
aba xxxxx0106
1201 Boston Post Road
 
 
 
 
Milford, CT 06460
 
 
11/9/2005
 
Terry MacPhail
 
 
 
 
Ph 203-882-7050
 
 
 
 
Fax 203-882-7121
349
Aero
Sovereign Bank
xxxxxx6156
1665 State Hill Road M3
 
 
 
ach's xxxxx2691
Wyomossing, PA 19610
 
 
 
 
Attn: Angie Lattanzio
 
 
 
deposit routing
Ph (610) 320-7543
 
 
 
xxxxx5205
Fax (610) 375-2244
 
 
 
 
 
351
Aero
Wells Fargo Bank
xxxxxx6350
101 W. Dekalb Pike
 
 
 
 
King of Prussia, PA 19406
 
 
 
aba#xxxxx0248
Karen Singletary
 
 
5/22/2013
deposit routing#
Ph#404-214-1432
 
 
 
xxxxx0392
 
355
Aero
KeyBank
xxxxxxxx2131
4565 Eastgate Blvd.
 
 
 
bank transit xxxxx0295
Cincinnati, OH 45245
 
 
 
deposit routing
Attn: Raylina Lillich
 
 
 
xxxx0101
Ph ( 513 ) 752-1781
 
 
 
 
 
356
Aero
BB&T
xxxxxx2575
497 Southpark Circle
 
 
as of 10/14/03
 
Colonial Heights, VA 23834
 
 
 
deposit routing
Attn: Susan B.Webb
 
 
 
xxxxx4260
Ph ( 804 ) 526-0772
 
 
 
tran code (13)
Fax (804 ) 520-8384
358
Aero
Wells Fargo
xxxxxx6885
6940 O Street
 
 
as of 12/08/04
aba xxxxx0058
Lincoln, NE 68516
 
 
 
 
Ph. 402-434-6141
 
 
 
deposit routing
Fax. 402-434-6151


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0392
Branch Mgr. Jon Whitmire
 
 
 
 
 
361
Aero
First American Bank
xxxxxxx4101
261 South Western Ave
 
 
 
 
Carpentersville, IL 60110
 
 
 
deposit routing
Attn: Erin Caudill
 
 
 
xxxxx2777
Ph (847)551-4416 Ext 103
 
 
 
tran code (031)
Fax (847) 426-1066
362
Aero
Bank of America
xxxxxx4760
601 Donald Lynch Boulevard
 
 
11/9/2005
aba xxxxx0106
Marlboro, MA 01752
 
 
 
 
Attn: Beverly G. Brown
 
 
 
 
Ph (508) 303-0737
 
 
 
 
Fax (508) 303-6501
 
 
 
 
 
363
Aero
Wachovia
xxxxxxxxx3216
3275 Bufford Drive
 
 
 
aba xxxxx0219
Buford, GA. 30519
 
 
 
 
Attn: Audrey Thorson
 
 
 
 
Ph (770) 831-2968
 
 
 
 
 
364
Aero
Associated Bank
xxxxxx9213
201B Northwoods Mall
 
 
 
aba xxxxx5855
Peoria, IL 61613
 
 
 
deposit routing
Attn: Marva Grant
 
 
 
xxxxx0202
Ph (309) 688-3404
 
 
 
 
Fax (309) 688-5088
366
Aero
M & I Bank
xxxxxx1503
500 3rd Street
 
 
 
deposit routing
Wausau, WI 54402
 
 
 
xxxx0600
Attn: Pat Krohn
 
 
 
 
Ph (715)847-4292
 
 
 
 
Fax (715) 847-4328
 
 
 
 
 
367
Aero
JP Morgan Chase
xxxxxxxx0876
4512 24th Ave
 
 
 
ach#xxxxx0326
Fort Gratiot, MI 48059


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Attn: Sandra Varney
 
 
 
deposit routing
Ph (810) 385-5311 or 1-800-225-5623
 
 
 
xxxxx1025
Fax (810) 385-4430
 
 
 
 
 
 
 
 
 
 
368
Aero
M & T Trust Company
xxxxx0138
Susquehanna Valley Mall A-1
 
 
 
 
Sellingsgrove, PA 17870
 
 
 
deposit routing
Attn: Sandy Krehel
 
 
 
xxxxx2955
Ph (570) 374-8108
 
 
 
 
Fax: (570) 374-6232
371
Aero
Comminity Bank N.A.
xxxxxx3411
1218 Arsenal St.
 
 
 
 
Watertown, NY 13601
 
 
 
ach & deposit routing
Margaret Farone
 
 
10/7/2013
xxxxx7559
branch#315-785-3640
 
 
 
tran (20)
fax#315-785-0871
372
Aero
Community Bank N.A.
xxxxxx8731
Champlain Center
 
 
 
 
60 Smithfield Blvd. Suite 50
 
 
 
ach & deposit routing
Plattsburgh, NY 12901
 
 
 
xxxxx7559
Kathryn Reynolds
 
 
 
 
Ph (518) 561-7490
 
 
 
tran (20)
Fax (518) 561-7583
 
 
 
 
 
373
 
Fifth Third Bank
xxxxxx0280
7840 Mall Road
 
 
12/12/2005
deposit routing
Florence, KY 41042
 
 
rolled to bai reporting
xxxxx0000
Nancie Lane
 
 
 
 
Ph 859-371-6626 Fax 859-371-8140
 
 
 
 
 
374
Aero
First National Bank
xx4043
2406 Grand Avenue
 
 
 
 
Ames, IA 50010


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Attn: Kathy Dunham
 
 
STORE CLOSED 2/27/12
xxxxx2274
Ph #515-232-5569
 
 
 
tran code (009)
 
 
 
 
 
 
377
Aero
BB&T
xxxxxx6663
Attn: Steven Bartlett
 
 
 
 
Ph (502) 810-0400
 
 
formerly
deposit routing
Fax (502) 810-0426
 
 
Bank of Loiusville
xxxxx0680
 
 
 
 
tran code (13)
 
 
 
 
 
 
378
Aero
Peoples United
xxxxx8133
University Mall
 
 
 
 
155 Dorset Street
 
 
7/16/2010
deposit routing
South Burlington, VT 05401
 
 
 
xxxxx2186
Ph 802-658-1444 Fax 802-863-2295
 
 
 
 
 
379
 
Bank of America
xxxxxx4773
99 Rockingham Park Blvd.
 
 
11/9/2005
aba xxxxx0106
Salem, NH 03079
 
 
 
 
Gary Rockwell
 
 
kansas
 
Ph 603-894-5882 Fax 603-890-4935
 
 
 
 
 
380
 
US Bank
xxxxxxxx9786
P.O. Box 1800
 
 
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
 
 
 
deposit routing
1-800-673-3555
 
 
 
xxxxx0032
 
 
 
 
 
 
381
 
Ameriserv Financial
xxxx3238
500 Galleria Drive Suite 100
 
 
 
deposit routing
Johnstown, PA 15904
 
 
 
xxxx0106
Nanette Richey


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph 814-269-3815 Fax 814-266-2037
 
 
 
 
 
382
 
Regions Bank
xxxxxx9427
5901 University Drive
 
 
 
aba xxxxx2280
Huntsville, AL 35806
 
 
 
 
Beth Carter
 
 
 
 
Ph 256-551-7101 Fax 256-551-7107
 
 
 
 
 
384
 
US Bank
xxxxxxxx9778
P.O. Box 1800
 
 
Dec 05 rolled to TRECS
 
Saint Paul, Minnesota 55101-0800
 
 
Formerly
deposit routing
1-800-673-3555
 
 
Firstar Bank
xxxxx0032
 
 
 
 
 
 
385
 
Regions Bank
xxxxxx6627
5025 Hinkleville Road
 
 
 
aba xxxxx7586
Paducah, KY 42001
 
 
 
 
Tammy Brasher
 
 
 
deposit routing
Ph 270-441-1552 Fax 270-443-2909
 
 
 
xxxxx6660
 
387
 
BB &T Bank
xxxxxx3341
2082 South Pleasant Valley Road
 
 
 
ach & deposit routing#
Winchester, VA 22601
 
 
 
xxxxx4260
Sandy Hill
 
 
 
tran code (13)
Ph 540-723-4725
 
 
 
 
apple blossom branch @ mall closed
389
 
First Tennessee Bank
xxxxx6678
2750 N. Germantown Pkwy
 
 
 
 
Memphis, TN 38133
 
 
 
deposit routing
Joy Panyanouvong
 
 
 
xxxxx0026
Ph 901-387-3800 Fax 901-387-3817


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
390
 
Wachovia Bank
xxxxxxxxx3216
408 S. Irby Street
 
 
 
aba xxxxx0219
Florence, SC 29501
 
 
 
 
Larry Welch
 
 
 
 
Ph 843-664-4093
 
 
 
 
 
392
 
Wells Fargo Bank
xxxxxx6893
432 South Gammon Road
 
 
 
 
Madison, WI 53719
 
 
 
deposit routing
Kevin J. Huff
 
 
 
xxxxx0392
Ph 608-827-2853 Fax 608-833-6803
 
 
 
 
 
394
 
Fifth Third Bank
xxxxx0280
9690 Colerain Avenue
 
 
12/12/05 rolled to bai reporting
deposit routing
Cincinnati, OH 45251
 
 
 
xxxxx0000
Doug Greulich
 
 
 
 
Ph 513-923-4790 Fax 513-245-1038
 
 
 
 
 
395
Aero
TD Banknorth
xxxxx0074
765 Route 18
 
 
 
aba xxxxx1360
East Brunswick, NJ 08816
 
 
merged 11/1/08
deposit routing
Erika Shanoff
 
 
 
xxxx0136
Ph 732-698-1184 Fax 732-698-1420
 
 
 
 
 
396
 
JP Morgan Chase
xxxxx3348
Easton Town Center
 
 
 
 
4000 Morse Crossing
 
 
 
ach# xxxxx0037
Columbus, OH 43209
 
 
2/20/2012
deposit routing
Branch Jinnie #614-476-1910
 
 
 
xxxxx1027
Rep Keisha Watkins (212-622-6172)
397
 
Chase
xxxxx9489
895 Hebron Road


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Heath, OH 43056
 
 
formerly
deposit routing
Michael Schenk
 
 
Bank One
xxxxx0037
Ph 740-522-3121
 
 
 
 
 
398
 
Bank of America
xxxxxx3594
141 South Rock Road
 
 
 
aba xxxxx0045
Wichita, KS 67207
 
 
 
 
Vickie Haskell
 
 
 
 
Ph 316-261-2309 Fax 316-683-2276
 
 
 
 
 
399
 
Bank of America
xxxxxx4786
2733 Midwestern Parkway
 
 
11/9/2005
aba xxxxx0106
Wichita Falls, TX 76308
 
 
 
 
Michael Hull
 
 
 
 
Ph 940-696-7720 800-432-1000 Fax 940-696-7752
 
 
 
 
 
439
Aero
Frost
xxxxx0014
221 Wonder World Drive
 
 
 
 
San Marcos, TX 78666
 
 
9/15/2009
ach & deposit
Barbara Castleberry
 
 
temp store
xxxxx0093
Ph#512-393-5647
 
 
 
tran code (20)
Fax#512-393-5721
441
Aero
Athens First Bank & Trust Company
xxxxxx9382
4000 Atlanta Hwy
 
 
 
ach# xxxxx0931
Athens, GA 30622
 
 
12/10/2006
 
Eric Quillian
 
 
 
deposit routing
706-357-7122
 
 
 
xxxx8888
706-357-7123 fax
442
 
JP Morgan Chase
xxxxxx6591
3250 Rebecca Lane
 
 
 
 
Abilene, TX 79606
 
 
 
deposit routing
Josephine Leal


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx1023
Ph 915-674-3900 Fax 915-698-9266
 
 
 
 
 
444
 
Arvest
xxxx1650
5000 Rogers Ave.
 
 
 
 
Fort Smith, AR 72903
 
 
 
aba#xxxxx0872
Donna
 
 
10/20/2014
deposit routing
Ph#479-573-1104
 
 
 
xxxxx0001
Fax#479-573-1114
445
 
Regions Bank
xxxxxx6485
420 Mary Esther Blvd.
 
 
 
 
Mary Esther, FL 32569
 
 
4/4/2011
ach &deposit routing
Angel Babula
 
 
 
xxxxx4668
Ph 850-833-8222
 
 
 
 
 
446
 
Comerica Bank
xxxxxx2356
1620 W. Michigan Avenue
 
 
12/12/05 rolled to bai reporting
aba xxxxx0096
Jackson, MI 49202
 
 
 
deposit routing
Diane Toland
 
 
 
xxxxx7772
Ph 517-788-5144 Fax 517-788-5363
 
 
 
tran code (36)
 
448
Aero
UMB Bank
xxxxx3299
2079 Penn Square
 
 
 
 
Oklahoma City, OK 73118
 
 
 
deposit routing
Hayley Land
 
 
 
xxxxx0619
Ph 405-239-5800
 
 
 
tran code (83)
Mary (866-204-3913)
449
 
First American Bank
xxxxxxx9411
3205 Mall Loop Drive
 
 
 
 
Joliet, IL 60431
 
 
 
deposit routing
Kari Fitzmaurice
 
 
 
xxxxx2777
Ph 815-439-4901 x 103 Fax 815-439-4910
 
 
 
tran code (031)
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




450
 
Wells Fargo
xxxxxx5852
200 33rd Ave. S
 
 
 
ach#xxxxx0076
St. Cloud, MN 56301
 
 
5/31/10
deposit routing
Pat Barclay
 
 
 
xxxxx0392
Ph#303-470-8908
 
 
 
 
branch #320-203-4200
451
 
Regions Bank
xxxxxx9632
601 East Main Street
 
 
 
abaxxxxx1387
Carbondale, IL 62901
 
 
 
 
Paula Buristsch
 
 
 
deposit routing
Ph 618-529-2700
 
 
 
xxxxx6660
 
453
 
Bank of America
xxxxxx4809
291 Barnstable Road
 
 
9-Nov
aba xxxxx0106
Hyannis, MA 02601
 
 
 
 
Kissi Johnson-Brown
 
 
 
 
Ph 508-790-8124 Fax 508-790-8125
 
 
 
 
 
454
 
Huntington Bank
xxxxxxx9982
3160 S. Airport Road West
 
 
 
 
Traverse City, MI 49684
 
 
 
deposit routing
Carol Jenkins
 
 
 
xxxxx3473
Ph 231-922.5760 Fax 231-922-5774
 
 
 
tran code (920)
banking center 231-922-5607
455
 
Webster Bank
xxxxxx9681
50 Freshwater Blvd.
 
 
 
ach# xxxxx0101
Enfield, CT 06082
 
 
 
deposit routing
Amy Trent
 
 
 
xxxxx0101
Ph 860-253-6132 Fax 860-253-6151
 
 
 
tran code (012)
1-800-325-2424
456
 
Bank of America
xxxxxx2060
 
 
 
 
 
863-816-1610
 
 
Kansas
 
888-287-4637


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
457
 
Huntington Bank
xxxxxx4584
3573 Maple Avenue
 
 
 
 
Zanesville, OH 43701
 
 
 
deposit routing
Tina Dingey
 
 
 
xxxxx5090
Ph 740-455-7059 Fax 740-455-5707
 
 
 
tran code (920)
800-480-2001
459
 
Citizens Union Bank
xxx0000
1830 North Dixie Hwy.
 
 
 
 
Elizabethtown, KY 42701
 
 
 
ach 7 deposit routing#
Stephanie Hardin
 
 
 
xxxxx1854
Phone: 270-737-4282 (updated 4/19/12)
 
 
 
 
Fax : 270-737-0041
462
 
PNC Bank
xxxxxx1243
Route 6 Scranton Carbondale Highway
 
 
 
 
Scranton, PA 18508
 
 
 
deposit routing #
Carol Milani
 
 
 
xxxx-3020
Ph 570-961-7298 Fax 570-961-6402
 
 
 
 
 
 
 
10/3/2011
 
 
 
 
 
 
 
464
 
Chemical Bank
xxxxxx3303
3533 E. Wilder Road
 
 
 
 
Bay City, Michigan 48706
 
 
 
deposit routing
Barbara Benford
 
 
 
xxxxx0013
Ph 989-894-9898 Fax 989-894-9895
 
 
 
tran code (636)
 
465
 
Comerica Bank
xxxxxx2356
5510 W. Saginaw
 
 
12/12/05 rolled to bai reporting
aba xxxxx0096
Lansing, MI 48917


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Jennifer Sherwood
 
 
 
xxxxx7772
Ph 517-886-0226
 
 
 
tran code (36)
 
466
 
Southern Michigan Bank & Trust
xxxxx6634
5350 E. Beckley Road
 
 
 
deposit routing
Battle Creek, MI 49015
 
 
 
xxxxx2283
Jean-Marie Warren
 
 
 
 
Ph 517-279-5500
 
 
 
 
 
467
 
Regions
xxxxxx7171
128 North 2nd Street
 
 
 
ach# xxxxx0019
Clarksville, TN 37040
 
 
 
deposit routing
Lisa Crabtree
 
 
merged AmSouth 12/7/07
xxxxx0017
Ph 931-553-5201 Ph 931-5201
 
 
 
 
 
468
 
Banknorth
xxxxxx8475
1800 Boston Road
 
 
 
aba xxxxx0545
Springfield, MA 01129
 
 
 
 
Diane Ryan
 
 
 
deposit routing
Ph 413-748-8525 Fax 413-543-0714
 
 
 
xxxx1020
 
469
 
US Bank
xxxxxxxx9752
105 North Rangeline Road
 
 
Dec 05 rolled to TRECS
 
Joplin, MO 64801
 
 
 
deposit routing
Chrys Wehmeyer
 
 
 
xxxxx0032
Ph 417-623-5677 Fax 417-623-5961
 
 
 
 
 
470
 
First Tennessee Bank
xxxxx8628
12 Northgate Park
 
 
 
 
Chattanooga,TN 37415
 
 
 
deposit routing
Mona Lamb
 
 
 
xxxxx0367
Ph 423-870-3160 Fax 423-870-3166


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
423-757-4720 order deposit slips
471
 
Frost Bank
xxxxx6866
4200 South Hulen
 
 
 
 
Forth Worth, TX 76109
 
 
 
deposit routing
Karen Duvall or Roxanne
 
 
 
xxxxx0093
Ph#817-420-5200
 
 
 
tran code (20)
fax#817-420-5230
473
 
Bank of America
xxxxxx4812
39 Main Street
 
 
11/9/2005
aba xxxxx0106
Watertown, MA 02472
 
 
 
 
Shamci Ghaffari
 
 
 
 
Ph 617-972-1606 Fax 617-923-4623
 
 
 
 
 
474
 
Associated Bank
xxxxxx5150
206 South Broadway
 
 
 
aba xxxxx1352
Rochester, MN 55904
 
 
 
deposit routing
Brenda Schuler, Bernie LeCrone (Contact)
 
 
 
xxxxx0202
Ph 507-285-2626
 
 
 
 
 
475
Aero
Bank of America
xxxxxxxx9192
301 N. Main Street
 
 
 
aba xxxxx0045
Anderson, SC 29621
 
 
open in Kansas
 
Diane Smith
 
 
 
 
Ph 864-231-5843
 
 
 
 
Clark American deposit slips 800-234-6147
476
 
Bank of America
xxxxxx4825
1400 Hancock Street
 
 
11/9/2005
aba xxxxx0106
Quincy, MA 02169
 
 
 
 
Kathy Egan-Casy
 
 
 
 
Ph 617-434-7731
 
 
 
 
 
477
 
Bank of America
xxxxxx2044
 
 
 
 
aba xxxxx0045
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
478
 
ColeTaylor Bank
xxxxx7597
One Yorktown Center
 
 
 
aba xxxxx0343
Lomboard, IL 60148
 
 
 
deposit routing
Barbara Kopp
 
 
 
xxxx5999
Ph 630-932-3101 Fax 630-629-8338
 
 
 
tran (20)
 
479
Aero
Chase
xxxxx1313
1100 Pecanland Road
 
 
 
 
Monroe, LA 71203
 
 
formerly
deposit routing
Patsy Schmittzehe
 
 
Bank One
xxxxx0137
Ph 318-345-7710
 
 
 
 
 
481
Aero W
Bank of America
xxxxxxxx2361
100 N Broadway
 
 
 
aba xxxxx0045
Wichita, KS 67202
 
 
kansas
 
Melissa Wolverton
 
 
 
 
888-852-5000
 
 
 
 
800-234-6147 Business Solutions
482
 
Wachovia
xxxxxxxxx3216
207 Neshaminy Mall
 
 
 
aba xxxxx0219
Bensalem, PA 19020
 
 
 
 
Joseph Knight
 
 
 
 
Ph 215-396-4405 Fax 215-355-0547
 
 
 
 
 
483
 
Wachovia
xxxxxxxxx3216
4560 Capital Blvd.
 
 
 
aba xxxxx0219
Raleigh, NC 27604
 
 
 
 
Melanie
 
 
 
 
919-571-3889
 
 
 
 
 
484
 
Wachovia
xxxxxxxxx3216
6301 W. New Berry Road


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
aba xxxxx0219
Gainsville, FL 32605
 
 
 
 
Ph 352-335-3480 Fax 352-335-3484
 
 
 
 
 
485
 
Legacy Bank of Texas
xxx3625
5000 Legacy Drive, Suite 120
 
 
 
 
Plano, TX 75024
 
 
 
deposit routing
Elisa Arellano
 
 
 
xxxxx1234
Ph 972-461-7009 Fax 972-461-7020
 
 
 
tran code (03)
 
 
 
 
 
 
486
Aero
PNC Bank
xxxxxx0287
2085 East University Drive
 
 
 
 
Auburn, AL 36830
 
 
merged as of 2012
deposit routing
Lee Oliver
 
 
 
xxxx-5020
Ph 334-826-1150 Fax 334-826-2064
 
 
 
 
 
487
 
Wachovia
xxxxxxxxx3216
9420 Pineville Matthews Road
 
 
 
aba xxxxx0219
Pineville, NC 28134
 
 
 
 
 
 
 
 
 
Ph 704-373-6320 Fax 704-383-5952
 
 
 
 
 
488
 
Comerica Bank
xxxxxx2356
4200 S. Cooper Street
 
 
12/12/05 rolled to bai reporting
aba xxxxx0096
Arlington, TX 76015
 
 
 
deposit tickets routing
Karen
 
 
 
xxxxx7772
Ph 817-276-7200 Fax 817-276-7236
 
 
 
tran code (36)
 
489
 
US Bank
xxxxxxxx9737
5000 Frederica Street
 
 
Dec 05 rolled to TRECS
 
Owensboro, KY 42301


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Scott Tucker
 
 
 
xxxxx0032
Ph 270-926-5270 Fax 270-926-5272
 
 
 
 
 
490
 
PNC Bank
xxxxx6213
201 South Broad Street
 
 
 
 
Grove City, PA 16127
 
 
 
deposit routing
Karen
 
 
 
xxxxx0096
Ph 724-458-9250 Fax 724-458-0567
 
 
 
 
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-0110
 
491
 
PNC Bank
xxxxxx0247
1449 S. Potomac Street
 
 
 
 
Hagerstown, MD 21740
 
 
 
ach routing
Shannon Eikelberger
 
 
merged with Fidelity Bank on 09/12/07
xxxxx0030
Ph 301-745-5833 Fax 301-745-4952
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-4020
 
492
 
Frost Bank
xxxxx3239
221 Wonder World Drive
 
 
 
 
San Marcos, TX 78667
 
 
 
deposit routing
Barbara Castleberry
 
 
 
xxxxx0093
Ph 512-393-5647 800-562-6732 Fax 512-393-5721
 
 
 
tran code (20)
 
493
 
The Bank of Delmarva
xxx0810
4575 Highway 1, Suite 80
 
 
 
 
Rehoboth Beach, DE 19971
 
 
 
deposit routing
Dorene Walton
 
 
 
xxxxx3065
Ph 302-226-8900 Fax 302-226-8558
 
 
 
tran code (39)
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




494
 
Suntrust Bank
xxxxxxxxx8002
180 East Market Street
 
 
 
ach# xxxxx0104
Harrisonburg, VA 22801
 
 
 
deposit routing
Yvonne Smith
 
 
 
xxxxx0020
Ph 540-568-1015 Fax 540-568-1099
505
Aero
Citizens National Bank
xx3546
200 Fork at the River Pkwy
 
 
11/4/2005
aba xxxxx2255
Seviereville, TN 37862
 
 
 
 
Robin Young
 
 
 
 
Ph. 865-429-7560 or 453-9031 Main
 
 
 
 
Fax 865-429-7906
507
 
PNC Bank
xxxxxx5504
2629 Scotttsville Road
 
 
 
ABA
Bowling Green, Ky 42102
 
 
National City Bank
xxxx0096
Faye Griffith , Kay Madison
 
 
 
new 2010
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
Ph 270-745-9302 Fax 270-745-9310
508
 
Wachovia
xxxxxxxxx3216
Caroline Forrest Financial Center
 
 
10/19/2005
aba xxxxx0219
3766 Renee Drive
 
 
 
 
Myrtle Beach, SC 29579
 
 
 
 
Jean Martin
 
 
 
 
Ph. 843-903-5359
509
 
JP Morgan Chase
xxxxx3972
9900 39th Ave.
 
 
 
 
Pleasant Prairie, WI 53158
 
 
 
aba#xxxxx0019
Joseph Opulski
 
 
4/1/2013
deposit routing
Ph#212-622-6175
 
 
 
xxxxx1028
branch#262-697-2280
510
 
Fifth Third Bank
xxxxxx0280
1 Fayette Center
 
 
12/12/05 rolled to bai reporting
 
Washington Court House, OH 43160


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Jesse Jamison
 
 
 
xxxxx0004
Ph 740-948-9488 Fax 740-948-9484
 
 
 
 
 
511
 
PNC Bank
xxxxxx4912
12010 Church Street
 
 
 
ABA
Birch Run, MI 48415
 
 
 
xxxx0096
Connie Tackebury
 
 
 
new for 2010
Ph 989-797-9277 Fax 989-797-9282
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
 
512
 
M & T Bank
xxxxxx0027
2443 Military Road
 
 
 
ach# xxxxx0046
Niagara Falls, NY 14304
 
 
 
deposit routing
Kerry White
 
 
 
xxxxx0020
Ph 716-297-1880 Fax 716-290-1218
 
 
 
 
1-800-724-2440
513
 
Queenstown Bank of MD
xxxxx4601
223 Chesapeake Village Road
 
 
 
aba xxxxx1957
Queenstown, MD 21658
 
 
 
 
Janet Such
 
 
 
 
Ph 410-827-5101 Fax 410-827-3370
 
 
 
 
 
514
Aero
Sun Trust Bank
xxxxxxxxx6145
7677 Dr. Phillips Blvd
 
 
as of 12/08/04
deposit routing
Orlando, FL 32819
 
 
 
xxxxx2152
Ph. 407-354-1398 *4
 
 
 
 
Branch Mgr. Kim Mendel
515
 
Bank of America
xxxxxxx1515
54 Full St.
 
 
 
 
Seneca Falls, NY 13148
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
5/1/2011
 
Ph# 1-800-657-9533 ext# 50657


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
517
Aero
BB&T
xxxxxxxxx8814
1201 Norwood Street
 
 
as of 10/14/03
abaxxxxx4260
Christiansburg, VA 24073
 
 
 
 
Rachel Lee
 
 
 
tran code (13)
Ph 540-381-5710 Fax 540-382-8813
 
 
 
 
 
518
Aero
Fifth Third Bank
xxxxxx0280
6488 South Westnedge Avenue
 
 
12/12/05 rolled to bai reporting
 
Portage, MI 49002
 
 
 
xxxxx0004
Linda Fricke
 
 
 
deposit routing
Ph 269-329-5815 Fax 269-329-6002
 
 
 
xxxxx0165
 
519
Aero
M & T Bank
xxxxxx6485
115 J Campbell Collins Dr.
 
 
 
ach's# xxxx0113
Wilkes-Barre, PA 18702
 
 
10/19/2007
deposit routing
 
 
 
 
xxxxx0059
branch#570-823-1067 (Tara)
 
 
 
 
 
521
Aero
Bank of America
xxxxxxxx0098
534 S Kansas Ave
 
 
5/14/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
522
Aero
M & I Bank
xxxx9987
5454 South 76th Street
 
 
 
aba xxxxx0051
Greendale, WI 53129
 
 
4/11/2003
deposit routing
Barbara Manthey
 
 
 
xxxx0600
Ph 414-423-2380 Fax 414-423-2387
 
 
 
 
 
526
Aero
Frost Bank
xxxxx8362
975 William D. Tate


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Grapevine, TX 76051
 
 
4/18/2003
xxxxx0093
Cathy West
 
 
 
tran code (20)
Ph 817-420-5251 Fax 817-420-5820
 
 
 
 
 
527
Aero
Wachovia
xxxxxxxxx3216
1400 Benvenue Road
 
 
 
aba xxxxx0219
Rocky Mount, NC 27804
 
 
6/27/2003
 
Kim Sutton
 
 
 
 
PH 252-972-4238
 
 
 
 
 
528
Aero
Suntrust Bank
xxxxxxxxx7124
8055 S. Beneva Road
 
 
 
ach# xxxxx0104
Sarasota, FL 34238
 
 
7/18/2003
deposit routing
Frank Zeckel
 
 
 
xxxxx2152
Ph 941-702-6503 Fax 941-922-5618
 
 
 
 
 
529
Aero
JP Morgan Chase
xxxxx4317
821 E. Highway 131
 
 
 
aba xxxxx0137
Clarksville, IN 47129
 
 
 
deposit routing
Sherri Coleman
 
 
 
xxxxx1025
Ph 812-284-7550 Fax 812-284-7553
 
 
 
 
 
530
Aero
new bank name as of 6/12/15.
xxx5997
720 East Broadway P o Box 678( Mall Facility)
 
 
Central Bank of Boone County
deposit routing
Columbia, MO 65205
 
 
 
xxxxx0859
Meredith Imler
 
 
 
 
Ph 573-817-8964
 
 
 
 
 
531
Aero
Regions Bank
xxxxxx6237
825 Quintard Drive
 
 
 
ach# xxxxx5690
Oxford, AL 36203
 
 
4/25/2003
deposit routing
Sandy Turner


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx6660
Ph 256-835-6075 Fax 256-831-1093
 
 
 
 
 
532
Aero
First Sentry
xxx2063
P.O. Box 790
 
 
 
 
Barboursville, WV 25504
 
 
2/2/2009
ach's & deposit
Cindy Collins
 
 
 
xxxxx2476
Ph 304-399-6401
 
 
 
 
fax# 304-399-6411
535
AeroW
Key Bank
xxxxxxxx6252
180 Telegraph Road
 
 
 
aba xxxxx0574
Bellingham, WA 98226
 
 
9/5/2003
 
Amber Pen
 
 
 
deposit routing
360-676-6116 Fax 360-6142
 
 
 
xxxx4731
 
536
Aero
Towne Bank
xxxxxx9631
1 Old Oyster Point Road Suite 110
 
 
 
ach's xxxxx8949
Newport News, VA 23602
 
 
3/15/2004
deposit routing
Toni Marshall
 
 
 
xxx10894
Ph 757-249-7800 Fax 757-249-0840
 
 
 
 
 
537
Aero W
UMB
xxxxxx2697
730 Citadel Drive East
 
 
 
deposit routing
Colorado Springs, CO 80909
 
 
4/17/2009
xxxxx1067
Cheryl Murphy
 
 
 
tran code (83)
Ph 719-597-0170 Fax 719-597-0178
 
 
 
 
 
538
Aero
Bank of America
xxxxxxxx9244
8625 Bedford-Euless Road
 
 
 
aba xxxxx0045
Hurst, TX 76053
 
 
5/16/2003
 
Scot Cowdrey
 
 
 
open in kansas
Ph 817-284-5546
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




541
Aero W
Columbia Bank
xxxxxx3020
3500 S. Meridian Suite 503
 
 
 
 
Puyallup. WA 98373
 
 
5/30/2003
deposit routing
Michelle Laborde
 
 
 
xxxxx8272
Ph#253-939-9800
 
 
 
tran code (201)
fax#253-833-2476
543
Aero W
Bank of America
xxxxxxxx9642
3308 N E Auto Mall Drive
 
 
 
 
Vancouver, WA 98662
 
 
7/18/2003
 
Rita Paulson
 
 
 
 
Ph360-696-5511
 
 
 
 
Marsha, 888-852-5000 ext 4600
544
Aero
Associated Bank
xxxxxx4708
2403 South Oneida Street
 
 
 
 
Green Bay, WI 54304
 
 
8/1/2003
ach & deposit routing
Micah Marshall
 
 
 
xxxxx0575
Ph 920-433-3218 Fax 920-499-2690
 
 
 
 
 
545
Aero
Suntrust Bank
xxxxxxxxx5923
26627 US Hwy 19 N
 
 
 
ach# xxxxx0104
Clearwater, FL 33761
 
 
10/31/2003
deposit routing
Denise Mason
 
 
 
xxxxx2152
Ph 727-791-0224 Fax 727-797-7557
 
 
 
 
 
546
Aero
Chase
xxxxx1085
4401 W. Wisconsin Avenue
 
 
 
 
Appleton, WI 54913
 
 
 
deposit routing
Mary Learman
 
 
 
xxxxx0019
Ph 920-738-9000 Fax 920-738-9988
 
 
 
 
 
548
Aero
Huntington National Bank
xxxxxx8064
2025 N. Cable Road
 
 
 
 
Lima, OH 45805


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Ginger Gesler
 
 
 
xxxxx5016
Ph 419-227-6504 Fax 419-229-4574
 
 
 
tran code (920)
 
549
Aero
BMO Harris
xxxxxx8152
3500 State Road 16
 
 
 
 
La Crosse, WI 54601
 
 
5/23/2003
aba & deposit routing#
Lori Raabe
 
 
 
xxxxx0051
Ph 608-781-8834 Fax 608-781-1511
 
 
 
 
 
550
Aero
Bank of America
xxxxxxxx1528
111 University Dr. E
 
 
 
 
College Station, TX 77840
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
5/1/2011
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
553
Aero
Wachovia
xxxxxxxxx3216
886 Church Street North
 
 
 
aba xxxxx0219
Concord, NC 28025
 
 
6/6/2003
 
Kim Overcash
 
 
 
 
Ph 704-793-4830 Fax 704-785-2059
 
 
 
 
 
554
Aero
Wells Fargo Bank
xxxxxx5819
9801 University
 
 
 
 
Clive, IA 50265
 
 
6/13/2003
deposit routing
Rose Hullett
 
 
 
xxxxx0392
Ph 515-237-5809 Fax 515-237-5855
 
 
 
 
 
555
Aero
Bank of America
xxxxxxxx9257
5041 Bayou Blvd.
 
 
 
aba xxxxx0045
Pensacola, FL 32504
 
 
5/16/2003
 
Susie Gonzales
 
 
 
 
Ph 850-444-0551
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




557
Aero
IBC Bank
xxxxxx0177
2501 W Memorial
 
 
 
deposit routing
Oklahoma City, OK 73134
 
 
4/11/2006
xxxxx2793
Darryl Matthews branch manager (405-841-8952)
 
 
 
tran code (131)
for change orders (405-775-8059)
 
 
 
 
branch(405-775-1730) fax(405 775-1731)
558
Aero
Bank of America
xxxxxxxx9532
500 South West Street
 
 
 
aba xxxxx0045
Wichita, KS 67209
 
 
6/20/2003
 
Brenda Dosda
 
 
 
 
Ph 316-261-4242
 
 
 
 
 
561
Aero
Bank of America
xxxxxxxx7153
460 E. Altamonte Dr.
 
 
 
 
Altamonte Springs, FL 32701
 
 
 
aba#xxxxx0045
Marrie Dunn
 
 
11/3/2014
 
Ph#1-888-715-1000 ext#53224
 
 
 
 
 
563
Aero
Chase Bank
xxxxx5149
1201 West Main Street
 
 
 
deposit routing
Lewisville, TX 75067
 
 
 
xxxxx0614
Anna Dietert
 
 
 
 
Ph 972-221-5017
 
 
 
 
 
565
Aero
I B C Bank
xxxx3801
7400 San Pedro, Suite 608
 
 
 
 
San Antonio, TX 78216
 
 
5/9/2003
deposit routing
Jesse Monoz
 
 
 
xxxxx3284
Ph 210-369-2940 Fax 210-377-3579
 
 
 
tran code (131)
 
566
Aero
Wells Fargo Bank
xxxxxx5837
901 Gessner Road
 
 
 
aba xxxxx0659
Houston, TX 77024
 
 
5/16/2003
 
Erika Cruz


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Ph 713-463-8044 Fax 713-463-8258
 
 
 
xxxxx0392
 
567
Aero
Wells Fargo Bank
xxxxxx5805
5300 W. 41st St.
 
 
 
aba#xxxxx0076
Sioux Falls SD 57106
 
 
 
deposit routing
Pat Barclay
 
 
5/30/2011
xxxxx0392
Ph#303-470-8908
 
 
 
 
Branch #605-575-7466
568
Aero
Wells Fargo Bank
xxxxxx5862
600 4th Street
 
 
 
 
Sioux City, IA 51102
 
 
5/23/2003
deposit routing
Eileen Iversen
 
 
 
xxxxx0392
Ph 712-277-7175 Fax 712-277-7149
 
 
 
 
 
569
Aero
Bank of America
xxxxxxxx9545
7802 Abercorn Drive
 
 
 
aba xxxxx0045
Savannah, GA 31406
 
 
6/27/2003
 
Mercy Garcia
 
 
 
open in kansas
Ph 912-353-3960
 
 
 
 
 
570
Aero
Bank of America
xxxxxxxx0140
100 N Broadway
 
 
6/3/2007
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
 
 
 
 
 
571
Aero
Northwest Savings Bank
xxxxxx9268
200 Mill Creek Mall
 
 
 
 
Erie, PA 16565
 
 
9/12/2003
deposit routing
Jennifer D-Annibale
 
 
 
xxxxx4218
Ph 814-868-5161 Fax 814-864-1917
 
 
 
 
 
572
Aero W
Bank of America
xxxxxx7711
3401 Dale Road


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
10/3/2003
aba xxxxx0045
Modesto, CA 95356
 
 
 
 
Peggy Rubio
 
 
 
 
 
 
 
 
 
 
573
Aero
Wachovia
xxxxxxxxx3216
Wachovia consolidated accts
 
 
11/1/2005
aba xxxx0219
Any questions call Judy Goncalves at Wachovia
 
 
 
 
800-590-7868
 
 
 
 
 
 
 
 
 
 
574
Aero
Wachovia
xxxxxxxxx3216
1495 W. O Ezell Blvd.
 
 
 
aba xxxx0219
Spartanburg, SC 29301
 
 
8/22/2003
 
Robin Osborne
 
 
 
 
864-596-4166 Fax 864-587-6275
 
 
 
 
 
575
Aero
Bank of America
xxxxxx9697
9460 FM Road W
 
 
 
aba xxxxx0045
Humble, TX 77338
 
 
7/25/2003
 
Ellen Cooper
 
 
 
 
PH 281-548-3700
 
 
 
 
 
 
 
 
xxxxxx0266
2801 S. Memorial Parkway Ste 102
577
Aero
SouthBank
 
Huntsville, AL 35801
 
 
 
deposit routing
Jeff Slaten
 
 
8/1/2003
xxxxx2670
Ph 256-533-2224 Fax 256-533-0442
 
 
 
tran code (41)
 
576
Aero
Bank of America
xxxxxx9671
2000 Baytree
 
 
 
aba xxxxx0045
Valdosta, GA 31601
 
 
7/25/2003
 
Susan Harrison
 
 
 
 
 
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




578
Aero
M&T
xxxxxx7079
5585 Spectrum Dr.
 
 
 
 
Frederick MD 21703
 
 
10/5/2008
ach's & deposit routing
Chip Hess
 
 
 
xxxxx0033
ph# 301-695-0503
 
 
 
 
fax# 301-698-2643
579
Aero
Citizens National Bank
xxx9752
200 Forks of the River Parkway
 
 
 
 
Sevierville, TN 37862
 
 
7/25/2003
ach's & deposit routing
865-453-9031 main #
 
 
 
xxxx0001
Shirley Piniak
 
 
 
 
Ph 865-429-7522 Fax 865-429-7599
580
Aero
Bank of America
xxxxxx9684
7008 US Hwy 301 N
 
 
 
aba xxxxx0045
Ellenton, FL 34222
 
 
7/25/2003
 
Kim Wilson
 
 
 
 
 
 
 
 
 
 
581
Aero
Bank of America
xxxxxx9888
1602 W Floyd Baker Blvd
 
 
 
aba xxxxx0045
Gaffney, SC 29341
 
 
9/5/2003
 
Lisa Sullivan
 
 
 
open in kansas
Ph 864-487-8351
 
 
 
 
 
582
Aero
Regions Bank
xxxxxx7611
1301 South Mckenzie Street
 
 
 
 
Foley, AL 36535
 
 
 
ach & deposit routing
Victoria Gartments or AndreaWalker
 
 
merged AmSouth 12/7/07
xxxxx0019
Ph 251-943-2265 Fax 251-943-8029
 
 
 
 
 
583
Aero
PNC
xxxxxx3336
1275 York Road
 
 
 
 
Gettysburg, PA 17325
 
 
8/11/2008
ach's & deposits
Kelly Smarsh


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx4020
Ph 717-337-9333 Fax 717-337-2489
 
 
 
 
 
 
 
 
deposit routing #
 
 
 
 
xxxx4020
 
584
Aero
IBC Bank
xxxxx3124
7021 S. Memorial Drive, Suite #269
 
 
12/5/2005
 
Tulsa, OK 74133
 
 
 
deposit routing
Micah Hartwell
 
 
 
xxxxx2793
Ph. 918-497-2812
 
 
 
tran code (131)
Fax. 918-497-2813
587
Aero
Plains Capital Bank
xxxxxx0640
6002 Slide Road
 
 
 
aba xxxxx2994
Lubbock, TX 79414
 
 
9/19/2003
deposit routing
Jennifer Webb
 
 
 
xxxx2299
806-785-6255 Fax 806-785-6262
 
 
 
 
 
588
Aero
BBVA Compass
xxxxxx3012
849 East Commerce Street, Suite 739
 
 
 
 
San Antonio TX, 78205
 
 
 
deposit routing
Irene Flores
 
 
 
xxxxx0547
Ph 210-475-9315 Fax 210-475-9328
 
 
 
tran code (903)
 
589
Aero
Frost
xxxxx4729
10915 Pecan Park Blvd.
 
 
 
 
Austin, TX 78750
 
 
 
aba#xxxxx0093
 
 
 
10/17/2014
tran code (20)
Barbara Castleberry
 
 
 
 
Ph#512-393-5647
590
Aero
Huntington Bank
xxxxxx7837
6340 Frantz Road
 
 
 
 
Dublin, OH 43017
 
 
10/20/2003
ach's & deposits
Lisa Thomas


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx0024
Ph 614--480-0191 Fax 614-480-0193
 
 
 
tran code (920)
 
591
Aero
Bank of America
xxxxxx7643
474 N. Federick Avenue
 
 
 
aba xxxxx0045
Gaithersburg, MD 20877
 
 
9/12/2003
 
Gary Fennington
 
 
 
 
Ph 301-963-5360
 
 
 
 
 
592
Aero W
US Bank
xxxxxxxx9661
11333 SE 82nd Avenue ( main branch)
 
 
Dec 05 rolled to TRECS
deposit routing
12000 SE 82nd Avenue Ste 2001 (mall branch)
 
 
 
xxxxx0032
Portland, OR 97266
 
 
 
 
Hannah Brougnoli 503-275-4058 main branch
 
 
 
 
Ph 503-275-5535 mall branch
593
Aero
First Tennessee
xxxxx2090
2400 Memorial Blvd.
 
 
 
ach aba#xxxxx0026
Kingsport, TN 37664
 
 
open 2/13/2006
deposit routing
Ted Palaske
 
 
 
xxxxx8042
fax 423-247-8035
 
 
 
 
423-230-4224
594
Aero
Suntrust Bank
xxxxxxxxx8008
402 Cox Creek Parkway
 
 
9/26/2003
ach# xxxxx0104
Florence, AL 35630
 
 
 
deposit routing
Judy Mcclure
 
 
 
xxxxx0046
256-767-8585 Fax 256-767-8406
 
 
 
 
 
596
Aero
MidSouth Bank
xxx9774
3730 Ambassador Caffery Pkwy
 
 
 
ach's & deposits
Lafayette, LA 70503
 
 
10/31/2003
xxxxx3431
Nancy Venable
 
 
 
tran code
337-291-4903 Fax 337-988-2891
 
 
 
131
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




597
Aero
Wachovia
xxxxx3216
4246 Plank Road
 
 
 
aba xxxxx0219
Fredericksburg, VA 22407
 
 
9/26/2003
 
Belinda Walker/Diana Foster
 
 
 
 
branch #540-785-6794
 
 
 
 
 
598
Aero
US Bank
xxxxxxxx9844
701 Saint Joseph Street ( main branch)
 
 
Dec. 05 rolled to TRECS
 
Rapid City, SD 57701
 
 
 
deposit routing
Carol Burgess
 
 
 
xxxxx0032
Ph 605-394-2048
 
 
 
 
605 342-2141 mall branch
600
AeroW
Wells Fargo Bank
xxxxxx5845
66 W Springer Drive
 
 
 
aba xxxxx0076
Highlands Ranch, CO 80129
 
 
9/19/2003
deposit routing
Pat Barclay
 
 
 
xxxxx0392
Ph 303-470-8908 Fax 303-791-2558
 
 
 
 
 
602
Aero
Trust Mark
xxxxxx2528
1108 E. County Line Rd.
 
 
 
 
Ridgeland, MS 39157
 
 
 
aba & deposit routing#
Regina Carr
 
 
3/4/2013
xxxxx0279
 
 
 
 
 
 
603
Aero
Bank of America
xxxxxx7795
1300 66th Street North
 
 
 
aba xxxxx0045
St. Petersburg, FL 33710
 
 
10/10/2003
 
Jeffrey Jackson
 
 
 
 
 
 
 
 
 
 
604
Aero
Union State Bank
xxxxx1105
3902 13th Avenue SW
 
 
 
 
Fargo, ND 58103
 
 
10/31/2003
deposit routing
Missy Strike


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxx0576
Ph 701-281-1302 Fax 701-433-7305
 
 
 
 
 
605
Aero
Bank of America
xxxxxx7850
1720 East Fowler Avenue
 
 
 
aba xxxxx0045
Tampa, FL 33612
 
 
10/31/2003
 
Jack Jones
 
 
 
 
Ph 813-538-4901
 
 
 
 
 
606
Aero W
Bank of America
xxxxxx7724
971 Blossom Hill Road
 
 
 
aba xxxxx0045
San Jose, CA 95123
 
 
10/3/2003
 
Christine Espinoza
 
 
 
open in kansas
Ph. 408-983-0588
 
 
 
 
 
608
Aero
Suntrust Bank
xxx-xxxxxx0183
4582 South Kirkman Road
 
 
 
ach# xxxxx0104
Orlando, FL 32811
 
 
10/31/2003
deposit routing
Stacy Spruce
 
 
 
xxxxx2152
 
 
 
 
 
 
609
Aero
Peoples United
xxxxx8880
17 Walker Street
 
 
 
 
Kittery, ME 03904
 
 
7/16/2010
deposit routing
Louise Barsalou
 
 
 
xxxxx2186
Ph 207-439-5020 Fax 207-439-1571
 
 
 
 
 
611
Aero
Wachovia Bank
xxxxxxxxx3216
2110 Oak Street
 
 
 
aba xxxxx0219
Myrtle Beach, SC 29577
 
 
3/17/2004
 
David Welborn
 
 
 
 
Ph 843-448-2686 Fax 843-448-6447
 
 
 
 
 
612
Aero W
Bank of America
xxxxxx8257
1210.S. Power Road


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
aba xxxxx0045
Mesa, AZ 85206
 
 
3/19/2004
 
Tamera Raleigh( branch ) Marsha Byler (national )
 
 
 
 
480-218-5145 888-852-5000 ext 4600
 
 
 
 
 
614
Aero
Wachovia
xxxxxxxxx3216
Wachovia Bank
 
 
3/1/2005
aba xxxx9527
2800 West University Blvd
 
 
 
 
Wheaton, MD 20902
 
 
 
 
Attn: Craig Carver
 
 
 
 
Ph. 704-383-1582
615
Aero
Wachovia Bank
xxxxxxxxx3216
1919 US 1 South
 
 
 
aba xxxxx0219
St. Augustine, FL 32086
 
 
2/20/2004
 
Linda Wilson(branch) Benjamin Kehoe(biz bnker
 
 
 
 
Ph 904-824-7568 704-427-7092
 
 
 
 
 
618
Aero
Wachovia Bank
xxxxxxxxx3216
605 N. Berkeley Blvd.
 
 
 
aba xxxxx0219
Goldsboro, NC 27534
 
 
7/30/2004
 
Jim Malcolm
 
 
 
 
Ph 919-778-6062
 
 
 
 
 
619
Aero
BB & T Bank
xxxxxxxxx0320
2400 N. Salisbury Blvd.
 
 
 
 
Salisbury, MD 21801
 
 
4/9/2004
deposit routing
Lauren Marshall
 
 
 
xxxxx3308
Ph 410-860-0995 Fax 410-546-1688
 
 
 
 
 
620
Aero
Compass Bank
xxxx2706
2901 Capital of TX Hwy South
 
 
 
ABA# xxxxx0547
Austin, TX 78746
 
 
4/9/2004
deposit tickets
Tina Segoviano


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0547
Ph 512-421-5841 Fax 512-421-5842
 
 
 
 
 
621
Aero
Bank of America
xxxxxxxx6030
2105 West Brandon Blvd.
 
 
 
aba xxxxx0045
Brandon, FL 33511
 
 
4/16/2004
 
Jennifer Lombard (branch ) Marsha Byler (national )
 
 
 
 
813-653-2235 888-852-5000 ext 4600
 
 
 
 
 
623
Aero
Bank of America
xxxxxxxx6043
1726 Country Club Road
 
 
 
aba xxxxx0045
Jacksonville, NC 28546
 
 
4/16/2004
 
Pamela Dufore (branch ) Marsha Byler (national )
 
 
 
 
910-355-4246 888-852-5000 ext 4600
 
 
 
 
 
624
Aero
Bank of America
xxxxxxxx5989
20005 Katy Fwy
 
 
 
aba xxxxx0045
Katy, TX 77450
 
 
4/16/2004
 
Michael Macias (branch ) Marsha Byler (national )
 
 
 
 
888-852-5000 ext 4600
 
 
 
 
 
625
Aero
First Citrus Bank
xxxx5201
13850 Sheldon Road
 
 
 
 
Tampa, FL 33626
 
 
4/23/2004
ach & deposit# xxxxx4577
Karen Kling
 
 
 
tran code (131)
Ph 813-926-5588 Fax 813-920-3814
 
 
 
 
 
626
Aero
Amarillo National
xxx4957
3390 Soncy
 
 
 
 
Amarillo, TX 79121


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach & deposits
Missy Moore
 
 
2/28/2012
xxxxx0958
Ph# 806-354-4045
 
 
 
 
Fax#806-354-4043
627
Aero W
Bank of America
xxxxxxxx6072
1775 Camino De La Reina
 
 
 
aba xxxxx0045
San Diego, CA 92108
 
 
4/23/2004
 
Trisha Phillips (branch ) Marsha Byler (national )
 
 
 
 
619-681-1886 888-852-5000 ext 4600
 
 
 
 
 
628
Aero
Bank of America
xxxxxxxx6085
825 Dulaney Valley Road, Ste 120
 
 
 
aba xxxxx0045
Towson, MD 21204
 
 
4/23/2004
 
Shonga Faust (branch ) Marsha Byler (national )
 
 
 
 
410-828-1668 888-852-5000 ext 4600
 
 
 
 
 
631
Aero
JP Morgan Chase
xxxxx0409
5977 W. Park Ave.
 
 
 
aba xxxxx0137
Houma, LA 70364
 
 
2/28/2011
deposit routing
Carlos Santiago
 
 
 
xxxxx1024
Ph#212-552-8183
 
 
 
 
branch #985-876-7541
632
Aero W
Wells Fargo Bank
xxxxxx6842
7200 W. Alameda Avenue
 
 
 
aba#xxxxx0076
Lakewood, CO 80226
 
 
5/14/2004
deposit routing
Rhonda Doane
 
 
 
xxxxx0392
Ph 303-937-3365 Fax 303-937-3390
 
 
 
 
 
634
Aero
Hancock Bank
xxx8837
2305 Highway 77
 
 
Previously Peoples First Community Bnk
deposit routing
Panama City, FL 32405
 
 
5/7/2004
xxxxx0220
Brnda Parker


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
tran code (20)
Ph 850-770-9060 Fax 850-769-3603
 
 
 
 
Branch # 850-769-5261
635
Aero
Capital One
xxxxxx3535
814 Jordan Street
 
 
 
 
Shreveport, LA 71104
 
 
bank name was changed
deposit routing
Beverly(branch) Tammy Ptrats(national)
 
 
5/1/2006
xxxxx0090
Ph 318-674-2523, 504-533-2905 Fax 504-533-5344
 
 
 
 
 
637
Aero W
Tri Counties Bank
xxxxx6746
1950 E. 20th Street, Ste 725
 
 
 
aba xxxxx5045
Chico, CA 95928
 
 
4/30/2004
 
Ken Sorbis or Roy Palomino
 
 
 
 
Ph 530-898-0370 Fax 530-898-0375
 
 
 
 
Mgr. Melanie Bassett
638
Aero W
Bank of America
xxxxxxxx2773
2940 S. Glenstone
 
 
 
 
Springfield, MO 65804
 
 
 
aba# xxxxx0045
Anute Boonyachai
 
 
4/17/2012
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
branch#417-227-6118
640
Aero
TD Bank
xxxxxx7697
3850 S. Delsea Drive
 
 
 
aba xxxxx1360
Vineland, NJ 08360
 
 
 
deposit routing
Stephanie Walkman
 
 
 
xxxx0136
Ph 856-327-5276 Fax 856-327-6215
 
 
 
 
 
641
Aeo W
US Bank
xxxxxxxx9679
1520 Briargate Blvd.
 
 
Dec 05 rolled to TRECS
deposit routing
Colorado Springs, CO 80920
 
 
 
xxxxx0032
Mary Koch
 
 
 
 
Ph719-528-3525 Fax 719-531-6746


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
 
642
Aero
Regions
xxxxx2430
Paddock Park
 
 
 
 
3232 SW College Rd.
 
 
 
aba#xxxxx0019
Ocala, FL 34470
 
 
2/2/2014
 
Gracious Washington
 
 
 
 
#205-264-5158
644
Aero
Wells Fargo
xxxxxx5797
4302 E. Towne Blvd.
 
 
 
ach#xxxxx0076
Madison, WI 53704
 
 
8/8/2011
deposit routing
Pat Barclay
 
 
 
xxxxx0392
Ph#303-470-8908
646
Aero
Star Financial
xxxxx3978
1708 East Markland Ave
 
 
3/23/2005
 
Kokomo, IN 46901
 
 
 
deposit routing
Amy McKane
 
 
 
xxxxx1672
tel: 765-868-3825
 
 
 
tran code (49)
 
647
Aero W
First Bank of Colorado
xxxxxx1323
10403 W. Colfax Avenue
 
 
 
 
Lakewood, CO 80215
 
 
6/25/2004
deposit routing
Rachael Miller
 
 
 
xxxxx5047
Ph 303-235-1155 Fax 303-235-1193
 
 
 
 
 
649
Aero
Vantus
xxxxxx1161
6260 Mills Civic Pkwy
 
 
 
 
West Des Moines, IA 50266
 
 
2/27/2009
deposit routing
Tim #515-422-5138 fax#515-422-5135
 
 
 
xxxxx0640
branch #515-422-5136
 
 
 
 
 
650
Aero
Bank of Oklahoma
xxxxx0652
3550 West Main Street
 
 
 
 
Norman, OK 73072
 
 
10/15/2004
deposit routing
Aaron Greer


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0036
Ph 405-366-3637, 366-3600 Fax 405-366-3608
 
 
 
 
Direct Pho: 405-272-2495
651
Aero
Premier Bank
xxxxx1121
11055 61st Street NE
 
 
 
deposit routing
Alberville, MN 55301
 
 
3/19/2004
xxxxx1018
Deb Hackenmueller
 
 
 
tran code (20)
Ph 763-497-8224 Fax 763-497-8048
 
 
 
 
 
652
Aero W
Chase
xxxxx8851
7675 West Bell Road
 
 
 
ach#xxxxx0024
Peoria, AZ 85382
 
 
 
deposit routing
Karen Barnes
 
 
 
xxxxx1025
Ph 602-589-4160 Fax 602-589-3364
 
 
 
 
 
653
Aero
PNC Bank
 
611 Lighthouse Place
 
 
 
ABA #
Michigan City, IN 46360
 
 
 
xxxx0096
Kathy Kindelan
 
 
 
new for 2010
Ph 219-874-9752 Fax 219-873-2271
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
 
654
Aero W
Wells Fargo Bank
xxxxxx5878
4180 Bonita Road
 
 
 
 
Bonita, CA 91902
 
 
10/8/2004
deposit routing
Chantell Ballesteros
 
 
 
xxxxx0392
Ph 619-479-1756
 
 
 
 
 
657
Aero
Bank of America
xxxxxxxx6111
1550 W. Bay Area Blvd.
 
 
 
aba xxxxx0045
Friendswood, TX 77546
 
 
4/30/2004
 
Rosalyn Dikes (branch ) Marsha Byler (national )


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
888-852-5000 ext 4600
 
 
 
 
 
658
Aero
Bank of America
xxxxxxxx6140
1410 Parham Road
 
 
 
aba xxxxx0045
Richmond, VA 23229
 
 
5/14/2004
 
Pamela Langfitt(branch ) Marsha Byler (national )
 
 
 
kansas
804-754-0760 888-852-5000 ext 4600
 
 
 
 
 
659
Aero
Bank of America
xxxxxx6839
2450 W. Algonquin Road
 
 
5/20/2005
aba xxxxx0045
Lake in the hill, IL 60156
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
660
Aero W
Bank of America
5090166195
12816 E. Sprague Avenue
 
 
 
aba 101100045
Spokane, WA 999214
 
 
5/28/2004
 
Shelley Allen(branch ) Marsha Byler (national )
 
 
 
 
509-353-6026 888-852-5000 ext 4600
 
 
 
 
 
661
Aero
JP Morgan Chase
xxxxx5898
2310 Colorado Blvd.
 
 
 
ach# xxxxx0614
Denton, TX 76205
 
 
5/28/2004
 
Brad Cain
 
 
 
deposit routing
Ph 940-381-7475 Fax 940-381-7410
 
 
 
xxxxx1023
 
662
Aero
Regions Bank
xxxxxx2342
2000 Richmond Road
 
 
 
aba xxxxx0109
Texarkana, TX 75503
 
 
6/4/2004
 
Pat Son
 
 
 
deposit routing
Ph 903-832-2551 Fax 903-223-5050


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx6660
 
663
Aero
Bank of America
xxxxxxxx3787
1801 Richmond Road
 
 
 
aba xxxxx0045
Williamsburg, VA 23185
 
 
10/1/2004
deposit slips aba
Stacey Castruita (branch ) Teresa Wallweber(national )
 
 
open in kansas
xxxxx0106
757-259-5481 888-852-5000 ext 4601
 
 
 
 
 
665
Aero
Bank of America
xxxxxxxx6182
4364 State Road 7
 
 
 
aba xxxxx0045
Lake Worth, TX 33467
 
 
5/58/04
 
Dev Bhandary(branch ) Marsha Byler (national )
 
 
 
kansas
561-642-4426 888-852-5000 ext 4600
 
 
 
 
clark american 800-355-4691
667
Aer W
Bank of America
xxxxxxxx7051
 
 
 
 
ACH ABA# xxxxx0045
12682 Amargosa Rd.
 
 
2/4/2008
deposit routing
Victorville, CA 92392
 
 
 
xxxxx0106
 
 
 
 
 
 
671
Aero
Regions
xxxx0930
1993 N. Highland Ave.
 
 
 
 
Jackson, TN 38305
 
 
 
deposit & ach# routing
Terrell Parker
 
 
merged AmSouth 12/7/07
xxxxx0017
Ph. 731-984-6000
 
 
 
 
Fax. 731-668-4827
672
Aero
Citizens Bank & Trust
xxx9053
7288 North West 87 Terrace
 
 
 
 
Kansas City, MO 64153
 
 
 
ach & deposit routing
Raquel Leon Johnson
 
 
10/31/2011
xxxxx1396
Ph#816-505-7001
 
 
 
 
branch #816-587-4332


26324798v5 244426.000003

--------------------------------------------------------------------------------




673
Aero W
Bank of America
xxxxxxxx6292
2708 Ming Avenue
 
 
 
aba xxxxx0045
Bakersfield, CA 93304
 
 
6/25/2004
 
Erin Bedford(branch ) Teresa Wallweber(national )
 
 
 
 
661-395-2020 888-852-5000 ext 4601
 
 
 
 
 
675
Aero
I B C Bank
xxxxxx5699
6301 NW Loop 14, Ste. Q-14
 
 
 
 
San Antonio, TX 78238
 
 
9/10/2004
deposit routing
Isabel Bravo
 
 
 
xxxxx3284
Ph 210-369-2910 Fax 210521-8044
 
 
 
tran code (131)
 
676
Aero
Chase Bank
xxxxx4257
320 N. New Road
 
 
 
 
Waco, TX 76710
 
 
 
deposit routing
Carole Gallagher
 
 
 
xxxxx0614
Ph 254-776-9500
 
 
 
 
 
677
Aero
Astoria Federal Savings Bank
xxxxxx7899
102 Broadway Mall
 
 
 
deposit routing
Hicksville, NY 11801
 
 
10/29/2004
xxxxx2815
Christina Smith
 
 
 
 
Ph 516-681-4000 Fax 516-681-4017
679
Aero
Wachovia
xxxxxxxx3216
1970 West New Haven Avenue
 
 
 
aba xxxxx0219
Melbourne, FL 32904
 
 
9/24/2004
 
Charlotte Hutchinson
 
 
 
 
Ph 321-984-7467 Fax 321-984-3417
 
 
 
 
 
680
Aero
BB & T Bank
xxxxxx0090
1809 Greenbrier Parkway
 
 
 
deposit routing
Chesapeake, VA 23320


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
10/1/2004
xxxxx4260
Crystal Crawford
 
 
 
tran code (13)
Ph757-523-4462 Fax 757-523-4469
 
 
 
 
 
681
Aero
Bank of America
xxxxxxxx3745
13355 Noel Road, Ste. 100
 
 
 
aba xxxxx0045
Dallas, TX 75240
 
 
9/24/2004
 
Conrad Mendoza(branch ) Teresa Wallweber(national )
 
 
 
 
972-716-5800 888-852-5000 ext 4601
 
 
 
 
 
682
Aero
Bank of America
xxxxxxxx6441
3321 NW Federal Highway
 
 
 
aba xxxxx0045
Jensen Beach, FL 34957
 
 
7/23/2004
 
Lee Monroe(branch ) Teresa Wallweber(national )
 
 
 
open in kansas
772-692-7821 888-852-5000 ext 4601
 
 
 
 
 
683
Aero
First National Bank
xxx3593
2400 W. Grand River
 
 
 
 
Howell, MI 48843
 
 
7/30/2004
deposit routing
Kevin Morrow
 
 
 
xxxxx0550
Ph 517-540-6299 Fax 517-548-7368
 
 
 
 
Mc Bee deposit slips 248-553-8134 Nancy
684
Aero
Bank of America
xxxxxxxxx8719
1901 Tamiami Trail North
 
 
 
 
Naples, FL 34102
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
10/30/2010
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
branch #239-436-3533
685
Aero
First Bank & Trust
xxxxx3497
244 Eisenhower Drive
 
 
 
 
Biloxi, MS 39531


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach & deposit routing#
Nancy Hudson
 
 
3/25/2014
xxxxx2289
Ph# 228-385-3450
 
 
 
 
 
686
Aero
Chase Bank
xxxxx5468
Ph 903-534-4231
 
 
3/1/2007
 
Fax 903-581-9460
 
 
 
deposit routing
Shauna Pate
 
 
 
xxxxx0614
 
 
 
 
 
 
687
Aero
US
xxxxxxxx6627
4056 Highway 54
 
 
 
ach#xxxxx0848
Osage Beach, MO 65065
 
 
 
deposit routing
chad
 
 
11/29/2010
xxxxx0032
Ph 573-348-1705
 
 
 
 
call account manager Becky Matthews
688
Aero
Wells Fargo
xxxxxx5854
Pat Barclay
 
 
 
ach# xxxxx0076
Ph# 303-470-8908
 
 
10/28/2011
deposit routing
fax# 303-791-2558
 
 
combo with #3281
xxxxx0392
 
689
Aero
Bancorp South
xxxx2781
4359 Mall Drive
 
 
3/2/2005
aba xxxxx1278
Tupelo, MS 38802
 
 
 
 
Britni Beasley
 
 
 
deposit routing
Ph. 662-678-8000
 
 
 
xxxx0000
 
690
Aero
M & T Bank
xxxxx1658
17301 Valley Mall Drive
 
 
 
aba xxxxx0113
Hagerstown, MD 21740
 
 
10/29/2004
deposit routing
Nancy McKenzie
 
 
 
xxxxx0033
Ph 301-790-6916 Fax 301-852-0213
 
 
 
 
 
691
Aero
Bank of America
xxxxxxxx3651
29 Blanding Blvd.
 
 
 
aba xxxxx0045
Orange Park, FL 32073


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
9/10/2004
 
Sharon Davis (branch ) Teresa Wallweber(national )
 
 
 
 
904-269-1770 888-852-5000 ext 4601
 
 
 
 
 
692
Aero
Bank of America
xxxxxxxx3716
685 Sunland Park Drive
 
 
 
aba xxxxx0045
El Paso, TX 79912
 
 
9/17/2004
 
Christina Trevizo (branch ) Teresa Wallweber(national )
 
 
 
kansas
915-833-6003 888-852-5000 ext 4601
 
 
 
 
 
693
Aero
Arvest Bank
xxxx2161
4201 N. Shailoh Drive
 
 
 
xxxxx0872
Fayetteville, AR 72703
 
 
7/30/2004
deposit routing
Joe Dimaggio
 
 
 
xxxxx0001
Ph 479-444-5612 Fax 479-444-5620
 
 
 
 
 
694
Aero W
First National Bank of Colorado
xxxxx1617
615 Interlocken Blvd.
 
 
 
aba xxxxx1960
Broomfield, CO 80021
 
 
effective 10/1/2004
deposit routing
April Vendegna
 
 
 
xxxx1003
Ph 303-544-7999
 
 
 
 
Branch 720-566-6060
695
Aero
Wachovia
xxxxxxxxx3216
Wachiova consolidated accts
 
 
11/1/2005
xxxx0219
For questions call Judy Goncalves at Wachovia
 
 
 
 
800-590-7868
 
 
 
 
 
 
 
 
 
 
696
Aero
BB & T Bank
xxxxxx4581
1425 Seminole Trail
 
 
 
 
Charlottesville, VA 22901


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
9/17/2004
deposit routing
Tracey Travillian
 
 
 
xxxxx4260
Ph 434-975-3491 Fax 434-973-8604
 
 
 
tran code (13)
 
697
Aero
I B C Bank
xxxxxx6794
5085 Westheimer Ste. 4640
 
 
 
 
Houston, TX 77056
 
 
9/17/2004
ach's & deposit routing
Thomas Frausto
 
 
 
xxxxx0861
Ph 713-285-2294 Fax 713-439-0633
 
 
 
tran code (131)
 
698
Aero
Bank of America
xxxxxxxx3703
9225 Baymeadows Road
 
 
 
aba xxxxx0045
Jacksonville, FL 32256
 
 
9/24/2004
 
James Bridgewater (branch ) Teresa Wallweber(national )
 
 
 
 
904-731-4600 888-852-5000 ext 4601
 
 
 
 
 
699
Aero
Bank of America
xxxxxxxx3693
12381 West Sunrise Blvd.
 
 
 
aba xxxxx0045
Plantation, FL 33323
 
 
10/1/2004
 
Angela Plummer (branch ) Teresa Wallweber(national )
 
 
 
kansas
954-915-0940 888-852-5000 ext 4601
 
 
 
 
Clark American 800-234-6147
700
Aero
US Bank
xxxxxxxx9869
3410 S. 143rd Plaza
 
 
Dec 05 rolled to TRECS
 
Omaha, NE 68144
 
 
 
deposit routing
Mary Sumpter
 
 
 
xxxxx0032
Ph 402-334-3603 Fax 402-334-3636
 
 
 
 
 
701
Aero
JP Morgan Chase
xxxxxxxx7365
2430 Highway 6 South
 
 
 
 
Sugar Land, TX 77479


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Sergio Babba
 
 
 
xxxxx1023
Ph 281-269-7306 Fax 281-269-7312
 
 
 
 
 
705
Aero
Bank of America
xxxxxxxx3758
6605 Uptown Blvd.
 
 
 
aba xxxxx0045
Albuquerque, NM 87110
 
 
9/24/2004
 
Lee Gurule (branch ) Teresa Wallweber(national )
 
 
 
 
505-282-3030 888-852-5000 ext 4601
 
 
 
 
 
707
Aero
First Bank of Tenneessee
xxxxx5526
2301 E. Andrew Johnson Hwy
 
 
effective 05/10/05
 
Morristown, TN 37814
 
 
 
deposit routing
Nancy Carpenter
 
 
 
xxxxx1324
Tel. 423-586-8021
 
 
 
 
 
708
Aero
Bank of America
xxxxxxxx3774
105 N. Congress Avenue
 
 
 
aba xxxxx0045
Boynton Beach, FL 33426
 
 
10/1/2004
 
Hazel Scalise (branch ) Teresa Wallweber(national )
 
 
 
 
561-742-9092 888-852-5000 ext 4601
711
Aero W
Bank of America
xxxxxxxx3826
13008 N. Tatum Blvd.
 
 
 
aba xxxxx0045
Phoenix, AZ 85032
 
 
10/29/2004
 
Bill Coulter (branch ) Teresa Wallweber(national )
 
 
 
 
602-569-4029 888-852-5000 ext 4601
 
 
 
 
 
712
Aero
Liberty Bank
xxxxx7209
8 East Main Street
 
 
 
 
Clinton, CT 06413
 
 
10/8/2004
deposit routing
Heather Downie


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0282
Ph 860-669-5773 Fax 860-669-4353
 
 
 
tran (12)
1-888-570-0773
713
Aero
Main Source Bank
xxxxx1126
3880 West Presidential Way
 
 
 
 
Edinburgh, IN 46124
 
 
10/8/2004
deposit routing
Elisa Walter
 
 
 
xxxxx3308
Ph 812-526-0551 Fax 812-526-0581
 
 
 
tran code (02)
 
716
Aero
Monroe Bank & Trust
xxxxx3284
2121 N. Monroe Street, Ste. 131
 
 
 
deposit routing
Monroe, MI 48162
 
 
10/29/2004
xxxxx2157
Stacey Navarre
 
 
secret code AERO
 
Ph 734-241-3431 Fax 734-242-5790
717
Aero W
Bank of America
xxxxxx3457
9717 Foothill Blvd.
 
 
3/2/2005
aba xxxxx0045
Rancho Cucamanga, CA 91730
 
 
 
 
Matt Keever
 
 
 
 
Ph. 909-483-8176
 
 
 
 
 
718
Aero
Capital One
xxxxxx5890
7101 Democracy Blvd.
 
 
1/26/2005
 
Bethesda, MD 20817
 
 
 
deposit routing
 
 
 
 
xxxxx1981
Ph. 301-365-5100
 
 
 
tran code (01)
 
719
Aero
Harris
xxxxxx9395
2505 N Farnsworth Ave
 
 
 
 
Aurora, IL 60504
 
 
merged 10/1/10
deposit routing
Zach Bebee
 
 
 
xxxx-0029
630-862-2474 - Branch 312-461-6730
 
 
 
 
fax: 630-862-2489


26324798v5 244426.000003

--------------------------------------------------------------------------------




720
Aero
Wrentham Cooperative Bank
xxxx6470
102 South Street
 
 
3/10/2005
 
Wrentham, MA 02093
 
 
 
deposit routing
Sarah Giovanucci
 
 
 
xxxxx1939
Ph. 508-384-6101
 
 
 
 
 
721
Aero
Bank of America
xxxxxx6596
4545 14th St. W
 
 
3/23/2005
 
Bradenton, FL 34205
 
 
 
aba xxxxx0045
Kathy Cannavino
 
 
 
 
Ph. 941-751-6595
 
 
 
 
 
722
Aero
Citizens Bank
xxxxxx3674
Route 611 & 715
 
 
3/2/2005
 
Tannersville, PA 18372
 
 
 
deposit routing
Shawn
 
 
 
xxxxx6150
Ph. 570-629-1631
 
 
 
 
fax. 570-629-8757
723
Aero W
Bank of America
xxxxxx3444
200 Kentucky St.
 
 
3/9/2005
aba xxxxx0045
Petaluma, CA 94952
 
 
 
 
Robin Edwards
 
 
 
 
Ph. 707-769-2850
 
 
 
 
 
724
Aero
JP Morgan Chase
xxxxxx5382
2203 Memorial Drive
 
 
 
aac# xxxxx0137
Alexandria, LA 71301
 
 
 
deposit routing
James White
 
 
 
xxxxx1024
Ph. 318-448-6389
 
 
 
 
 
725
Aero
Wachovia Bank
xxxxxxxxx3216
 
 
 
7/1/2005
xxxx0219
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




726
Aero
Chase Bank
xxxxx1107
250 W. Garfield Rd
 
 
3/23/2005
 
Aurora, OH 44202
 
 
 
deposit routing
Stacy Famageltto
 
 
 
xxxxx0037
Ph. 330-562-7115
 
 
 
 
 
727
Aero
Bank of America
xxxxxx6664
1255 Lake Woodland Drive
 
 
3/30/2005
aba xxxxx0045
The Woodlands, TX 77380
 
 
 
 
Katrina Johnson
 
 
 
 
Ph. 281-362-4200
 
 
 
 
 
728
Aero
IBC Bank
xxxxxx9854
2200 S. 10th Street
 
 
3/23/2005
 
McAllen, TX 78502
 
 
 
deposit routing
Jaime Vargas
 
 
 
xxxxx7623
Ph. 956-688-3670
 
 
 
tran code (131)
aba # for ach's 114-902-528
729
Aero
Bank of America
xxxxxx6583
12011 Kee Jackson Hwy
 
 
3/23/2005
aba xxxxx0045
Fairfax, VA 2033
 
 
 
 
Eva Seifert
 
 
 
 
Ph. 703-277-3230
 
 
 
 
 
730
Aero W
Wells Fargo Bank
xxxxxx6798
826 3rd Avenue
 
 
3/23/2005
ach#xxxxx0247
Chula Vista, CA 91910
 
 
 
deposit routing
Luis Lopez
 
 
 
xxxxx0392
619-426-0622
 
 
 
 
 
731
Aero W
Bank of America
xxxxxx6648
222 W. Main Street
 
 
3/23/2005
aba xxxxx0045
Medford, OR 97501
 
 
 
 
Maria Holloway
 
 
 
 
Ph. 541-722-3384
 
 
 
 
 
732
Aero W
Washington Federal
xxxxxx0368
421 North Cole Rd.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Boise, ID 83704
 
 
 
aba#xxxxx0980
Kristin Mower
 
 
12/13/2013
deposit routing
Ph#208-323-8700
 
 
 
xxxxx0085
 
733
Aero
Capital One
xxxxxx8054
3050 Severn Ave.
 
 
 
 
Metairie, LA 70002
 
 
 
deposit routing
Tammy or Drew Booth
 
 
 
xxxxx0090
Tel. 504-533-2905
 
 
 
 
Fax. 504-533-5344
734
Aero
Wachovia
xxxxxxxxx3216
4325 Glenwood Ave
 
 
10/7/2007
xxxxx0219
Raleigh, NC 27612
 
 
 
 
Alicia Keisler
 
 
 
 
Ph. 919-829-6657
 
 
 
 
 
735
Aero W
Bank of America
xxxxx6635
4801 W. Charleston Blvd
 
 
3/23/2005
aba xxxxx0045
Las Vegas, NV 89107
 
 
 
 
Merling Arias
 
 
 
 
Ph. 702-654-4310
 
 
 
 
 
736
Aero W
Wells Fargo Bank
xxxxxx6780
Galleria at Tyler Mall
 
 
3/23/2005
ach#xxxxx0247
3765 Tyler Street
 
 
 
deposit routing
Riverside, CA 92503
 
 
 
xxxxx0392
JP Bouchereau
 
 
 
 
951-343-3860
737
Aero
IBC Bank
xxxxxx6711
2370 N. Expressway, Ste. 7222
 
 
6/24/2005
ach & deposit
Brownsville, TX 78526
 
 
 
xxxxx1580
Ruth Parga de Arguello or Melissa
 
 
 
tran (131)
Tel. 956-547-1382 or 1380
 
 
 
 
Fax. 956-574-9596
738
Aero
Columbus Bank & Trust
xxxxxx7596
3261 Manchester Expressway


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
3/23/2005
ach# xxxxx0606
Columbus, GA 31909
 
 
 
deposit routing
Sandra Wilkoff
 
 
 
xxxx8888
Ph. 706-649-2715
 
 
 
 
fax#706-649-4800- #706-644-4800
739
Aero
M & T Bank
xxxxxx4164
23 Lake Street
 
 
7/15/2005
xxxx0046
Monroe, NY 10950
 
 
 
 
Maribel
 
 
 
deposit routing
845-782-8101
 
 
 
xxxxx0020
 
740
Aero
PNC Bank
xxxxxx2365
3400 Atlantic Ave.
 
 
5/11/2005
aba xxxxx7607
Atlantic City, NJ 08401
 
 
 
 
Tel. 609-343-6702 (updated 4/19/12)
 
 
 
deposit routing #
 
 
 
10/3/2011
xxxx-6020
 
 
 
 
 
 
741
Aero W
Bank of America
xxxxxx6716
201 E. San Ysidro Blvd.
 
 
4/27/2005
aba xxxxx0045
San Ysidro, CA 92173
 
 
 
 
Tel. 619-662-6423
 
 
combo store with P.S. #3215
 
 
 
 
same account
 
 
742
Aero
Wells Fargo
xxxxxx6919
I-94 Woodbury
 
 
9/15/2005
ach# xxxxx0247
9882 Norma Lane
 
 
 
deposit routing
Woodbury, MN 55125
 
 
 
518200392
Ph. 651-205-8310
 
 
 
 
Christina Skar
744
Aero W
Wells Fargo Bank
xxxxxx6800
1175 S. State St.
 
 
5/2/2005
 
Orem, UT 84097
 
 
 
deposit routing
Daron Stealey


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0392
Ph. 801-426-5529
 
 
 
 
Fax. 801-226-0734
745
Aero W
Wells Fargo Bank
xxxxxx6826
66 W. 1200 S.
 
 
5/2/2005
 
Provo, UT 84601
 
 
 
deposit routing
Tel. 801-377-1397
 
 
 
xxxxx0392
 
 
 
 
 
 
746
Aero W
Citibank
xxxxx8483
44480 Town Center Way
 
 
3/30/2005
deposit routing
Palm Desert, CA 92260
 
 
 
xxxx1028
Angel Mendez
 
 
 
tran code (28)
Ph. 760-346-4128
747
Aero W
Wells Fargo
xxxxxx5789
11 E. Ponderosa Dr.
 
 
 
ach#xxxxx0076
Camarillo, CA 93010
 
 
 
deposit routing
Pat Barclay
 
 
8/8/2011
xxxxx0392
Ph#303-470-8908
 
 
 
 
 
748
Aero
Wells Fargo
xxxxxx5886
6175 Gateway West
 
 
 
ach#xxxxx0076
El Paso, TX 79925
 
 
8/30/2009
deposit routing
Pat Barclay
 
 
 
xxxxx0392
Ph#303-470-8908
749
Aero
Wachovia
xxxxxxxxx3216
8300 Medical Plaza Dr.
 
 
12/9/2005
vcb?`
Charlotte, NC 28216
 
 
 
 
 
 
 
 
 
 
750
Aero
PNC Bank
xxxxxx2151
3517 Nicholasville Road
 
 
 
 
Lexington, KY 40503
 
 
 
deposit routing
Aakesh Patel
 
 
 
xxxxx0096
Ph. 859-281-5456
 
 
10/3/2011
deposit routing #
Fax. 859-281-5459
 
 
 
xxxx0120
800-669-1518 Treasury Erica (valid.dep.tick)


26324798v5 244426.000003

--------------------------------------------------------------------------------




751
Aero
Bank of America
xxxxxxxx7095
80 Mountain Rd.
 
 
 
 
Glen Burnie, MD 21060
 
 
 
ach#xxxxx0045
Tracey Popoola
 
 
11/30/2009
 
Ph# 800-657-9533 ext#53553
 
 
 
 
 
752
Aero
Wachovia Bank
xxxxxxxxx3216
Four S. Main Str
 
 
10/27/2006
xxxxx0219
Coopersburg, PA
 
 
 
 
610-282-3012
 
 
 
 
 
 
 
 
 
 
753
Aero W
Wells Fargo Bank
xxxxxx6869
140 Great Mall Drive
 
 
3/9/2005
aba# xxxxx2882
Milpitas, CA 95035
 
 
 
deposit routing
Bree Philpott
 
 
 
xxxxx0392
Ph. 408-934-9625
 
 
 
 
 
754
Aero
Bank of America
xxxxxxxx2149
2600 W. Bigbeaver
 
 
 
 
Troy, MI 48084
 
 
2/2/2009
aba#xxxxx0106
Jean Pemper
 
 
 
ach#xxxxx0045
Ph#800-654-8503 ext 5760 fax#617-235-2580
 
 
 
 
 
755
Aero
Ameris
xxxxxx4841
2627 Dawson Road
 
 
 
 
Albany, GA 31707
 
 
 
aba#xxxxx1754
Debbie Dominey
 
 
6/15/2015
 
Ph. 229-616-6167
 
 
 
 
Kathy Turner #229-446-2564
756
Aero
BB & T Bank
xxxxxx7282
2286 N. Dave Lyle Blvd
 
 
3/23/2005
 
Rock Hill, SC 29730
 
 
 
deposit routing
Eric Bowers
 
 
 
xxxxx1607
Ph. 803-366-3144
 
 
 
tran code (13)
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




757
Aero W
Farmers' State Bank
xx4978
4444 1st Ave.
 
 
9/30/2005
 
Cedar Rapids, IA 52402
 
 
 
deposit routing
Joan Ironside
 
 
 
xxxxx1676
Ph. 319-395-0201
 
 
 
tran code (010)
Fax. 319-294-6679
758
Aero
Wachovia Bank
xxxxxxxxx3216
Citadel Mall Financial Center
 
 
3/16/2005
aba xxxxx0219
828 Orleans Rd
 
 
 
 
Charleston, SC 29407
 
 
 
 
Craig Carver
 
 
 
 
Ph. 843-724-5184
759
Aero
Bank of America
xxxxxx6703
826 Belmont St.
 
 
4/27/2005
aba xxxxx0045
Brockton, MA 02301
 
 
 
 
Tel. 800-841-4000
 
 
 
 
 
 
 
 
 
 
760
Aero W
Wells Fargo Bank
xxxxxx2028
2334 Central Ave.
 
 
3/23/2005
aba xxxxx0247
Billings, MT 59102
 
 
 
deposit routing
JP Bouchereau
 
 
store closed 6/30/15 need to reconcile before closing
xxxxx0394
Ph. 406-652-8288
761
Aero W
Bank of America
xxxxxx6143
2225 Quimby Road
 
 
9/9/2005
aba xxxxx0045
San Jose, CA 95122
 
 
 
 
Veronica Rubio or Mary Diaz
 
 
 
 
408-223-4481 fax. 408-971-5396
762
Aero
PNC
xxxxxx2886
1366 Mall Run Road
 
 
 
aba#xxxxx0096
Uniontown, PA 15401
 
 
 
 
Suan Lee
 
 
 
 
 
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx0120
tel: 724-438-3400


26324798v5 244426.000003

--------------------------------------------------------------------------------




763
Aero
United Bank
xxxxx04419
84 Crossroads Mall
 
 
3/23/2005
deposit routing
Mt. Hope, WV 25880
 
 
 
xxxxx0395
Matthew Whitener
 
 
 
 
Ph. 304-256-7280
 
 
 
 
 
764
Aero
Bank of America
xxxxxx6619
1401 N. University Drive
 
 
3/23/2005
aba xxxxx0045
Coral Springs, FL 33071
 
 
 
 
Sonia Canova
 
 
 
 
Ph. 954-341-0104
 
 
 
 
 
765
Aero
Regions
xxxx7865
1000 Turtle Creek Drive
 
 
 
ach# xxxxx5690
Hattiesburg, MS 39402
 
 
 
deposit routing
Tel. 601-261-4270
 
 
merged AmSouth 12/7/07
xxxxx5436
Hunter Russum
 
 
 
 
 
767
Aero
American Bank
xxxx7630
676 W. Johnson St
 
 
3/23/2005
 
Fond Due Lac, WI 54935
 
 
 
ach & deposit routing
Diana Dehnel
 
 
 
xxxxx1768
Ph. 920-922-9292
 
 
 
 
 
768
Aero W
Bank of America
xxxxxx6130
4002 Tacoma Mall Blvd.
 
 
9/9/2005
aba xxxxx0045
Tacoma, WA 98409
 
 
 
 
Susan Bungert or Rowena Ly
 
 
 
 
Ph. 253-305-3145
 
 
 
 
Fax. 253-305-3148
770
Aero
Chase Bank
xxxxx9154
4430 Labon Drive, Suite 346
 
 
9/30/2005
 
Garland, TX 75040
 
 
 
deposit routing
James W. Jennings
 
 
 
xxxxx1023
Ph. 972-530-3449 or 877-226-5663
 
 
 
 
Fax. 972-530-4194


26324798v5 244426.000003

--------------------------------------------------------------------------------




771
Aero W
Wells Fargo Bank
xxxxxx6818
890 W. Riverdale Rd
 
 
5/2/2005
aba# xxxxx2971
Ogden, UT 84405
 
 
 
deposit routing
tel. 801-626-9761
 
 
 
xxxxx0392
 
 
 
 
 
 
772
Aero
US Bank
xxxxxxxx0469
10959 Parallel Ave.
 
 
Dec 05 rolled to TRECS
 
Kansas City, KS 66109
 
 
 
deposit routing
Amy Hrabe
 
 
 
xxxxx0032
Ph. 913-334-9811
 
 
 
 
Fax. 913-334-9163
773
Aero
IBC Bank
xxxxxx6791
130 East Travis St.
 
 
9/29/2005
 
San Antonio, TX 78205
 
 
 
deposit routing
David Solis
 
 
 
xxxxx3284
210-369-2943
 
 
 
tran code (131)
 
775
Aero
Bank of America
xxxxxx6842
5780 20th Street
 
 
6/10/2005
aba xxxxx0045
Vero Beach, FL 32966
 
 
 
 
Soula Planker
 
 
 
 
Ph. 772-564-8181
 
 
 
 
Fax. 772-569-2014
776
Aero
Chase Bank
xxxxx1133
350 Gause Blvd.
 
 
7/29/2005
 
Slidell, lA 70458
 
 
 
ach's & deposits
Michelle Lingston
 
 
 
xxxxx1024
Ph. 985-847-0501
 
 
 
tran code (20)
Fax. 985-649-6451
777
Aero W
Bank of America
xxxxxx6318
19240 Northhoff St.
 
 
10/28/2005
aba xxxxx0045
Northridge, CA 91324
 
 
 
 
Dennis Mata
 
 
 
 
Ph. 818-885-4052
 
 
 
 
Fax. 818-885-4128


26324798v5 244426.000003

--------------------------------------------------------------------------------




778
Aero W
Wells Fargo Bank
xxxxxx6814
5120 Moreno St
 
 
23-Mar
aba xxxxx0247
Montclair, CA 91763
 
 
 
deposit routing
JP Bouchereau
 
 
 
xxxxx0392
Ph. 909-621-2900
 
 
 
 
 
779
Aero
American National Bank
xxxxxx9901
628 Main Street
 
 
9/9/2005
aba xxxxx1027
Danville, VA 24541
 
 
 
deposit routing
Linda Moore
 
 
 
xxxx1010
Ph. 434-773-2219 or 2298
 
 
 
 
Fax. 434-799-3368
780
Aero W
Wells Fargo Bank
xxxxxx6822
200 B. Street
 
 
 
 
Santa Rosa, CA 95401
 
 
 
deposit routing
JP Bouchereau
 
 
 
xxxxx0392
Ph. 707-584-3114
 
 
 
 
 
781
Aero W
Bank of America
xxxxxx4964
100 N Broadway
 
 
4/21/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
782
Aero W
Key Bank
xxxxxxxx7483
999 N. Hill Field Rd
 
 
5/11/2005
 
Layton, UT 84041
 
 
 
ach & deposit routing
Tel. 801-544-2834
 
 
 
xxxxx0737
Tiffany Gilbraith
 
 
 
 
 
783
 
US Bank
xxxxxxxx0477
14111 E Alameda Ave
 
 
7/29/2005
aba#xxxx0021
Aurora, CO 80012
 
 
 
deposit routing
Clara Gonzalez
 
 
 
xxxxx0032
303-344-1331
784
Aero
Bancorp South
xxxx7379
7125 Airways Blvd.
 
 
 
 
Southaven, MS 38671


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Patricia Faught
 
 
 
xxxx-0000
(662) 349-5516
 
 
 
 
 
785
Aero
REGIONS BANK
xxxxxx4580
30083 Woodrow Lane
 
 
2/3/2006
aba xxxxx5690
Daphne, AL 36527
 
 
 
deposit routing
Contina Woods
 
 
 
xxxxx6660
Ph. 251-431-8114
 
 
 
 
Fax. 251-431-8115
786
Aero
United Community Bank
xxxxxx9603
 
 
 
 
deposit routing
 
 
 
 
xxxxx2843
Tiffany Jeannette
 
 
 
tran code (009)
706-378-2225 (fax 706-378-2295)
787
Aero
Bank of America
xxxxxx0072
100 N Broadway
 
 
 
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
788
Aero W
Bank of America
xxxxxx6334
1234 So. Baldwin Ave.
 
 
9/23/2005
aba xxxxx0045
Arcadia, CA 91007
 
 
 
 
Edgar Chacon or Sylvia Evans
 
 
 
 
Ph. 626-578-5898
 
 
 
 
Fax. 626-578-5500
789
Aero W
Bank of America
xxxxxx0069
100 N Broadway
 
 
 
 
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
790
Aero
BankNorth, NA
xxxxxx3937
Bank of New Hampshire
 
 
Bank of New Hampshire
aba xxxxx0071
1249 Eastman Road
 
 
5/11/2005
deposit routing
North Conway, NH 03860
 
 
 
xxxx1020
Tel. 603-356-6397
 
 
 
 
Chriss Butts
791
AeroW
Bank of America
xxxxxx0357
100 N Broadway


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
5/23/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
 
792
Aero W
Bank of America
xxxxxx6729
36900 Newark Blvd.
 
 
4/27/2005
aba xxxxx0045
Newark, CA 94560
 
 
 
 
Tel. 510-226-2780
 
 
 
 
 
 
 
 
 
 
793
Aero W
Bank of America
xxxxxx6871
2200 W. Warm Springs Road
 
 
 
aba xxxxx0045
Las Vegas, NV 89019
 
 
 
 
Tel. 702-654-6339
 
 
 
 
 
 
 
 
 
 
794
Aero W
Bank of America
xxxxxx6910
8815 Quil Ceda Blvd
 
 
7/22/2005 changed to 07/08/05
xxxxx0045
Tulalip, WA 98271
 
 
 
 
Angela Gothard/ Mike Peek
 
 
 
 
360-653-3467
 
 
 
 
 
795
Aero W
Bank of America
xxxxxx6855
1120 Texas Street
 
 
 
aba xxxxx0045
Fairfield, CA 94533
 
 
 
 
Tel. 707-438-2604
 
 
 
 
 
 
 
 
 
 
796
Aero W
Bank of America
xxxxxxxx2359
503 W. Benjamin Holt Dr.
 
 
 
 
Stockton, CA 95207
 
 
1/30/2012
aba#xxxxx0045
Anute Boonyachai
 
 
 
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
797
Aero
BB & T Bank
xxxxxx3508
2500 E. Walnut Ave.
 
 
6/24/2005
 
Dalton, GA 30721


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach & deposit routing
Rebecca Hudson
 
 
 
xxxxx3415
ph# 706-217-3931
 
 
 
 
fax# 706-217-3939
798
Aero
Texas Bank & Trust
xx3825
3622 McCann
 
 
6/24/2005
 
Longview, TX 75605
 
 
 
deposit routing
Tammy Gage
 
 
 
xxxxx3238
Ph. 903-237-5500
 
 
 
tran code (39)
Fax. 903-234-4620
800
Aero
United Community Bank
xxxxxx6916
Hwy 53 West
 
 
 
 
Dawsonville, GA 30534
 
 
 
deposit routing
Tel. 706-265-3232
 
 
 
xxxxx2843
 
 
 
 
tran code (009)
 
801
Aero
IBC Bank
xxxxxx3098
10 Central Mall
 
 
7/1/2005
 
Lawton, OK 73501
 
 
 
deposit routing
Lawrell Sparkman
 
 
 
xxxxx2793
580-250-4127
 
 
store closed 6/30/15 need to reconcile before closing
 
 
802
Aero
PNC Bank
xxxxxx1912
2010 Pitsburgh Blvd.
 
 
11/23/2005
aba xxxxx0012
Tarentu, PA 15084
 
 
 
dep tickets aba xxxx3020
Tel. 724-274-1100
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-3020
 
803
Aero
Capital One
xxxxxx7880
313 corondelet St., 6th fl
 
 
 
aba xxxx0090
New Orleans, LA 70130
 
 
bank name was changed
 
Tammy W. Prats
 
 
5/1/2006
deposit routing
504-533-2905
 
 
 
xxxxx0001
800-562-9007 x 32905


26324798v5 244426.000003

--------------------------------------------------------------------------------




804
Aero
Harris Bank
xxxxxx7924
2609 East Main Street
 
 
5/12/2007
 
Plainfield, IN 46168
 
 
 
deposit routing
Jim O' Bold
 
 
 
xxxxx3233
Ph 317 839-3501 Ex 34
 
 
 
 
Fax 317-839-3944
805
Aero
Bank of America
xxxxxx6305
1550 S. Clyde Morris Blvd
 
 
10/28/2005
aba xxxxx0045
Daytona Beach, FL
 
 
 
 
Brian Hills or Debbie Long
 
 
 
 
Ph. 386-238-0079
 
 
 
 
Fax. 386-239-0859
806
Aero W
Wells Fargo
xxxxxx5667
2700 North Main St.
 
 
 
aba xxxxx0248
Santa Ana, CA 92705
 
 
 
checking routing#
Karen Singletary
 
 
1/11/2013
xxxxx0392
Ph#404-214-1432
 
 
 
 
 
807
Aero
IBC, Inc.
xxxxxx7115
6909 NE Loop 1604, Suite 01
 
 
9/16/2005
ach's & deposit routing
San Antonio, TX 78247
 
 
 
xxxxx3284
Christina Hernandez
 
 
 
tran code (131)
Ph. 210-369-2922
 
 
 
 
Fax. 210-651-3462
808
Aero
South Carolina Bank & Trust
xxxxx2685
1328 Fording Island Road
 
 
10/5/2005
aba xxxxx0983
Bluffton, SC 29910
 
 
 
 
Attn: Jenette Ariyibi
 
 
 
 
Ph. 843-837-2100
 
 
 
 
 
809
Aero
Regions
xxxxxx5439
178 Paul Huff Pkwy
 
 
 
ach# xxxxx0019
Cleveland, TN 37312
 
 
 
deposit routing
LeeAnn Owenby
 
 
merged AmSouth 12/7/07
xxxxx0017
Ph. 423-479-9661
 
 
 
 
Fax. 423-472-2572


26324798v5 244426.000003

--------------------------------------------------------------------------------




810
Aero
Chase Bank
xxxxx3964
6400 Grand Ave
 
 
10/28/2005
 
Gurnee, IL 60031
 
 
 
deposit routing
Ph. 847-782-3680
 
 
 
xxx xx0013
Fax. 847-855-0279
 
 
 
 
Nanette Brown
811
Aero W
Bank of America
xxxxxx6350
4201 N. Oracle Road
 
 
9/30/2005
aba xxxxx0045
Tucson, AZ 85705
 
 
 
 
Cecilla Johnson or Andy Chasteen
 
 
 
 
PH. 520-408-6550
 
 
 
 
Fax. 520-690-1521
812
Aero W
Bank of America
xxxxxx6363
18641 S. Gridley Road
 
 
10/28/2005
aba xxxxx0045
Cerritos, CA
 
 
 
 
Rod Hernandez or Snny Chauhan
 
 
 
 
Ph. 562-403-6252
 
 
 
 
Fax. 562-403-6254
813
Aero W
Chase Bank
xxxxx9479
10620 South State Street
 
 
12/20/2005
aba# xxxxx1545
Sandy, UT 84070
 
 
 
 
Ph. 801-481-5551
 
 
 
deposit routing
 
 
 
 
xxxxx1027
 
814
Aero
Bank of America
xxxxxxxx2605
4811 Hope Valley Rd.
 
 
 
 
Durham, NC 27713
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
4/3/2012
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
815
Aero
Sovereign Bank
xxxxxxx9787
376 Southbridge St.
 
 
10/21/2005
aba xxxxx5150
Auburn, MA 01501
 
 
 
deposit routing
Patrick Royce
 
 
 
xxxxx5203
Ph. 508-721-2540
 
 
 
 
1-877-768-1145 business


26324798v5 244426.000003

--------------------------------------------------------------------------------




816
Aero W
Wells Fargo Bank
xxxxxx6909
6699 N. Landmark Drive
 
 
10/28/2005
ach routing xxxxx0247
Park City, UT 84098
 
 
 
deposit routing
Ph. 800-869-3557
 
 
 
xxxxx0392
 
 
 
 
 
 
817
Aero W
Union Bank of California
xxxxxx8442
801 East Prosperity,Tulare CA 93274
 
 
6/7/2006
aba xxxxx0497
LeeAnn Martinho
 
 
 
deposit routing
559-688-2812
 
 
 
xxxxx0412
 
 
 
 
 
 
 
 
 
 
 
818
Aero W
Bank of America
xxxxxx0014
100 N Broadway
 
 
3/10/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
819
Aero
Bank of America
xxxxxx0315
100 N Broadway
 
 
5/23/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
820
Aero
Regions bank
xxxxxx4714
4441 Central Ave
 
 
3/3/2006
deposit routing
Hot Springs, AR 71913
 
 
 
xxxxx6660
ph. 501-624-8860
 
 
 
 
fax. 501-624-8969
822
Aero W
Bank of America
xxxxxx4935
100 N Broadway
 
 
3/24/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
823
Aero
Bank of America
xxxxxx0386
100 N Broadway
 
 
6/14/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
fax. 316-261-4446
 
 
 
 
 
 
 
 
 
 
824
Aero
Hamilton State
xxxx1244
4979 Bill Gardner Pkwy.
 
 
3/17/2006
ach's & deposits
Locust Grove, GA 30248
 
 
 
xxxxx1171
Bonnie ph. 770-507-9502
 
 
 
 
FAX. 770-914-2873
825
Aero
Comerica Bank
xxxxxx2356
8850 Boedeker Str
 
 
4/7/2006
 
Dallas,TX
 
 
consolid account since 10/19/06
ach's #xxxxx0753
fax 214 890-0848
 
 
 
deposit routing
ph. 214-890-5106 ext 5136
 
 
 
xxxxx7772
Linda Burns
 
 
 
 
 
826
Aero W
Bank of America
xxxxxx4951
100 N Broadway
 
 
4/7/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
827
Aero
Regions
xxxx5890
2948 East Texas Str
 
 
 
ach# xxxxx0019
Bossier LA 71111
 
 
 
deposit routing
Ph 318- 674-3536
 
 
merged AmSouth 12/7/2007
xxxxx3875
Sheren White
 
 
 
 
 
828
Aero
Centennial
xxxxxx3420
2901 East Highland Drive
 
 
 
aba xxxxx8795
Jonesboro , AR 72403
 
 
Liberty Bank
 
Wayne Wolfe
 
 
3/29/2006-2014
deposit routing
fax. 870-931-0916
 
 
 
xxxx0879
870-268-2318
829
Aero W
Bank of America
xxxxxx0182
100 N Broadway
 
 
3/31/2006
aba xxxxx0045
Wichita, KS 67202


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
830
Aero
Arvest Bank
xxxx3634
401 N.Walnut
 
 
5/8/2006
aba xxxxx0872
PO BOX 160
 
 
 
deposit routing
Harrison, AR 72601
 
 
 
xxxxx0000
Laura Shaw
 
 
 
 
870-391-5613 fax-870-391-5620
831
Aero
Bank of America
xxxxxxxx2152
395 Briarwood Cercle
 
 
 
 
Ann Arbor MI 48108
 
 
2/2/2009
ach#xxxxx0045
Jean Pemper
 
 
 
 
Ph#800-654-8503 ext5760 fax#617-235-2580
 
 
 
aba#xxxxx0106
 
 
 
 
 
 
832
Aero
JP Morgan Chase
xxxxx7697
5801 Sunset Drive
 
 
 
aba # xxx-xxx-131
South Miami, FL 33143
 
 
12/17/2011
both deposits & ach's
Carlos Santiago rep#212-622-4366
 
 
 
 
Annette Harper rep#212-622-6326
 
 
 
 
 
 
 
 
 
Francisco Ph # 305-740-0618 business banker
833
Aero
Wachovia bank
xxxxxxxxx3216
Columbiana Center
 
 
4/7/2006
deposit routing
333 Harbison Blvd.
 
 
 
xxxxx0219
Columbia , SC 29212
 
 
 
 
Leo Crumper
 
 
 
 
ph. 877-394-9089
 
 
 
 
fax. 803-253-6781
 
 
 
 
 
834
Aero W
JP Morgan Chase
xxxxxx3538
6951 Bolsa Ave.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach #xxxxx1627
Westminster, CA 92683
 
 
12/3/2007
deposit routing#xxxxx1022
Rain Urcia
 
 
 
 
Ph#714-934-2112 Fax#714-898-8573
835
Aero
Bank of America
xxxxxx4977
100 N Broadway
 
 
4/7/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
836
Aero
Bank of America
xxxxxx0218
100 N Broadway
 
 
4/14/2006
aba xxxxx0045
Wichita, KS 67202
 
 
open in kansas
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
837
Aero
Bank of America
xxxxxx0221
100 N Broadway
 
 
4/14/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
 
 
 
 
 
838
Aero W
Wells Fargo
xxxxxx5844
2600 Newberg Hwy
 
 
4/14/2006
deposit routing
Woodburn, OR 97071
 
 
 
xxxxx0390
Brian Speer
 
 
 
 
fax 503-982-9922
 
 
 
 
ph.503-982-9922
839
Aero
Citizens National Bank
xxxxx2059
1199 Bonita Lakes Circle
 
 
4/14/2006
 
Meridian, MS 39301
 
 
 
deposit routing
Regina Tims
 
 
 
xxxxx0211
601-484-5337
 
 
 
 
601-484-5341
 
 
 
 
 
840
Aero
Regions Bank
xxxxxx3212
1300 W Poplar Ave
 
 
3/31/2006
ach# xxxxx0084
Collerville , TN


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Bridget Ely
 
 
 
deposit routing
ph 901 853-7980 ex 22
 
 
 
xxxxx0017
fax 901 853 7987
 
 
 
 
 
841
Aero
First National Bank
xxxx9163
2511 Trimmier Road
 
 
3/31/2006
deposit routing
Killeen , TX 76543
 
 
 
xxxxx6271
Ph. 254-554-4254
 
 
 
tran code (30)
Fax. 254-634-2661 Shirley Tolliver
842
Aero
Chase Bank
xxxxx5396
1345 N.Town East Blvd
 
 
2/4/2007
deposit routing
Mesquite, TX 75150
 
 
 
xxxxx0614
Erika Dunham 972-270-2067
 
 
 
 
fax 972-681-0326
843
Aero
Bank of America
xxxxxx0263
100 N Broadway
 
 
4/28/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
 
 
 
 
 
846
AeroW
Bank of America
xxxxxx0276
100 N Broadway
 
 
4/28/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
847
Aero
American Gateway
xx2948
2020 South Burnfide
 
 
4/28/2006
 
Gonzales, LA 70737
 
 
 
ach & deposit routing
Nicolle Theel
 
 
 
#xxxxx2290
225-647-4921
 
 
 
 
fax 225 644 6411
848
Aero
Bremer Bank
xxx6755
1715 W County Rd B2
 
 
6/23/2006
deposit routing
Roseville, MN 55113
 
 
 
xxxxx0415
Matt Flannery
 
 
 
tran code (012)
ph 651 288-3885


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
fax 651 288-3896
849
Aero W
Wells Fargo Bank
xxxxxx9952
1864 Blue Lakes Blvd
 
 
5/12/2006
ach aba xxxxx0076
Twin Falls , ID 83301
 
 
 
deposit routing
Path Barcley
 
 
 
xxxxx0391
fax 303 791-2558
 
 
 
 
ph 303 470-8908
850
Aero W
Bank of America
xxxxxx0289
100 N Broadway
 
 
5/24/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
852
Aero W
Wells Fargo Bank
xxxxxx9419
1798 Hitt Road
 
 
5/5/2006
aba xxxxx3799
Idaho, ID 83404
 
 
 
deposit routing
Pat Barcley
 
 
 
xxxxx0396
fax 303 791-2558
 
 
 
 
ph 303 470-8908
853
Aero
Bank of America
xxxxxx0399
100 N Broadway
 
 
6/30/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
854
Aero
Chase Bank
xxxxx1740
3732 Irving Mall
 
 
6/15/2006
aba xxxxx0614
Irving , TX 75062
 
 
 
deposit routing
Kenard 972-255-8556
 
 
 
xxxxx1023
fax 972-258-4040
855
Aero W
Bank of America
xxxxxx0043
100 N Broadway
 
 
4/21/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
856
Aero W
Chase Bank
xxxxx0265
7352 South Plaza Center Drive
 
 
6/16/2006
ach# xxxxx1545
West Jordan, UT 84084
 
 
 
deposit routing
Trevor Weeks


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx1020
fax 801-280-6815
 
 
 
 
ph 801-280-6763
857
Aero W
Wells Fargo Bank
xxxxxx8218
100 West Burnsville Parkway
 
 
 
xxxxx2971
Burnsville, MN 55337
 
 
5/26/2006
deposit routing
Ann Wood
 
 
 
xxxxx0398
612 316-1534 ph
 
 
 
 
612 316-3797 fax
858
Aero
US Bank
xxxxxxxx3934
1350 Euclid Ave,
 
 
11/2/2006
aba# xxxxx0848
Cleveland , OH 44115
 
 
 
deposit routing
Bath Ladd, Diane
 
 
 
xxxxx0032
216 902-7858 ph 216-623-9248
 
 
 
 
216 623-9303 fax
859
Aero
South State
xxxx8997
800 Steven B.Tanger Blvd
 
 
 
deposit routing
Commerce,GA 30529
 
 
name changed in March from Community
xxxxx3852
Ashley Angel (head teller)
 
 
Store opened 2006
 
ph#706-336-7975 fax#706-335-7141
860
Aero W
Wells Fargo
xxxxxx9880
Beau Jeppesen
 
 
8/8/2006
aba# xxxxx2971
4920 South State Str
 
 
 
 
Murray, UT 84107
 
 
 
deposit routing
801-293-9470
 
 
 
xxxxx0398
801-263-2075 FAX
861
Aero
Bank of America
xxxxxx0247
100 N Broadway
 
 
4/21/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
862
Aero
Bank of America
xxxxxx0373
100 N Broadway
 
 
5/30/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
fax. 316-261-4446
864
Aero W
Bank of America
xxxxxx0344
Lloyd Banking Center
 
 
5/23/2006
aba xxxxx0045
1200 NE Broadway ste#50
 
 
 
 
Portland, OR 97232
 
 
 
 
Anute #1-800-657-9533 ext#50657
 
 
 
 
branch #503-528-2080
865
Aero W
Bank of America
xxxxxx0331
100 N Broadway
 
 
5/23/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
866
Aero
Bank of America
xxxxxx0234
100 N Broadway
 
 
4/28/2006
aba xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
867
Aero
Bank Midwest
xxxx0970
11111 W 95th Str,
 
 
6/30/2006
 
Overland Park, KS 66214
 
 
 
deposit routing
Brandon
 
 
 
xxxxx2949
PH 913-324-6121
 
 
 
 
fax 913 324-6191
868
Aero
SunTrust Bank
xxxxxxxxx1600
775 E Merritt Island Causeway Suite 100
 
 
 
ach# xxxxx0104
Merritt Island, FL 32952
 
 
7/28/2006
 
Ann Prince
 
 
 
deposit routing
ph. 321-459-3315
 
 
 
xxxxx2152
fax 321-452-8907
 
 
 
 
 
869
Aero
Bank of America
xxxxx0483
100 N Broadway
 
 
6/30/2006
xxxx00045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446


26324798v5 244426.000003

--------------------------------------------------------------------------------




870
Aero
PNC Bank
xxxxxx6995
9W. Chocolate Ave.
 
 
 
 
Hershey, PA 17033
 
 
 
deposit routing
Karen Prickett
 
 
 
xxxxx2738
ph.717-534-3201
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-4020
fax.717-534-3231
871
Aero
Fidelity Deposit & Discount Bank
xxxxxx1714
4010 Birney Ave
 
 
3/29/2007
ach# xxxxx3129
Moosic, PA 18507
 
 
 
deposit routing
Phone: 570-504-0790
 
 
 
xxxx0103
Fax: 570-504-0793
 
 
 
tran code (103)
Casey Egan
872
Aero
Chase Bank
xxxxx8319
1111 N IH-35
 
 
8/3/2006
 
Round Rock, TX 78664
 
 
 
ach's & deposit routing
Peggy Smith
 
 
 
xxxxx0614
ph 512-244-8550
 
 
 
 
fax 512-218-8830
873
Aero
Wachovia Bank
xxxxxxxxx3216
9700 Corckscrow Rd
 
 
11/10/2006
xxxxx0219
Estero, FL 33928
 
 
 
 
Joann 239-495-5240
 
 
 
 
 
874
Aero
Bank of America
xxxxxx1213
100 N Broadway
 
 
7/14/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
875
Aero
First Citizens Bank
xxxxxxxx1801
131 Forum Driva
 
 
2/1/2007
ach & deposit routing
Columbia, SC 29229
 
 
 
xxxxx6041
Adam Kreswell
 
 
 
 
803-788-8815
876
Aero
Metropolitan Bank
xxx6604
3701 Pinnocall Hill Parkway


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
10/4/2006
deposit routing
Rogers, AR 72758
 
 
merged with Simmoms Bank March 2014
xxxxx1247
Ph 479-845-4740,Lyn Mick
 
 
 
 
Fax 479-845-4790
878
Aero
Fifth Third Bank
xxxxxx0280
1365 Michigan , WaterVill, OH 43566
 
 
10/3/2007
xxxxx0004
Donald Firsdon
 
 
 
ach aba# xxxxx0314
ph:419-878-9015
 
 
 
 
fax: 419-878-3682
880
Aero W
Bank of America
xxxxxxxx1404
100 N Broadway
 
 
10/6/2006
xxxxx0045
Wichita, KS 67202
 
 
 
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
881
Aero
Bank of America
xxxxxxxx4584
100 N Broadway
 
 
11/17/2006
xxxxx0045
Wichita, KS 67202
 
 
open in kansas
 
Ph. 888-852-5000
 
 
 
 
fax. 316-261-4446
882
Aero
Lone Star National Bank
xxxxxx3368
214 South Texas Blvd.
 
 
11/2/2006
 
Weslaco, Texas 78596
 
 
 
deposit routing
Mary Shamlian
 
 
 
xxxxx1687
ph. (956-973-7700)
 
 
 
 
fax. 956-973-7707
883
Aero
First Interstate
xxxxxx6353
3502 Brooks St.
 
 
 
 
Missoula, MT 59801
 
 
 
ach & deposit routing#
Maureen Graham
 
 
1/25/2011
xxxxx1683
Phone# 406-523-4475 or 4476
 
 
 
 
Fax NO. 406-523-4276 - Laurie
885
Aero
BB & T Bank
xxxxxxxxx4920
Mary Brannigan
 
 
 
 
2941 N Poinciana Blvd
 
 
 
ach & deposit routing#
Kissimmee, FL 34746


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
Previously Colonial Bank
xxxxx1387
FAX: 407-397-7500
 
 
merged (2010)
tran code (13)
PH: 407-397-7400
 
 
 
 
 
886
Aero
Hancock Bank
xxxxx4399
10496 Hwy. 49
 
 
9/8/2006
 
Gulfport, MS 39503
 
 
 
deposit routing
ph. 228-831-2143
 
 
 
xxxxx681
fax. 228-328-2360
 
 
 
 
Terry Waldrop
887
Aero
Wells Fargo
xxxxxx2463
1400 Corsicana Highway
 
 
 
ach#xxxxx0248
Hillsboro, TX 76645
 
 
6/27/2012
deposit routing
Karen Singletary
 
 
 
xxxxx0392
Ph#404-214-1432
888
Aero
IBC Bank
xxxxxx3546
1200 San Bernardo Ave
 
 
3/16/2007
deposit routing
Laredo, Texas
 
 
 
xxxxx2528
Andreana Huddleston ph 956-422-7611
 
 
 
tran code (131)
fax 956-726-6660
889
Aero
Regions Bank
xxxxxx4522
429 Main Str.
 
 
3/1/2007
xxxxx5690
Trussville, AL 35173
 
 
 
dep.tick aba xxxxx6660
Lisa Baker ph: 205-326-7546
 
 
 
 
fax 205-326-7743
890
Aero
Capital One
xxxxxx1453
604 Potomac Station Drive
 
 
5/4/2007
aba#xxxxx1981
Leesburg, VA 20176
 
 
 
deposit routing
Salma Azhar ph : 703-669-2209
 
 
 
xxxxx0001
fax : 703-669-2218
891
Aero
Queenstown Bank of Maryland
xxxxxx6901
P.O. Box 120
 
 
3/30/2007
 
Queenstown, MD 21658
 
 
 
deposit routing
Phone: 410-827-8881
 
 
 
xxxxx1957
fax: 410-827-8190
 
 
 
 
Janet Such


26324798v5 244426.000003

--------------------------------------------------------------------------------




892
Aero W
Wells Fargo Bank
xxxxxx3630
1578 Howe Ave
 
 
4/6/2007
ach# xxxxx0076
Sacramento, CA
 
 
 
deposit routing
Kappie
 
 
 
xxxxx0393
fax 916-564-7648
 
 
 
 
ph: 916-565-4904
895
Aero
Wilson Bank & Trust
xxxx3866
200 Tennessee Blvd
 
 
4/13/2007
deposit routing
Lebanon, TN 37087
 
 
 
xxxxx3529
Katha Wrye ph: 615-443-6178
 
 
 
 
fax 615-443-6284
896
Aero
Bank of America
xxxxxxxx0014
534 S Kansas Ave
 
 
4/6/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
897
Aero
BB&T Bank
xxxxxxxxx0788
3001 Watson Blvd.
 
 
4/13/2007
deposit routing
Warner Robins, GA 31093
 
 
 
xxxxx415
Michelle Britt ph: 478-953-8251
 
 
 
tran code (13)
fax: 478-971-1063
900
Aero West
Bank of America
xxxxxxxx0056
534 S Kansas Ave
 
 
5/18/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
901
Aero
PNC Bank
xxxxxx2849
1427 E. Dixie Dr.
 
 
 
deposit routing
Asheboro, NC 27203
 
 
1/3/2011
xxxx-4020
Candy McReynolds
 
 
 
 
branch ph#336-626-8683
902
Aero
Wells Fargo
xxxxxx8505
110 Hwy 332 West
 
 
 
ach's #xxxxx0076
Lake Jackson, TX 77566
 
 
8/8/2011
deposit routing
Pat Barclay


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0391
Ph#303-470-8908
903
Aero
Wachovia
xxxxxxxxx3216
Judy Gonsales
 
 
5/25/2007
xxxxx0219
ph 800-590-7868 team 600 ext 47758
 
 
 
 
fax 866-842-0585
 
 
 
 
 
904
Aero
JP Morgan Chase
xxxxx0211
700 N. Janes Ave.
 
 
 
ach# xxxxx0013
Bolingbrook, IL 60440
 
 
8/30/2008
 
ph# 630-783-9240
 
 
 
deposit routing
 
 
 
 
xxxxx1029
 
905
Aero
Chase Bank
xxxxx6436
2280 Str Rd 44
 
 
4/20/2007
deposit routing
Osh Kosh, WI 54904
 
 
 
xxxxx0019
Sonia 920-236-3900
 
 
 
 
fax 920-231-7818
906
Aero
Wells Fargo
xxxxxx8513
105 1st. NE
 
 
 
ach#xxxxx0076
Auburn, WA 98002
 
 
8/8/2011
deposit routing
Pat Barclay
 
 
 
xxxxx0391
Ph#303-470-8908
907
Aero
Northway Bank
xxx1445
5 Market Str.
 
 
4/20/2007
ach & deposit routing
Tilton, NH 03276
 
 
 
xxxxx0425
Jenny Williams 603-286-4344
 
 
 
tran code (50)
fax 603-286-4151
908
Aero
Bank of America
xxxxxxxx5810
534 S Kansas Ave
 
 
5/18/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
909
Aero
Bank of America
518000410108
534 S Kansas Ave
 
 
5/11/2007
101100045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
911
Aero
SunTrust Bank
xxxxxxxxx8401
branch#757-465-1387
 
 
4/13/2007
ach# xxxxx0104
fax: 757-465-1449
 
 
 
deposit routing
4113 Portsmouth Blvd
 
 
 
xxxxx0020
Chesapeake, VA 23321
912
Aero
Bank of the West
xxxxx5244
10050 CoorsBy Pass
 
 
5/18/2007
 
Albauquerque, NM 87114
 
 
 
ach# xxxxx6813
Heisel or Shain Whitlock
 
 
 
deposit routing
ph:505-792-0726
 
 
 
xxxxx0015
fax: 505-792-0781
913
Aero West
Bank of America
xxxxxxxx0111
534 S Kansas Ave
 
 
6/1/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
914
Aero
Arvest Bank
xxxx7744
4500 N Harrison
 
 
9/7/2007
ach & deposit routing
Shawnee , OK 74804
 
 
 
xxxxx2976
Sonia Ryan
 
 
 
 
405-214-1355, fax 405-214-1289
915
Aero W
JP Morgan Chase
181026682
1261 W. Rancho Vista Blvd.
 
 
 
ach#xxxxx0021
Palmdale, CA 93551
 
 
2/8/2013
deposit routing
rep Keisha Watkins, 212-622-6172
 
 
 
xxxxx1028
 
916
Aero W
Bank of America
xxxxxxxx0221
534 S Kansas Ave
 
 
6/15/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
917
Aero
Citizens Bank & Trust
xxxxxx3201
Highway 27, Lake Wales, FL 33859


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
5/25/2007
deposit routing
Carlie Cosce
 
 
 
xxxxx3407
ph: 863-676-7631
 
 
 
tran code (131)
fax: 863-676-1734
918
Aero
Bank of America
xxxxxxxx5182
10731 West Pico Blvd.
 
 
 
ach aba# xxxxx0045
Los Angeles, CA 90064
 
 
1/18/2008
aba# xxxxx0106
Ph# 310-996-7846
 
 
 
 
 
919
Aero
Bank of America
xxxxxxxx0153
534 S Kansas Ave
 
 
6/8/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
920
Aero
Hickory Point Bank
x9381
1401 W hickory Point Drive
 
 
6/8/2007
deposit routing
Forsyth, IL 62535
 
 
 
xxxxx4805
Misty Lee, ph:217-875-3131
 
 
 
 
fax: 217-872-3904
921
Aero
SunTrust Bank
xxxxxxxxx9016
11200 South Orange Blossom Trail
 
 
8/10/2007
ach# xxxxx0104
Orlando, FL 32837
 
 
 
deposit routing
 
 
 
 
xxxxx2152
fax: 407-851-8249
922
Aero
Bank of America
xxxxxx0341
50 Morrissey Blvd.
 
 
 
 
Dorchester, MA 02125
 
 
open 10/25/07
aba # xxxxx0045
Frank W. Tarara
 
 
 
 
1-800-654-8503 ext.5630
923
Aero
Bank of America
xxxxxxxx1713
1910 Bruce B. Downs Blvd.
 
 
 
 
Wesley Chapel, FL 33543
 
 
10/30/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
924
Aero
Susquehanna Bank
xxxxxxx7912
366 Hartman Bridge Rd.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
ach's# xxxxx9123
Ronks, PA 17572
 
 
11/18/2007
deposit routing
Rina Coulter (717-687-8454)
 
 
 
xxxxx0318
anything with armored car service
 
 
 
tran code (31)
Lisa Trinkley (717-625-6613)
925
Aero
Wells Fargo
xxxxxx5471
66 West Springer Drive
 
 
10/11/2007
xxxxx0076
Highlands Ranch, CO 80129
 
 
 
deposit routing
Pat Barclay 303-470-8908
 
 
 
xxxxx0391
 
926
Aero
Wachovia
xxxxxxxxx3216
Judy Gonsales
 
 
5/11/2007
53000219
ph 800-590-7868 team 600 ext 47758
 
 
 
 
fax 866-842-0585
927
Aero
Wells Fargo
xxxxxx4889
3800 Howard Hughes
 
 
 
ach & deposit
Las Vegas, Nevada
 
 
10/5/2008
xxxxx0391
Pat Barclay
 
 
 
 
Ph# 303-470-8908 fax# 303-791-2558
929
Aero
Wells Fargo
xxxxxx3902
66 West Springer Drive
 
 
7/27/2007
deposit routing
Highlands Ranch, CO 80129
 
 
 
xxxxx0391
Pat Barclay 303-470-8908
930
Aero
Wells Fargo
xxxxxx5273
66 West Springer Drive
 
 
10/12/2007
ach's# xxxxx0076
Highlands Ranch, CO 80129
 
 
 
deposit routing
Pat Barclay 303-470-8908
 
 
 
xxxxx0391
 
931
Aero
 
xxxxxx1150
11 S. McClintock Drive.
 
 
 
ach# xxxxx6183
Tempe, AZ 85281
 
 
1/2/2010
deposit routing
Mely Torres
 
 
 
xxxxx3502
ph#602-716-8975 fax#480-921-3355
933
Aero
Chase Bank
xxxxx9926
201 East Main Street
 
 
3/31/2007
 
Lexington, KY 40507


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
Phone: 859-231-2696
 
 
 
xxxxx0137
Fax: 859-231-2917
 
 
 
 
Matthew Orr
934
Aero
Bank of America
xxxxxxxx0069
534 S Kansas Ave
 
 
4/27/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
935
Aero
NBT
xxxxxx0647
76 Park Street, Lee, MA 01238
 
 
 
ach# xxxxx 3618
Louise Lucchese
 
 
merged in October 2011
deposit routing
ph 413-243-4126
 
 
Legacy Bank
xxxx-1010
fax: 413-243-4813
 
 
5/4/2007
tran code#10
 
936
Aero
JP Morgan Chase
xxxxx4033
190 E. Stacy Rd. Building #600
 
 
 
ach# xxxxx0614
Allen, TX 75002
 
 
3/1/2010
deposit routing
Ana Reyes
 
 
 
xxxxx1023
212-552-8183
937
Aero W
CitiBank
xxxxx7098
4050 W.Metropolitan Dr
 
 
8/24/2007
deposit routing
Orange, CA 92868
 
 
 
xxxxx1724
Juana Rivero 714-938-0379
 
 
 
 
fax 714-938-0379
938
Aero
Bank of America
xxxxxxxx0124
534 S Kansas Ave
 
 
5/25/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
940
Aero
Commerce Bank
xxxxx0969
114 th &Nall , Leawood, KS 66211
 
 
6/8/2007
deposit routing
Ph: 816-234-1760
 
 
 
xxxxx0019
Fax: 417-837-5289


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Alyssa Blackwell
941
Aero
Bank of America
xxxxxxxx0072
534 S Kansas Ave
 
 
4/27/2007
xxxxx0045
Topeka, KS 66603
 
 
 
 
Kathy Kinsch
 
 
 
 
888-852-5000 ext 4751
 
 
 
 
fax 785-295-3433
942
Aero
JP Morgan Chase
xxxxx1778
3498 Telegraph Rd.
 
 
 
 
Ventura, CA 93003
 
 
8/30/2009
ach & deposit
Deanna Hyde
 
 
 
xxxxx1627
ph# 805-650-3110
 
 
 
 
fax#805-644-6217
943
Aero
PNC
xxxxx5802
12500 Coutry Club Mall
 
 
 
 
La Valle, MD 21502
 
 
 
ach# xxxxx0030
Joan O'Kelly
 
 
10/4/2013
deposit routing
Ph#732-220-3598
 
 
 
xxxx-4010
 
944
Aero
BB&T
xxxxxxxxx5639
4715 North Midland Dr.
 
 
 
ach& deposit routing#
Midland, TX 79705
 
 
3/30/2015
xxxxx3308
rep. Mary Elaine Long #410-860-1904
 
 
 
tran code #13
branch#432-848-4513
945
Aero
Chase Bank
xxxxx3454
2370 Justin Road , Lewisville TX
 
 
9/28/2007
deposit routing
972-966-2756
 
 
 
xxxxx0614
fax: 972-966-2209 Ammy Shults
947
Aero
Wachovia Bank
xxxxxxxxx3216
3351 Riverwood Pkwy
 
 
9/27/2007
xxxxx0219
Atlanta, GA 30339
 
 
 
 
Karen Singletary #404-214-1432
 
 
 
 
branch 404-865-3520
948
Aero
IBC Bank
xxxxxx0152
2310 SW Military Dr Ste 216
 
 
10/12/2007
ach's & deposit routing
San Antonio, TX 78224


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx3284
Isabel Bravo 210-518-2558
 
 
 
tran code (131)
fax 210-927-3374
949
Aero
Trustco Bank
xxxx8312
34 Wolf Road
 
 
9/28/2007
ach's & deposit routing
Albany, NY 12205
 
 
 
xxxx0912
518-458-7761, FAX 518-458-8779
 
 
 
 
Jacky Dushensky
950
Aero
US Bank
xxxxxxxx4158
1350 Euclid Ave,
 
 
5/25/2007
ach# xxxxx0848
Cleveland , OH 44115
 
 
 
 
Bath Ladd
 
 
 
deposit routing
216 902-7858 ph
 
 
 
xxxxx0032
216 623-9303 fax
953
Aero
Wells Fargo
xxxxxx5232
66 West Springer Drive
 
 
9/28/2007
ach's# xxxxx0076
Highlands Ranch, CO 80129
 
 
 
deposit routing
Pat Barclay 303-470-8908
 
 
 
xxxxx0391
 
954
Aero
Wells Fargo
xxxxxx4066
66 West Springer Drive
 
 
7/20/2007
ach# xxxxx0076
Highlands Ranch, CO 80129
 
 
 
deposit routing
Pat Barclay 303-470-8908
 
 
 
xxxxx0391
 
955
Aero
US Bank
xxxxxxxx9908
121 E. Main St.
 
 
 
ach# xxxxx0848
Anoka, MN 55303
 
 
11/1/2008
deposit routing
Diana Vance
 
 
 
xxxxx0032
ph#216-623-9248, branch 763-576-1060
956
Aero
Bank of Colorado
xxxxxx0864
4848 Thompson Prky Suite 100
 
 
8/17/2007
deposit routing
Johnstown, CO 80534
 
 
 
xxxxx2448
Sandra Chapman ph: 970-679-7405
 
 
 
 
fax: 970-663-7601,main number# 970-663-7600


26324798v5 244426.000003

--------------------------------------------------------------------------------




957
Aero
Wachovia
xxxxxxxxx3216
Jennifer Daley
 
 
 
 
1-800-590-7868 Team 600 ext 85743
 
 
10/24/2007
xxxxx0219
fax: 866-842-0585
 
 
 
 
 
959
Aero
Wachovia Bank
xxxxxxxxx3216
Judy Gonsales
 
 
9/21/2007
xxxxx0219
ph 800-590-7868 team 600 ext 47758
 
 
 
 
fax 866-842-0585
 
 
 
 
 
960
Aero
Key Bank
xxxxxxxx5661
14412 Orchard Pkwy
 
 
 
 
Westminster, CO 80023
 
 
5/14/2012
ach# xxxxx0267
rep Dennis White #216-813-5822
 
 
 
deposit routing
Dawn #216-813-6818
 
 
 
51430618
 
961
Aero
Wells Fargo
xxxxxx5554
Pat Barclay
 
 
 
ach# xxxxx0076
66 W Springer Drive
 
 
3/21/2008
deposit routing
Highlands Ranch, CO 80129
 
 
 
xxxxx0391
Ph 303-470-8908 Fax 303-791-2558
 
 
 
 
branch# 806-324-5033
962
Aero
Citizens Bank
xxxx2210
965 Oaklawn Ave
 
 
10/3/2007
ach & deposit routing
Granston, RI
 
 
 
xxxxx0120
Marlin Volino ph: 401-275-6491
 
 
 
 
fax: 401-275-6494
963
Aero
Bank of America
xxxxxxxx5292
524 East Main St.
 
 
 
 
Barstow, CA 92311
 
 
4/25/2008
ach# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
964
Aero
Prosperity Bank
xxx7691
217 E. FM 1382


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Cedar Hill, TX 75104
 
 
2/13/2009
ach&deposits
Tonya Walker
 
 
 
xxxxx2655
ph#972-291-6246
 
 
 
 
fax#972-291-8682
966
Aero
Capital City
xxxxxx0401
1701 Bass Road
 
 
 
ach & deposit routing#
Macon, GA 31210
 
 
 
xxxxx0688
Eddie Cutchens or Jackie
 
 
11/29/2010
tran code (131)
Ph. 478-474-2110
 
 
 
 
 
967
Aero
Bank of America
xxxxxxxx5250
32011 Pacific Highway South
 
 
 
 
Federal Way, WA 98003
 
 
4/11/2008
aba# xxxxx0045
 
 
 
 
 
Ph# 206-358-2750
 
 
 
 
 
968
Aero
JP Morgan Chase
xxxxx7904
2437 E. Florence Blvd.
 
 
 
 
Casa Grande, AZ 85194
 
 
6/30/2012
ach# xxxxx0024
branch ph# 520-421-1215
 
 
 
deposit routing
rep Keisha Watkins
 
 
 
xxxxx1028
ph#212-622-6172
969
Aero
Suntrust
xxxxxxxxx2159
1170 Buford Highway
 
 
 
 
Cumming, GA 30041
 
 
4/30/2008
ach & deposit
Diana Hull
 
 
 
xxxxx0104
Ph# 770-205-2105
 
 
 
 
Fax# 770-205-2116
970
Aero
American Bank
xxxxx3894
800 North Shoreline
 
 
 
 
Suite 100 Southtower
 
 
4/1/2008
deposits & ach's
Corpus Christi, TX 78401
 
 
 
xxxxx3284
Kendra Milete
 
 
 
tran code (101)
Ph: 361-653-5251fax: 361-888-7200


26324798v5 244426.000003

--------------------------------------------------------------------------------




971
Aero
First National www.firstnational.com
xxxxx4545
7960 Towne Center
 
 
4/25/2008
www.firstnational.com
Papillion, NE 65048
 
pet: chippy
online banking:
ach# xxxxx0016
Chris Roorda
 
sibling: John
username: aeropostale971
 
Ph# 402-341-0500
 
Gf: Maria
password: Aero1234
 
Fax# 402-885-2518
972
Aero
Regions
xxxxxx1465
17900 Panama City Beach Pkwy
 
 
 
 
Panama City Beach, FL 32413
 
 
5/1/2008
deposit routing
Darren
 
 
 
xxxxx4668
Ph# 850-235-4014
 
 
 
 
Fax# 850-236-7260
973
Aero
JP Morgan Chase
xxxxx0899
11610 Olio Rd.
 
 
 
 
Fishers, IN 46037
 
 
5/2/2008
ach# xxxxx0010
Ben Lawless
 
 
 
deposit routing
Ph# 317-579-0681
 
 
 
xxxxx1026
Fax# 317-579-0643
975
Aero
Bank of America
xxxxxxxx3993
100 N. Westshore Blvd.
 
 
 
 
Tampa, FL 3609
 
 
5/9/2008
ach# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
976
Aero
First National of Mercerburg
xxx0672
3141 Black Gap Rd.
 
 
 
 
Chambersburg, PA 17202
 
 
5/14/2012
ach & deposit routing
Danielle Barto
 
 
 
xxxxx9851
ph. 717-262-4243
 
 
 
tran code (051)
fax. 717-264-5951
977
Aero
Bank of America
xxxxxxxx8739
8000 West Broward Blvd.
 
 
 
 
Plantation, FL 33388
 
 
7/11/08
aba# xxxxx0045
Jean Pemper


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
978
Aero W
Citibank
xxxxx2859
121 Stonewood St.
 
 
 
 
Downey, CA 90241
 
 
7/4/2008
ach & deposit
Ivy Smith
 
 
 
xxxxx1724
ph# 562-861-0702
 
 
 
 
fax# 562-861-8431
979
Aero
Bank of America
xxxxxxxx8771
225 Tukwila Parkway
 
 
 
 
Tukwila, WA 98188
 
 
7/25/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
980
Aero
Wachovia
xxxxxxxxx3216
2821 Business Center Drive.
 
 
 
 
Pearland, TX 77584
 
 
7/30/2008
aba# xxxxx0219
Karen Singletary ph# 404-214-1432
 
 
 
 
Juakeisha Coles
 
 
 
 
800-590-7868 team 600 ext# 85789
981
Aero
Capital One
xxxxxx6529
21147 26th Ave.
 
 
 
aba# xxxx0090
Bayside, NY 11360
 
 
 
deposit routing
Tammy Prats
 
 
11/5/2010
xxxxx0001
Ph#504-533-2905
 
 
 
 
 
982
Aero
Bank of America
xxx-xxx-7316
700 W. Whittier Blvd.
 
 
 
 
Montebello, CA 90640
 
 
11/14/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
983
Aero
Bank of America
xxxxxx1450
16 School St.
 
 
 
 
Foxboro, MA 02035


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
8/8/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
984
Aero
Bank of America
xxxxxxx7303
6261 Lone Tree Way
 
 
 
 
Brentwood, CA 94513
 
 
10/24/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
985
Aero
Bank of America
xxxxxxxx0608
1188 Galleria Blvd.
 
 
 
 
Roseville, CA 95678
 
 
11/13/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext#5760
 
 
 
 
Fax# 617-235-2580
988
Aero
Regions
xxxxxx5830
280 Dogwood Blvd.
 
 
 
 
Flowwod, MS 39232
 
 
8/29/2008
ach & deposit routing
Sandra Harris #423-752-1585
 
 
 
xxxxx5690
Felicia Johnson
 
 
 
 
branch# 601-960-6531
989
Aero
Citizens Bank
xxxxx3890
7205 Wayne Rd.
 
 
 
 
Westland, MI 48185
 
 
4/25/2008
deposit & ach# xxxxx0417
Gary Gaspas
 
 
 
 
Ph# 734-425-7200
 
 
 
 
Fax# 734-425-9503
993
Aero
Bank of America
xxxxxxxx3980
555 Capitol Mall
 
 
 
 
Sacramento, CA 95814
 
 
5/9/2008
ach# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
994
Aero
Bank of America
xxxxxxxx8784
Towngate Plaza


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
22900 Centerpoint Drive
 
 
 
aba# xxxxx0045
Moreno Valley, CA 92553
 
 
7/18/2008
 
Jean Pemper
 
 
 
 
Ph: 303-470-8908 Fax# 303-791-2558
995
Aero
Bank of America
xxxxx7329
142 E. Olive Ave.
 
 
 
 
Burbank, CA 91501
 
 
11/14/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
996
Aero
JP Morgan Chase
xxxxx8620
875 N. Michigan Ave.
 
 
 
ach# xxxxx0013
Chicago, IL 60611
 
 
9/12/2008
deposit routing
Wanda Rosario
 
 
 
xxxxx1029
ph# 312-664-4600
 
 
 
 
 
997
Aero
Arvest
xxxx3395
6100 W. Reno Ave.
 
 
 
 
Oklahoma City, OK 73127
 
 
 
aba# xxxxx2976
Kendra Noble
 
 
8/4/2011
deposit routing#
Ph#405-677-8711
 
 
 
xxxxx0001
 
999
Aero
Bank of Louisiana
xx4051
197 W. Bank Expressway Ste. #8000
 
 
 
 
Gretna, LA 70053
 
 
9/5/2008
ach & deposit
Oral Kennedy
 
 
 
xxxxx0731
ph# 504-362-8305
 
 
 
 
fax# 504-368-3537
1013
Aero
US Bank
xxxxxxxx4131
181 West Mineral Ave.
 
 
 
 
Littleton, CO 80120
 
 
8/1/2008
aba# xxxxx0549
Diana Vance Rep #216-623-9248
 
 
 
deposit routing
 
 
 
 
xxxxxx032
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




1014
Aero
First Interstate
xxxxxx6359
Laurie Anderson
 
 
 
ach# xxxxx 1683
521 SE Wyoming Blvd.
 
 
7/4/2008
deposit aba#
Casper, Wyoming 82609
 
 
 
xxxxx0129
ph# 307-235-4384
 
 
 
 
fax# 307-234-9426
1015
Aero
Bank of Ocean City
xxxxx1650
10005 Golfcourse Rd.
 
 
 
 
Ocean city, MD 21842
 
 
5/16/2008
ach & deposit # #xxxxx2312
Will Mumford
 
 
 
 
Ph# 410-213-0173
 
 
 
 
Fax# 410-213-1473
1016
Aero
First Citizens
xxxxxxxx6881
409 East Market St.
 
 
 
 
Smithfield, NC 27577
 
 
8/1/2008
ach's & deposits
branch ph# 919-989-3200
 
 
 
xxxxx0300
fax: 919-989-3290
 
 
 
 
Hilary #919-989-3249
1017
Aero
Wells Fargo
xxxxxx4699
1113 East Bidwell St.
 
 
 
 
Folsom, CA 95630
 
 
8/8/2008
ach# xxxxx0076
Pat Barclay
 
 
 
deposit routing
Ph# 303-470-8908
 
 
 
xxxxx0391
Fax# 303-791-2558
1018
Aero
JP Morgan Chase
xxxxx9550
2011 Harbison Dr.
 
 
 
 
Vacaville, CA 95687
 
 
 
ach# xxxxx1627
Keisha Watkins
 
 
1/11/2013
deposit routing
rep#212-622-6172
 
 
 
xxxxx1022
branch#707-451-6640
1020
 
Bank of America
xxxxxx1418
29 West Boylston St.
 
 
 
 
Worcester, MA 01605
 
 
8/1/2008
aba# xxxxx0045
Jean Pemper


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph: 303-470-8908 Fax# 303-791-2558
 
 
 
 
 
1021
Aero
Regions
xxxxxx8595
2200 N. Rodney Parham
 
 
 
 
Little Rock, AR 72212
 
 
8/22/2008
ach & deposit
Sandra Harris #423-752-1585
 
 
 
xxxxx0109
Adrian Jackson
 
 
 
 
branch# 501-224-2497
1022
Aero
Comerica
xxxxxx2356
13920 City Center Ste# 4000
 
 
 
ach #'072000096
Chino Hills, CA 61709
 
 
5/20/08
deposit routing
Shawn
 
 
 
xxxxx7772
Ph# 909-393-3001
 
 
 
 
fax# 909-364-9193
1023
Aero
Citizens Bank
xxxxxx4310
429 W. Ridge Pike 19B-6769
 
 
 
 
Limerick, PA 19468
 
 
5/23/2008
ach xxxxx6150
Bill Vitiello
 
 
 
deposit routing
Ph# 610-495-2699
 
 
 
xxxx1155
fax# 610-495-2691
1024
Aero
Wachovia
xxxxxxxxx3216
17802 Spring Cypress RD.
 
 
 
 
Cypress, TX 77429
 
 
5/30/2008
aba# xxxxx0219
Jennifer Daley
 
 
 
 
800-590-7868 team 600 ext# 85743
 
 
 
 
Karen Singletary ph# 404-214-1432
1025
Aero
US Bank
xxxxxxxx2440
3703 MC Cain Blvd.
 
 
 
 
North little Rock, AR 72116
 
 
6/13/2008
ach's & deposit
Diana Vance Rep #216-623-9248
 
 
 
xxxxx0032
Will (branch #501-758-6640 fax# 501-753-6432
1026
Aero
Wachovia
xxxxxxxxx3216
4715 Town Center


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Jacksonville, FL 32246
 
 
6/13/2008
aba# xxxxxx219
Jennifer Daley
 
 
 
 
800-590-7868 team 600 ext# 85743
 
 
 
 
Karen Singletary ph# 404-214-1432
1028
Aero
Bank of America
xxxxxx1421
100 Cambridge Side Place
 
 
 
 
Cambridge, MA 02141
 
 
8/1/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph: 303-470-8908 Fax# 303-791-2558
1029
Aero
IBC
xxxxxx2090
501 South Dixieland Rd.
 
 
 
 
Harlingen, TX 78552
 
 
7/25/2008
ach's & deposits
Martin Zarate
 
 
 
xxxxx1580
ph: 956-428-6902
 
 
 
 
fax: 956-423-4490
1034
Aero
Centrue
xxxxxx4061
980 N. Kinzie Ave.
 
 
 
 
Bradley, IL 60915
 
 
9/19/2008
ach's & deposit
Jennifer Voss
 
 
 
xxxxx1837
ph# 815-937-3681
 
 
order deposit tickets from the bank
tran code #41
fax# 815-937-3684
1035
Aero
Wells Fargo
xxxxxx4897
4195 Yellowstone
 
 
 
 
Chubbuck, ID 83202
 
 
10/17/2008
ach# xxxxx0076
Pat Barclay
 
 
 
deposit routing
Ph# 303-470-8908
 
 
 
xxxxx0391
Fax# 303-791-2558
1036
Aero
Bank of America
xxxxxxxx0183
7450 170th Ave. NE
 
 
 
 
Redmond, WA 98052
 
 
11/7/2008
aba# xxxxx0045
Jean Pemper


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph: 303-470-8908 Fax# 303-791-2558
1038
Aero
Wells Fargo
xxxxxx4987
1116 Harrison Ave.
 
 
 
 
Centralia, WA 98531
 
 
10/10/2008
ach's# xxxxx0076
Pat Barclay
 
 
 
deposit routing
Ph# 303-470-8908
 
 
 
xxxxx0391
Fax# 303-791-2558
1039
Aero
Bank of the West
xxxxx1387
9335 East County Line Rd.
 
 
 
 
Centenial, CO 80112
 
 
11/6/2008
ach"s & deposits
Jason Dickens
 
 
 
xxxxx2147
ph# 303-792-2265
1040
Aero
FirstMerit
xxxxxxxxxx5243
Lodi Station Outlet
 
 
 
 
9911 Avon Lake Rd.
 
 
10/17/2008
ach's & deposits
Burbank, OH 44214
 
 
 
xxxxx0555
Christina Miller
 
 
 
 
ph# 330-948-1002 fax# 330-948-3297
1042
Aero
JP Morgan Chase
xxxxx2105
3500 Hwy 190
 
 
 
ach# xxxxx0137
Mandeville, LA 70448
 
 
11/1/2008
deposit routing
Sherry
 
 
 
xxxxx1024
ph# 985-674-8700 or 8709
 
 
 
tran code (20)
 
1043
Aero
Bank of Ameica
xxxxxx7332
2080 W. Ina Rd.
 
 
 
 
Tucson, AZ 85741
 
 
11/14/2008
aba# xxxxx0045
Jean Pemper
 
 
 
 
Ph# 800-654-8503 ext# 5760
 
 
 
 
Fax# 617-235-2580
1046
Aero
JP Morgan Chase
xxxxx4777
3550 Route 66
 
 
 
 
Neptune, NJ 07753
 
 
11/13/2008
aba# xxxxx0021
Stephanie Serratelli


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
deposit routing
ph# 732-922-0797
 
 
 
xxxxx1028
 
1047
Aero
Huntington
xxxxxxx4219
590 Washington Rd.
 
 
 
 
Washington, PA 15301
 
 
11/14/2008
ach & deposits
Kelly Faure
 
 
 
xxxxx5032
ph# 724-225-9800
1048
Aero
Bank of Hawaii
xxxxxx9500
1441 Kapiolani Blvd.
 
 
 
 
Honolulu, HI 96814
 
 
5/22/2009
ach & deposit
James Chong ph#808-694-6628
 
 
 
xxxxx1028
Sandy ph#808-694-6627
1049
Aero
JP Morgan Chase
xxxxx1864
One East Ave.
 
 
 
 
Monroe, OH 45050
 
 
 
ach# xxxxx0037
Peggy Swanson
 
 
8/6/2009
deposit routing
ph# 513-425-8504
 
 
 
xxxxx1027
fax# 513-539-4615
1051
Aero
Wachovia
xxxxxxxxx3216
800 W. Main St.
 
 
 
 
Freehold, NJ 07728
 
 
10/30/09
aba# xxxxx0219
Karen Singletary
 
 
 
 
Juakeisha coles
1053
Aero
US
xxxxxx3724
6199 Sunrise Mall
 
 
 
ach#xxxxx0848
Citrus Heights, CA 95610
 
 
9/18/2009
deposit routing
rep. Diana Vance
 
 
 
xxxxx0032
Ph#216-623-9248
1054
Aero
Wells Fargo
xxxxxx8810
900 Colusa Ave.
 
 
 
 
Yuba City, CA 95991
 
 
 
aba#xxxxx0076
Pat Barclay
 
 
6/3/2011
deposit routing
Ph#303-470-8908 Fax#303-791-2558
 
 
 
xxxxx0391
Branch# 530-751-9102
1055
Aero
Wells Fargo
xxxxxx5290
4601 East Main


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Farmington, NM 87402
 
 
 
aba#xxxxx0076
Pat Barclay
 
 
4/15/2011
deposit routing
Ph#303-470-8908 Fax#303-791-2558
 
 
 
xxxxx0391
Carma Slim branch# 505-566-2583
1056
Aero
BB&T
xxxxxxxxx5701
105 W. Seachase Dr.
 
 
 
 
Nags Head, NC 27959
 
 
 
aba & deposit routing
Elaine Long
 
 
8/5/2013
xxxxx3308
ph#410-860-1904
 
 
 
tran code (13)
branch #252 489-0808
1057
Aero
Bank of Hawaii
xxxxxx9519
45-001 Kamehameha Hwy
 
 
 
 
Kaneohe, HI 96744
 
 
5/29/2009
ach's & deposits
Kule Brockett
 
 
 
xxxxx1028
Ph#808-694-6132
 
 
 
 
 
1059
Aero
JP Morgan Chase
xxxxx3242
4311 W. Anthem Way
 
 
 
 
Phoenix, AZ 85086
 
 
 
ach#xxxxx0024
Paula Tressalr or Asst. manager Vedrana
 
 
4/3/2009
deposit routing
Ph#623-465-7115 or #623-465-9854
 
 
 
xxxxx1025
 
1061
Aero
Wachovia
xxxxxxxxxx3216
2989 PGA Blvd.
 
 
 
 
Palm Beach, FL 33410
 
 
 
aba#xxxxx0219
Karen Singletary
 
 
4/9/2010
 
404-214-1432
 
 
 
 
 
1063
Aero
Bank of America
xxxxxxx2864
5541 Sepulveda Blvd.
 
 
 
 
Culver City, CA 90230
 
 
10/8/2009
ach# xxxxx0045
Rep. Tracey Popoola


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Ph# 800-657-9533
 
 
 
 
 
1064
Aero
Citibank
xxxxxx7740
34th St. 7 7th Ave.
 
 
 
 
New York, NY 10001
 
 
11/17/2009
ach & deposit routing
Bryan Swan
 
 
 
xxxxx0089
Ph# 212-290-7711
 
 
 
 
 
1067
Aero
Wells Fargo
xxxxxx8174
800 E. Dimond Blvd. Ste#116
 
 
 
 
Anchorage, AK 99515
 
 
 
aba#xxxxx0076
Pat Barclay
 
 
9/23/2011
deposit routing#
Ph#303-470-8908 Fax#303-791-2558
 
 
 
xxxxx0391
branch #907-341-5512
1068
Aero
Wells Fargo
xxxxxx8349
320 W. 5th Ave.
 
 
 
 
Anchorage, AK 99501
 
 
 
aba#xxxxx0076
Pat Barclay
 
 
9/30/2011
deposit routing#
Ph#303-470-8908 Fax#303-791-2558
 
 
 
xxxxx0391
branch #907-265-2732
1070
Aero
Wachovia
xxxxxxxxx3216
775 George Rd.
 
 
 
 
North Brunswick, NJ 08902
 
 
8/21/2009
aba#xxxxxx0219
Rep. Karen Singletary
 
 
 
 
Ph# 404-214-1432
 
 
 
 
Juakeisha 1-800-590-7868 team #600 ext#85789
1071
Aero
Wells Fargo
xxxxxx6641
2204 North Wayne St.
 
 
 
ach# xxxxx0248
Angola, IN 46703
 
 
10/30/2009
deposit routing
Patricia Barclay
 
 
 
xxxxx0392
Ph#303-470-8908
 
 
 
 
 
1072
Aero
Bank of America
xxxxxxxx2547
3414 Peachtree Rd.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Atlanta, GA 30326
 
 
7/3/2009
aba# xxxxx0045
Rep. Tracey Popoola
 
 
 
 
Ph# 800-657-9533
 
 
 
 
 
1073
Aero
BMO Harris
xxxxxx0604
31 Meadow View Drive.
 
 
 
 
Lake Delton,Wisconsin 53940
 
 
 
ach & deposits
Ph#608-253-8425
 
 
5/8/2009
xxxxx5661
Fax#608-253-8436
1074
Aero
US
xxxxxxxx7050
704 E. Anemone Trail
 
 
 
ach#xxxxx0848
Dillon, CO 80435
 
 
2/13/2009
deposit routing
Rep. Diana Vance
 
 
 
xxxxx0032
216-623-9248
1075
Aero
Suntrust
xxxxxxxxx7300
8820 SW 136th St.
 
 
 
 
Miami, FL 33176
 
 
 
ach# xxxxx0104
Sean Link
 
 
4/9/2010
deposit routing
Ph# 804-363-4860
 
 
 
xxxxx0020
 
1079
Aero
Wachovia
xxxxxxxxx3216
3216 West Braker Lane
 
 
 
 
Austin, TX 78758
 
 
2/26/2010
aba# xxxxx0219
Karen Singletary
 
 
 
 
404-214-1432
 
 
 
 
 
1080
Aero
Bank of America
xxxxxxxx1324
One Powell St.
 
 
 
 
San Francisco, CA 94102
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
11/2/2010
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
1081
Aero
American Savings Bank
xxxxxx8787
98-200 Kamehameha Highway
 
 
 
 
Aiea, HI 96701
 
 
 
ach & deposit routing#
Tess Jacinto


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
10/31/2011
xxxxx0765
Ph#808-541-8600
 
 
 
 
Fax#808-483-4675
1082
Aero
PNC Bank
xxxxxx6928
4120 North Harlem Ave.
 
 
 
ach's & deposits
Norridge, IL 60706
 
 
 
xxxxx0096
Krystyna Lewandowski
 
 
 
new for 2010
Ph#708-452-2370 ext#21336
 
 
10/3/2011
deposit routing #
 
 
 
 
xxxx-0120
fax#708-453-8929
1083
Aero
Bank of America
xxxxxxxx7558
10101 SW Washington Square Rd.
 
 
 
 
Portland, OR 97223
 
 
 
aba#xxxxx0045
Rep. Tracey Popoola
 
 
3/11/2010
 
Ph# 800-657-9533
 
 
 
 
 
1085
Aero
Bank of America
xxxxxxxx5386
1688 Glide Well Drive
 
 
 
 
Burlington, NC 27215
 
 
 
aba#xxxxx0045
branch #336-290-8924 or 8912 Stacey Warner
 
 
3/4/2011
 
Anute Boonyachai
 
 
 
 
Ph# 1-800-657-9533 ext# 50657
1086
Aero
Bank of America
xxxxxxxx7574
850 N. Homestead Blvd.
 
 
 
 
Homestead, Fl. 33030
 
 
3/26/2010
 
Rep. Tracey Popoola
 
 
 
aba# xxxxx0045
Ph# 800-657-9533
 
 
 
 
 
1087
Aero
Farmington
xxxx8798
439 Westfarms Mall ste#B103
 
 
 
 
Farmington, CT 06032
 
 
7/30/2010
ach & deposit routing
Roshan Patel
 
 
 
xxxxx0347
Ph#860-284-6302
 
 
 
 
Fax#860-561-6103
1088
Aero
Wachovia
xxxxxxxxx3216
1900 West 49th St.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Hialeah, FL 33012
 
 
4/30/2010
aba# xxxxx0219
Karen Singletary
 
 
 
 
404-214-1432
 
 
 
 
Branch# 305-820-6440
1089
Aero
Wells Fargo
xxxxxx8208
5458 Whittier Blvd.
 
 
 
aba#xxxxx0076
Commerce, CA 90040
 
 
 
deposit routing#
Patricia Barclay
 
 
10/16/2010
xxxxx0391
Ph#303-470-8908
 
 
 
 
 
1090
Aero
Bank of America
xxxxxxxx8049
21060 St Andrews Blvd.
 
 
 
 
Boca Raton, FL 33433
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
6/18/2010
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
1091
Aero
First Community Bank
xxxx6504
Rt 460 Mercer Mall
 
 
 
 
Bluefield, WV 24701
 
 
6/25/10
ach & deposit routing#
Pamela Nuckols
 
 
 
xxxxx1299
Ph# 304-327-0437
 
 
 
tran code 10
 
1092
Aero
Bank of America
xxxxxxx1463
1 Perimeter Center East NE
 
 
 
 
Atlanta, GA 30346
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
4/29/2011
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
branch #770-392-5059
1093
Aero
Bank of America
xxxxxxxx1298
350 Fulton Street
 
 
 
 
Brooklyn, NY 11201
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
11/18/2010
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
1094
Aero
Bank of America
xxxxxxxx3303
2405 W. Interstate 20


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Grand Prairie, TX 75052
 
 
 
aba#xxxxx0045
rep Donna Davis
 
 
8/16/2012
 
ph#1-888-715-1000 ext#53224
 
 
 
 
branch#972-343-5750
1095
Aero
Bank of America
xxxxxxxx8065
7825 Monterey St.
 
 
 
 
Gilroy, CA 95020
 
 
6/18/2010
aba#xxxxx0045
Anute Boonyachai
 
 
 
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
1096
Aero
Tuscola National
x3541
900 S. Progress Blvd.
 
 
 
 
Tuscola, IL 61953
 
 
7/23/2010
ach & deposit
Kim Martin
 
 
 
xxxxx5798
Ph# 217-253-4711
 
 
 
tran code (20)
 
1097
Aero
Bank of America
xxxxxxxx8463
1055 NE 8th St.
 
 
 
 
Bellevue, WA 98004
 
 
9/17/2010
aba#xxxxx0045
dedicated central one
 
 
 
 
Anute #888-715-1000 ext#50657
 
 
 
 
branch #206-358-5112
1099
Aero
First Federal Savings
xxxxxx9001
4962 Centre Pointe Drive.
 
 
 
 
North Charleston, SC 29418
 
 
 
ach & deposit routing#
Pat Healey
 
 
4/6/2012
xxxxx1945
Ph#843-744-6868
 
 
 
 
Fax#843-747-0824
1101
Aero
MB Financial
xxxxxx7345
7222 West Cermak
 
 
 
 
North Riverside, IL 60546
 
 
 
ach & deposit routing
Alek Savic #630-203-2724
 
 
3/25/2011
xxxxx1737
Sharon Vaugh
 
 
 
 
branch# 708-442-3531
1102
Aero
Bank of America
xxxxxxxx9420
27489 Ynez Rd.


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
Temecula, CA 92591
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
3/18/2011
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
branch #951-676-4114
1104
Aero
Suntrust
xxxxxxxxx2175
20295 South Dixie Highway
 
 
 
 
Cutler Bay, FL 33189
 
 
combo with PS #3291
aba#xxxxx0104
 
 
 
4/1/2011
deposit routing
Rep James Fields #804-264-4077
 
 
 
xxxxx0020
 
1105
Aero
Wells Fargo
xxxxxx5225
4384 West Rodeo Rd.
 
 
 
 
Santa Fe, NM 87505
 
 
 
aba#xxxxx0076
Pat Barclay
 
 
3/25/2011
deposit routing
Ph#303-470-8908 Fax#303-791-2558
 
 
 
xxxxx0391
branch #505-424-3882
1106
Aero
Regions
xxxxxx7869
6408 Interstate 45
 
 
 
 
LaMarque, TX 77568
 
 
10/18/2012
ach & deposit routing#
Rep (Juanita Green)
 
 
combo with PS #3314
xxxxxx0019
ph#205-264-5239
 
 
same account number
 
 
1107
Aero
Citizens
xxxxxx5497
268 Daniel Webster Highway
 
 
 
 
Merrimack, NH 03054
 
 
 
ach & deposit routing#
Christine Malloy
 
 
6/14/2012
xxxxx1533
Ph#603-851-0707
 
 
 
 
 
1108
Aero
Bank of America
xxxxxxxx4920
1603 Hawthorne Blvd.
 
 
 
 
Redondo Beach, CA 90278
 
 
 
aba# xxxxx0045
Rep Donna Davis
 
 
5/24/2013
 
Ph# 1-888-715-1000 ext#53224
 
 
 
 
 
1109
Aero
Capital One
xxxxxx0735
Capital One French Quarter


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
137 Royal St.
 
 
 
aba# xxxxx0090
New Orleans, LA 70130
 
 
5/22/2014
deposit routing
Rep: Tammy Pratts -504-533-2905
 
 
 
xxxxx0001
branch# 504-533-3586
1110
Aero
Bank of America
xxxxxxxx5563
37 E. 2nd St.
 
 
 
 
Calexico, CA 92231
 
 
11/15/2013
aba# xxxxx0045
Rep: Marie Dunn
 
 
combo with PS #3330
 
#1-888-715-1000 ext#53224
 
 
same account number
 
 
1111
Aero
Bank of America
xxxxxxxx5039
1550 Town Lake Pkwy
 
 
 
 
Woodstock, GA 30188
 
 
 
#xxxxx0045
Rep: Marie Dunn
 
 
7/17/2013
 
#1-888-715-1000 ext#53224
 
 
 
 
 
1112
Aero
Wells Fargo
xxxxxx5966
9082 West Glendale Ave.
 
 
 
 
Glendale, AZ 85305
 
 
 
ach#xxxxx0248
Karen Singletary #404-214-1432
 
 
11/15/2012
deposit routing
branch# 623-772-7420 or 602-528-7367
 
 
 
xxxxx0392
 
1114
Aero
JP Morgan Chase
xxxxx5361
8450 Van Nuys Blvd.
 
 
 
 
Panorama City, CA 91402
 
 
 
aba#xxxxx0021
Joe Opulski
 
 
8/16/2013
deposit routing
Ph#646-582-7278
 
 
combo with PS #3353
xxxxx1028
branch#818-892-1171
 
 
same account number
 
 
1115
Aero
Wells Fargo
xxxxxx7225
40 College Rd.
 
 
 
 
Fairbanks, AK 99701
 
 
 
aba#xxxxx0248
Karen Singletary #404-214-1432
 
 
3/22/2013
deposit routing
branch# 907-459-4361


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
xxxxx0392
 
1116
Aero
Wells Fargo
xxxxxx5958
1 East 16th St.
 
 
 
 
Yuma, AZ 85365
 
 
 
ach#xxxxx0248
Karen Singletary #404-214-1432
 
 
11/16/2012
deposit routing
branch# 480-612-6171
 
 
 
xxxxx0392
 
1118
Aero
M&T
xxxxxx9239
6262 Oxon Hill Rd.
 
 
 
 
Oxon Hill, MD 20745
 
 
11/21/2013
ach#xxxxx0113
rep: Sharon Coates
 
 
combo with PS #3401
deposit routing#
#410-244-4207
 
 
same account number
xxxxx0033
 
1120
Aero
First American
xxxxxxx9702
7747 Waukegan Rd.
 
 
 
 
Niles, IL 60714
 
 
 
aba & deposit routing
Anu or Goldie
 
 
8/1/2013
xxxxx2777
Ph#847-663-6000
 
 
 
tran code#031
 
1122
Aero
Trustmark
xxxxxx8300
2425 Highway 80 East
 
 
 
 
Pearl, MS 39208
 
 
 
aba#xxxxx0279
Bradley Knight #601-939-1571 (Pearl branch)
 
 
11/14/2013
 
Pam Ingram #601-932-0270 (Flowood branch)
 
 
 
 
 
1126
Aero
BB&T
xxxxxxxxx5647
4900 E. 42nd St.
 
 
 
 
Odessa, TX 79762
 
 
3/30/2015
ach & deposit routing#
rep. Mary Elaine Long #410-860-1904
 
 
combo with PS #3381
xxxxx3308
branch#432-272-8321
 
 
same account number
tran code#13
 
1127
Aero
JP Morgan Chase
xxxxx0708
420 W. Mariposa Rd.
 
 
 
 
Nogales, AZ 85621


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
6/13/2014
aba#xxxxx0024
branch#520-281-3242
 
 
combo with PS #3383
deposit routing
Tonya Williams
 
 
same account number
xxxxx1025
ph#646-582-7283
1128
Aero
JP Morgan Chase
xxxxx5118
2130 Bartow Ave.
 
 
 
 
Bronx, NY 10475
 
 
 
ach#xxxxx0021
Tonya Williams
 
 
9/12/2014
deposit routing
ph#646-582-7283
 
 
 
xxxxx1028
branch#718-862-9480
1129
Aero
Citizens National
xxx8521
100 Citizens Blvd.
 
 
 
 
Simpsonville, KY 40067
 
 
 
aba#xxxxx1621
Simeon Phillips
 
 
7/31/2014
 
#502-722-2257
 
 
 
 
 
1130
Aero
Bank of America
xxxxxxxx7124
500 Bear Mountain Blvd.
 
 
 
 
Arvin, CA 93203
 
 
 
aba#xxxxx0045
 
 
 
8/7/2014
 
Marie Dunn
 
 
 
 
#1-800-715-10000 ext#53224
1132
Aero
Bank of America
xxxxxxxx7111
4433 South Tryon St.
 
 
 
 
Charlotte, NC 28217
 
 
 
aba#xxxxx0045
 
 
 
7/31/2014
 
Marie Dunn
 
 
 
 
#1-800-715-10000 ext#53224
1138
Aero
Sun Trust
xxxxxxxxx3523
140 Pooler Parkway
 
 
 
 
Pooler, GA 31322
 
 
 
deposit & ach routing
 
 
 
7/13/2015
xxxxx0104
Tracy Fleming
 
 
 
 
branch#912-348-6094 #912-348-6056
1515
Aero
Bank of America
xxxxxxxx8654
1140 Ave. of The Americas


26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
New York, NY 10036
 
 
 
aba# xxxxx0045
Anute #888-715-1000 ext#50657
 
 
10/22/2010
 
branch #206-358-5112
 
 
 
 
 




26324798v5 244426.000003

--------------------------------------------------------------------------------




P.S. from AEROPOSTALE
STORE
 
 
 
 
#
DIV
BANK NAME
ACCOUNT#
ADDRESS
3218
P.S.
Susquehanna
xxxxxxx2501
8000 Sagemore Drive ste#8101
 
 
 
 
Marlton, NJ 08053
 
 
8/14/2009
ach & deposit
Mary Brown
 
 
 
xxxxx9123
Ph# 856-983-4000
 
 
 
 
Fax# 856-983-4385
3226
P.S.
Frost
xxxxx9083
221 Wonder World Drive
 
 
 
ach & deposit
San Marcos, TX 78667
 
 
3/11/2010
xxxxx0093
Barbara Castleberry
 
 
 
tran code (20)
Ph 512-393-5647 main# 800-562-6732
 
 
 
 
fax 512-393-5721
3249
P.S.
Bank of America
xxxxxxxx8081
100 1st Street
 
 
 
 
Elizabethport, NJ 07209
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
7/2/2010
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
 
3254
P.S.
Hamilton State
xxxx0962
4979 Bill Gardner Pkwy
 
 
 
 
Locust Grove, GA 30248
 
 
 
ach & deposit routing
Bonnie
 
 
10/8/2010
xxxxx1171
Ph#770-507-9502
 
 
 
 
 
3255
P.S.
JP Morgan Chase
xxxxx7516
1450 Old Country Rd.
 
 
 
 
Riverhead, NY 11901
 
 
 
ach#xxxxx0021
Rep: Carlos Santiago
 
 
8/13/2010
deposit routing
Ph#212-552-8183
 
 
 
xxxxx1028
Branch# 631-369-2206 or 2298 (Amy teller)
3256
P.S.
Wells Fargo
xxxxxx2081
665 E. Redd Rd.




26324798v5 244426.000003

--------------------------------------------------------------------------------




 
 
 
 
El Paso, TX 79932
 
 
 
aba#xxxxx0076
Patricia Barclay
 
 
7/16/2010
deposit routing#xxxxx0391
Ph#303-470-8908
 
 
 
 
 
3262
PS
First Citizens
xxxxxxxx6263
8541 Concord Mills Blvd.
 
 
 
 
Concord, NC 28027
 
 
 
ach & deposit routng#
Tracey Jacobs
 
 
6/3/2011
xxxxx1007
Branch# 704-979-3165
 
 
 
 
 
3264
PS
Suntrust
xxxxxxxxx2142
4582 South Kirkman Rd.
 
 
 
 
Orlando, FL 32819
 
 
 
ach#xxxxx0104
 
 
 
3/25/2011
deposit routing
Rep James Fields #804-264-4077
 
 
 
xxxxx0020
Daniel Shuford #877-891-5489 ext#71114 treasury
3267
PS
Wachovia
xxxxxxxxx0165
3766 Renee Dr.
 
 
 
 
Myrtle Beach, SC 29579
 
 
 
aba#xxxxx0219
Karen Singletary
 
 
4/15/2011
 
404-214-1432
 
 
 
 
branch #843-903-5359
3269
PS
IBC
xxxxxx5835
5800 San Dario Ave.
 
 
 
 
Laredo, TX 78041
 
 
 
ach & deposit routing
Alejandra Aragon
 
 
10/7/2011
xxxxx2528
Ph#956-722-7611
 
 
 
tran code (131)
main (956-726-6630)
3270
PS
Wachovia
xxxxxxxxx0152
1900 W. 49th St.
 
 
 
 
Hialeah, FL 33012
 
 
 
aba#xxxxx0219
Karen Singletary
 
 
4/29/2011
 
404-214-1432
 
 
 
 
 




26324798v5 244426.000003

--------------------------------------------------------------------------------




3292
PS
Bank of America
xxxxxxxx2401
20003 Katy Freeway
 
 
 
 
Katy, TX 77450
 
 
 
aba#xxxxx0045
Anute Boonyachai
 
 
3/23/2012
 
Ph# 1-800-657-9533 ext# 50657
 
 
 
 
Branch# 281-492-1471
3332
PS
Bank of America
xxxxxxxx5042
1550 Town Lake Pkwy
 
 
 
 
Woodstock, GA 30188
 
 
 
aba#xxxxx0045
Marie Dunn
 
 
7/17/13
 
Ph#1-888-715-1000
 
 
 
 
 
3371
PS
Plains Capital
xxxxxx8063
6002 Slide Rd.
 
 
 
 
Lubbock, TX 79414
 
 
 
aba#xxxxx2994
Taylor May
 
 
3/22/2013
deposit routing#
Ph#806-785-6255
 
 
 
xxxx2299
 










26324798v5 244426.000003

--------------------------------------------------------------------------------


















Corporate Bank Accounts
Active Accounts
 
Company
Bank
Description
Account #
Lawson G/L #
Notes
Address
ABA #/Transit Routing #
Fed Wire Transfer #
 
 
 
 
 
 
 
 
 
 
1
Aeropostale
BOA Concentration
ACH-Store Depository Sweep
xxxx7831
N/A-linked to x-xx0100
Linked to #xxxx7857
100 Federal Street, Boston MA 02110
xxx xx1 539
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
2
Aeropostale
BOA Master Disbursement
ACH
xxxx7857
x-xx0100
 
100 Federal Street, Boston MA 02110
xxx xx0 138
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
3
Aeropostale
BOA Payroll Checks
Printed Checks - Payroll
xxxx2526
x-xx1100
 
100 Federal Street, Boston MA 02110
xxx xx1 539
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
4
Aeropostale West
BOA Payroll Checks
Printed Checks - Payroll
xxxx0344
x-xx1100
 
100 Federal Street, Boston MA 02110
xxx xx1 539
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
5
Aeropostale
BOA Payroll-Electonic Debits
ACH/Reverse Wires-DD/Taxes/PC
xxxxxx8763
x-xx1200
 
100 Federal Street, Boston MA 02110
xxx xx0 138
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
6
Aeropostale West
BOA Master Store Depository
Store Depository Sweep
xxxxxx2031
N/A
N/A-Linked to #xxxx7857
100 Federal Street, Boston MA 02110
xxx xx0 365
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
7
Aeropostale West
BOA Operations
ACH
xxxxxx0747
x-xx0100
 
100 Federal Street, Boston MA 02110
xxx xx0 138
xxx xx9 593
 
 
 
 
 
 
 
 
 
 


26324798v5 244426.000003

--------------------------------------------------------------------------------




8
Aeropostale
BOA Master Store Depository
Store Depository Sweep
xxxxxx2358
N/A
N/A-Linked to #xxxx7857
100 Federal Street, Boston MA 02110
xxx xx1 539
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
9
Aeropostale
BOA Change Fund
Change Fund for New Store Openings
xxxxxxxx1823
N/A
N/A-Linked to #xxxx7857
100 Federal Street, Boston MA 02110
xxx xx0 045
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
10
Aeropostale
BOA Corporate Depository
Corporate Depository - Wayne Office
xxxxxxxx 1548
N/A
N/A-Linked to #xxxx7857
100 Federal Street, Boston MA 02110
xxx xx0 045
xxx xx9 593
 
 
 
 
 
 
 
 
 
 
11
Aeropostale
Citibank Concentration
ACH-Credit Card Depository
xxxx8705
x-xx0300
 
One Penn Way, New Castle DE 19720
xxx xx0 082
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
12
Aeropostale
Citibank Master Disbursement
ACH & Swift
xxxx8604
x-xx0200
 
One Penn Way, New Castle DE 19720
xxx xx0 089
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
13
Aeropostale
Citibank A/P Disbursement
Printed Checks - A/P
xxxx8271
x-xx1000
 
One Penn Way, New Castle DE 19720
xxx xx0 209
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
14
Aero GC Management
Citibank Operating
ACH-Vendor (Blackhawk) Depository
xxxx0835
x-xx0300
 
One Penn Way, New Castle DE 19720
xxx xx0 089
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
15
Aeropostale Licensing
Citibank Operating
Licensing Receipts (International Wire)
xxxx3292
x-xx0300
 
One Penn Way, New Castle DE 19720
xxx xx0 082
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
16
GoJane LLC
Citibank Concentration
ACH-Credit Card Depository
xxxx9691
xx-xx0300
 
One Penn Way, New Castle DE 19720
xxx xx0 089
 
 
 
 
 
 
 
 
 
 
 
17
Intentionally Omitted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18
Aeropostale
Wells Fargo
ACH/SWIFT
xxx-xxx0178
x-xxxxxx-xxx275
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248
 
 
 
 
 
 
 
 
 
 




26324798v5 244426.000003

--------------------------------------------------------------------------------




19
Aeropostale
Wells Fargo
Disbursement Account
xxx-xxx1641
x-xxxxxx-xx1500
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx3 824
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
20
Aeropostale Procurement
Wells Fargo
ACH/SWIFT
xxx-xxx0776
x-xxxxxx-xx0275
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
21
Aeropostale Procurement
Wells Fargo
Disbursement Account
xxxxxx0526
x-xxxxxx-xx1500
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx3 824
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
22
Aeropostale
Wells Fargo Concentration
ACH-Credit Card Depository
xxxxxx3751
x-xxxxxx-xx0375
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
23
Aero GC Management
Wells Fargo GC
ACH-Vendor Depository
xxxxxx3965
x-xxxxxx-xx0375
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
24
Aeropostale Licensing
Wells Fargo LIC
Licensing Receipts
xxxxxx3744
x-xxxxxx-xx0375
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248
 
 
 
 
 
 
 
 
 
 
25
GoJane LLC
Wells Fargo GJ
ACH-Credit Card Depository
xxxxxx3973
xx-xxxxxx-xx0375
 
301 South Tryon Street, Charlotte, NC 28282
xxx xx0 248
xxx xx0 248






26324798v5 244426.000003